Exhibit 10.2

TRADEMARK RIGHTS AGREEMENT

AMONG

DOLE FOOD COMPANY, INC.,

DOLE PACKAGED FOODS, LLC,

AND DOLE ASIA HOLDINGS PTE. LTD.

THIS TRADEMARK RIGHTS AGREEMENT (“Agreement”) is made and entered into as of
April 1, 2013, by and among DOLE FOOD COMPANY, INC., a corporation organized and
existing under the laws of the State of Delaware, with its principal place of
business at One Dole Drive, Westlake Village, California 91362 U.S.A. (“DOLE”),
and DOLE PACKAGED FOODS, LLC, a California limited liability company (“DPF”),
with its principal place of business at One Dole Drive, Westlake Village,
California 91362 U.S.A and DOLE ASIA HOLDINGS PTE. LTD., a company organized and
existing under the laws of Singapore with its principal place of business at
Marina Bay Financial Centre Tower 2, 10 Marina Boulevard, Singapore 018983
(“DAL” and, together with DPF, the “DAL Parties”).

AGREEMENT BACKGROUND

A. DOLE is an internationally famous producer and marketer of high-quality
products, including fresh fruit, fresh vegetables and packaged products.

B. DOLE holds all right, title and interest in and to certain intellectual
property rights and trademarks used in connection with the manufacture,
marketing, packaging, quality control and sale of such products.

C. The DOLE trademarks and intellectual property rights have become associated
with DOLE’s use and sale of high quality products and with DOLE’s policy of
distributing products that conform to DOLE’s strict standards.

D. DOLE and ITOCHU Corporation (“ITOCHU”) have entered into an Acquisition
Agreement dated as of September 17, 2012 (the “Acquisition Agreement”) pursuant
to which DOLE agreed to sell to ITOCHU, and ITOCHU agreed to purchase, Dole’s
Asia Fresh (“Asia Fresh”) and Worldwide Packaged Foods (“Packaged Foods”)
businesses, including all related assets, liabilities, rights and obligations
(collectively, the “Business”), and to enter into a series of other agreements
at the Closing (as defined in the Acquisition Agreement).

E. Between the signing of the Acquisition Agreement and the Closing, DOLE,
pursuant to those certain Intercompany Agreements, as defined and contemplated
under the Acquisition Agreement (the “Intercompany Agreements”), (i) transferred
to DAL the businesses, assets, liabilities, rights and obligations of the
Business in relation to all areas other than the United States, and transferred
to DPF the business, assets, liabilities, rights and obligations of the Business
in relation to the United States, and (ii) pursuant to those certain trademark
assignments (each being one of the Intercompany Agreements) dated November 5,
2012 and March 27, 2013 (collectively, the “Assigned Trademark Assignments”)
transferred certain trademark rights of DOLE relating to



--------------------------------------------------------------------------------

the Business to DAL (in the case of trademarks outside of the United States) and
DPF (in the case of trademarks in the United States), and at the Closing ITOCHU
is acquiring, directly or indirectly, the entire equity ownership interest in
DAL and DPF, with the effect that, following the Closing, DAL and DPF will each
become a direct or indirect wholly-owned subsidiary of ITOCHU that together will
own, operate, develop and expand the Business.

F. As a result of the transactions contemplated by the Acquisition Agreement,
DOLE retains ownership of all trademarks, trade names and trade dress rights
worldwide that were historically owned by DOLE, except for the trademarks for
Fresh Products (as defined below) in Asia Plus Australia/New Zealand and for
Packaged Products (as defined below) assigned to DAL or DPF as described below
in this Recital F, and the parties have agreed to implement the following
arrangements with respect to the use of their respective trademarks:

1. DAL (in the case of trademarks outside the United States) or DPF (in the case
of trademarks in the United States) owns, pursuant to the terms and conditions
of the Assigned Trademark Assignments, the trademarks for the following products
(“Packaged Products”): (A) shelf-stable and processed (i.e., which alters the
original state or nature of the relevant product) fruits, vegetables, seeds,
grains and nuts, excluding chocolate, coffee and processed mushrooms and
mushroom powder (other than, for the avoidance of doubt, any such cut, sliced
and diced produce defined as Fresh Products), (B) pineapple and pineapple-based
juices, (C) dairy products (excluding beverages), (D) frozen fruits, vegetables,
seeds, grains and nuts, excluding chocolate and coffee, and (E) products which
combine elements of one or more of the foregoing, which trademarks are subject
to the following:

(a) DOLE is granted, pursuant to the terms and conditions set forth in this
Agreement, a non-exclusive license for trademarks owned by DAL or DPF, as
described in Recital E above (collectively, the “DAL or DPF Packaged Products
Trademarks”), for those Packaged Products currently produced, sold, distributed
or purchased by other DOLE divisions/affiliates (“DFC Packaged Business”),
subject to the Business Migration provisions of Section 2.7;

(b) Where DOLE wishes to use the DAL or DPF Packaged Products Trademarks on
Packaged Products other than in connection with the DFC Packaged Business, the
parties intend, as set forth below, that it may do so only through DAL or DPF,
as applicable, pursuant to a good faith arrangement on commercially reasonable
terms as may be agreed upon by them; and

(c) DAL or DPF shall have the right to grant licenses or sublicenses under the
respective trademarks for Packaged Products owned by or licensed to them,
excluding to Chiquita Brands International, Inc., Fresh Del Monte Produce Inc.,
Sumitomo Corporation, Fyffes plc, or their affiliated companies, or any other
direct competitor of DOLE in the fresh/non-processed fruits, vegetables, seeds,
grains and nuts business (“DOLE Competitors”), subject to compliance with the
Brand Equity Principles and to licensees and sublicensees, as the case may be,
agreeing in writing to be bound by the applicable provisions of this Agreement.



--------------------------------------------------------------------------------

2. DAL owns, pursuant to the terms and conditions of the Assigned Trademark
Assignments, the trademarks for the following products (“Fresh Products”) in
Asia Plus Australia/New Zealand (as defined below): cut, sliced, diced and whole
fresh/non-processed (other than standard washing and related minimal processing
that is customary for perishable items offered for human consumption) fruits,
vegetables, seeds, grains and nuts (excluding chocolate and coffee, but, for the
avoidance of doubt, including packaged or bagged salads), which trademarks are
subject to the following:

(a) DOLE is granted, pursuant to the terms and conditions set forth in this
Agreement, a non-exclusive license for trademarks owned by DAL for Fresh
Products, as described in Recital E above (the “DAL Fresh Products Trademarks”)
for those Asian countries in which DOLE divisions/affiliates currently produce,
sell, distribute or purchase Fresh Products (“DFC Asia Business”), subject to
the Business Migration provisions of Section 2.7;

(b) Where DOLE wishes to use the DAL Fresh Products Trademarks on Fresh Products
in Asia Plus Australia/New Zealand other than in connection with the DFC Asia
Business, the parties intend, as set forth below, that it may do so only through
DAL pursuant to a good faith arrangement on commercially reasonable terms as may
be agreed upon by them; and

(c) DAL shall have the right to grant licenses to the DAL Fresh Products
Trademarks in Asia Plus Australia/New Zealand, excluding to DOLE Competitors,
subject to compliance with the Brand Equity Principles and to the licensees and
sublicensees agreeing in writing to be bound by the applicable provisions of
this Agreement.

3. DAL (in the case of Fresh Products outside of the United States) or DPF (in
the case of Fresh Products inside the United States) is granted, pursuant to the
terms and conditions set forth in this Agreement, a non-exclusive license for
DOLE trademarks for those countries outside of Asia Plus Australia/New Zealand
where Asia Fresh currently produces, sells, distributes or purchases Fresh
Products (“Asia Fresh Non-Asia Business”), subject to the Business Migration
provisions of Section 2.7 that are applicable to the Asia Fresh Non-Asia
Business (other than in the United Arab Emirates).

4. DAL is granted, pursuant to the terms and conditions set forth in this
Agreement, a non-exclusive license for DOLE trademarks in the United Arab
Emirates for Fresh Products.

5. DAL (in the case of Fresh Products outside of the United States) or DPF (in
the case of Fresh Products inside the United States) is granted, pursuant to the
terms and conditions set forth in this Agreement, a non-exclusive license for
DOLE trademarks on the following products



--------------------------------------------------------------------------------

(“Non-Exclusive Licensed Packaged Products”): shelf-stable and non-processed
seeds, grains, nuts (excluding coffee, but for the avoidance of doubt, including
chocolate) (but in each case only as a component of Packaged Products, except
for non-processed chia and chia seeds, which may be sold as stand-alone
products), cosmetics (with a fruit/vegetable ingredient) and promotional
clothing apparel (e.g., t-shirts) bearing such trademarks.

6. Where a DAL Party wishes to use the trademarks on any product that is not
currently subsumed within the definition of Fresh Products in Asia Plus
Australia/New Zealand or Packaged Products, the DAL Party will request DOLE to
review and provide its written consent to such request based on appropriate
supporting documentation.

7. DOLE retains exclusive ownership of any trademarks historically owned by DOLE
that cover (either in a single class or multiple classes) products in both of
the following categories (the “Overlapping Trademarks”): (i) Fresh Products in
Asia Plus Australia/New Zealand or Packaged Products, and (ii) (a) Fresh
Products outside of Asia Plus Australia/New Zealand; or (b) Non-Exclusive
Licensed Packaged Products; or (c) any other products that are not subsumed
within the definition of Fresh Products in Asia Plus Australia/New Zealand or
Packaged Products (examples of which include, but are not limited to, (w) for
trademarks outside of Asia Plus Australia/New Zealand , perishable cut vegetable
products, cut fruits or packaged or bagged fruits, vegetables and/or salads in
Trademark Class 29, (x) dry powdered mixes, coffee and coffee beans, tea, cocoa,
chocolate, cake mixes and bread in Trademark Class 30, (y) fresh flowers, cut
flowers, and live plants in Trademark Class 31 and (z) water, syrups, and
non-alcoholic beverages in Trademark Class 32); provided that the parties agree
as follows with respect to the Overlapping Trademarks:

(a) DAL is granted, pursuant to the terms and conditions set forth in this
Agreement, an exclusive license for Overlapping Trademarks for Fresh Products in
Asia Plus Australia/New Zealand and DAL (in countries other than the United
States) or DFP (in the United States) is granted, pursuant to the terms and
conditions set forth in this Agreement, an exclusive license for Overlapping
Trademarks for Packaged Products;

(b) As further set forth hereunder, DOLE will file in the applicable
jurisdiction an application for a new registration for each Overlapping
Trademark with a product scope coverage that covers only the Fresh Products in
Asia Plus Australia/New Zealand or Packaged Products covered by such Overlapping
Trademark, and will assign each such new application (and any registration
issuing thereon) to DAL (in the case of applications filed outside the United
States) or DPF (in the case of applications filed in the United States); and

(c) DOLE will, as set forth below, file such new applications in such countries
and order of priority as the DAL Parties may request; and



--------------------------------------------------------------------------------

(d) DAL and DPF each shall have the right, as set forth below, to sublicense the
license granted to it under the Overlapping Trademarks that is described in
clause (a) above, except to DOLE Competitors, subject to compliance with the
Brand Equity Principles and to sublicensees agreeing in writing to be bound by
the applicable provisions of this Agreement.

8. All assignments and exclusive licenses described above are subject to the
rights of any third-party licensees existing as of the Closing and any Third
Party Rights existing as of the Closing.

G. The parties have agreed to implement the arrangements described in Recital F
and to comply with certain quality control and other obligations with respect to
the use and protection of trademarks owned by or licensed to them pursuant to
the following terms and conditions.

In consideration of the covenants and agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the execution hereof, the parties agree as follows.

 

  1. OWNERSHIP AND PROTECTION OF TRADEMARKS.

1.1 Ownership. The DAL Parties acknowledge that DOLE is the exclusive owner of
the Retained Trademarks and the Overlapping Trademarks (and all other trademarks
historically owned by DOLE that cover products other than Fresh Products in Asia
Plus Australia/New Zealand and Packaged Products) the Retained Ancillary IP
Rights and all trade names and trade dress rights historically owned by DOLE
other than those included in the Assigned Trademarks or the Assigned Ancillary
IP Rights and that all of the DAL Parties’ uses of the Retained Trademarks, the
Overlapping Trademarks and the Retained Ancillary IP Rights pursuant to the
licenses granted hereunder shall inure to the exclusive benefit of DOLE. The DAL
Parties shall place appropriate notices, including notice of copyright,
reflecting ownership of Retained Ancillary IP Rights by DOLE, on all packaging,
sleeves, containers, labels and advertising and promotional materials. DOLE
acknowledges that DAL or DPF, as the case may be, is the exclusive owner of the
Assigned Trademarks and the Assigned Ancillary IP Rights and that all of Dole’s
uses of the Assigned Trademarks and the Assigned Ancillary IP Rights pursuant to
the licenses granted hereunder shall inure to the exclusive benefit of DAL or
DPF, as applicable. DOLE shall place appropriate notices, including notice of
copyright, reflecting ownership of the Assigned Ancillary IP Rights by DAL or
DPF, as applicable, on all packaging, sleeves, containers, labels and
advertising and promotional materials.

1.2 Registration; Supplemental Applications.

(a) The DAL Parties shall cooperate fully and in good faith with DOLE for the
purpose of securing and preserving DOLE’s rights in and to the Retained
Trademarks, the Overlapping Trademarks and Retained Ancillary IP Rights,
including, without limitation, in the execution, submission and prosecution of
any trademark, service mark or copyright applications and similar applications
for registration which DOLE may desire to submit at any time and from time to



--------------------------------------------------------------------------------

time. DOLE shall cooperate fully and in good faith with the DAL Parties for the
purpose of securing and preserving the DAL Parties’ respective rights in and to
the Assigned Trademarks and Assigned Ancillary IP Rights, including, without
limitation, in the execution, submission and prosecution of any trademark,
service mark or copyright applications and similar applications for registration
which a DAL Party may desire to submit at any time and from time to time. No
party shall directly or indirectly submit in any jurisdiction any application to
register a trademark for any new products or classes of products that are not
covered by existing trademark registrations in such jurisdiction that are owned
by such party except in compliance with the applicable provisions of Sections
2.4 and 2.6.

(b) DOLE agrees, with respect to each Overlapping Trademark and at the DAL
Parties’ sole cost and expense, to file in the applicable jurisdiction promptly
after the execution of this Agreement an application for a new registration that
covers only the Fresh Products in Asia Plus Australia/New Zealand or Packaged
Products that are covered by such Overlapping Trademark (each, a “Supplemental
Application”), using local counsel and with such coverage as determined in
consultation between the parties consistent with the terms of this Agreement.
Promptly upon filing each Supplemental Application, DOLE will assign, at the DAL
Parties’ sole cost and expense, such Supplemental Application (and any
registration issuing thereon) to DAL, in the case of a Supplemental Application
filed outside the United States, or to DPF, in the case of a Supplemental
Application filed in the United States. DOLE will file the Supplemental
Applications in such countries and in such order of priority as the DAL Parties
may request. Further, DOLE agrees that it shall provide the DAL Parties, at the
DAL Parties’ sole cost and expense, with any assistance requested by a DAL Party
as may be reasonably required to successfully prosecute any and all Supplemental
Applications until such time as they mature into registrations. Such assistance
shall include, without limitation, assistance in responding to and overcoming
office actions, responding to and overcoming the citation of an Overlapping or
Retained Trademark, or other trademark registered and owned by DOLE or an
Affiliate of DOLE, including, at the option and sole discretion of a DAL Party,
by executing an appropriate consent or coexistence agreement or by having the
Supplemental Application reassigned to DOLE until such time as it matures into a
registration (at which time DOLE shall assign the registration to the DAL
Party). At the request and sole expense of a DAL Party, DOLE shall, to the
extent permitted by applicable law, amend any registration for an Overlapping
Trademark so as to delete from such registration those goods covered by a
Supplemental Application that has matured into a registration; provided that
DOLE shall have no obligation to amend any such registration unless such DAL
Party provides DOLE with a written opinion from a recognized outside trademark
counsel reasonably satisfactory to DOLE to the effect that the amendment to such
registration will not impair or derogate from any rights of DOLE with respect to
the other goods covered by such registration. For the avoidance of doubt, DOLE
agrees and acknowledges that the issuance of a registration pursuant to any
Supplemental Application shall not limit or otherwise derogate from any license
rights granted to a DAL Party pursuant to this Agreement.

1.3 Prohibited Acts

No party shall, directly or indirectly:

(a) claim ownership of the trademarks, trade names or trade dress rights owned
by the other party or parties as provided in Section 1.1;



--------------------------------------------------------------------------------

(b) use the trademarks, trade names or trade dress rights owned by the other
party or parties in such a way intentionally to give the impression that they
are owned by such party;

(c) use the trademarks, trade names or trade dress rights owned by the other
party or parties or any confusingly similar trademark or other confusingly
similar intellectual or industrial property in any manner not expressly
authorized by the other party or parties;

(d) engage in any activity that may contest, dispute, dilute or otherwise impair
the right, title, or interest of the other party or parties in the trademarks
owned by the other party or parties, including, without limitation, any action
to prevent or cancel any registration of such trademarks;

(e) use the trademarks or trade dress rights owned by the other party or parties
in any manner that is not necessary or beneficial for the production, marketing,
promotion, advertisement or distribution of the products with which such party
is authorized to use such trademarks or trade dress rights or use the trade
names owned by the other party or parties in any manner that is not necessary or
beneficial for the business of such party with which such party is authorized to
use such trade names; or

(f) use any Trademarks in any manner that is in conflict with or violates any
exclusive rights in such Trademarks granted to the other party or parties.

1.4 Misuse; Renewal and Maintenance Costs. The DAL Parties shall cooperate fully
and promptly with DOLE in the protection of DOLE’s rights to the Retained
Trademarks, the Overlapping Trademarks and the Retained Ancillary IP Rights, as
DOLE may request from time to time. DOLE shall cooperate fully and promptly with
DAL in the protection of DAL’s rights to the Assigned Trademarks and the
Assigned Ancillary IP Rights, as well as the Supplemental Applications and
registrations resulting therefrom as contemplated in Section 1.2(b), as DAL may
request from time to time. The applicable DAL Party shall be responsible for
monitoring any infringement or other misuse of the Overlapping Trademarks
involving Fresh Products in Asia Plus Australia/New Zealand or Packaged Products
anywhere in the world, and for reporting material infringements or misuse to
DOLE, and DOLE shall be responsible for monitoring any infringement or other
misuse of the Overlapping Trademarks involving any other products, and for
reporting material infringements or misuse to the DAL Parties. In addition, the
DAL Parties shall be responsible for all costs associated with policing the use
of the Overlapping Trademarks with respect to Fresh Products in Asia Plus
Australia/New Zealand and Packaged Products worldwide, and DOLE shall be
responsible for all costs associated with policing the use of the Overlapping
Trademarks with respect to products other than Fresh Products in Asia Plus
Australia/New Zealand and Packaged Products worldwide. Each party will take
appropriate action (including legal action), at its cost, to abate any material
infringement of the Overlapping Trademarks, the monitoring of any infringement
or misuse of which is the responsibility of such party under this Section 1.4.
In



--------------------------------------------------------------------------------

addition, DOLE, at its sole cost and expense, shall renew and maintain the
Overlapping Trademarks (and prosecute any pending applications included
therein). Notwithstanding anything to the contrary, the parties agree that in
the event a DAL Party becomes aware of any unauthorized use by a third party of
any trademark that is the subject of an exclusive license granted to a DAL Party
hereunder, the DAL Party shall have the right, at its sole option and discretion
and at its sole cost, to bring a claim against such third party, or otherwise
take any other legal action at its disposal against such third party to stop
such unauthorized use or otherwise protect its rights hereunder, and any damages
collected in such action shall be for the account of the DAL Party. In
connection with any action commenced under this Section, to the extent that the
parties do not both agree to proceed jointly in any such action, the party not
bringing the action shall cooperate fully with the party bringing the action, at
the latter party’s reasonable expense.

1.5 Protection of Scope of DOLE Trademark, Trade Name and Trade Dress Rights.
The DAL Parties agree and acknowledge that it is the intent of the parties that
no trademarks historically owned by DOLE other than trademarks covering
exclusively Fresh Products in Asia Plus Australia/New Zealand and/or Packaged
Products worldwide and no trade names and trade dress rights other than those
exclusively relating to Fresh Products in Asia Plus Australia/New Zealand and/or
Packaged Products worldwide are intended to have been assigned ( to, or be owned
by either DAL Party and that all other such trademarks and any new trademarks
covering any other types of products are intended to be reserved for the
exclusive benefit of DOLE in all jurisdictions throughout the world. The DAL
Parties will fully cooperate, by assigning rights and taking such other action
as DOLE may request, to ensure that DOLE exclusively owns all trademarks based
on or derived from trademarks historically owned by DOLE that cover products
other than Fresh Products in Asia Plus Australia/New Zealand and/or Packaged
Products. For the avoidance of doubt, DOLE agrees and acknowledges that the
foregoing provisions are not intended to limit or otherwise derogate from the
DAL Parties’ rights in and to the Overlapping Trademarks or any Supplemental
Applications or resulting registrations, as set forth in this Agreement, or to
limit or restrict the right of any DAL Party to use any trademark that is not
the same as or confusingly similar to any trademark owned by DOLE in connection
with any product or service whatsoever.

1.6 Associated Marks. Notwithstanding any provision contained herein to the
contrary, any Assigned Trademark that is associated, as indicated by the records
of the trademark office or other government body where such Assigned Trademark
is registered or is the subject of a pending application (or in such other
manner as may cause trademarks to be associated under applicable law), with any
Retained Trademark or any Overlapping Trademark shall not be assigned to the
applicable DAL Party, but shall be retained by DOLE and will be deemed to be an
Overlapping Trademark that is licensed to the applicable DAL Party exclusively
for Fresh Products in Asia Plus Australia/New Zealand or Packaged Products
worldwide.

 

  2. GRANT OF LICENSE RIGHTS

2.1 Rights Granted to DAL Parties.

(a) Exclusive Rights. Subject to the terms and conditions contained herein, DOLE
hereby grants to DAL, in the case of Overlapping Trademarks or Retained
Ancillary IP Rights outside of the United States, or DPF, in the case of
Overlapping Trademarks or Retained



--------------------------------------------------------------------------------

Ancillary IP Rights in the United States, and each such DAL Party hereby
accepts, an exclusive, perpetual, irrevocable, non-assignable (except as
provided in Section 17), fully paid-up, royalty-free license for the exclusive
use of the Overlapping Trademarks and Retained Ancillary IP Rights in the
Business and the production, sale, distribution, marketing and promotion of the
Licensed Fresh Products and Licensed Packaged Products in the Territory.
Notwithstanding the foregoing, this license is subject to the right of use of
DOLE (and its Affiliates) in the production, sale, distribution, marketing and
promotion of Fresh Products in the DFC Asia Business and Packaged Products in
the DFC Packaged Business, if and until the DFC Asia Business and the DFC
Packaged Business is migrated as provided in Section 2.7, and the rights of
third-party licensees and third party suppliers, customers, distributors and
business partners who have been authorized to use the Overlapping Trademarks
and/or Retained Ancillary IP Rights in the ordinary course of business with DOLE
or its Affiliates (collectively, “Third Party Rights”), in each case, existing
as of the Closing. For the avoidance of doubt, DAL will have the right to use
the Overlapping Trademarks on Licensed Fresh Products in Asia Plus Australia/New
Zealand and DPF will have the right to use the Overlapping Trademarks on
Licensed Packaged Products worldwide currently produced, sold or distributed by
the Business, and the applicable DAL Party will also have the right to use the
Overlapping Trademarks on any new Licensed Fresh Products and Licensed Packaged
Products that may hereafter be produced, sold or distributed by such DAL Party,
subject to Section 2.4 and Section 2.6.

(b) Non-Exclusive Rights. Subject to the terms and conditions contained herein,
DOLE hereby grants to DAL, in the case of Retained Trademarks and Retained
Ancillary IP Rights outside of the United States, or DPF, in the case of
Retained Trademarks or Retained Ancillary IP Rights in the United States, and
such DAL Party hereby accepts, a perpetual, irrevocable, non-assignable (except
as provided in Section 17), fully paid-up, royalty-free license for the
non-exclusive use of the Retained Trademarks and the Retained Ancillary IP
Rights (i) in the production, sale, distribution, marketing and promotion of the
Non-Exclusive Licensed Packaged Products in the Territory; provided that the
license granted in this clause (i), to the extent it relates to apparel in the
United States, Canada and Mexico, shall not become effective until January 1,
2014; (ii) in the production, sale, distribution, marketing and promotion of
Licensed Fresh Products in the United Arab Emirates; and (iii) in the
production, sale, distribution, marketing and promotion of those Licensed Fresh
Products currently produced, sold, distributed or purchased in those countries
(other than the United Arab Emirates) in which the Asia Fresh Non-Asia Business
currently produces, sells, distributes or purchases such Licensed Fresh
Products, such license being granted solely in such countries, if and until the
Asia Fresh Non-Asia Business is migrated as provided in Section 2.7. This
license is subject at all times to the right of use of DOLE, its Affiliates and
Third Party Rights (whether currently existing or granted by DOLE or its
Affiliates in the future) and DOLE, its Affiliates and authorized third parties
may freely use the Retained Trademarks and the Retained Ancillary IP Rights in
the production, sale, distribution, marketing and promotion of Fresh Products in
the United Arab Emirates or elsewhere outside of Asia Plus Australia/New Zealand
or the Non-Exclusive Licensed Packaged Products anywhere in the world; provided,
however, that, to the extent a Non-Exclusive Licensed Packaged Product is
subsumed within the definition of a Licensed Fresh Product, then DOLE and its
Affiliates may use the Retained Trademarks and the Retained Ancillary IP Rights
in connection with such Non-Exclusive Licensed Packaged Products in Asia Plus
Australia/New Zealand only in the DFC Asia Business.



--------------------------------------------------------------------------------

(c) Third Party Rights. In addition to the Third Party Rights described in
Section 2.1(a) above, the DAL Parties acknowledge that its rights hereunder
(including rights in the Assigned Trademarks, the Supplemental Applications and
Assigned Ancillary IP Rights), are subject to that certain Trademark Security
Agreement dated as of May 19, 1995 (the “Security Agreement”) between DOLE and
Duo Juice Company (“Duo”). In accordance with Section 3.4 (ii) of the Security
Agreement, DAL will provide a written statement to Duo (in the form attached
hereto as Exhibit I) following the Closing to the effect that (i) in the case of
any Assigned Trademark or Supplemental Application that is a “Licensed
Trademark” (as defined under the Trademark License Agreement dated May 19, 1995,
as amended (the “Duo License”), between DOLE, Tropicana Products, Inc., Duo and
Duo Juice Company BV), the DAL Party that owns such Assigned Trademark or
Supplemental Application (the “Applicable DAL Party”) assumes the Duo License to
the extent it applies to such Assigned Trademark or Supplemental Application,
and (ii) the Applicable DAL Party assumes the Security Agreement to the extent
it applies to such Assigned Trademark or Supplemental Application, and (iii) the
Duo License and the Security Agreement are valid, binding and enforceable in
accordance with their respective terms against DAL to the extent the Duo License
and the Security Agreement each applies to such Assigned Trademark or
Supplemental Application.

2.2 Non-Exclusive License to DOLE to Use Assigned Trademarks and Assigned
Ancillary IP Rights on Certain Products. Subject to the terms and conditions
contained herein, the DAL Party that owns the relevant Assigned Trademark or
Assigned Ancillary IP Rights hereby grants to DOLE and its Affiliates, and DOLE
hereby accepts on behalf of itself and its Affiliates, a perpetual, irrevocable,
non-assignable (except as provided in Section 17), fully paid-up, royalty-free
license for the non-exclusive use of the Assigned Trademarks and the Assigned
Ancillary IP Rights in the production, sale, distribution, marketing and
promotion of Fresh Products in the DFC Asia Business and Packaged Products in
the DFC Packaged Business, if and until the DFC Asia Business and the DFC
Packaged Business is migrated as provided in Section 2.7. Where DOLE wishes to
use the Assigned Trademarks and/or Assigned Ancillary IP Rights on (i) Fresh
Products in countries in Asia Plus Australia/New Zealand other than in
connection with the DFC Asia Business, or (ii) Packaged Products other than in
connection with the DFC Packaged Business, it may do so only through the
applicable DAL Party pursuant to a good faith arrangement on commercially
reasonable terms as may be agreed upon by the parties.

2.3 Rights Not Granted. All rights other than those expressly granted to the DAL
Parties are reserved to DOLE. All rights other than those expressly granted to
DOLE are reserved to the DAL Parties. This Agreement is not a grant by DOLE to
the DAL Parties of any right to use any variation of the Retained Trademarks,
Overlapping Trademarks or the Retained Ancillary IP Rights that now exist or
hereafter are developed by DOLE, either DAL Party or any other person. This
Agreement is not a grant by either DAL Party to DOLE of any right to use any
variation of the Assigned Trademarks or the Assigned Ancillary IP Rights that
now exist or hereafter are developed by either DAL Party or any other person.



--------------------------------------------------------------------------------

2.4 New Products.

(a) Each DAL Party is free to use the Assigned Trademarks owned by such DAL
Party or the Retained Trademarks or Overlapping Trademarks licensed to such DAL
Party (in each case, within the scope of the applicable license grant) on any
product that is subsumed in the definition of Packaged Products or Non-Exclusive
Licensed Packaged Products or Fresh Products in Asia Plus Australia/New Zealand
or as otherwise set forth in Section 2.1(b) above, subject to Section 2.6. Dole
is free to use the Assigned Trademarks (within the scope of the applicable
license grant) or Retained Trademarks or Overlapping Trademarks on any product
that is subsumed in the definition of Non-Exclusive Licensed Packaged Products,
any product outside of Asia Plus Australia/New Zealand that is subsumed in the
definition of Fresh Products or any other product that is not a Fresh Product in
Asia Plus Australia/New Zealand or a Packaged Product, subject to Section 2.6.

(b) In the event either DAL Party wishes to use the Assigned Trademarks or
Overlapping Trademarks on any fresh produce product in Asia Plus Australia/New
Zealand that is not currently subsumed within the definition of Fresh Products
(in the case of DAL) or any packaged products that are not currently subsumed
within the definition of Packaged Products (in the case of DAL or DFP), such DAL
Party will request DOLE to review and provide written consent to such request
based on appropriate supporting documentation. DOLE will review such DAL Party’s
request pursuant to this Section 2.4(b) and solely determine if such DAL Party
will be authorized to use the Assigned Trademarks or Overlapping Trademarks in
accordance with such DAL Party’s request.

(c) In the event DOLE wishes to use the Assigned Trademarks or Overlapping
Trademarks on any product that is currently subsumed within the definition of
Packaged Products, or, except for the exercise of DOLE’s non-exclusive license
rights in the DFC Asia Business, to use the Assigned Trademarks or Overlapping
Trademarks in Asia Plus Australia/New Zealand on any product that is subsumed
within the definition of Fresh Products, DOLE will request the DAL Parties to
review and provide written consent to such request based on appropriate
supporting documentation. The DAL Parties will review DOLE’s request pursuant to
this Section 2.4(c) and solely determine if DOLE will be licensed to use the
Assigned Trademarks or Overlapping Trademarks in accordance with its request.

(d) In the event DOLE intends to use in Asia Plus Australia/New Zealand any
Retained Trademark or Overlapping Trademark on any new product (other than Fresh
Products or Packaged Products) on which DOLE is not currently using such
Retained Trademark or Overlapping Trademark in Asia Plus Australia/New Zealand,
DOLE will provide DAL with prior written notice thereof and offer to DAL the
right of first refusal to be DOLE’s distributor in Asia Plus Australia/New
Zealand with respect to such new product. If DAL does not provide written notice
to DOLE that DAL desires to serve as DOLE’s distributor in Asia Plus
Australia/New Zealand with respect to such new product within thirty (30) days
after DOLE provides such notice to DAL, DOLE shall be free to proceed with the
sale and distribution of such new product without any participation by DAL as a
distributor. If, within thirty (30) days after DOLE provides such notice to DAL,
DAL provides written notice to DOLE that DAL desires to serve as DOLE’s
distributor in Asia Plus Australia/New Zealand with respect to such new product,
DOLE and DAL shall negotiate in good faith commercially reasonable terms by
which DAL would be DOLE’s distributor for such new product in Asia Plus
Australia/New Zealand. If DOLE and DAL have not reached agreement on the terms
of such distribution arrangement within forty-five (45) days after DOLE’s
receipt of written notice from DAL that DAL desires to serve as DOLE’s
distributor in Asia Plus



--------------------------------------------------------------------------------

Australia/New, DOLE shall be free to proceed with the sale and distribution of
such new product without any participation by DAL as a distributor; provided
that, DOLE shall not agree to terms with another distributor in Asia Plus
Australia/New Zealand with respect to such new product without providing DAL
with written notice of such terms and offering an opportunity to DAL to accept a
distributorship agreement
with DOLE with respect to such new product on such terms.

2.5 Non-Exclusive Licensed Packaged Products and Licensed New Products. The DAL
Parties’ respective rights with respect to Non-Exclusive Licensed Packaged
Products and Licensed New Products will be non-exclusive. In addition, DOLE may
not have existing trademark registrations in certain jurisdictions for use of
the Retained Trademarks with respect to Non-Exclusive Licensed Packaged Products
and/or the Licensed New Products. In that event, the applicable DAL Party will
either, (i) obtain trademark registrations (in DOLE’s name) covering the use of
the Retained Trademarks with respect to the Non-Exclusive Licensed Packaged
Products and/or the Licensed New Products in the relevant countries, or
(ii) obtain an opinion from a recognized outside trademark counsel (with a copy
to DOLE) to the effect that such DAL Party’s use of the Retained Trademarks with
respect to the Non-Exclusive Licensed Packaged Products and/or the Licensed New
Products will not infringe any third party rights in the relevant countries;
and, in either case, such DAL Party, at its sole cost, shall defend DOLE and its
Affiliates against any claim of infringement or other violation of third party
rights that is asserted against DOLE or any of its Affiliates in connection with
or as a result of any such use by such DAL Party. Notwithstanding the foregoing,
if the applicable DAL Party does not comply with the conditions set forth in
clauses (i) or (ii) above, such DAL Party shall have the right, at its sole
option and discretion, to use the Retained Trademarks as aforesaid; provided,
however, that in such case such DAL Party, at its sole cost, shall defend and
indemnify DOLE and its Affiliates against any claim of infringement or other
violation of third party rights that is asserted against DOLE or any of its
Affiliates in connection with or as a result of such use by such DAL Party and
against any damages or other losses resulting from such claim or other
violation; and further provided that such indemnification obligation (but not
such defense obligation) shall cease if and when such DAL Party complies with
the conditions set forth in clauses (i) or (ii).

2.6. Brand Equity Principles. With respect to its use of the Trademarks
(including Trademarks owned by such party) in connection with any products, each
party will have the right to unilaterally undertake the following, but only to
the extent that such actions and all products conform to the Brand Equity
Principles (to the extent applicable to the products with which the Trademarks
are used): (a) develop new products that are subsumed within the definition of
Fresh Products in Asia Plus Australia/New Zealand (in the case of DAL) and/or
Packaged Products (in the case of DAL or DPF, as applicable); (b) modify
products on which Trademarks owned by or licensed to such party are used by such
party; (c) market, promote and advertise products on which Trademarks owned by
or licensed to such party are used by such party; (d) establish and maintain
inventory of products on which Trademarks owned by or licensed to such party are
used by such party; (e) approve co-packing arrangements relating to products on
which Trademarks owned by or licensed to such party are used by such party as
long as the co-packer has the appropriate skill, experience and reputation to
produce the highest quality product consistent with applicable law; and
(f) maintain and protect the registration, in DOLE’s name, of the Retained
Trademarks or Overlapping Trademarks used in connection with the New Products
(including the payment of any applicable maintenance fees) and maintain and
protect the registration, in the applicable DAL



--------------------------------------------------------------------------------

Party’s name, of the Assigned Trademarks used in connection with the New
Products (including the payment of any applicable maintenance fees). DOLE will
consult with ITOCHU (and, if ITOCHU requests the participation of the DAL
Parties in such consultations, the DAL Parties) prior to DOLE modifying the
Brand Equity Principles and will consider the results of such consultation in
finalizing any such modifications, with the understanding that any expansion of
the Brand Equity Principles by such modifications shall be deemed to
automatically amend Exhibit B hereto. However, DOLE shall not have the right to
amend the Brand Equity Principles in a manner that operates to decrease the
scope of the DAL Parties’ permitted usage as it exists on the date of this
Agreement, or that otherwise restricts or derogates from the DAL Parties’ rights
under this Agreement or the Assigned Trademark Assignments, without the consent
of the DAL Parties. DOLE agrees that it will not in any event use in Asia Plus
Australia/New Zealand any Retained Trademark or Overlapping Trademark in a
manner that conflicts with the Brand Equity Principles as they exist on the date
of this Agreement (except to the extent the Brand Equity Principles have been
expanded after the date of this Agreement as permitted under this Agreement)
unless the applicable DAL Party otherwise agrees following consultation with
DOLE.

2.7 Business Migration. Exhibit C hereto sets forth a list of those countries
outside Asia Plus Australia/New Zealand where Asia Fresh currently produces,
sells, distributes or purchases Fresh Products as part of the Asia Fresh
Non-Asia Business and sets forth a description of the Asia Fresh Non-Asia
Business. Exhibit E hereto sets forth a list of those countries within Asia Plus
Australia/New Zealand in which DOLE’s divisions/Affiliates other than Asia Fresh
currently produce, sell, distribute or purchase Fresh Products as part of the
DFC Asia Business and sets forth a description of the DFC Asia Business. Exhibit
F hereto sets forth a list of those Packaged Products currently produced, sold,
distributed or purchased by DOLE’s divisions or Affiliates as part of the DFC
Packaged Business other than Packaged Foods anywhere in the world.
Notwithstanding the non-exclusive license rights granted under this Agreement,
in order to ensure that all related business is conducted through a single front
and thereby improve efficiency and avoid marketplace confusion, DOLE, ITOCHU and
the DAL Parties shall work together in good faith to have all DFC Asia Business
and DFC Packaged Business migrated to and conducted by the applicable DAL Party,
and all Asia Fresh Non-Asia Business (other than the production, sale,
distribution, marketing and promotion of Fresh Products in the United Arab
Emirates) migrated to and conducted by DOLE, as soon as reasonably practicable
after the execution of this Agreement, provided that the parties shall endeavor
to effectuate such migration in a manner that does not result in a reduction of
revenue or otherwise adversely affect the migrated businesses; and provided
further, that in no event shall DOLE or an Affiliate thereof or such DAL Party
be required to violate any existing contract (the foregoing activities carried
out by the parties are referred to herein as the “Business Migration”). The
specific timing of, and the specific steps to be taken by each party to
effectuate, the Business Migration shall be determined on a case by case basis
in good faith discussions and consultation between the parties. In furtherance
of the Business Migration, DOLE shall not in any event expand the volume or
value of either the DFC Asia Business or the DFC Packaged Business beyond the
levels subsisting as of the date of this Agreement, without first offering the
applicable DAL Party the right of first refusal with respect to such expanded
volume or value that such DAL Party shall have the right to exercise within
thirty (30) days after receipt of written notice from DOLE with respect to such
right of first refusal. In furtherance of the Business Migration, the applicable
DAL Party shall not in any event expand the volume or value of the Asia Fresh
Non-Asia Business (other than the production, sale, distribution, marketing and
promotion of Fresh Products in the United Arab



--------------------------------------------------------------------------------

Emirates) beyond the levels subsisting as of the date of this Agreement, without
first offering DOLE the right of first refusal with respect to such expanded
volume or value that DOLE shall have the right to exercise within thirty
(30) days after receipt of written notice from such DAL Party with respect to
such right of first refusal. In the event a party elects not to exercise the
right of first refusal granted to it hereunder, the party offering such right of
shall not offer to any third part substantially superior terms to those offered
hereunder in connection with such right.

2.8 Recordation and Abandonment. Each party shall have the right, at any time
and at its own cost and expense, to record, register, or otherwise notify this
Agreement, or any licenses granted or otherwise contemplated hereunder, in
appropriate governmental or regulatory offices anywhere in the world, and each
party shall provide, without demanding further consideration, reasonable
assistance to the other in effecting such recording, registering or notifying,
including, without limitation, executing (or causing its subsidiaries to
execute) all documents required to effect the same. Notwithstanding the
foregoing, prior to recording, registering, or otherwise notifying this
Agreement or such licenses, the party desiring to so record, register, or notify
shall provide a copy of all materials to be filed for review, comment, and
approval by the other party, such approval not unreasonably to be withheld or
delayed. In the event that DOLE decides, for any reason, to abandon the
registration of any trademark licensed under this Agreement to a DAL Party, and
to cease using such trademark in the ordinary course of DOLE’s business, DOLE
shall notify the applicable DAL Party accordingly in writing and, promptly upon
the written request of such DAL Party, shall use reasonable efforts to promptly
transfer to the applicable DAL Party, at no additional cost, all right, title
and interest in and to such trademark and the good will associated therewith,
following which all costs of maintaining such trademark shall be the sole
responsibility of such DAL Party and DOLE shall retain a non-exclusive license
to use such trademark to the same extent that DOLE was entitled to use such
trademark prior to such transfer, it being understood that such license is being
retained by DOLE primarily for defensive purposes.

 

  3. TERM OF AGREEMENT

Term. This Agreement shall commence as of the date specified in the preamble and
shall continue indefinitely unless terminated by mutual agreement of the
parties.

 

  4. USE OF COPACKERS; STANDARDS

Each party, at its option, may have the products with which Trademarks licensed
to such party are used grown, manufactured and packed for such party pursuant to
contract manufacturing agreements with reputable and qualified copackers and
will require that such copackers comply with the applicable product quality and
compliance requirements set forth in this Agreement. Each party will be
responsible for supervising and controlling its copackers to ensure that all
obligations under this Agreement are met and such party shall be liable for all
acts and omissions of such copackers as though performed by such party itself.
Each party warrants and represents as follows with respect to the Products with
which it uses Trademarks owned by or licensed to it, its operations and
facilities, and with respect to the operations and facilities of each of its
approved copackers:

(a) That each will comply with all applicable national, federal, state, and
local laws and regulations.



--------------------------------------------------------------------------------

(b) That no pesticide, herbicide or other chemical product will be applied to
such Products, to ingredients thereof, or to any acreage where such Products
and/or ingredients have been grown, that have been banned by the United States
or by the European Union.

(c) That such Products shall not be adulterated or misbranded within the meaning
of applicable law.

(d) That all packaging and packaging components used in connection with such
Products will comply with the requirements of applicable toxics in packaging
laws.

Each party further represents and warrants that the Products with which it uses
Trademarks owned by or licensed to it and any and all packaging used in
conjunction with such Products, shall comply with the Brand Equity Principles
and meet applicable quality control standards and shall be wholesome,
merchantable and fit for human consumption. In addition, each party must have
documented and reasonable food safety and food security policies and procedures
in place.

 

  5. PRODUCT STANDARDS

5.1 DAL Samples. Upon DOLE’s request, a DAL Party shall submit, at its sole
expense (including without limitation, all expenses relating to freight,
applicable duties and similar costs), a reasonable number of samples of products
with which Trademarks licensed to such DAL Party are used and all packaging
materials, including containers, cases, graphics, images, and all other items
used or proposed to be used in the production, distribution and sale of such
products.

5.2 DOLE Samples. Upon a DAL Party’s request, DOLE shall submit, at its sole
expense (including without limitation, all expenses relating to freight,
applicable duties and similar costs), a reasonable number of samples of products
with which Trademarks licensed to DOLE are used and all packaging materials,
including containers, cases, graphics, images, and all other items used or
proposed to be used in the production, distribution and sale of such products.

 

  6. QUALITY STANDARDS AND CONTROL

6.1 Quality Standards. The parties acknowledge that the Trademarks represent the
prestige that DOLE has earned for itself and are well recognized in the minds of
the public, and that it is of great importance to each party that, in the
production and sale of Products, the high standards, reputation and image
established by DOLE be maintained at all times by the DAL Parties, with respect
to its use of the Assigned Trademarks and the Overlapping Trademarks or Retained
Trademarks licensed to each of them by DOLE, and by DOLE, with respect to the
Assigned Trademarks licensed to it by the DAL Parties. Accordingly, all Products
on which Trademarks licensed from the other party appear shall comply with the
Brand Equity Principles (to the extent



--------------------------------------------------------------------------------

applicable to such Products) and shall be of such quality as will protect and
enhance the relevant Trademarks, and in all cases the quality shall be at least
as high as the quality of samples submitted to the party that owns or co-owns
the relevant Trademarks. Each Licensed Product shall bear the relevant
Trademarks substantially in the form consistent with DOLE’s historical practices
except as the parties otherwise agree in writing. If either party reasonably
determines that the other party’s Products (whether found in the marketplace,
held by the other party’s customers, in storage or otherwise) are inconsistent
in any material respect with the Brand Equity Principles (to the extent
applicable to such Products) or constitute a significant health or safety risk,
such party may at its option require that the other party (i) recall such
Products at the other party’s sole expense; or (ii) promptly remove the
Trademarks from such Products, in which event such Products may be sold provided
they are in no way identified as a product originating from or authorized by the
other party or otherwise identified with the other party or its Trademarks.

6.2 Quality Control.

(a) Each party shall cooperate fully in all ways with the other parties in
enabling the other parties to ascertain that all Products with which Trademarks
are used comply with the Brand Equity Principles (to the extent applicable to
such Products).

(b) If a party reasonably believes that another party is not complying with the
applicable quality standards imposed under Section 6.1, it and its agents shall
have the right to inspect, during business hours and upon reasonable notice,
such other party’s facilities for the sole purpose of determining compliance
with such quality standards.

 

  7. FORCE MAJEURE

Neither DOLE nor either DAL Party shall be held responsible for any loss, damage
or delay suffered by the other parties owing to any cause that is beyond the
reasonable control of the defaulting party and cannot be attributed to
negligence or willful nonperformance of its obligation. Such causes include, but
are not limited to, wars, embargoes, riots, civil disturbances, fires, storms,
floods, typhoons, earthquakes and other severe natural calamities, strikes and
labor disputes, government acts and restrictions, and other causes that cannot
be overcome or prevented by due diligence. Any party wishing to invoke this
Section shall give written notice to the other parties, within five (5) days of
the occurrence of such event, stating the relevant cause and the anticipated
duration. The defaulting party shall promptly resume performance of its
obligations the moment such cause or causes cease to operate.

 

  8. BREACH

The parties agree and acknowledge that no party shall have the right to
terminate this Agreement by reason of the other parties’ material breach or for
any other reason. In addition to any other rights or remedies that any party may
have, upon another party’s breach of any material provision of this Agreement
and failure to cure such breach within 30 days of notice from the non-breaching
party, or if such breach cannot be cured within 30 days, failure to take
material steps to cure the breach and complete such cure within 60 days, such
non-breaching party may immediately take any or all of the following actions,
all at its sole election:

(a) require the breaching party to cease any use of the Trademarks of such party
that are the subject of the breach (“Affected Trademarks”), which use is not
substantially in compliance with the terms of this Agreement; and



--------------------------------------------------------------------------------

(b) terminate any exclusive rights the breaching party may have with respect to
the Affected Trademarks; provided, however, that in no event shall DOLE have the
right to terminate or otherwise rescind or cancel the assignment of any
Trademarks to either of the DAL Parties effected under the Assigned Trademark
Assignments or this Agreement.

The parties agree and acknowledge that any breach of this Agreement may give
rise to immediate and irreparable injury, loss, or damage to the non-breaching
party for which the granting of monetary damages would be an inadequate remedy
and ineffectual. Each party therefore acknowledges and agrees that,
notwithstanding anything to the contrary under the Acquisition Agreement or this
Agreement, if it breaches any provision of this Agreement, the other party or
parties will be entitled, in addition to all other available remedies, to seek
preliminary, interim and permanent injunctions, temporary restraining orders, or
other appropriate orders to restrain any continued breach without having to
prove that actual injury, loss, or damage has been sustained by the
non-breaching party or parties and without posting any type of bond or other
security as a condition for seeking such relief.

 

  9. INDEMNIFICATION; REPRESENTATIONS AND WARRANTIES

9.1 Indemnification. The DAL Parties shall indemnify, protect, hold harmless and
defend DOLE, and DOLE shall indemnify, protect, hold harmless and defend the DAL
Parties, and the indemnified party’s officers, directors, Affiliates, agents and
employees from and against any and all claims, suits, losses, liabilities,
expenses and damages, including costs of suit and reasonable attorneys’ fees,
arising out of or in any way connected with: (i) the growing, production,
storage, handling, maintenance, sale, marketing, distribution, labeling or
advertisement of any Product by or on behalf of the indemnifying party
(including by any copacker); (ii) any alleged defect in or adulteration of a
Product and/or product liability claim; and (iii) any breach of the warranties
set forth in this Agreement.

9.2 Matters Involving Third Parties; Determination of Amounts Subject to
Indemnification

(a) If any third party notifies any party (the “Indemnified Party”) with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against any other party (the “Indemnifying Party”) under
Section 9.1, then the Indemnified Party shall as promptly as reasonably possible
after receipt of notice of the Third Party Claim (but in no event later than ten
(10) Business Days after receipt by the Indemnified Party of notice of the Third
Party Claim) notify each Indemnifying Party thereof in writing, and in
reasonable detail, of the Third-Party Claim; provided, however, that no delay on
the part of the Indemnified Party in notifying any Indemnifying Party shall
relieve the Indemnifying Party from any obligation hereunder unless (and



--------------------------------------------------------------------------------

then solely to the extent) the Indemnifying Party is thereby prejudiced.
Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
within five (5) Business Days after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third-Party Claim.

(b) Any Indemnifying Party will have the right to assume and control the defense
of the Indemnified Party against the Third-Party Claim with counsel of his, her
or its choice reasonably satisfactory to the Indemnified Party so long as
(i) the Indemnifying Party notifies the Indemnified Party in writing within
fifteen (15) days after the Indemnified Party has given notice of the
Third-Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against the entirety of any Damages the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of or caused
by the Third-Party Claim and (ii) the Third-Party Claim involves only money
Damages and does not seek an injunction or other equitable relief.

(c) So long as the Indemnifying Party is conducting the defense of the
Third-Party Claim in accordance with Section 9.2(b) above, (i) the Indemnified
Party may retain separate co-counsel at his, her or its sole cost and expense
and participate in the defense of the Third-Party Claim, (ii) the Indemnified
Party will not consent to the entry of any judgment on or enter into any
settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnifying Party and (iii) the Indemnifying Party will not
consent to the entry of any judgment on or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnified Party (not to be unreasonably withheld).

(d) In the event any of the conditions in Section 9.2(b) above is or becomes
unsatisfied, however, (i) the Indemnified Party may defend against, and consent
to the entry of any judgment on or enter into any settlement with respect to,
the Third-Party Claim in any manner he, she or it may deem appropriate (and the
Indemnified Party shall consult with, but shall not need to obtain any consent
from, any Indemnifying Party prior to consenting to any judgment or the entry
into any in connection therewith), (ii) the Indemnifying Parties will reimburse
the Indemnified Party promptly and periodically for the costs of defending
against the Third-Party Claim (including attorneys’ fees and expenses) and
(iii) the Indemnifying Parties will remain responsible for any Damages the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of or caused by the Third-Party Claim to the fullest extent provided in
Section 9.1.

(e) All amounts to which an Indemnified Party is entitled pursuant to
Section 9.1 shall be determined net of (a) any Tax benefits realized by any
party seeking indemnification hereunder arising from such amounts and (b) any
amounts recovered by the Indemnified Party under insurance policies, indemnities
(other than pursuant to this Agreement) or other reimbursement arrangements with
respect to such amounts. Each party hereby waives, to the extent permitted under
its applicable insurance policies, any subrogation rights that its insurer may
have with respect to any indemnifiable losses it may suffer.

9.3 Warranties. Each of the parties represents and warrants that it has the full
right, power and authority to enter into this Agreement and to perform all of
its respective obligations, that it is under no legal impediment which would
prevent its entering into and performing fully its obligations under this
Agreement, that it is financially capable of performing



--------------------------------------------------------------------------------

such obligations and that no consent of any other person or entity is required
to be obtained by such party to grant the licenses granted by it under this
Agreement. DOLE represents and warrants to the DAL Parties as of the date of
this Agreement that: (i) the DAL Parties are entitled to use the trademarks
licensed to them hereunder as expressly permitted in this Agreement; (ii) the
DAL Parties’ exercise of their respective license rights under this Agreement,
as permitted and contemplated by, and in accordance with the provisions of, this
Agreement, shall not infringe in any material respect any third party
intellectual property or other proprietary rights, except as disclosed in
Exhibit J; (iii) DOLE has taken, or caused to be taken, and shall continue to
take or cause to be taken (subject to Section 2.8), all steps reasonably
required to maintain the registrations of any trademarks licensed to the DAL
Parties hereunder; (iv) Exhibit K lists all license agreements under which DOLE
has granted a license to use any of the Assigned Trademarks or Overlapping
Trademarks and that are material to either the Asia Fresh Business or the
Worldwide Packaged Food Business individually, or to the Business as a whole (it
being acknowledged that non-material agreements entered into by DOLE in the
ordinary course of business with producers, packers, suppliers, manufacturers,
distributors, customers, advertisers, brokers, business partners and other third
parties allowing such parties to use the Assigned Trademarks or Overlapping
Trademarks in connection with the production, manufacture, distribution, sale,
advertising and/or promotion of products of DOLE or any of its subsidiaries, are
not listed in Exhibit K); and (v) excepting the licenses granted under the
license agreements listed in Exhibit K, neither the rights of any third party
licensees referred to in Recital F(8) above, nor any Third Party Rights, will,
individually or in the aggregate, have a material adverse effect on Asia Fresh,
Packaged Foods, or the Business as a whole. For the avoidance of doubt, a
showing of any negligence or intent on the part of DOLE shall not be required in
order to establish an inaccuracy or breach of any of DOLE’s representations and
warranties under this Section 9.3. Furthermore, a DAL Party’s awareness or
possible awareness, or ITOCHU’s awareness or possible awareness, of any
inaccuracy or breach of any of DOLE’s representations and warranties hereunder
shall not have any effect on the force and effect of such representations and
warranties, of DOLE’s related indemnification obligations or of a DAL Party’s or
ITOCHU’s remedies relating thereto.

9.4 Compliance With Laws. Each party shall take all actions required by any
local, provincial, national, state or regional agency, government or commission
to carry out the activities contemplated by this Agreement in compliance with
all applicable laws. Neither party shall commit any acts or engage in any
transactions that would reflect adversely upon the other party, the Trademarks
or the Products of the other party.

 

  10. ENTITLEMENT TO COSTS

If any legal action or dispute arises under this Agreement, arises by reason of
any asserted breach of it, or arises between the parties and is related in any
way to the subject matter of the Agreement, the prevailing party shall be
entitled to recover all costs and expenses, including reasonable attorneys’
fees, investigative costs, reasonable accounting fees and charges for experts.
The “prevailing party” shall be the party who obtains a provisional remedy such
as a preliminary injunction or who is entitled to recover its reasonable costs
of suit, whether or not the suit proceeds to final judgment; if there is no
court action, the prevailing party shall be the party who wins any dispute. A
party need not be awarded money damages or all relief sought in order to be
considered the “prevailing party” by the arbitrator(s) or a court.



--------------------------------------------------------------------------------

  11 DEFINITIONS

Capitalized terms used herein without definition shall have the meanings
assigned to them in the Acquisition Agreement.

11.1 “Asia Plus Australia/New Zealand” means the countries listed in Exhibit A
hereto plus Australia and New Zealand.

11.2 “Asia Fresh Non-Asia Business” has the meaning set forth in the recitals.
The Asia Fresh Non-Asia Business is more fully described on Exhibit C hereto.

11.3 “Assigned Ancillary IP Rights” means the following rights that were
assigned to a DAL Party prior to the date hereof in connection with the
Acquisition Agreement and pursuant to the Assigned Trademark Assignments:
(i) any trade name rights in Asia Plus Australia/New Zealand with respect to the
use of “Dole” as a trade name of the Asia Fresh business or anywhere in the
world as a trade name for the Packaged Foods business, and (ii) any trade dress
rights arising under the laws of any country in Asia Plus Australia/New Zealand
with respect to Fresh Products or arising under the laws of any jurisdiction
anywhere in the world with respect to any Packaged Products; in each case that
are currently used in the Business, excluding the Assigned Trademarks.

11.4 “Assigned Trademarks” means the trademarks specified in Exhibit D hereto
that were assigned, in whole or in part, to a DAL Party prior to the date hereof
in connection with the Acquisition Agreement and pursuant to the Assigned
Trademark Assignments, representing the entire right, title and interest in all
of the trademarks formerly owned by DOLE (A) that arise under the laws of any
country in Asia Plus Australia/New Zealand and that relate exclusively to Fresh
Products or relate exclusively to Fresh Products and Packaged Products; and
(B) that arise under the laws of any jurisdiction anywhere in the world and that
relate exclusively to Packaged Products.

11.5 “Brand Equity Principles” means the DOLE established quality control
standards monitored and enforced by DOLE and the guidelines set forth in DOLE’s
Corporate Identity Guidelines as attached and described on Exhibit B.

11.6 “Business” has the meaning set forth in the recitals.

11.7 “DFC Asia Business” has the meaning set forth in the recitals. The DFC Asia
Business is more fully described on Exhibit E hereto.

11.8 “DFC Packaged Business” has the meaning set forth in the recitals. The DFC
Packaged Business is more fully described on Exhibit F hereto.

11.9 “Dole Competitors” has the meaning set forth in the recitals.

11.10 “Fresh Products” has the meaning set forth in the recitals.

11.11 “Licensed Fresh Products” means (i) Fresh Products in Asia Plus



--------------------------------------------------------------------------------

Australia/New Zealand on which a DAL Party is authorized to use the Overlapping
Trademarks pursuant to Section 2.1(a), and (ii) Fresh Products in those
countries outside of Asia Plus Australia/New Zealand (including the United Arab
Emirates) on which a DAL Party is authorized to use the Retained Trademarks
pursuant to Section 2.1(b).

11.12 “Licensed New Products” means any new fresh produce product in Asia Plus
Australia/New Zealand or packaged product that is approved by DOLE pursuant to
Section 2.4 as a new product on which a DAL Party is authorized to use the
Assigned Trademarks or Overlapping Trademarks hereunder or DOLE is authorized to
use the Assigned Trademarks or Overlapping Trademarks.

11.13 “Licensed Packaged Products” means Packaged Products on which a DAL Party
is authorized to use the Overlapping Trademarks pursuant to Section 2.1(a).

11.14 “Licensed Products” means Licensed Fresh Products, Licensed Packaged
Products, Non-Exclusive Licensed Packaged Products and, if and to the extent
approved pursuant to Section 2.4, Licensed New Products, in each case, that meet
the applicable Brand Equity Principles.

11.15 “Non-Exclusive Licensed Packaged Products” has the meaning set forth in
the recitals.

11.16 “Overlapping Trademarks” has the meaning set forth in the recitals. The
Overlapping Trademarks are listed in Exhibit G hereto.

11.17 “Packaged Products” has the meaning set forth in the recitals.

11.18 “Products” means Fresh Products with which the Assigned Trademarks are
authorized to be used hereunder, Packaged Products with which the Assigned
Trademarks are authorized to be used hereunder, products with which the Retained
Trademarks or the Overlapping Trademarks are authorized to be used hereunder and
Licensed Products.

11.19 “Retained Ancillary IP Rights” means the following rights of DOLE: (i) any
trade name rights outside of Asia Plus Australia/New Zealand with respect to the
use of “Dole” as a trade name for the Asia Fresh business; and (ii) any trade
dress rights arising under the laws of any country outside of Asia Plus
Australia/New Zealand with respect to Fresh Products or arising under the laws
of any jurisdiction anywhere in the world with respect to any product not
subsumed within the definition of Fresh Products or Packaged Products; in each
case that are currently used in the Business, excluding the Retained Trademarks.

11.20 “Retained Trademarks” means the trademarks specified in Exhibit H hereto,
representing all of the trademarks of DOLE (A) that arise under the laws of any
country outside of Asia Plus Australia/New Zealand and that exclusively relate
to Fresh Products; (B) that arise under the laws of any jurisdiction anywhere in
the world and exclusively relate to Non-Exclusive Licensed Packaged Products;
(C) that arise under the laws of any jurisdiction anywhere in the world and
exclusively relate to other products not subsumed within the definition of Fresh
Products or Packaged Products; or (D) that exclusively relate to any
registration that includes any combination of clause (A), (B) or (C).



--------------------------------------------------------------------------------

11.21 “Supplemental Applications” has the meaning set forth in Section 1.2.

11.22 “Territory” means (i) in the case of Licensed Fresh Products, Asia Plus
Australia/New Zealand, and (ii) in the case of Licensed Packaged Products and
Non-Exclusive Licensed Packaged Products, worldwide.

11.23 “Third Party Rights” has the meaning set forth in Section 2.1(a).

11.24 “Trademarks” means the Assigned Trademarks, the Overlapping Trademarks and
the Retained Trademarks, and any and all references under this Agreement to
“trademarks” shall be deemed to cover registered marks (for goods or services)
and marks (for goods or services) that are the subject of pending applications.

 

  12. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
Japan without giving effect to any choice or conflict of law provision or rule
that would cause the application of the laws of any other jurisdiction.

 

  13. ARBITRATION

All disputes, controversies and claims arising out of, relating to or in
connection with this Agreement or the transactions contemplated hereby
(including the construction, existence, validity, enforceability, enforcement,
breach or termination of this Agreement) that cannot be resolved amicably by the
Parties shall be exclusively, finally and conclusively settled by arbitration
administered by the International Chamber of Commerce (the “ICC”) and conducted
in accordance with the ICC Rules of Arbitration (the “Rules”), subject to the
following:

(a) there shall be a panel of three (3) arbitrators (collectively, the
“Tribunal”), one appointed by the DAL Parties, another by DOLE and the third
appointed in accordance with the Rules;

(b) the seat of arbitration shall be Tokyo, Japan;

(c) the arbitration shall be conducted in the English language, and all written
and oral submissions and awards shall be prepared in English (or be accompanied
by English translations);

(d) the Tribunal shall schedule all matters regarding the arbitration so that
the arbitration progresses in a timely fashion;

(e) at the arbitration hearing, each Party may make written and oral
presentations to the Tribunal, present testimony and written and oral evidence
and examine witnesses;



--------------------------------------------------------------------------------

(f) the Tribunal may not grant any award that is inconsistent with the terms of
this Agreement and shall not have the authority to use the equitable powers
provided by the Rules to modify any terms of this Agreement, nor shall the
Tribunal have the power to award any punitive or exemplary damages;

(g) the Tribunal shall issue a written decision explaining the basis for its
rulings and awards;

(h) all fees and expenses of the Tribunal and the ICC shall be shared equally
between the Parties, provided that the Tribunal shall have the authority to
award, as part of its decision, to the prevailing Party its costs and expenses
of the arbitral proceedings, including reasonable fees of attorneys and experts;
and

(i) any monetary award shall be made in US dollars and shall be payable free of
any Tax, withholding or other deduction unless otherwise required by Legal
Requirements.

Decisions rendered by the arbitral Tribunal shall be final, binding and
enforceable in any court of competent jurisdiction. Except as necessary to
enforce or effectuate the terms of this Section 13 or an arbitral decision or
award, arbitration proceedings hereunder and any decision and award of the
Tribunal shall be kept confidential by the Parties.

 

  14. SPECIFIC PERFORMANCE

Each Party acknowledges and agrees that the other Parties would be damaged
irreparably in the event any provision of this Agreement is not performed in
accordance with its specific terms or otherwise is breached, so that,
notwithstanding any other provision herein to the contrary, a Party shall be
entitled to injunctive relief to prevent breaches of this Agreement and to
enforce specifically in any court of competent jurisdiction, this Agreement and
the terms and provisions hereof in addition to any other remedy to which such
Party may be entitled, at law or in equity. Each of the Parties hereby further
waives (a) any defense in any action for specific performance that a remedy at
law would be adequate and (b) any requirement under any Legal Requirement to
post security as a prerequisite to obtaining equitable relief.

 

  15. Waiver of Jury Trial

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

  16. RELATIONSHIP OF PARTIES

This Agreement shall not be construed to place the parties in the relationship
of legal representatives, partners, joint venturers or agents of or with each
other. Under this Agreement, each DAL Party is an independent contractor and
shall be solely responsible for the payment of all income tax withholding,
payroll taxes, contributions and other obligations relating to a DAL Party’s
employment and compensation of its employees and consultants. No party shall
have any power to obligate or bind any other party in any manner whatsoever,
except as specifically provided herein.



--------------------------------------------------------------------------------

  17. ASSIGNABILITY AND SUBLICENSE RIGHTS

(a) This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the parties. A party may assign, in whole or
in part, without the approval of the other party, any or all of its rights,
duties or obligations under this Agreement as follows: (i) to any Affiliate;
(ii) in connection with any sale of any trademarks owned by such party that are
the subject of this Agreement; or (iii) in connection with the sale of a
subsidiary, business segment, division, business unit, or product line or other
divestment or sale or disposition of assets or any merger, stock purchase, or
other acquisition of such party; provided in each such case that such party
provides written notice of any such transaction to the other party within thirty
(30) days after the consummation of such transaction and the assignee agrees in
writing to be bound by all of the applicable provisions of this Agreement. The
rights granted to any party hereunder are unique and personal in nature, and,
except for an assignment of this Agreement permitted pursuant to the foregoing
provisions of this Section 17(a) or any assignment, transfer, pledge,
encumbrance or hypothecation pursuant to any financing transaction undertaken by
a party (provided that the other party to such financing transaction
acknowledges in writing that such assignment, transfer, pledge, encumbrance or
hypothecation is subject to the terms and conditions of this Agreement), neither
this Agreement nor the rights granted to hereunder (including without
limitation, rights in and to the Products) may otherwise be assigned,
transferred, pledged, encumbered or hypothecated by any party without the other
parties’ prior written approval. Any attempt by a party to transfer any of its
rights or obligations under this Agreement, whether by assignment, sublicense,
except as permitted herein, without having received the prior written approval
of the other parties, shall be null and void.

(b) Each DAL Party shall have the right to grant sublicenses under the license
granted to it in Section 2.1 to sublicensees and to grant licenses under the
Assigned Trademarks it owns, in each case, except to any Dole Competitor,
subject to compliance with the Brand Equity Principles. DOLE shall have the
right to grant sublicenses under the license granted under Section 2.2 to
sublicensees, subject to compliance with the Brand Equity Principles. Each party
granting a sublicense or, in the case of a DAL Party, a license pursuant to this
Section 14(b) will require that such sublicensees or licensees, as the case may
be, comply with the applicable product quality and legal compliance requirements
as set forth in this Agreement, and all laws, including health, labor and safety
standards applicable to such sublicensee or licensee.

(c) Each party is free to assign any of the Trademarks it owns hereunder;
provided that such party shall not assign any Trademarks it owns to any person
unless that person agrees in writing to be bound by the Brand Equity Principles
and other provisions of this Agreement relating to use and protection of such
Trademarks.

 

  18. RIGHTS IN THE EVENT OF BANKRUPTCY

The parties agree that, if any party becomes a debtor in a bankruptcy case under
the United States Bankruptcy Code and such party (or its bankruptcy trustee)
rejects this Agreement under Bankruptcy Code Section 365(a), the other parties
shall nevertheless retain and



--------------------------------------------------------------------------------

be entitled to continue to exercise all of the licenses granted by such party
under this Agreement, whether on the basis that rejection does not result in
termination of such licenses, or that such licenses should be preserved on
equitable grounds by the bankruptcy court before which such case is pending, or
by virtue of the parties’ agreement hereunder.

 

  19. INTERPRETATION

This Agreement shall be interpreted to give DOLE maximum control of the
Trademarks and Ancillary IP Rights and their usage. Any uncertainty or ambiguity
with respect to any provision of this Agreement shall not be construed for or
against any party based on attribution of drafting to either party. The headings
contained herein are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. In the event of any
inconsistency between the terms and conditions of the Acquisition Agreement and
the terms and conditions of this Agreement, including any inconsistencies in the
definitions expressly set forth in each agreement, the terms and conditions of
this Agreement shall control the subject matter of this Agreement.

 

  20. WAIVER AND INTEGRATION

The failure of a party to insist upon strict adherence to any term or provision
of this Agreement, or to object to any failure to comply with any term or
provision of this Agreement, shall not be a waiver of that term or provision,
estop that party from enforcing that term or provision, or preclude that party
from enforcing that term or provision by estoppel or by laches. The receipt by a
party of any benefit from this Agreement shall neither constitute such party’s
waiver nor effect an estoppel on the right of that party to enforce any
provision hereof. None of the terms of this Agreement shall be deemed to be
waived or modified, except by an express agreement in writing, signed by an
authorized officer of the party against whom enforcement of the waiver or
modification is sought, supported by new consideration.

 

  21. NOTICES AND COMMUNICATIONS

Any notice, communication or legal service of process required or permitted
under this Agreement shall be effective when personally delivered in writing; or
on the date when the notice, service or communication is transmitted by
electronic facsimile (with a confirmation copy to be sent by mail) or the day
after the notice, service or communication is sent by overnight air courier
service; or five (5) days after the date of mailing. All notices shall be sent
to the parties at the notice addresses listed below or to such other persons and
notice addresses as may be designated in writing by the parties to each other.
The date a notice shall be deemed to be transmitted, sent via overnight air
courier or mailed shall be the date at the notifier’s place of business at the
time of the transmission, sending or mailing.



--------------------------------------------------------------------------------

TO DOLE:    DOLE FOOD COMPANY, INC.    One Dole Drive    Westlake Village,
California 91362-7300    Attention: C. Michael Carter, Executive Vice-President
and Corporate Secretary    Telephone: 818-879-6810    Facsimile: 818-879-6754 TO
A DAL PARTY:    Dole Asia Holdings Pte. Ltd.    One Dole Drive    Westlake
Village, California 91362-7300    Attention: Timothy J. Oswald    Telephone:
818-879-6833    Facsimile: 818-879-6615

 

  22. SEVERABILITY

The provisions of this Agreement are severable, and if any provision shall be
held invalid or unenforceable, in whole or in part, in any jurisdiction, then
such invalidity or unenforceability shall affect only such provision, and shall
not affect such provision in any other jurisdiction. To the extent legally
permissible, a provision which reflects the original intent of the parties shall
be substituted for such invalid or unenforceable provision.

 

  23. EXHIBITS

The Exhibits attached hereto and as revised by agreement of the parties from
time to time are hereby incorporated by reference and form integral parts
hereof.

 

  24. ENTIRE AGREEMENT

This Agreement, including all Exhibits, constitutes the entire agreement between
the parties with respect to, and supersedes all prior negotiations, agreements
and understandings between the parties concerning, the subject matter hereof.
This writing is intended as the final, complete and exclusive statement of the
terms of the agreement between the parties with respect to the subject matter
hereof and may only be amended in writing.

 

  25. EXPENSES REGARDING RECORDATION OF ASSIGNMENTS

DOLE shall be solely responsible for all costs and expenses associated with the
recordation of assignments, and any other costs and expenses related to the
execution and effectuation of such assignments, of any and all Assigned
Trademarks and the recording of licenses under this Agreement.



--------------------------------------------------------------------------------

  26. NON-COMPETITION; NO SOLICITATION

On the terms and subject to the conditions of this Agreement, commencing upon
the Closing Date, and for a period of twenty-four (24) months thereafter (the
“Non-Competition Term”), DOLE shall not, directly or indirectly, (a) grow,
ripen, procure, distribute or sell fresh pineapples or bananas in Asia Plus
Australia/New Zealand or (b) process, distribute or sell processed pineapple
worldwide (excluding single strength, non-shelf stable, pasteurized pineapple
juice produced at DOLE’s Hawaiian operations and sold chilled and frozen without
bearing any of the Trademarks); provided that the foregoing restrictions shall
not prohibit DOLE from growing, ripening, procuring, distributing or selling
fresh pineapples or banana in Asia solely in accordance with mutually agreed
commercial arrangements between DOLE and DAL, or processing, distributing or
selling processed pineapple worldwide solely in accordance with mutually agreed
commercial arrangements between DOLE, on the one hand, and DAL or DPF, on the
other hand. On the terms and subject to the conditions of this Agreement,
commencing upon the Closing Date, and for a period of twenty-four (24) months
thereafter (the “Non-Solicitation Term”), DOLE shall not, directly or
indirectly, (a) solicit or otherwise discuss with or encourage any employee of
any Acquired Entity (as defined in the Acquisition Agreement) to terminate his
or her employment with any Acquired Entity (as defined in the Acquisition
Agreement), or (b) hire any employee of any Acquired Entity (as defined in the
Acquisition Agreement). Notwithstanding the foregoing, during the
Non-Solicitation Term, DOLE may hire (i) any employee who responds to a general
employment advertisement so long as the hiring party does not, directly or
indirectly, encourage or prompt such employee to respond to such advertisement
or (ii) any employee whose employment with any Acquired Entity was terminated by
the Acquired Entity (as defined in the Acquisition Agreement). DOLE shall
procure that each of its subsidiaries refrains from taking any action or
engaging in any conduct which, if taken or engaged in by DOLEe, would constitute
a breach of this Section 26.

IN WITNESS WHEREOF, the parties hereto have caused their duly-authorized
representatives to execute this Agreement as of the date first-above written.

Signatures Appear on Following Page



--------------------------------------------------------------------------------

DOLE FOOD COMPANY, INC.     DOLE ASIA HOLDINGS PTE. LTD. By:  

/s/ Michael Carter

    By:  

/s/ David A. DeLorenzo

  Michael Carter       David DeLorenzo By:  

/s/ Beth Potillo

    By:  

/s/ Timothy Oswald

  Beth Potillo       Timothy Oswald       DOLE PACKAGED FOODS, LLC       By:  

/s/ David DeLorenzo

        David DeLorenzo       By:  

/s/ Brad Bartlett

        Brad Bartlett

Signature Page to Trademark Rights Agreement



--------------------------------------------------------------------------------

Exhibit A

ASIA

 

Afghanistan   Laos Bangladesh   Macau Bhutan   Malaysia Brunei   Maldives Burma
  Mongolia Cambodia   Nepal China   Pakistan East Timor   Philippines Hong Kong
  Singapore India   Sri Lanka Indonesia   Taiwan Japan   Tajikistan Kazakhstan  
Thailand Korea, North   Turkmenistan Korea, South   Uzbekistan Kyrgyzstan  
Vietnam



--------------------------------------------------------------------------------

Exhibit B

Brand Equity Principles

The DOLE Corporate Identity Guidelines (attached hereto) pertain to, and
highlight, certain branding guidelines, strategy and principles of the
Trademarks including, by way of example, emphasizing the following traits
symbolizing the Trademarks:

 

  •  

Prestigious Brand - known globally for rejuvenating, natural, innovative and
vital and contributing to a healthy lifestyle

 

  •  

Premium/first-tier products and a brand that is marketed and promoted in such a
way as to cause the products and brand to be perceived by the consumer as
representative of the highest quality within the respective categories and
territories in which the products and brand are competing

 

  •  

Reputation / image for highest quality ingredients, nutrition content and
profile and with product quality equal or superior to the quality standards,
nutrition content and profile (including product formulations, ingredients and
specifications), currently used by DOLE

 

  •  

No health / safety risk and compliance with Good Agricultural Practices and Good
Manufacturing Practices

 

  •  

Unadulterated foods and healthy lifestyles

 

  •  

Healthy and nutritious product line, at least 95% of which must be comprised of
products that are low in fat, trans fat and saturated fat, limited in amount of
sodium and cholesterol and contain a meaningful percentage of recommended daily
allowances of one or more vitamins

The DOLE Corporate Identity Guidelines also address the specifics of the use of
the Trademarks, e.g., the acceptable size, color, variation, imagery,
topographic style and unacceptable use of the Trademarks, including usage of the
Trademarks by DOLE’s partners and third party packaging contractors.



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg002.jpg]

Corporate Identity Guidelines

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg003.jpg]

ii

Table of Contents

Table of Contents

1.0 Branding Guidelines

1.1 Brand Strategy

1.2 Brandline

1.3 Messaging Platform

2.0 Signature

2.1 Elements of the Dole Signature

2.2 Signature Variations

2.3 Signature Colors

2.4 Clear Space and Minimum Size

2.5 Unacceptable Use

3.0 Look and Feel

3.1 Overview

3.2 The Sky Element

3.3 Signature Placement

3.4 Typographic Style

3.5 Color Palettes

3.6 Color Palette Examples

3.7 Imagery Style

3.8 Gallery of Examples

4.0 Partner Usage Applications

4.1 Partner Communications

4.2 Gallery of Examples

5.0 Packaging

5.1 Overview

5.2 The Live Well System

5.3 Gallery of Examples

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg004.jpg]

1.0 Branding Guidelines

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg005.jpg]

1.1

Branding Guidelines

Brand Strategy

Branding is a promise we make to all of our audiences about all things Dole: our
products, our service and the experience of enjoying our products.

It’s more than a name or a logo. Every point of contact we have with people—from
the look of our packaging to the tone of our advertising—creates impressions
about the who, what and why of Dole.

Make Every Day Shine

Time seems to move faster every day. And making the most of life means you’re
feeling ever young.

Dole is in the business of rejuvenation. And nothing under the sun rejuvenates
like fruits and vegetables. As the planet’s biggest natural produce provider,
Dole’s products provide the nutrients and vigor people need to shine with a
healthy glow, whether they’re young or just young at heart.

No one knows more than Dole about the real, revitalizing effects of healthy
foods and a healthy lifestyle. So Dole shares that knowledge and experience with
easy-to-understand nutrition information and exercise plans, the tools for a
healthy lifestyle—and everyone benefits.

Eat Dole. Feel young. Shine.

Brand Attributes

Rejuvenating, Natural, Innovative, Vital

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg006.jpg]

1.2

Branding Guidelines

Brandline

To complement our new look, we have a new brandline that encapsulates the big
idea behind Dole and represents our company as a whole.

Dole products embody our brandline: Make Every Day Shine. Our brandline
communicates the spirit of our brand and speaks to rejuvenation as part of a
lifestyle. It is warm, friendly and light. It is an inspiring statement for
those striving to achieve their shine, and is a validation for those who already
have it as part of their lives.

It is unique and memorable, but also brief enough to use in a variety of
corporate applications.

Make Every Day Shine™

X

0.5 X

0.25 X

Make Every Day Shine™

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg007.jpg]

1.3

Branding Guidelines

Messaging Platform

The Dole messaging platform is a snapshot of high-level messages that are
tailored to meet the needs of different audiences. The audience messages contain
key words, phrases and ideas that may be used in a variety of communications,
from marketing materials to internal documents. The Reasons to Believe section
of the platform provides real-world examples that add dimension and support the
key messages.

The charts on the following pages illustrate the Dole messaging platform.

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg008.jpg]

Messaging Platform

1.4

Branding Guidelines

Evocative Expression The summary of Dole’s aspiration Statement of
Differentiation What we promise consumers Audience Who we are addressing
Audience Messages Key benefits of the brand experience

Make Every Day Shine Time seems to move faster every day. And making the most of
life means you’re feeling ever young. Dole is in the business of rejuvenation.
And nothing under the sun rejuvenates like fruits and vegetables. As the
planet’s biggest natural produce provider, Dole’s products provide the nutrients
and vigor people need to shine with a healthy glow, whether they’re young or
just young at heart. No one knows more than Dole about the real, revitalizing
effects of healthy foods and a healthy lifestyle. So Dole shares that knowledge
and experience with easy-to-understand nutrition information and exercise plans,
the tools for a healthy lifestyle—and everyone benefits. Eat Dole. Feel young.
Shine. Consumers Be healthy. Eat Dole. Shine. (For Archetypes) We have the
healthy natural products that you know are good for you. Eating right is an
important part of your life, and Dole provides the wholesome foods you love.
(For Desperately Tryings) We’ll help you find foods that are good for you, easy
and fun. We know that it’s not easy to change your habits. Our products and
programs will make it easier for you and your family to feel great, inside and
out.

Trade and Trade Press Retail, Food Services Happy customers = healthy bottom
line. We can help you make a healthy profitfromgood-for-you/better-for- you. We
have programs that you can tailor to your needs and that will help you take
advantage of the healthy opportunity. We share our knowledge with you and your
consumers. The information we share with you and your customers will make them
smarter and more engaged shoppers. We’re creating demand. Because we understand
what consumers are looking for, we spot trends and put new products, new
ingredients and new concepts on the shelf before others do. We’re a big player
in this market. We have the breadth and depth of expertise to act as a national
lifestyle brand.

Outside Experts Doctors, Nutritionists, Co-brand Partners, Consumer Press We’re
helping people learn how to make the right choices. We know how to simplify the
complex research findings and scientific knowledge that often intimidates our
customers. We create products and programs that make it easier to eat right. Our
tools and communication materials are helping people discover that good-for-you
can be easy, fun and family friendly. We’re a leader in health and nutrition. We
conduct surveys and participate in research to ensure that we always know the
latest in nutritional research and lifestyle trends.

Employees We’re unified behind a single promise. As a leader in the most
important trend in the food category, we’re projecting one brand—and one
promise—to our customers and partners while maintaining our freedom to operate
independently. We’re rejuvenating our brand image. We’re not changing what Dole
stands for or how we work. We are changing the way we talk about the impact we
have on people’s lives. We’re reinforcing our commitment to our people. We’re
proud that the products and programs we offer help everyone from our employees
and partners to our customers.

Continued on next page

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg009.jpg]

Messaging Platform

1.5

Branding Guidelines

Audience Who we are addressing Reasons to Believe Supporting features of the
brand Brand Attributes What we stand for

Consumers We offer you more ways to achieve a healthy life, and more products
that contribute to your good health and vitality. The Dole Nutrition Institute
provides easily accessible information about nutrition, health and the role that
food choices play in your overall well-being. You can find the Dole products
that you trust right where you shop—organics,family-friendlyfoods,both fresh and
convenient choices. We’re committed to feeding you more than healthy foods—we
support you with recipes and innovative ideas that make it easy to shine.
Rejuvenating Natural Innovative Vital

Trade and Trade Press Retail, Food Services We farm more and produce more than
anyone else to meet the demand for our products. Consumers believe in our
products, which results in sales and repeat customers. We have best-in-class
distribution, so you can count on us as a one-stop supplier for a broad range of
healthy options.

Outside Experts Doctors, Nutritionists, Co-brand Partners, Consumer Press We
walk the talk: The Dole Nutrition Institute provides research and information to
promote health and help prevent disease. The California Wellbeing Institute is
an integrated lifestyle center that combines science and rejuvenation to
transform lives. Dole is a trusted partner. We make it easier for people to make
the right choices to support their vital health.

Employees We’re dedicated to leading the way in our industry, and we support all
of our employees in their efforts to contribute to that goal. We stand for
something good. You can be proud to work for a leader that is building positive
relationships with consumers, thought leaders and employees all over the world.
We embrace progress and we’re continually working to achieve more, deliver more
and learn more. Dole is a vital workplace brimming with energy and with people
who embody our healthy beliefs.

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg010.jpg]

2.0 Signature

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg011.jpg]

2.1

Signature

Elements of the Dole Signature

A consistent combination of visual elements makes our signature unique: the Dole
Sunburst, the Dole Wordmark and the Dole Signature Bar.

The Dole signature

Always reproduce the signature using the digital artwork provided. This artwork
should never be redrawn or altered in any way.

Dole Sunburst

Dole Wordmark

Dole Signature Bar

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg012.jpg]

2.2

Signature

Signature Variations

In the past, individual signature lockups for specific Dole divisions have been
used. However, the Dole signature as presented here will be sufficient for
representing all Dole legal entitities. Dole divisions may be referenced in text
only, and not in a signature lockup. Full-color version The full-color Dole
signature is the primary version and should be used whenever possible. This
version should always appear on white, or on very light screens of less than 5%.
One-color spot version The one-color spot version should be used when color
stations are limited. This version should always appear on white, or on very
light screens of less than 5%. Black version When reproducing the signature in a
grayscale application, use the black version.

Full-color version One-color spot version Black version

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg013.jpg]

2.3

Signature

Signature Colors

The Dole signature uses three colors for reproduction. Each of these has precise
color references, shown in the specifications chart on this page. Use the exact
color values listed when reproducing the Dole signature.

Color Name Dole Blue Dole Red Dole Yellow

Spot Color (or PANTONE® Reflex Blue) (or PANTONE 186) (or PANTONE Process
Yellow)

CMYK 100.75.0.0 0.100.80.5 0.0.100.0

RGB 0.0.140 220.0.0 255.255.0

In lieu of the colors listed on this page, you may use the PANTONE® colors
cited, the standards for which can be found in the current edition of the
PANTONE formula guide. The colors, CMYK, and RGB breakdowns shown on this page
have not been evaluated by Pantone, Inc. for accuracy and may not match the
PANTONE Color Standards. For accurate PANTONE Color Standards refer to the
current edition of the PANTONE formula guide. PANTONE® is the property of
Pantone, Inc.

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg014.jpg]

2.4

Signature

Clear Space and Minimum Size

Clear space

Clear space is the area surrounding the signature that must always be free of
any text or graphic elements, ensuring the signature is visually prominent. The
minimum clear space shown here should always be maintained.

Whenever possible, allow for more clear space than the minimum requirement.
Minimum clear space has been built into all signature artwork.

The minimum clear space is defined by the measurement 0.25 X, where X equals the
height of the Dole Wordmark.

See page 3.2 for special rules regarding use of the Dole signature with the Sky
Element.

Minimum size To ensure the clarity and integrity of the signature, a minimum
reproduction size has been established.

A width of 0.65” is the minimum size for the signature in most applications. Do
not reproduce the signature smaller than this established size.

In exceptional cases smaller sizes may be necessary for certain reproduction
methods, e.g., pens, small stickers, etc. In such instances, remember that
legibility should always be your top priority.

Minimum clear space for the Dole signature is 0.25 X, where X equals the height
of the Dole Wordmark

0.25 X

0.25 X

X

0.65”

The Dole signature should never be reproduced smaller than 0.65” wide

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg015.jpg]

2.5

Signature

Unacceptable Use

Altering or changing the Dole signature in any way weakens the power of what it
represents.

Some common misuses are shown here:

1. Do not alter the fixed relationship of the signature’s elements.

2. Do not alter colors in the signature.

3. Do not place the signature on any background except white or a screen of less
than 5%.

4. Do not place a keyline around the signature.

5. Do not distort the signature.

1

2

3

4

5

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg016.jpg]

3.0 Look and Feel

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg017.jpg]

3.1

Look and Feel

Overview

Our new brand look and feel conveys to our consumers all the fresh, healthful
benefits of our products.

Our new system is a distinct design that reflects the Dole quality and
establishes a strong visual presence in all our printed and online materials. It
brings together graphic elements—the Dole Sky Element, our new typography, our
new color palettes and our new style of imagery—into a system that expresses our
core identity with a fresh, new look that says “Dole.” The system is paramount
to building a cohesive brand presence both internally and externally. This is
the only system that should be used for our communications.

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg018.jpg]

3.2

Look and Feel

The Sky Element

The Sky Element is the key component of the new Dole look and feel. It
contributes to the sense of health and freshness that is Dole’s greatest equity.

Where possible, the Sky Element should be used in all corporate communications,
advertising and packaging. In some applications, reproduction of the Sky Element
may not be feasible or appropriate, such as on a business card.

The Sky Element is high-resolution raster artwork provided in two different
versions.

The long Sky Element is for letterhead and for applications that are wider than
they are tall, such as corporate reports and advertising.

The short Sky Element is for applications that have a narrow width, such as
notepads or small product tags.

In the rare instances where the Sky Element does not afford enough height or
width for a particular application, the artwork may be extended in Adobe®
Photoshop®. When making this alteration, please ensure that any extended areas
match the existing artwork. Avoid adding recognizable shapes or patterns to the
artwork.

The color target for Dole Sky Blue is a value of Cyan based on an approved
package or color standard. We should attempt creating the sky using Cyan only.

Long Sky Element

Short Sky Element

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg019.jpg]

3.3

Look and Feel

Signature Placement on Collateral Material

When an application consists of the Sky Element with the Dole signature placed
on it, the relationship is always a fixed one. The Dole signature should always
be placed at the top left of an application, provided that slight placement
changes can be made so long as consistent with these Guidelines. The distance
from the top left corner of the application to the top left corner of the D in
the Dole Wordmark is X, where X equals the height of the Dole Wordmark, as shown
to the right. Care should be taken to ensure that the amount of color screen
inside the Dole signature clear space boundary is never greater than 5%.

Dole signature placed on the Long Sky Element Dole signature placed on the Short
Sky Element

X 0.25 X The Dole signature clear space boundary

X 0.25 X The Dole signature clear space boundary

X

X

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg020.jpg]

3.4

Look and Feel

Typographic Style

Our corporate typeface is FS Albert, which is bold, confident and clean. The FS
Albert family of fonts is versatile and contemporary, allowing flexibility
across many applications.

When setting type for different applications, use FS Albert Light as the primary
face for headlines and body copy, and FS Albert Bold as the primary face for
secondary headlines and the brandline. Use italics sparingly and for emphasis
only.

Arial may be substituted in Microsoft® Office documents and HTML text when FS
Albert is not available.

Other fonts may be used for products or communications aimed at unique,
specialized targets, so long as consistent with these Guidelines.

FS Albert Light—Preferred for headline and body copy

ABCDEFGHIJKLMNOPQ

abcdefghijklmnopqrst

0123456789

FS Albert Bold—Preferred for secondary headlines

ABCDEFGHIJKLMNOPQ

abcdefghijklmnopqrst

0123456789

FS Albert Thin

ABCDEFGHIJKLMNOPQ

abcdefghijklmnopqrst

0123456789

FS Albert Regular

ABCDEFGHIJKLMNOPQ

abcdefghijklmnopqrst

0123456789

FS Albert Extra Bold

ABCDEFGHIJKLMNOPQ

abcdefghijklmnopqrst

0123456789

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg021.jpg]

3.5

Look and Feel

Color Palettes

Our color palettes offer a robust array of choices that, when used effectively
with other elements in our system, will lead to the creation of many successful
communication pieces.

The primary color palette is used in the Dole signature and occasionally for
type. The secondary palette can be used as accent colors for type or graphic
elements in any corporate communications.

All the colors in the palettes have precise color references, shown in the
specifications chart on this page. Use the exact color values listed.

In lieu of the colors listed on this page, you may use the PANTONE® colors
cited, the standards for which can be found in the current edition of the
PANTONE formula guide. The colors, CMYK, and RGB breakdowns shown on this page
have not been evaluated by Pantone, Inc. for accuracy and may not match the
PANTONE Color Standards. For accurate PANTONE Color Standards refer to the
current edition of the PANTONE formula guide. PANTONE® is the property of
Pantone, Inc.

Dole Primary Palette Dole Secondary Palette

Color Name Dole Blue Dole Red Dole Yellow Dole Orange Dole Lt. Blue Dole Green
Dole Magenta Dole Purple

Spot Color (or PANTONE® Reflex Blue) (or PANTONE 186) (or PANTONE Process
Yellow) (or PANTONE 152) (or PANTONE 2995) (or PANTONE 361) (or PANTONE 213) (or
PANTONE 2587)

CMYK 100.75.0.0 0.100.80.5 0.0.100.0 0.50.100.0 90.10.0.0 70.0.100.0 0.95.25.0
60.65.0.0

RGB 0.0.140 220.0.0 255.255.0 255.130.0 26.164.222 81.184.30 238.14.118
148.74.178

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg022.jpg]

3.6

Look and Feel

Color Palette Examples

The colors of the primary palette should be used for the Dole signature, the
Dole brandline, and may be used as headers and subheaders.

The colors of the secondary palette may be used to highlight information on
communication pieces which also feature colors from the primary palette.

The colors of the secondary palette may not be used as the sole colors in any
communication piece, unless used for a unique or specialized target and so long
as consistent with these Guidelines.

Primary Color Palette

Primary Color Palette

Primary Color Palette

Secondary Color Palette

Primary Color Palette

Primary Color Palette

Secondary Color Palette

Primary Color Palette

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg023.jpg]

3.7

Look and Feel

Imagery Style

Imagery adds excitement and interest to our corporate communications. It plays a
key role in connecting our brand and products with our customers and consumers.
Our photography style is natural, bright, real and active. Always present our
products and customers in a genuine way, keeping lighting natural and the shots
simple. Follow these guidelines when using imagery, unless used for a unique or
specialized target, but always consistent with these Guidelines.

Show real people in real situations—they should not be contrived or posed.

Capture the target audience enjoying the product or enjoying life through
everyday activities or moments. Not all images of people need to include
product.

Indoor shots should suggest a window or light coming from a window. Avoid dark
or oppressive images.

People should look healthy or suggest a healthy sense of well being and
vitality.

Shoot product in natural light or simulate natural light; never use artificial
light.

Avoid overpropping or overstyling a product.

Shots should feel bright and fresh.

Emphasize asymmetry over symmetry.

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg024.jpg]

3.8

Look and Feel

Gallery of Examples

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg025.jpg]

3.9

Look and Feel

Unacceptable Use

It is important to present the Dole look and feel system in a clear, consistent
manner across all applications, providing a strong, unified presence for Dole.

Some common misuses of the Dole look and feel are shown here:

1. Do not substitute the Dole corporate typeface FS Albert with any other
typeface, except as provided at page 3.4.

2. Do not use colors not in the color palettes, unless used for a unique or
specialized target and so long as consistent with these Guidelines.

3. Do not use more than a 5% screen of the Sky Element inside the clear space
boundary of the Dole signature.

4. Do not use product imagery that is too posed.

5. Do not use consumer imagery that is too busy or cluttered.

6. Do not place anything other than the Dole signature on the Sky Element.

1 2 3 4 5 6



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg026.jpg]

4.0 Partner Usage Applications

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg027.jpg]

4.1

Partner Usage Applications

Partner Communications

Where possible, the Dole Signature must always appear on the Partner Sky
Element.

For partner communications, a special signature lockup has been created to
ensure that both the Dole Signature and the Partner Sky Element are clear,
legible and easily recognizable, even among a number of other companies’
signatures.

This signature artwork is available in the Dole Signature Suite, and should be
sent to partner companiesforcommunications.Partnercompanies should never redraw
this signature or alter it in any way.

This signature is only to be used by partner companies, or in instances where
Dole does not control the reproduction of a particular application.

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg028.jpg]

4.2

Partner Usage Applications

Gallery of Examples

These are sample exhibits showing the Dole Signature in various partner
communications.

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg029.jpg]

4.3

Partner Usage Applications

Unacceptable Use

Some common misuses of the Dole partner applications signature are shown here:

1. Do not place a keyline around the Dole partner application signature.

2. Do not use the Dole partner application signature on any other Sky Element.

1

2

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg030.jpg]

5.0 Packaging

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg031.jpg]

5.1

Packaging

Overview

The new Dole brand should be clear on all of our packaging. Each element on the
packaging contributes to proper communication of freshness and health. We have
created the Live Well system to help our consumers make informed healthy
decisions.

The following examples are visual representations of the packaging design. Final
artwork for packaging for each division is currently under development. Once the
packaging is complete, the guidelines will be updated.

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg032.jpg]

5.2

Packaging

The Live Well System

Our products help our consumers eat healthy.

LIVE WELL

LIVE WELL

We can help our consumers make informed healthy

Boosts Immunity

Top Source of Bromelain

decisions by providing product-specific health and nutritional benefits on the
front of our labels.

Rich in Antioxidant Vitamin C

These benefits reflect our new brand strategy and attributes: Rejuvenating,
Natural, Innovative

100% Natural

and Vital.

Remember to use the Dole Nutritional Labeling

Handbook as a reference for benefits. Place the

LIVE WELL

LIVE WELL

specific health benefit first, followed by nutritional

Good Source of Vitamin A

Top Source of Antioxidants

facts below the stated benefit.

Excellent Source of Vitamin K

Good Source of Fiber

Apply the system clearly and consistently, using between one and three benefits
per label. If there is no significant benefit to state, exclude the panel.

Do not overemphasize or make up any health

LIVE WELL

LIVE WELL

benefits.

Slows Aging & Boosts Immunity

Heart Healthy

If applied correctly, these labels will help our consumers to realize how Dole
enables them

Rich in Antioxidants & Fiber

Rich in Antioxidant Vitamin C

to lead healthy, vibrant lives.

100% Natural

100% Natural

Release 2 03.22.13



--------------------------------------------------------------------------------

LOGO [g513933ex10_2pg033.jpg]

5.3

Packaging

Gallery of Examples

All package designs are subject to change over time, at the discretion of the
divisional Marketing groups; designs should reflect the principles laid out in
the guidelines.

Release 2 03.22.13



--------------------------------------------------------------------------------

Exhibit C

ASIA FRESH NON-ASIA BUSINESS

CUSTOMERS

 

COUNTRY

 

DESCRIPTION OF
PRODUCTS SOLD

 

ANY DOLE

TRADEMARK?
IF SO, LIST

 

SELLING THROUGH
DOLE ENTITY

OR THIRD

PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

 

TERM

*

  Bananas   *   *   

*

   *   *   *

*

  Fresh Garlic  

*

  *   

*

   *   *  

*

*

  Bananas, Pineapple   *   *   

*

   *   *  

*

*

  Potential: Bananas, Fresh Garlic   *   *   

*

   *   *  

*

*

  Bananas, Pineapple   *   *   

*

   *   *  

*

 

 

* Confidential treatment requested

 

DOLE PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASIA FRESH NON-ASIA BUSINESS

CUSTOMERS

 

COUNTRY

 

DESCRIPTION OF
PRODUCTS SOLD

 

ANY DOLE

TRADEMARK?
IF SO, LIST

 

SELLING THROUGH
DOLE ENTITY

OR THIRD

PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

 

TERM

*

  Bananas, Pineapple  

*

 

*

  

*

  

*

 

*

 

*

*

  Bananas, Pineapple  

*

 

*

  

*

  

*

 

*

 

*

*

  Bananas, Pineapple  

*

 

*

  

*

  

*

 

*

 

*

*

  Pineapple  

*

 

*

  

*

  

*

 

*

 

*

*

  Bananas, Pineapple  

*

 

*

  

*

  

*

 

*

 

*

 

 

* Confidential treatment requested

 

DOLE PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASIA FRESH NON-ASIA BUSINESS

CUSTOMERS

 

COUNTRY

 

DESCRIPTION OF
PRODUCTS SOLD

 

ANY DOLE

TRADEMARK?
IF SO, LIST

 

SELLING THROUGH
DOLE ENTITY

OR THIRD

PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

 

TERM

*

  Pineapple  

*

 

*

  

*

  

*

 

*

 

*

*

 

Bananas

 

*

 

*

  

*

  

*

 

*

 

*

*

 

Bananas,

Pineapple

 

*

 

*

  

*

  

*

 

*

 

*

*

 

Bananas,

Pineapple, Papaya,
Mango; Fresh
Garlic and Pomelo

 

*

 

*

  

*

  

*

 

*

 

*

*

 

Bananas,

Pineapple, Sweet
Corn

 

*

 

*

  

*

  

*

 

*

 

*

 

 

* Confidential treatment requested

 

DOLE PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASIA FRESH NON-ASIA BUSINESS

CUSTOMERS

 

COUNTRY

 

DESCRIPTION OF
PRODUCTS SOLD

 

ANY DOLE

TRADEMARK?
IF SO, LIST

 

SELLING THROUGH
DOLE ENTITY

OR THIRD

PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

 

TERM

*

 

Bananas, Pineapple

Fresh Garlic

 

*

 

*

  

*

  

*

 

*

 

*

* Confidential treatment requested

 

DOLE PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASIA FRESH NON-ASIA BUSINESS

SUPPLIERS

 

COUNTRY

 

DESCRIPTION OF
PRODUCTS SOURCED

 

ANY DOLE

TRADEMARK?
IF SO, LIST

 

SOURCING THROUGH
DOLE ENTITY

OR THIRD

PARTY?

  

NAME OF ENTITY
YOU ARE SOURCING
THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE ARRANGEMENT
WITH THE SUPPLIER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

 

TERM

*

  Table grapes  

*

 

*

  

*

  

*

 

*

 

*

*

  Bananas  

*

 

*

  

*

  

*

 

*

 

*

*

  Organic bananas  

*

 

*

  

*

  

*

 

*

 

*

*

  Apple, Kiwi  

*

 

*

  

*

  

*

 

*

 

*

*

  Organic bananas  

*

 

*

  

*

  

*

 

*

 

*

*

  Grapefruit, Oranges  

*

 

*

  

*

  

*

 

*

 

*

* Confidential treatment requested

 

DOLE PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASIA FRESH NON-ASIA BUSINESS

SUPPLIERS

 

COUNTRY

 

DESCRIPTION OF
PRODUCTS SOURCED

 

ANY DOLE

TRADEMARK?
IF SO, LIST

 

SOURCING THROUGH
DOLE ENTITY

OR THIRD

PARTY?

  

NAME OF ENTITY
YOU ARE SOURCING
THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE ARRANGEMENT
WITH THE SUPPLIER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

 

TERM

*

  Pineapple  

*

 

*

  

*

  

*

 

*

 

*

*

  Broccoli, Lettuce, Celery, Carrots, Brussels sprouts, Asparagus, Cauliflower  

*

 

*

  

*

  

*

 

*

 

*

* Confidential treatment requested

 

DOLE PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASIA FRESH NON-ASIA BUSINESS

SUPPLIERS

 

COUNTRY

 

DESCRIPTION OF
PRODUCTS SOURCED

 

ANY DOLE

TRADEMARK?
IF SO, LIST

 

SOURCING THROUGH
DOLE ENTITY

OR THIRD

PARTY?

  

NAME OF ENTITY
YOU ARE SOURCING
THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE ARRANGEMENT
WITH THE SUPPLIER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

 

TERM

Outside suppliers

*

  Cherries, Blueberry, Grapes, Fresh Figs  

*

 

*

  

*

  

*

 

*

 

*

*

  Yellow Dragon Fruits  

*

 

*

  

*

  

*

 

*

 

*

*

  Grapes  

*

 

*

  

*

  

*

 

*

 

*

*

  Citrus  

*

 

*

  

*

  

*

 

*

 

*

*

  Persimmon, Stone Fruits, Melon, Cherries  

*

 

*

  

*

  

*

 

*

 

*

*

  Dried Apricots, Citrus, cherries  

*

 

*

  

*

  

*

 

*

 

*

* Confidential treatment requested

 

DOLE PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASIA FRESH NON-ASIA BUSINESS

SUPPLIERS

 

COUNTRY

 

DESCRIPTION OF
PRODUCTS SOURCED

 

ANY DOLE

TRADEMARK?
IF SO, LIST

 

SOURCING THROUGH
DOLE ENTITY

OR THIRD

PARTY?

  

NAME OF ENTITY
YOU ARE SOURCING
THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE ARRANGEMENT
WITH THE SUPPLIER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

 

TERM

*

  Navel Oranges, Valencia Oranges, Gala Apple, Washinton Apple, Granny Smith
Apple, Grapes  

*

 

*

  

*

  

*

 

*

 

*

*

  Valencia Oranges   *  

*

   *   

*

 

*

 

*

*

  Grapes, Stone Fruits, Oranges, Cherries etc  

*

 

*

  

*

  

*

  *  

*

*

  All berries, Cantalope, Stone fruits, Grapes  

*

 

*

  

*

  

*

 

*

 

*

* Confidential treatment requested

 

DOLE PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNED TRADEMARKS

TRADEMARKS IN ASIA PLUS AUSTRALIA/NEW ZEALAND

RELATED EXCLUSIVELY TO FRESH PRODUCTS OR FRESH PRODUCTS AND PACKAGED PRODUCTS

PURSUANT TO SECTION 11.4(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Australia   BOBBY BANANA   Dole Food Company, Inc.   Registered   1106953  
4-Apr-06   1106953   4-Apr-06   31 Int.   Fresh fruit, namely bananas. Australia
  BOBBY BANANA & Design (Standing Bobby)   Dole Food Company, Inc.   Registered
  1106951   4-Apr-06   1106951   4-Apr-06   31 Int.   Fresh fruit, namely
bananas. Australia   BOBBY BANANA & Design (Surfing Bobby)   Dole Food Company,
Inc.   Registered   1105423   24-Mar-06   1105423   24-Mar-06   31 Int.   Fresh
fruit, namely bananas. Australia   BUD & BANDED ROSEBUD DESIGN   Bud Antle, Inc.
  Registered   A571257   23-Jan-92   571257   23-Jan-92   31 Int.   FRESH FRUITS
AND VEGETABLES. Australia   BUD SPECIAL & DESIGN   Bud Antle, Inc.   Registered
  573244   28-Feb-92   573244   21-Apr-94   31 Int.   Fresh vegetables Australia
  CABANA   Standard Fruit & Steamship Co.   Registered   218219   2-Apr-68  
218219   1-Jul-70   31 Int.   Bananas. Australia   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   425911   26-Apr-85   A425911   15-Nov-88   31 Int.
  Fresh fruits and fresh vegetables. Australia   ROSEBUD DESIGN   Bud Antle,
Inc.   Registered   573039   25-Feb-92   A573039   25-Feb-92   31 Int.   Fresh
fruits and vegetables Australia   SWEETIO   Dole Food Company, Inc.   Registered
  1104645   20-Mar-06   1104645   20-Mar-06   31 Int.   Fresh fruit and fresh
vegetables. Bangladesh   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending  
122552   19-Apr-09       31 Int.   Fresh fruits and fresh vegetables. Bangladesh
  NABA & Design   Dole Food Company, Inc.   Pending   instructed         31 Int.
  Fresh fruits and fresh vegetables. China (People’s Republic)   BOBBY BANANA  
Dole Food Company, Inc.   Registered   6446727   19-Dec-07   6446727   7-May-10
  31 Int.   Fresh fruit, namely bananas. China (People’s Republic)   BOBBY
BANANA & Design (Standing Bobby)   Dole Food Company, Inc.   Registered  
6446500   19-Dec-07   6446500   7-May-10   31 Int.   Fresh fruit, namely
bananas. China (People’s Republic)   BUD & ROSEBUD DESIGN   Bud Antle, Inc.  
Registered       518737   10-May-90   31 Int.   Fresh fruits and vegetables
China (People’s Republic)   DOLE   Dole Food Company, Inc.   Registered  
8839308     360838   10-Sep-89   31 Int.   Fresh vegetables China (People’s
Republic)   DOLE   Dole Food Company, Inc.   Registered       384445   20-Sep-89
  31 Int.   Fresh Fruits China (People’s Republic)   DOLE & DOLE IN CHINESE
CHARACTERS (DUH-LER)   Dole Food Company, Inc.   Registered   90031315  
2-Aug-90   559198   20-Jul-91   31 Int.   Fresh fruits and vegetables, nuts
(fruits), peanuts (fruits). China (People’s Republic)   DOLE & DOLE IN CHINESE
CHARACTERS (DU-LER)   Dole Food Company, Inc.   Registered   90031314   2-Aug-90
  559196   20-Jul-91   31 Int.   Fresh fruits and vegetables, nuts (fruit),
peanuts (fruit). China (People’s Republic)   DOLE & DOLE IN CHINESE CHARACTERS
(DUO-LER)   Dole Food Company, Inc.   Registered   90031316   2-Aug-90   559197
  20-Jul-91   31 Int.   Fresh fruits and vegetables, nuts (fruits) peanuts
(fruits). China (People’s Republic)   DOLE & DOLE IN CHINESE CHARACTERS
(TAU-LER)   Dole Food Company, Inc.   Registered   90031284   2-Aug-90   559199
  20-Jul-91   31 Int.   Fresh fruits and vegetables, nuts (fruit), peanuts
(fruits) China (People’s Republic)   DOLE & SUN DESIGN   Dole Food Company, Inc.
  Registered   8839296     360837   10-Sep-89   31 Int.   Fresh vegetable China
(People’s Republic)   DOLE & Sun Design   Dole Food Company, Inc.   Registered  
    384446   20-Sep-89   31 Int.   Fresh Fruits China (People’s Republic)   DOLE
(DU LE) & SUN DESIGN   Dole Food Company, Inc.   Registered   2000/089337  
22-Jun-00   1654721   21-Oct-01   31 Int.   Fresh fruits; citrus fruits; fresh
vegetables; leaf vegetables; root vegetables; fruit vegetables; salad
vegetables; stem vegetables; legume vegetables; nuts (fruits)

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS IN ASIA PLUS AUSTRALIA/NEW ZEALAND

RELATED EXCLUSIVELY TO FRESH PRODUCTS OR FRESH PRODUCTS AND PACKAGED PRODUCTS

PURSUANT TO SECTION 11.4(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

China (People’s Republic)   DOLE (DU LE) & SUN DESIGN (SIMPLIFIED)   Dole Food
Company, Inc.   Pending   11093976   19-Jun-12       31 Int.   Fresh fruit;
fresh vegetables; edible boots of plants; nuts (fruits); raw cocoa beans;
unprocessed beans; grains; seeds of plants; algea for human or animal
consumption; polen [raw material]; malt for brewing and distilling. China
(People’s Republic)   DOLE (DU LE) & SUN DESIGN (SIMPLIFIED)   Dole Food
Company, Inc.   Pending   11093978   15-Jun-12       31 Int.   Fresh fruits;
fresh vegetables; raw cocoa beans; unprocessed beans; nuts (fruit); grains;
seeds of plants; algea for human or animal consumption; pollen [raw material]
malt for brewing and distilling. China (People’s Republic)   DOLE (IN KATAKANA)
  Dole Food Company, Inc.   Registered   8839301   29-Oct-88   360835  
10-Sep-89   31 Int.   Fresh vegetables China (People’s Republic)   DOLE (in
katakana)   Dole Food Company, Inc.   Registered       384444   20-Sep-89   31
Int.   Fresh Fruits China (People’s Republic)   MAKE EVERY DAY SHINE   Dole Food
Company, Inc.   Pending   11404991   10-Sep-12       31 Int.   Fresh fruit;
fresh vegetables; unprocessed edible seeds and nuts. China (People’s Republic)  
MAKE EVERY DAY SHINE   Dole Food Company, Inc.   Pending   11404991   10-Sep-12
      31 Int.   Fresh fruit; fresh vegetables; unprocessed edible seeds and
nuts. China (People’s Republic)   NABA & Design   Dole Food Company, Inc.  
Pending   instructed         31 Int.   Fresh fruits and fresh vegetables. China
(People’s Republic)   SWEETIO   Dole Food Company, Inc.   Registered   5602388  
12-Sep-06   5602388   7-Jun-09   31 Int.   Fresh fruits; citrus fruits; fresh
vegetables; leaf vegetables; root vegetables; fruit vegetables; salad
vegetables; stem vegetables; legume vegetables; nuts (fruit). China (People’s
Republic)   SWEETIO in Chinese Characters   Dole Food Company, Inc.   Registered
  5602389   12-Sep-06   5602389   7-Jun-09   31 Int.   Fresh fruits; citrus
fruits; fresh vegetables; leaf vegetables; root vegetables; fruit vegetables;
salad vegetables; stem vegetables; legume vegetables; nuts (fruit). China
(People’s Republic)   TROPICAL GOLD   Dole Food Company, Inc.   Registered  
6446729   19-Dec-07   6446729   14-Nov-09   31 Int.   Fresh fruit. China
(People’s Republic)   YOUR CHOICE   Dole Food Company, Inc.   Registered  
6446499   19-Dec-07   6446499   13-Nov-09   31 Int.   Fresh fruit. European
Community   DOLE FRUITY SNACKS   Dole Food Company, Inc.   Pending   10566057  
17-Jan-12   10566057   17-Jan-12   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits. Hong Kong   BOBBY BANANA   Dole Food
Company, Inc.   Registered   301014939   17-Dec-07   301014939   17-Dec-07   31
Int.   Fresh fruit; bananas. Hong Kong   BOBBY BANANA & Design (Standing Bobby)
  Dole Food Company, Inc.   Registered   301014993   17-Dec-07   301014993  
17-Dec-07   31 Int.   Fresh fruit; bananas. Hong Kong   BUD OF CALIFORNIA FRESH
AS TOMORROW & ROSEBUD DES   Bud Antle, Inc.   Registered     19-May-72  
B290/1973   29-Mar-73   31 Int.   Fresh fruits and vegetables. Hong Kong   DOLE
& SUN DESIGN   Dole Food Company, Inc.   Registered   6524/91   6-Sep-91  
1996B5902AA   6-Sep-91   31 Int.   Fresh fruits and fresh vegetables. Hong Kong
  DOLE (IN CHINESE CHARACTERS) (DU-LER)   Dole Food Company, Inc.   Registered  
2355/90   20-Mar-90   1487/1992   16-Apr-92   31 Int.   Fresh fruit and
vegetables

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS IN ASIA PLUS AUSTRALIA/NEW ZEALAND

RELATED EXCLUSIVELY TO FRESH PRODUCTS OR FRESH PRODUCTS AND PACKAGED PRODUCTS

PURSUANT TO SECTION 11.4(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Hong Kong   DOLE SWEETIO   Dole Food Company, Inc.   Registered   300896220  
21-Jun-07   300896220   21-Jun-07   31 Int.   Fresh fruits; citrus fruits; fresh
vegetables; leaf vegetables; root vegetables; fruit vegetables; salad
vegetables; stem vegetables; legume vegetables; nuts (fruit). Hong Kong   DOLE
SWEETIO (Sun Design)   Dole Food Company, Inc.   Registered   300696231  
7-Aug-06   300696231   7-Aug-06   31 Int.   Fresh fruits; citrus fruits; fresh
vegetables; leaf vegetables; root vegetables; fruit vegetables; salad
vegetables; stem vegetables; legume vegetables; nuts (fruit). Hong Kong  
EARLI-BEST   Dole Citrus   Registered   7091/91   27-Sep-91   B2056/94  
27-Sep-91   31 Int.   Fresh fruits and vegetables Hong Kong   FIESTA   Dole
Citrus   Registered   7088/91   27-Sep-91   3435/93   24-Aug-93   31 Int.  
Fresh fruits and vegetables. Hong Kong   NABA & Design   Dole Food Company, Inc.
  Pending   instructed         31 Int.   Fresh fruits and fresh vegetables. Hong
Kong   SUN GIANT   Dole Food Company, Inc.   Registered   976A/81   9-Apr-81  
286/84   15-Feb-84   31 Int.   Fresh fruits, vegetables and nuts. Hong Kong  
SUN GIANT & SUNRISE DESIGN   Dole Food Company, Inc.   Registered   3079/91  
11-May-91   2283/93   11-May-91   31 Int.   Fresh fruits & fresh vegetables.
Hong Kong   SWEETIO (in Chinese Characters)   Dole Food Company, Inc.  
Registered   300696213   7-Aug-06   300696213   7-Aug-06   31 Int.   Fresh
fruits; citrus fruits; fresh vegetables; leaf vegetables; root vegetables; fruit
vegetables; salad vegetables; stem vegetables; legume vegetables; nuts (fruit).
Hong Kong   TROPICAL GOLD   Dole Food Company, Inc.   Registered   301014911  
17-Dec-07   301014911   17-Dec-04   31 Int.   Fresh fruit. Hong Kong   YOUR
CHOICE [DOLE YOUR CHOICE]   Dole Food Company, Inc.   Registered   301014920  
17-Dec-07   301014920   17-Dec-07   31 Int.   Fresh fruit. India   BOBBY BANANA
  Dole Food Company, Inc.   Pending   1630776   13-Dec-07       31 Int.   Fresh
fruit; namely bananas. India   BOBBY BANANA & Design (Standing Bobby)   Dole
Food Company, Inc.   Registered   1630776   13-Dec-07   1630776   13-Dec-07   31
Int.   Fresh fruit; namely bananas. India   DOLE SWEETIO   Dole Food Company,
Inc.   Registered   1630775   13-Dec-07   1630775   13-Dec-07   31 Int.   Fresh
fruit. India   NABA & Design   Dole Food Company, Inc.   Pending   instructed  
      31 Int.   Fresh fruits and fresh vegetables. India   TROPICAL GOLD   Dole
Food Company, Inc.   Pending   1630771   13-Dec-07       31 Int.   Fresh fruit.
India   YOUR CHOICE   Dole Food Company, Inc.   Registered   1630768   13-Dec-07
  1630768   13-Dec-07   31 Int.   Fresh fruit. Indonesia   DOLE   Dole Food
Company, Inc.   Registered       396842   2-Oct-63   31 Int.   Frozen fresh
fruits . Indonesia   NABA & Design   Dole Food Company, Inc.   Pending  
instructed         31 Int.   Fresh fruits and fresh vegetables. Indonesia  
TROPICAL GOLD   Dole Food Company, Inc.   Pending   D002008
031760   29-Aug-08       31 Int.   Fresh fruit. Japan   BAJELLA W/KATAKANA
EQUIVALENT   Dole Food Company, Inc.   Registered   2435/1968   17-Jan-68  
866301   25-Jul-70   31 Int.   Fresh fruits. Japan   BOBBY BANANA   Dole Food
Company, Inc.   Registered   2006-27493   28-Mar-06   5011563   15-Dec-06   31
Int.   Fresh fruit, namely bananas. Japan   BOBBY BANANA & Design (Standing
Bobby)   Dole Food Company, Inc.   Registered   2006-027494   28-Mar-06  
5011564   15-Dec-06   31 Int.   Fresh fruit, namely bananas. Japan   BUD &
ROSEBUD DESIGN   Bud Antle, Inc.   Registered   90936/1989   10-Aug-89   2541211
  31-May-93   31 Int.   Vegetables and fruits. Japan   CABANA   Dole Food
Company, Inc.   Registered   10-017374   3-Mar-98   4276506   28-May-99   31
Int.   Fruits and Vegetables Japan   CALPAC & DESIGN   Dole Fresh Vegetables,
Inc.   Registered   5-86736   25-Aug-93   3180830   31-Jul-96   31 Int.   Fruits
and vegetables (excluding tea leaves). Japan   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   44231/1985   1-May-85   2080510   30-Sep-88   29
Int., 31 Int.   Vegetables, fruit, canned vegetables, canned fruit, other
processed vegetables, and fruit and other goods belonging to this class.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS IN ASIA PLUS AUSTRALIA/NEW ZEALAND

RELATED EXCLUSIVELY TO FRESH PRODUCTS OR FRESH PRODUCTS AND PACKAGED PRODUCTS

PURSUANT TO SECTION 11.4(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Japan   DOLE & SUN DESIGN FRESH CUT FRUIT (IN ENG & KATA)   Dole Food Company,
Inc.   Registered   39806/1988   8-Apr-88   2410469   29-May-92   29 Int., 31
Int.   (29) Frozen fruits; processed fruits.; (31) Fruits. Japan   DOLE GOKUSEN
  Dole Food Company, Inc.   Registered   2010-063468   10-Aug-10   5385085  
21-Jan-11   31 Int.   Fresh fruit and vegetables. Japan   DOLE GOKUSEN (in
Kanji)   Dole Food Company, Inc.   Registered   2010-063467   10-Aug-10  
5385084   21-Jan-11   31 Int.   Fresh fruit and fresh vegetables. Japan   MAKE
EVERY DAY SHINE   Dole Food Company, Inc.   Pending   2011-091061   19-Dec-11  
5498305   1-Jun-12   31 Int.   Fresh Fruits; fresh vegetables; fresh-cut fruits;
fresh-cut vegetables Japan   NABA & Design   Dole Food Company, Inc.   Pending  
instructed         31 Int.   Fresh fruits and fresh vegetables. Japan   SUN
GIANT & SUNRISE DESIGN   Bud Antle, Inc.   Registered   79003/94   5-Aug-94  
3268665   12-Mar-97   31 Int.   Vegetables (excluding leaf tea). Japan   SWEETIO
  Dole Food Company, Inc.   Registered   2000-025334   15-Mar-00   4466334  
13-Apr-01   31 Int.   Fresh fruit Japan   SWEETIO & SWEETIO in Katakana   Dole
Food Company, Inc.   Registered   2000-49924   9-May-00   4573450   31-May-02  
31 Int.   Bananas. Japan   SWEETIO ECO PINE   Dole Food Company, Inc.  
Registered   2009-15715   5-Mar-09   5268687   2-Oct-09   29 Int., 31 Int., 32
Int.   Preserved pineapples; canned pineapples; processed pineapples; canned
fresh-cut pineapples; frozen pineapples; dried pineapples; cooked pineapples.;
Fresh pineapples (including fresh-cut pineapples and sliced pineapples). ;
Non-alcoholic beverages made of pineapples; fruit drinks and fruit juices [made
of pineapples]; fruit punch made of pineapples; syrups and other preparations
for making beverages, namely fruit drinks, fruit juices, and soft drinks [made
of pineapples]. Japan   SWEETIO ECO PINEAPPLE   Dole Food Company, Inc.  
Registered   2009-15714   5-Mar-09   5268686   2-Oct-09   29 Int., 31 Int., 32
Int.   Preserved pineapples; canned pineapples; processed pineapples; canned
fresh-cut pineapples; frozen pineapples; dried pineapples; cooked pineapples.;
Fresh Pineapples (including fresh-cut pineapples and sliced pineapples).;
Non-alcoholic beverages made of pineapples; fruit drinks and fruit juices [made
of pineapples]; fruit punch made of pineapples; syrups and other preparations
for making beverages, namely fruit drinks, fruit juices, and soft drinks [made
of pineapples]. Japan   SWEETIO ECO PINEAPPLE in Katakana   Dole Food Company,
Inc.   Registered   2009-15716   5-Mar-09   5268688   2-Oct-09   29 Int., 31
Int., 32 Int.   Preserved pineapples; canned pineapples; processed pineapples;
canned fresh-cut pineapples; frozen pineapples; dried pineapples; cooked
pineapples.; Fresh Pineapples (including fresh-cut pineapples and sliced
pineapples).; Non-alcoholic beverages made of pineapples; fruit drinks and fruit
juices [made of pineapples]; fruit punch made of pineapples; syrups and other
preparations for making beverages, namely fruit drinks, fruit juices, and soft
drinks [made of pineapples]. Japan   SWI:TIO (SWEETIO)   Dole Food Company, Inc.
  Registered   2000-025340   15-Mar-00   4466338   13-Apr-01   31 Int.   Fresh
fruit.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS IN ASIA PLUS AUSTRALIA/NEW ZEALAND

RELATED EXCLUSIVELY TO FRESH PRODUCTS OR FRESH PRODUCTS AND PACKAGED PRODUCTS

PURSUANT TO SECTION 11.4(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Japan   TROPICAL GOLD   Dole Food Company, Inc.   Registered   2007-77344  
10-Jul-07   5150575   11-Jul-08   31 Int.   Fresh fruit. Korea, Republic of  
BOBBY BANANA   Dole Food Company, Inc.   Registered   402006-14357   20-Mar-06  
40-0700312   28-Feb-07   31 Int.   Fresh fruit, namely bananas. Korea, Republic
of   BOBBY BANANA & Design (Standing Bobby)   Dole Food Company, Inc.  
Registered   402006-14360   20-Mar-06   40-0700328   28-Feb-07   31 Int.   Fresh
fruit, namely bananas. Korea, Republic of   DOLE ON BLUE BACKGROUND   Dole Food
Company, Inc.   Registered   8038   1-Nov-69   19659   23-Jun-70   29 Int., 31
Int.   Canned Fruits, Canned Vegetables, Pineapple, Bananas, Loquats, Peaches,
Grapes, Oranges; Korea, Republic of   DOLE SWEETIO & SWEETIO in Korean char. &
Design   Dole Food Company, Inc.   Registered   40200146629   24-Oct-01   582605
  14-May-04   31 Int.   Fresh bananas, fresh pineapples, fresh oranges, fresh
apples, fresh grapes, fresh strawberries, fresh kiwi fruits, fresh pears. Korea,
Republic of   MAKE EVERY DAY SHINE   Dole Food Company, Inc.   Pending   not yet
assigned         31 Int.   Fresh fruit; fresh vegetables; unprocessed edible
seeds and nuts. Korea, Republic of   NABA & Design   Dole Food Company, Inc.  
Pending   instructed         31 Int.   Fresh fruits and fresh vegetables. Korea,
Republic of   SUN GIANT   Bud Antle, Inc.   Registered   86-9478   24-May-86  
141003   27-May-87   29 Int., 31 Int.   (29) Almonds, pistachios, raisins.; (31)
Orange, grapefruit, lemon, tangerine, peach, plum, nectarine, apricot, grape,
carrot, asparagus, potato, brussel sprout, cauliflower, escarole, corn, leek,
radish, pimentos, cabbage, cucumber, pomegranate, persimmon, kiwi, lettus,
tomato, eggplant.; Laos   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   19019   18-Nov-08   18419   18-Nov-08   31 Int.   Fresh fruits and
fresh vegetables. Malaysia   BUD & ROSEBUD DESIGN   Bud Antle, Inc.   Registered
  5086/89   22-Aug-89   MA/5086/89   22-Aug-89   31 Int.   Fresh fruits & fresh
vegetables Malaysia   BUD SPECIAL & DESIGN   Bud Antle, Inc.   Registered  
92/01412   6-Mar-92   92/01412   6-Mar-92   31 Int.   Celery Malaysia   DOLE  
Dole Food Company, Inc.   Registered   2010025161   30-Dec-10   2010025161  
30-Dec-10   31 Int.   Fresh fruits and fresh vegetables. Malaysia   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   8022205   6-Nov-08   8022205  
6-Nov-08   31 Int.   Fresh fruits and fresh vegetables. Malaysia   ECO PINE  
Dole Food Company, Inc.   Pending   9019106   30-Oct-09       31 Int.   Fresh
fruit. Malaysia   FIESTA   Dole Citrus   Registered   MA/5017/91   24-Aug-91  
91005017   24-Aug-91   31 Int.   Fresh fruits and vegetables. Malaysia  
HEATABLES   Dole Food Company, Inc.   Pending   09000916   16-Jan-09       29
Int.   Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits
and vegetables. Malaysia   NABA & Design   Dole Food Company, Inc.   Pending  
instructed         31 Int.   Fresh fruits and fresh vegetables. Malaysia   SUN
GIANT & ARC DESIGN   Bud Antle, Inc.   Registered   MA/3031/90   31-May-90  
3031/90   31-May-90   31 Int.   Fresh fruits and fresh vegetables Malaysia   SUN
GIANT & SUNRISE DESIGN   Bud Antle, Inc.   Registered   91/03604   15-Jul-91  
91/03604   13-Jul-95   31 Int.   FRESH FRUITS & FRESH VEGETABLES New Zealand  
B’ALTO   Dole Food Company, Inc.   Registered   647392   23-Oct-01   647392  
13-May-02   31 Int.   Fresh bananas; fresh fruits and vegetables. New Zealand  
B’ALTO & DESIGN   Dole Food Company, Inc.   Registered   650972   10-Jan-02  
650972   11-Jul-02   31 Int.   Fresh bananas; fresh fruit and vegetables. New
Zealand   BOBBY BANANA   Dole Food Company, Inc.   Registered   744827  
20-Mar-06   744827   20-Mar-06   31 Int.   Fresh fruit, namely bananas. New
Zealand   BOBBY BANANA & Design (Standing Bobby)   Dole Food Company, Inc.  
Registered   774827   20-Mar-06   774827   20-Mar-07   31 Int.   Fresh fruit,
namely bananas. New Zealand   DOLE   Dole Food Company, Inc.   Registered  
104604   3-Sep-75   104604   3-Sep-75   31 Int.   Fresh fruits and vegetables
New Zealand   DOLE GINGER TIGER   Dole Food Company, Inc.   Registered   844161
  20-Jun-11   844161   20-Jun-11   31 Int.   Fresh fruits and fresh vegetables.
New Zealand   ETHICAL CHOICE and Design   Dole Food Company, Inc.   Pending  
957976   10-Apr-12       31 Int.   Fresh fruit and fresh vegetables.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS IN ASIA PLUS AUSTRALIA/NEW ZEALAND

RELATED EXCLUSIVELY TO FRESH PRODUCTS OR FRESH PRODUCTS AND PACKAGED PRODUCTS

PURSUANT TO SECTION 11.4(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

New Zealand   ETHICAL CHOICE SUPPORTING DOLE’S ETHICS INITIATIVES
WWW.DOLENZ.CO.NZ AND DESIGN   Dole Food Company, Inc.   Pending new   965452  
13-Sep-12       31 Int.   Fresh fruit and fresh vegetables. New Zealand   GO
BANANAS   Dole Food Company, Inc.   Registered   744829   20-Mar-06   744829  
20-Mar-06   31 Int.   Fresh fruit, namely bananas. New Zealand   OBANANA
Stylised & Design   Dole Food Company, Inc.   Registered   649978   12-Dec-01  
649978   12-Dec-01   31 Int.   Fresh bananas; fresh fruits and vegetables. New
Zealand   SUN GIANT   Bud Antle, Inc.   Registered   136706   6-Apr-81   136706
  29-Mar-84   31 Int.   Fresh fruits including berries and nuts and fresh
vegetables. New Zealand   SWEETIO   Dole Food Company, Inc.   Registered  
744826   20-Mar-06   744826   20-Mar-06   31 Int.   Fresh fruit. New Zealand  
TROPICAL GOLD   Dole Food Company, Inc.   Registered   668246   13-Nov-02  
668246   13-Nov-02   31 Int.   Fresh fruit and vegetables; fresh pineapples.
Pakistan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   270402  
30-Jul-09       31 Int.   Fresh fruits and fresh vegetables. Pakistan   NABA &
Design   Dole Food Company, Inc.   Pending   instructed         31 Int.   Fresh
fruits and fresh vegetables. Philippines   BOBBY BANANA   Renaissance Capital
Corp.   Registered   4-2006-009400   25-Aug-06   4-2006-009400   21-Jul-08   31
Int.   Fresh fruit, namely bananas. Philippines   BOBBY BANANA & Design
(Standing Bobby)   Renaissance Capital Corp.   Registered   4-2006-009401  
25-Aug-06   4-2006-009401   22-Oct-07   31 Int.   Fresh fruit, namely bananas.
Philippines   DOLE JUST LETTUCE   Renaissance Capital Corp.   Registered  
4-2005-010134   13-Oct-05   4-2005-010134   10-Dec-07   29 Int., 31 Int.   (29)
Processed and fresh-cut vegetables.; (31) Fresh fruit; fresh vegetables.
Philippines   EVERICH   Renaissance Capital Corp.   Registered   4-2011-500345  
8-Mar-11   4/2011/500345   7-Jul-11   31 Int.   Fresh fruits and fresh
vegetables. Philippines   FRESH DISCOVERIES   Renaissance Capital Corp.  
Registered   4-2005-01037   13-Oct-05   4-2005-01037   13-Aug-07   29 Int., 31
Int.   (29) Processed and fresh-cut fruits and vegetables;; (31) Fresh fruit;
fresh vegetables. Philippines   GREENER SELECTION   Renaissance Capital Corp.  
Registered   4-2005-10136   13-Oct-05   4-2005-10136   13-Aug-07   29 Int., 31
Int.   (29) Processed and fresh-cut fruits and vegetables;; (31) Fresh fruit;
fresh vegetables. Philippines   MAKE EVERY DAY SHINE   Renaissance Capital Corp.
  Pending   not yet assigned     4-2012-502290   3-Sep-12   31 Int.   Fresh
fruit; fresh vegetables; unprocessed edible seeds and nuts. Philippines   NABA &
Design   Dole Food Company, Inc.   Pending   instructed         31 Int.   Fresh
fruits and fresh vegetables. Philippines   TROPICAL GOLD   Renaissance Capital
Corp.   Registered   4-2003-0001938   28-Feb-03   4-2003-001938   28-Aug-05   31
Int.   Fresh pineapples. Philippines   VERY VEGGIE   Renaissance Capital Corp.  
Registered   4-2005-010135   13-Oct-05   4-2005-010135   10-Dec-07   29 Int., 31
Int.   (29) Processed and fresh-cut vegetables.; (31) Fresh fruit; fresh
vegetables. Philippines   YOUR CHOICE   Renaissance Capital Corp.   Registered  
4-2008-002892   11-Mar-08   4-2008-002892   4-Aug-08   31 Int.   Fresh fruit.
Singapore   BOBBY BANANA   Dole Food Company, Inc.   Registered   T08000090Z  
4-Jan-08   T08000090Z   4-Jan-08   31 Int.   Fresh fruit; namely bananas.
Singapore   BOBBY BANANA & Design (Standing Bobby)   Dole Food Company, Inc.  
Registered   T08000089F   4-Jan-08   T08000089F   4-Jan-08   31 Int.   Fresh
fruit; namely bananas. Singapore   BUD & ROSEBUD DESIGN   Bud Antle, Inc.  
Registered   S/5403/89   17-Aug-89   S 5403/89   31-Jan-91   31 Int.   Fresh
fruits & fresh vegetables Singapore   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   1917/85   4-May-85   T8501917B   4-May-85   31 Int.   Fresh
fruits and fresh vegetables. Singapore   DOLE & SUN DESIGN IN SIMPLIFIED CHINESE
CHARACTERS   Dole Food Company, Inc.   Registered   S/9438/91   19-Oct-91  
9438/91   19-Oct-91   31 Int.   Fresh fruits and vegetables. Singapore   DOLE
SWEETIO   Dole Food Company, Inc.   Registered   T08000092F   4-Jan-08  
T08000092F   4-Jan-08   31 Int.   Fresh fruit. Singapore   ECO PINE   Dole Food
Company, Inc.   Registered   T0912504H   30-Oct-09   T0912504H   30-Oct-09   31
Int.   Fresh fruit. Singapore   ECO PINEAPPLE   Dole Food Company, Inc.  
Registered   T0912509I   30-Oct-09   T0912509I   30-Oct-09   31 Int.   Fresh
fruit. Singapore   NABA & Design   Dole Food Company, Inc.   Pending  
instructed         31 Int.   Fresh fruits and fresh vegetables. Singapore   SUN
GIANT   Bud Antle, Inc.   Registered       1741/81   16-Apr-81   31 Int.   Fresh
fruits and vegetables.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS IN ASIA PLUS AUSTRALIA/NEW ZEALAND

RELATED EXCLUSIVELY TO FRESH PRODUCTS OR FRESH PRODUCTS AND PACKAGED PRODUCTS

PURSUANT TO SECTION 11.4(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Singapore   SUN GIANT   Bud Antle, Inc.   Registered   4893/81     4893/81  
4-Nov-81   31 Int.   Nuts (fruits), ivory nuts (fruit of ivory palm), kola nuts
and palm nuts that were not included in Reg. No. 1741/81. Singapore   TROPICAL
GOLD   Dole Food Company, Inc.   Registered   T0800095J   4-Jan-08   T0800095J  
4-Jan-08   31 Int.   Fresh fruit. Singapore   YOUR CHOICE   Dole Food Company,
Inc.   Registered   T08/00097G   4-Jan-08   T08/00097G   4-Jan-08   31 Int.  
Fresh fruit. Taiwan   BOBBY BANANA   Dole Food Company, Inc.   Registered   (95)
36744   18-Jul-06   1256826   1-Apr-07   31 Int.   Fresh fruit, namely bananas.
Taiwan   BOBBY BANANA & Design (Standing Bobby)   Dole Food Company, Inc.  
Registered   (95) 36746   18-Jul-06   1256827   1-Apr-07   31 Int.   Fresh
fruit, namely bananas. Taiwan   BUD & ROSEBUD DESIGN   Bud Antle, Inc.  
Registered   78-055585   12-Dec-89   494383   16-Aug-90   29 Int., 31 Int.  
(29) Canned fruits and vegetables.; (31) Fresh fruits and vegetables Taiwan  
DOLE & DOLE IN CHINESE CHARACTERS (DUH-LER)   Dole Food Company, Inc.  
Registered   79-004154     500249   1-Oct-91   29 Int., 31 Int.   (29) Canned,
dried, salted, dehydrated fruits and vegetables, canned fruit coctail, roasted,
salted, flavored, shelled and unshelled nuts, fruit jams, frozen fresh fruit.
(31) Fresh fruits and vegetables.; ; Taiwan   DOLE & DOLE IN CHINESE CHARACTERS
(DU-LER)   Dole Food Company, Inc.   Registered   79-004151     500248  
1-Oct-90   29 Int., 31 Int.   (29) Canned, dried, salted, dehydrated fruits and
vegetables, canned fruit coctail, roasted, salted, flavored, shelled and
unshelled nuts, fruit jams, frozen fresh fruit.; (31) Fresh fruits and
vegetables.; Taiwan   DOLE & DOLE IN CHINESE CHARACTERS (TAU-LER)   Dole Food
Company, Inc.   Registered   79-004157     500250   1-Oct-90   29 Int., 31 Int.
  (29) Canned, dried, salted, dehydrated fruits and vegetables, canned fruit
coctail, roasted, salted, flavored, shelled and unshelled nuts, fruit jams,
frozen fresh fruit.; (31) Fresh fruits and vegetables.; Taiwan   DOLE & FADING
BLUE   Dole Food Company, Inc.   Registered     1-Apr-80   140942   1-Aug-81  
29 Int., 31 Int.   (29) Various kinds of canned fruits and vegetables.; (31)
Various kinds of fresh fruits and fresh vegetables. Taiwan   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   74-22698   30-May-85   325433   16-May-86
  29 Int., 31 Int.   (29) Dried, salted and tinned fruits and vegetables.; (31)
Various kinds of fresh fruits and fresh vegetables. Taiwan   ECO PINE (DOLE &
SUN) Design   Dole Food Company, Inc.   Registered       1482584   1-Nov-11   31
Int.   Fresh fruit. Taiwan   SUN GIANT & SUNRISE DESIGN   Bud Antle, Inc.  
Registered   80-010429   12-Mar-91   546501   1-Jan-92   31 Int.   Fresh fruits
and vegetables. Taiwan   SWEETIO   Dole Food Company, Inc.   Registered   (95)
36747   18-Jul-06   1256828   1-Apr-07   31 Int.   Fresh fruit. Taiwan   SWEETIO
in Chinese Characters   Dole Food Company, Inc.   Registered   (95) 40432  
8-Aug-06   1266981   16-Jun-07   31 Int.   Fresh fruit. Taiwan   TROPICAL GOLD  
Dole Food Company, Inc.   Registered   (95) 36748   18-Jul-06   1259109  
16-Apr-07   31 Int.   Fresh fruit. Thailand   NABA & Design   Dole Food Company,
Inc.   Pending   instructed         31 Int.   Fresh fruits and fresh vegetables.
Viet Nam   BUD & BANDED ROSEBUD DESIGN   Bud Antle, Inc.   Registered   13130  
5-Apr-93   10933   28-Jan-94   31 Int.   Fresh fruits and vegetables Viet Nam  
CABANA on Red S w/ Crown   Dole Food Company, Inc.   Registered   N-2859/93  
4-May-93   10864   4-May-93   31 Int.   Fresh fruits and vegetables. Viet Nam  
NABA & Design   Dole Food Company, Inc.   Pending   instructed         31 Int.  
Fresh fruits and fresh vegetables. Viet Nam   SUN GIANT and Sunrise Design   Bud
Antle, Inc.   Registered   N-2854/93   4-May-93   11075   15-Feb-94   29 Int.,
31 Int.   (29) Prepared and dried fruits and vegetables;; (31) Fresh fruits and
vegetables.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Argentina   DOLE   Renaissance Capital Corp.   Registered   1760153   8-Aug-90  
2517749   31-May-94   29 Int.   Dried or canned greens, vegetables, legumes and
fruits. Argentina   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered  
1808110   17-Jul-91   2004888   31-May-94   29 Int.   Canned, processed and
dried fruits and vegetables; nuts; frozen and chilled fruits; canned pineapple,
canned fruits and canned vegetables. Australia   DOLE   Dole Food Company, Inc.
  Registered     7-Mar-50   101751   7-Mar-64   29 Int.   Canned fruits, canned
fruit cocktail; frozen fresh fruit. Australia   DOLE   Dole Food Company, Inc.  
Registered   1216419   18-Dec-07   1216419   18-Dec-07   30 Int.   Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates. Australia   DOLE   Dole Food
Company, Inc.   Registered     7-Mar-64   A193368   11-Jun-65   32 Int.   Canned
fruit juices. Australia   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   553237   3-Apr-91   553237   3-Apr-91   29 Int.   Preserved, dried,
cooked, & canned or bottled fruits and vegetables; nuts in this class; frozen
and frosted fruits and all other goods in this class. Australia   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   425910   26-Apr-85   B425910  
15-Nov-88   30 Int.   Frozen confections and soft serve dessert mix. Australia  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   425912   26-Apr-85  
A425912   15-Nov-88   32 Int.   Fresh juices, fruit juice drinks, frozen fruit
juice concentrates. Australia   DOLE FRUIT BOWLS   Dole Food Company, Inc.  
Registered   1096409   30-Jan-06   1096409   30-Jan-06   29 Int.   Processed
fruit, including pre-packaged processed fruit; processed fruit packed in a
plastic container; sweetened and fruit flavored gelatins, also including
processed fruit in a plastic cup. Australia   DOLICIOUS   Dole Food Company,
Inc.   Registered   1344511   8-Feb-10   1344511   8-Feb-10   32 Int.   Fruit
juices; frozen fruit beverages; fruit and fruit juice concentrates and purees;
smoothie drinks; non-alcoholic beverages containing fruit juices. Australia  
FRUIT BOWL   Dole Food Company, Inc.   Registered   985314   19-Jan-04   985314
  19-Jan-04   29 Int.   All snack foods and health foods in this class,
including, but not limited to snack foods containing dairy products, snack foods
containing fruit and fruit substitutes, and including health and snack foods
being preserved fruit, cooked fruits, preserved, dried, or cooked vegetables,
jellies, fruit jellies, jams, fruit sauces, and food containing meat, poultry
and game. Australia   SWEETIO   Dole Food Company, Inc.   Registered   1216420  
18-Dec-07   1216420   18-Dec-07   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruit. Australia   SWEETIO   Dole Food
Company, Inc.   Registered   1216422   18-Dec-07   1216422   18-Dec-07   32 Int.
  Non-alcoholic beverages; namely, fruit drinks and fruit juices; punch; syrups
and other preparations for making beverages namely fruit drinks, fruit juices,
lemonades and soft drinks. Austria   PLANTATION & DESIGN   Dole Food Company,
Inc.   Registered       41494   19-Jun-59   29 Int.   Canned pineapple Bahrain  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   51/91   25-Feb-91  
13970   25-Feb-91   29 Int.   Canned fruits, processed fruits, nuts and
vegetables. Barbados   DOLE   Dole Food Company, Inc.   Registered     24-May-63
  81/16776   24-May-63   29 Int.   Canned fruit, fruit cocktail, canned
vegetables, pie filling.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Belize   DOLE & Sun Design   Dole Food Company, Inc.   Registered   59702  
3-Jun-02   597.02   3-Jun-02   29 Int.   Preserved, processed, dried, cooked,
canned or bottled fruits and vegetables; preserved, processed fruit and
vegetable products all included in class 29. Benelux   PLANTATION   Dole Food
Company, Inc.   Registered   501710   12-Jan-71   685   12-Jan-71   29 Int.  
Canned pineapple. Benelux   PLANTATION & Design   Dole Food Company, Inc.  
Registered   501843     844   13-Jan-71   29 Int.   Canned fruits Bermuda   DOLE
& SUN DESIGN   Dole Food Company, Inc.   Registered   21409   25-Jul-91   21409
  25-Jul-91   29 Int.   Preserved, dried, cooked and canned or bottled fruits
and vegetables; nuts; frozen and frosted fruits. Bulgaria   HEATABLES   Dole
Food Company, Inc.   Registered   107818   20-Jan-09   75103   20-Jan-09   29
Int.   Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits
and vegetables. Canada   BOLS DE FRUITS   Dole Food Company, Inc.   Registered  
1067250   17-Jul-00   TMA564357   5-Jul-02   29 Int.   Processed fruit, namely
peaches, pears, oranges, grapes, cherries, and pineapple. Canada   BOLS DE GEL
ET FRUITS   Dole Food Company, Inc.   Registered   1102447   4-May-01  
TMA607058   6-Apr-04   29 Int.   Sweetened and fruit flavored gelatine like
substances, also including processed fruit, in a plastic cup. Canada   FRUIT
BOWLS   Dole Food Company, Inc.   Registered   1065542   30-Jun-00   TMA578655  
1-Apr-03   29 Int.   Pre-packaged processed fruit; processed fruit packed in a
plastic container. Canada   FRUIT BOWLS   Dole Food Company, Inc.   Registered  
883927   10-Jul-98   TMA525511   22-Mar-00   29 Int.   Processed fruit, namely
peaches, pears, oranges, grapes & cherries Canada   FRUIT-N-GEL BOWLS   Dole
Food Company, Inc.   Registered   1096198   15-Mar-01   TMA605843   19-Mar-04  
30 Int.   Sweetened and fruit flavored gelatin or gelatin like substances, also
including fruit, in a plastic cup. Canada   LA SIMPLICITE A BON GOUT   Dole Food
Company, Inc.   Pending   1582378   20-Jun-12       29 Int.   Dried fruit coated
with yogurt and oats. Canada   LOTS-O-CHERRIES; BEAUCOUP DE CERISES & DESIGN  
Dole Food Company, Inc.   Registered   1122723   19-Nov-01   TMA 609940  
11-May-04   29 Int.   Processed fruits and processed cherries. Canada   MANDARIN
MOONLIGHT   Dole Food Company, Inc.   Registered   1064068   19-Jun-00  
TMA578690   1-Apr-03   32 Int.   Fruit juice namely pineapple juice & pineapple
juice blends. Canada   POSITIVELY PINEAPPLE   Dole Food Company, Inc.  
Registered   1064070   19-Jun-00   TMA578597   1-Apr-03   32 Int.   Fruit juice
namely pineapple juice & pineapple juice blends. Canada   SIMPLE TASTES GOOD  
Dole Food Company, Inc.   Pending   1582377   20-Jun-12       29 Int.   Dried
fruit coated with yogurt and oats. Canada   SQUISH’EMS!   Dole Food Company,
Inc.   Registered   1270701   1-Sep-05   TMA724524   25-Feb-08   29 Int.  
Process fruit; fruit sauces. Canada   SUN HARVEST   Dole Food Company, Inc.  
Registered   363003   4-Apr-73   TMA199996   21-Jun-74   29 Int.   Canned fruits
and vegetables. Canada   TEMPTINGLY TROPICAL   Dole Food Company, Inc.  
Registered   1064066   19-Jun-00   TMA578778   1-Apr-03   32 Int.   Fruit juice
namely pineapple juice & pineapple juice blends. Chile   DOLE FRUIT BOWLS  
Renaissance Capital Corp.   Registered   800.018   18-Dec-07   842.135  
23-Feb-09   29 Int.   Pre-packaged processed fruit; processed fruit packed in a
plastic container; sweetened and fruit flavored jellies, gelatin or gelatin-like
substances, also including fruit, in a plastic container. China (People’s
Republic)   DOLE   Dole Food Company, Inc.   Registered   8839303     361208  
20-Sep-89   29 Int.   Dried fruits, preserved plum for prunes, raisins,
preserved fruits, jams, frozen confections, frozen fresh fruit China (People’s
Republic)   DOLE   Dole Food Company, Inc.   Registered   8839304     360776  
10-Sep-89   29 Int.   Canned fruits, canned vegetables, pickles, dried
vegetables

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

China (People’s Republic)   DOLE & DOLE in Chinese Characters (DUH-LER)   Dole
Food Company, Inc.   Registered   90040304   26-Sep-90   566353   30-Sep-91   29
Int.   Canned vegetable juices, jams, jellies, etc. China (People’s Republic)  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   8839293     360775  
10-Sep-89   29 Int.   Canned fruits, canned vegetables, pickles, dried vegetable
China (People’s Republic)   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   8839291     361209   20-Sep-89   29 Int.   Dried fruits, preserved
plum for prunes, raisins, preserved fruits, jams, frozen confections, frozen
fresh fruit China (People’s Republic)   DOLE (DU LE) & SUN DESIGN   Dole Food
Company, Inc.   Registered   2000/089335   22-Jun-00   1651113   14-Oct-01   29
Int.   Canned vegetables, bottled vegetables, canned fruits China (People’s
Republic)   DOLE (DU LE) & SUN DESIGN   Dole Food Company, Inc.   Registered  
4436196   27-Dec-04   4436196   7-Jan-08   29 Int.   Canned pineapple, tinned
vegetables; tinned fruit; bottled vegetables; canned tropical fruit salad;
canned vegetables; canned fruit. China (People’s Republic)   DOLE (DU LE) & SUN
DESIGN   Dole Food Company, Inc.   Registered   6103501   7-Jan-10   6103501  
7-Jan-10   29 Int.   Tinned vegetables; canned vegetables; canned fruit;
pineapple and tropical fruit salas; tinned fruit. China (People’s Republic)  
DOLE (IN KATAKANA)   Dole Food Company, Inc.   Registered   8839302     360774  
10-Sep-89   29 Int.   Canned fruits, vegetables, pickles, dried vegetables.
China (People’s Republic)   DOLE (IN KATAKANA)   Dole Food Company, Inc.  
Registered   8839299   29-Oct-88   361210   20-Sep-89   29 Int.   Dried fruits,
preserved plum for prunes, raisins, preserved fruits, jams, frozen confections,
frozen fresh fruit China (People’s Republic)   DOLE FRUIT BOWLS   Dole Food
Company, Inc.   Registered   5918661   14-Feb-07   5918661   7-Mar-11   29 Int.
  Dried and cooked fruits; preserved fruit; fruit salads; processed fruit;
pre-packaged processed fruit; processed fruit packed in plastic containers;
sweetened and fruit flavoured jellies, gelatin or gelatin like substances, also
including fruit, in a plastic container. China (People’s Republic)   DOLE in
Chinese Characters (DU LE)   Dole Food Company, Inc.   Pending   8809750  
4-Nov-10       29 Int.   Dried fruit and vegetables; frozen fruit and
vegetables. China (People’s Republic)   DOLE in Chinese Characters (DU LE) &
Circle Design   Dole Food Company, Inc.   Registered       523244   11-Jul-00  
30 Int.   Fruit juice (ice). China (People’s Republic)   FRUIT BOWLS   Dole Food
Company, Inc.   Pending   5918662   14-Feb-07       29 Int.   Dried and cooked
fruits; preserved fruit; fruit salads; processed fruit; pre-packaged processed
fruit; processed fruit packed in plastic containers; sweetened and fruit
flavoured jellies, gelatin or gelatin like substances, also including fruit, in
a plastic container. China (People’s Republic)   PLANTATION   Dole Food Company,
Inc.   Pending   11155585   3-Jul-12       29 Int.   Canned fruit and
vegetables; dried fruit and vegetables; frozen fruit and vegetables. China
(People’s Republic)   SWEETIO   Dole Food Company, Inc.   Registered   6446734  
19-Dec-07   6446734   14-Nov-09   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruit. China (People’s Republic)   SWEETIO
in Chinese Characters   Dole Food Company, Inc.   Registered   6446732  
19-Dec-07   6446732   14-Nov-09   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruit.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

China (People’s Republic)   TROPICAL GOLD   Dole Food Company, Inc.   Registered
  6446730   19-Dec-07   6446730   14-Nov-09   29 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried; stewed fruit; fruit pulp. Cuba   DOLE &
FADING BLUE   Dole Food Company, Inc.   Registered   219779   27-Jun-84   115107
  24-Sep-84   29 Int.   Canned fruits and vegetables. Cyprus, Republic of   DOLE
& SUN DESIGN   Dole Food Company, Inc.   Registered   33659   4-Jan-91   33659  
4-Jan-91   29 Int.   PRESERVED, DRIED, COOKED AND CANNED OR BOTTLED FRUITS AND
VEGETABLES; NUTS; FROZEN AND FROSTED FRUITS. Cyprus, Republic of   DOLE (IN
ARABIC)   Dole Food Company, Inc.   Registered   20652   7-May-80   20652  
7-May-80   29 Int.   Canned fruits and vegetables. Dominica   DOLE   Dole Food
Company, Inc.   Registered     6-May-63   516   6-May-63   29 Int.   Fruits,
vegetables, vegetable juices, pie fillings consisting principally of fruit; all
being canned, bottled, preserved, dried or frozen. Egypt   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   78932   7-Jan-91   78932   18-Jun-95   29
Int.   PRESERVED, DRIED, COOKED AND CANNED OR BOTTLED FRUITS AND VEG; NUTS;
FROZEN & FROSTED FRUITS European Community   DOLE FRUIT PLUS   Dole Food
Company, Inc.   Registered   7134026   5-Aug-08   7134026   5-Aug-08   29 Int.  
Canned and/or processed fruit. European Community   DOLE FRUITY SNACKS   Dole
Food Company, Inc.   Pending   10566057   17-Jan-12   10566057   17-Jan-12   29
Int.   Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits.
European Community   FRUBITS   Dole Food Company, Inc.   Registered   6800288  
2-Apr-08   6800288   2-Apr-08   29 Int.   Dried fruit. Finland   ALOHA   Dole
Food Company, Inc.   Registered   2189/64     43116   12-May-64   29 Int.  
Canned fruit. Finland   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered
  1627/91   5-Apr-91   123986   5-Jan-93   29 Int.   Dried fruits and nuts.
Finland   PLANTATION   Dole Food Company, Inc.   Registered   2923/84     43114
  12-May-64   29 Int.   Canned pineapple. Finland   UKULELE   Dole Food Company,
Inc.   Registered   2924/84     43115   12-May-64   29 Int.   Canned pineapple.
France   ALOHA   Dole Food Company, Inc.   Registered       1558422   9-Mar-55  
29 Int.   CANNED FRUIT France   PLANTATION & DESIGN   Dole Food Company, Inc.  
Registered   565232     1596901   15-Oct-51   29 Int.   Canned pineapple Germany
  DOLE   Dole Food Company, Inc.   Registered   39520199.3   11-May-95  
39520199.3   15-Jan-96   29 Int.   Dried, preserved and processed fruits and
nuts. Germany   DOLE & FADING BLUE (CARTOUCHE DESIGN)   Dole Food Company, Inc.
  Registered   C 27939/29   8-Mar-79   1008894   7-Oct-80   29 Int.   Canned
pineapple in pieces (chunks) Germany   DOLE & FADING BLUE (CARTOUCHE DESIGN)  
Dole Food Company, Inc.   Registered   C 27940/29   8-Mar-79   1008895  
7-Oct-80   29 Int.   CN PINEAPPLE IN PIECES (CHUNKS) Germany   DOLE & FADING
BLUE (CARTOUCHE DESIGN)   Dole Food Company, Inc.   Registered   C 27942/29  
8-Mar-79   1008896   7-Oct-80   29 Int.   Canned pineapple (slices) Germany  
DOLE & FADING BLUE (CARTOUCHE DESIGN)   Dole Food Company, Inc.   Registered   C
27995/29   16-Mar-79   1008899   7-Oct-80   29 Int.   Canned pineapple Germany  
DOLE & FADING BLUE (FLAG DESIGN)   Dole Food Company, Inc.   Registered   C
27941/29   8-Mar-79   1012136   19-Dec-80   29 Int.   CN PINEAPPLE IN PIECES
(CHUNKS) Germany   DOLE & FADING BLUE (FLAG DESIGN)   Dole Food Company, Inc.  
Registered   C 27943/29   8-Mar-79   1008897   7-Oct-80   29 Int.   Canned
pineapple (slices) Germany   PLANTATION   Dole Food Company, Inc.   Registered  
    447951   1-Jan-32   29 Int.   Canned pineapple. Germany   SUGARIPE   Dole
Dried Fruit & Nut Company   Registered   R 4089
26WZ   12-Dec-52   651924   21-Jan-54   29 Int.   Dried fruits. Germany  
UKULELE   Dole Food Company, Inc.   Registered   H 15096   20-Aug-58   724620  
20-Aug-58   29 Int.   Canned pineapple Greece   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   100784   25-Sep-90   100784   17-Jul-94   29 Int.  
Dried fruits and nuts. Guatemala   DOLE ON BLUE BACKGROUND   Renaissance Capital
Corp.   Registered       8837   25-May-54   29 Int.   Canned fruits, canned
fruit cocktail.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Honduras   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   6469/91
  10-Sep-91   55515   11-Jun-92   29 Int.   Preserved, dried, cooked and canned
or bottled fruits and vegetables; nuts; frozen and frosted fruits and
vegetables; frozzen and frosted fruit. Hong Kong   ALOHA   Dole Food Company,
Inc.   Registered       105/1968   17-Apr-67   29 Int.   Canned fruit. Hong Kong
  DOLE (IN CHINESE CHARACTERS) (DU-LER)   Dole Food Company, Inc.   Registered  
2353/90   20-Mar-90   B1485/92   16-Apr-92   29 Int.   Canned, processed,
preserved, dried fruits; dried vegetables; canned fruit cocktail, canned fruit
pie filling; roasted, salted, flavored, processed, shelled and unshelled nuts,
jams and jellies; frozen fresh fruits and dessert mixes; all included in Class
29 Hong Kong   DOLE FRUIT BOWLS   Dole Food Company, Inc.   Registered  
300321533   18-Nov-04   300321533   18-Nov-04   29 Int.   Dried and cooked
fruits; preserved fruit; fruit salads; processed fruit; pre-packaged processed
fruit; processed fruit packed in a plastic container; sweetened and fruit
flavored jellies, gelatin or gelatin like substances, also including fruit, in a
plastic container. Hong Kong   DOLE HEATABLES   Dole Food Company, Inc.  
Registered   301272861   15-Jan-09   301272861   15-Jan-09   29 Int.  
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables. Hong Kong   DOLE SWEETIO   Dole Food Company, Inc.   Pending  
301014948   17-Dec-07       29 Int.   Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruit. Hong Kong   PLANTATION   Dole Food Company, Inc.
  Registered     26-Aug-63   26/1964   26-Aug-63   29 Int.   Canned fruits Hong
Kong   SUN GIANT   Dole Food Company, Inc.   Registered   2748/81   25-Sep-81  
287/84   15-Feb-84   29 Int.   Dried fruits, dates and raisins. Hong Kong  
SWEETIO in Chinese Characters   Dole Food Company, Inc.   Registered   301014957
  17-Dec-07   301014957   17-Dec-07   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruit. Hong Kong   TROPICAL GOLD   Dole Food
Company, Inc.   Registered   301014902   17-Dec-07   301014902   17-Dec-07   29
Int.   Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruit.
India   DOLE   Dole Food Company, Inc.   Registered   585261   20-Nov-92  
585261   20-Nov-92   29 Int.   Preserved, dried and cooked fruits and
vegetables, including canned fruit products. India   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   585264   20-Nov-92   585264   20-Nov-92   29
Int.   Preserved, dried, and cooked fruits and vegetables, including canned
fruit products. India   DOLE FRUIT BOWLS   Dole Food Company, Inc.   Registered
  1630769   13-Dec-07   1630769   13-Dec-07   29 Int.   Pre-packaged processed
fruit; processed fruit packed in a plastic container; sweetened and fruit
flavored jellies, gelatin or gelatin like substances, also including fruit, in a
plastic container. India   DOLE SWEETIO   Dole Food Company, Inc.   Registered  
1630772   13-Dec-07   1630772   13-Dec-07   29 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruit. India   TROPICAL GOLD  
Dole Food Company, Inc.   Pending   1630774   13-Dec-07       29 Int.  
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruit.
Indonesia   DOLE   Dole Food Company, Inc.   Registered       396843   2-Oct-63
  30 Int.   Pie preserves. Indonesia   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   8105   24-Apr-02   534295   24-Apr-02   29 Int.   Preserved,
dried, cooked and canned or bottled fruits and vegetables; processed fruits and
vegetables; nuts; frozen and frosted fruits.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Indonesia   DOLE HEATABLES   Dole Food Company, Inc.   Registered   D002008
031755   29-Aug-08   IDM000252556   29-Aug-08   29 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruit and vegetables. Indonesia  
HEATABLES   Dole Food Company, Inc.   Registered   D002008
041399   20-Nov-08   IDM000263392   20-Nov-08   29 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables. Indonesia
  SUN GIANT   Bud Antle, Inc.   Registered   159999     IDM000037244   30-Sep-81
  29 Int.   Dried fruits and nuts. Indonesia   TROPICAL GOLD   Dole Food
Company, Inc.   Pending   D002008
031757   29-Aug-08       29 Int.   Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruit. Ireland   DOLE   Dole Food Company, Inc.  
Registered   95/3479   22-May-95   166929   22-May-95   29 Int.   Preserved,
dried, and cooked or bottled fruits and vegetables; nuts; frozen and frosted
fruits. Ireland   DOLE   Dole Food Company, Inc.   Registered     8-Feb-65  
B69497   8-Feb-65   29 Int., 32 Int.   Canned pineapple and fruit cocktail;
Canned pineapple juice; Ireland   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   91/0027   1-Jan-91   144431   11-Nov-93   29 Int.   PRESERVED,
DRIED, COOKED & CANNED OR BOTTLED FRUITS & VEG; NUTS; FROZEN & FROSTED FRUITS
Israel   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   78728  
4-Jan-91   78728   4-Jan-91   29 Int.   PRESERVED, DRIED, COOKED & CANNED OR
BOTTLED FRUITS & VEG; NUTS; FROZEN & FROSTED FRUITS Italy   ALOHA   Dole Food
Company, Inc.   Registered   33259 C/75   17-Mar-55   724081   5-Nov-55   29
Int.   Canned fruit. Italy   DOLE & FADING GREEN LABEL   Dole Food Company, Inc.
  Registered   17008 C/83   26-Jan-83   415292   14-Apr-86   29 Int.   Canned
fruits and vegetables. Italy   PLANTATION   Dole Food Company, Inc.   Registered
  64/335   12-Oct-66   404108   12-Oct-66   29 Int.   Canned fruits. Italy  
UKULELE   Dole Food Company, Inc.   Registered   35336C/82   31-Oct-62   404106
  15-May-63   29 Int.   Canned fruits. Japan   DOLE   Dole Food Company, Inc.  
Pending   071703/2011   6-Oct-11       29 Int.   Chilled fruit yogurt; chilled
dairy-based fruit dessert. Japan   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Pending   071704/2011   6-Oct-11       29 Int.   Chilled fruit yogurt; chilled
dairy-based fruit dessert. Japan   DOLE (IN KATAKANA)   Dole Food Company, Inc.
  Registered   24904/85   15-Mar-85   2071076   29-Aug-88   29 Int.   Frozen
fruit, frozen processed fruit, canned fruit, other processed fruit and other
goods belonging to this class; Japan   DOLE (IN KATAKANA)   Dole Food Company,
Inc.   Pending   071705/2011   6-Oct-11       29 Int.   Chilled fruit yogurt;
chilled dairy-based fruit dessert. Japan   DOLE FRUIT BOWLS   Dole Food Company,
Inc.   Registered   2001-32422   9-Apr-01   4583463   5-Jul-02   29 Int.  
Processed fruit packed in a plastic container. Japan   DOLE KIDS   Dole Food
Company, Inc.   Registered   100408/83     1988133   21-Sep-87   29 Int.  
Fruits, canned fruits, bottled fruits and other processed fruits ; Japan   DOLE
KIDS & DOLE & RED S   Dole Food Company, Inc.   Registered   100409/83  
24-Oct-83   1988134   21-Sep-87   29 Int.   Fruits, canned fruits, canned
vegetables and other goods within this class; Jordan   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   26660   18-Mar-91   28624   14-Oct-91   29
Int.   COOKED & CANNED OR BOTTLED FRUITS & VEGETABLES; NUTS; FROZEN AND FROSTED
FRUITS. Korea, Republic of   DOLE FRUIT BOWLS   Dole Food Company, Inc.  
Registered   40-200542762   13-Sep-05   40-0665560   9-Jun-06   29 Int.  
Pre-packaged processed fruit; processed fruit packed in a plastic container;
sweetened and fruit flavored jellies in a plastic container (including fruit),
sweetened and fruit flavored gelatin like substances in a plastic container
(including fruit). Macau   DOLE   Dole Food Company, Inc.   Registered   3133-M
  16-Dec-87   3133-M   25-Jan-88   29 Int.   Fruits preserved in cans, fruit
mixtures preserved in cans, vegetables preserved in cans, pie stuffings
preserved in cans, frozen fresh fruits preserved in cans.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Macau   PLANTATION   Dole Food Company, Inc.   Pending   N/069419   12-Sep-12  
    29 Int.   Canned fruit and vegetables, dried fruit and vegetables, frozen
fruit and vegetables. Malaysia   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   90/07048   30-Oct-90   90/7048   30-Oct-90   29 Int.   Fruits, nuts
and vegetables, all being canned, bottled, preserved, dried, processed or
frozen. Malaysia   HEATABLES   Dole Food Company, Inc.   Pending   09000916  
16-Jan-09       29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried
and cooked fruits and vegetables. Malta   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   20218   4-Jan-91   20218   4-Jan-91   29 Int.   Preserved,
dried, cooked and canned or bottled fruits and vegetables; nuts; frozen and
frosted fruits. Mexico   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   497359   20-Jul-01   769346   20-Jul-01   29 Int.   Prepared
almonds, prepared brazilian nuts, prepared cashews, prepared nuts, prepared
peanuts, prepared pecans, prepared pitachios and prepared walnuts. Mexico  
FRUIT BOWLS   Dole Food Company, Inc.   Registered   483100   30-Apr-01   714473
  31-Aug-01   29 Int.   Processed fruit packed in a plastic container New
Zealand   ALOHA   Dole Food Company, Inc.   Registered   154375   13-Aug-84  
154375   9-Oct-90   29 Int.   Dried, preserved and cooked fruits and vegetables.
New Zealand   ALOHA   Dole Food Company, Inc.   Registered   154376   13-Aug-84
  154376   9-Oct-90   32 Int.   Fruit drinks and fruit juices; mineral and
aerated waters and other non-alcoholic drinks in this class. New Zealand   DOLE
  Dole Food Company, Inc.   Registered     6-May-63   73192   25-May-64   29
Int.   Preserved (including canned & frozen), dried, cooked fruits and
vegetables, canned pie filing, fruit and vegetable pulp New Zealand   DOLE  
Dole Food Company, Inc.   Registered   73192   6-May-63   73599   28-Jun-63   32
Int.   Non-alcoholic drinks and syrups and other preparations for making
beverages (including fruit and vegetable juices and fruit nectars) New Zealand  
DOLE & FADING BLUE   Dole Food Company, Inc.   Registered     26-Jun-79   128933
  24-Jul-79   29 Int.   Canned fruits; tomato juice for cooking purposes; canned
vegetables. New Zealand   DOLE & FADING BLUE   Dole Food Company, Inc.  
Registered   129221   26-Jun-79   129221   16-Aug-79   32 Int.   Fruit juices.
New Zealand   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   165396
  9-May-86   165396   9-Apr-90   29 Int.   Preserved, dried, cooked fruits and
vegetables, nuts, jellies, jams, meat extracts and spreads, beverages,
preserves, pickles, butter. New Zealand   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   165397   9-May-86   165397   25-Jun-90   30 Int.   Frozen
confections and soft serve dessert mixes, coffee and coffee substitutes, tea,
bread, biscuits, cakes and confectionery. New Zealand   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   165398   9-May-86   165398   25-Jun-90   32
Int.   Mineral water, non-alcoholic beverages, fruit juices (including frozen
fruit juice), fruit juice concentrates, fruit based beverages. New Zealand  
DOLICIOUS   Dole Food Company, Inc.   Registered   819249   8-Feb-10   819249  
8-Feb-10   32 Int.   Fruit juices; frozen fruit beverages; fruit and fruit juice
concentrates and purees; smoothie drinks; non-alcoholic beverages containing
fruit juices. New Zealand   FRUIT BOWLS   Dole Food Company, Inc.   Registered  
720840   3-Nov-04   720840   3-Nov-04   29 Int.   Processed fruit, including
pre-packaged processed fruit; processed fruit packed in a plastic container;
sweetened and fruit flavored gelatins, also including processed fruit, in a cup.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

 

RegNumber

 

RegDate

 

Class

 

Goods

New Zealand   HEATABLES   Dole Food Company, Inc.   Registered   801405  
15-Jan-09   801405   15-Jan-09   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables. New Zealand   SUN
GIANT   Bud Antle, Inc.   Registered   136705   6-Apr-81   136705   29-Mar-85  
29 Int.   Preserved, dried, and cooked fruits and vegetables, including shelled
and unshelled nuts, dates, and raisins. Nicaragua   DOLE & SUN DESIGN  
Renaissance Capital Corp.   Registered       22410   26-Nov-92   29 Int.  
Processed fruit, nuts and vegetables. Norway   UKULELE   Dole Food Company, Inc.
  Registered   86908   31-Mar-66   68593   31-Mar-66   29 Int.   Canned fruits.
Oman   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   5164  
19-Jan-91   5164   14-Nov-99   29 Int.   Preserved, dried, cooked and canned or
bottled fruits and vegetables; nuts; frozen and frosted fruits. Panama   DOLE ON
BLUE BACKGROUND   Renaissance Capital Corp.   Registered       16455   4-May-72
  29 Int.   Canned fruits.; Paraguay   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   11847   30-Aug-91   257076   11-Feb-92   29 Int.  
Preserved, dried, cooked and canned or bottled fruits and vegetables; nuts;
frozen and frosted fruits. Philippines   DOLE & SUN DESIGN   Renaissance Capital
Corp.   Registered   4-2001-000691   16-Jan-01   4-2001-000691   4-Dec-09   29
Int.   Canned tomato sauce. Philippines   FRUIT BOWLS   Dole Food Company, Inc.
  Pending   4-2001-0003006   27-Apr-01       29 Int.   Processed fruit packed in
a plastic container. Philippines   JUICE UP   Renaissance Capital Corp.  
Pending   4-2012-001197   3-Jan-12       32 Int.   Pineapple juice blends.
Philippines   MAKE EVERY DAY SHINE   Renaissance Capital Corp.   Pending  
4-2012-502288   3-Sep-12   4-2012-502288   3-Sep-12   29 Int.   Philippines  
MAKE EVERY DAY SHINE   Renaissance Capital Corp.   Pending   4-2012-502289  
3-Sep-12   4-2012-502289   3-Sep-12   30 Int.   Philippines   MAKE EVERY DAY
SHINE   Renaissance Capital Corp.   Pending   4-2012-502291   3-Sep-12  
4-2012-502291   3-Sep-12   32 Int.   Portugal   DOLE   Dole Food Company, Inc.  
Registered     4-Mar-65   129148   15-Apr-66   29 Int.   Canned fruits, canned
fruit mixtures, canned vegetables, canned pie filling, fresh frozen fruit.
Portugal   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   270823  
23-Jan-91   270823   8-Feb-93   29 Int.   Preserved, dried, cooked and canned or
bottled fruits and vegetables; nuts; frozen and frosted fruits. Puerto Rico  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered       7819   28-Nov-89
  29 Int.   Processed fruits, nuts and vegetables. Qatar   DOLE (IN ARABIC)
W/LEAFY CROWN   Dole Food Company, Inc.   Registered   3374   27-Feb-83   3374  
8-Sep-88   29 Int.   Canned fruits and vegetables. Russian Federation   DOLE
FRUIT BOWLS   Dole Food Company, Inc.   Registered   2007740395   21-Dec-07  
383038   21-Dec-07   29 Int.   Processed fruit in bulk; packaged processed
fruit; sweetened and fruit and berry jellies, gelatine for food, including
packaged gelatine. Saudi Arabia   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   12865   6-Jan-91   241/51   25-Aug-91   29 Int.   Processed fruits,
nuts and vegetables and canned fruits Singapore   DOLE & FADING BLUE   Dole Food
Company, Inc.   Registered   81404     T79/81404G   26-Jun-79   29 Int.   Canned
fruits and canned vegetables Singapore   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   1918/85   4-May-85   T8501918J   4-May-85   29 Int.   Canned
pineapples and other canned fruits, canned vegetables. Singapore   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   7227/90   19-Oct-90   T90/07227B
  19-Oct-90   29 Int.   Dried and preserved fruits and nuts; fruits and nuts,
all being processed Singapore   DOLE & SUN DESIGN IN SIMPLIFIED CHINESE
CHARACTERS   Dole Food Company, Inc.   Registered   S/9436/91   19-Oct-91  
9436/91   19-Oct-91   29 Int.   Preserved, dried, cooked, frozen and canned or
bottled fruits and vegetables; nuts, prepared; all being goods included in Class
29. Singapore   DOLE SWEETIO   Dole Food Company, Inc.   Registered   T08000091H
  4-Jan-08   T0800091H   4-Jan-08   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruit.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

 

RegNumber

 

RegDate

 

Class

 

Goods

Singapore   ECO PINE   Dole Food Company, Inc.   Pending   T0912503Z   30-Oct-09
      29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits. Singapore   FRUIT BOWLS   Dole Food Company, Inc.   Registered  
T04/20356C   22-Nov-04   T04/20356C   22-Nov-04   29 Int.   Pre-packaged
processed fruit; processed fruit packed in a plastic container; sweetened and
fruit flavored jellies, gelatine [jellies] with fruit. Singapore   HEATABLES  
Dole Food Company, Inc.   Registered   T09/00583B   16-Jan-09   T0900583B  
16-Jan-19   29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits and vegetables. Singapore   SUN GIANT   Bud Antle, Inc.  
Registered   1742/81     1742/81   16-Apr-81   29 Int.   Nuts, dried fruits,
dates and raisins. Singapore   TROPICAL GOLD   Dole Food Company, Inc.   Pending
  T0800094B   4-Jan-08       29 Int.   Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruit. Spain   DOLE ON BLUE BACKGROUND   Dole Food
Company, Inc.   Registered   431448   25-Sep-63   431448   2-Sep-68   32 Int.  
Pineapple juice. Sudan   DOLE (IN ARABIC) W/LEAFY CROWN   Dole Food Company,
Inc.   Registered   20402   9-Jan-84   20402   4-Nov-86   29 Int.   Canned fruit
and vegetables. Switzerland   UKULELE   Dole Food Company, Inc.   Registered    
29-Aug-58   296605   1-Nov-58   29 Int.   Canned fruits Taiwan   DOLE   Dole
Food Company, Inc.   Registered       12259   1-Aug-81   29 Int.   Various kinds
of canned fruits and vegetables. Taiwan   FRUIT BOWLS   Dole Food Company, Inc.
  Registered   (94) 39720   18-Aug-05   1223748   16-Aug-06   29 Int.   Jellies;
bagged or canned processed fruit, i.e., desiccated fruit, frozen fruit,
dehydrated fruit, preserved fruit, sauced fruit; flavored jellies, pectin for
food, jello, gelatin for food and eating gelatin including fruit. Taiwan  
HEATABLES   Dole Food Company, Inc.   Pending   98001611   16-Jan-09       29
Int.   Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits
and vegetables. United Arab Emirates   DOLE   Dole Food Company, Inc.  
Registered   5158   20-Feb-94   2467   20-Feb-94   29 Int.   Preserved, dried,
cooked & canned or bottled frts. & vegetables; nuts; frozen & frosted fruits.
United Arab Emirates   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered
  5162   20-Feb-94   2342   20-Feb-94   29 Int.   Preserved, dried, cooked &
canned or bottled frts. & vegetables; nuts; frzn. & frsted. frts. United Arab
Emirates   DOLE (in Arabic) & SUN DESIGN   Dole Food Company, Inc.   Registered
  5208   23-Feb-94   2329   23-Feb-94   29 Int.   Preserved, dried, cooked and
canned or bottled fruits and vegetables; nuts; frozen and frosted fruits United
Kingdom   ALOHA   Dole Food Company, Inc.   Registered   739521     739521  
21-Feb-55   29 Int.   Canned fruits. United Kingdom   DOLE   Dole Food Company,
Inc.   Registered     17-Aug-36   570947   17-Aug-36   29 Int., 32 Int.   (29)
Canned pineapple, the produce of Hawaii;; (32) Canned pineapple juice, the
produce of Hawaii. United Kingdom   DOLE & SUN DESIGN   Dole Food Company, Inc.
  Registered   1364404   9-Nov-88   1364404   9-Nov-88   29 Int.   Preserved
fruits and vegetables, preserved fruit and vegetable products; fruit pie
fillings; all included in class 29. United Kingdom   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   1457104   1-Mar-91   1457104   1-Mar-91   29
Int.   Preserved, processed, dried, cooked, canned or bottled fruits and
vegetables; nuts; frozen and frosted fruits and fruit pie fillings United
Kingdom   PLANTATION   Dole Food Company, Inc.   Registered     1-Jan-23  
432889   18-Sep-23   29 Int.   CN PINEAPPLE (PRODUCE OF THE HAWAIIAN ISLANDS)

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

 

RegNumber

 

RegDate

 

Class

 

Goods

United Kingdom   SUGARIPE   Dole Dried Fruit & Nut Company   Registered    
14-Oct-60   B812033   14-Oct-60   29 Int.   Apples, apricots, peaches, prunes
and mixtures of the aforesaid fruits, all being dried, and all being goods for
sale in the city and country of London and in Scotland and Northern Ireland
United States of America   DOLE   Dole Food Company, Inc.   Registered  
73/711106   16-Feb-88   1509411   18-Oct-88   29 Int.   PROCESSED VEGETABLES;
United States of America   DOLE   Dole Food Company, Inc.   Registered  
77/162999   23-Apr-07   3375262   29-Jan-08   29 Int.   Dried fruits. United
States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
73/771932   27-Dec-88   1568638   28-Nov-89   29 Int.   Processed fruits, nuts
and vegetables. United States of America   DOLE FRUIT BOWLS   Dole Food Company,
Inc.   Registered   78/532553   14-Dec-04   3020982   29-Nov-05   29 Int.  
Processed fuit packed in a plastic container; processed fruit in a sweetened and
fruit flavored gel packed in a plastic cup; processed fruit and non-dairy creme
packed in a plastic cup. United States of America   DOLE NUTRITION PLUS   Dole
Food Company, Inc.   Pending   85/580313   26-Mar-12       29 Int.   Dried
fruit-based snacks; Fruit-based snack food. United States of America   DOLE RED
GRAPEFRUIT SUNRISE   Dole Food Company, Inc.   Registered   85/063795  
15-Jun-10   4029664   20-Sep-11   29 Int.   Processed fruit. United States of
America   FRUIT BELOW ZERO   Dole Food Company, Inc.   Pending   85/384523  
29-Jul-11       29 Int.   Frozen fruit. United States of America   FRUIT BOWLS  
Dole Food Company, Inc.   Registered   75/448417   11-Mar-98   2236329  
30-Mar-99   29 Int.   Processed fruit packed in a plastic container United
States of America   FRUIT BOWLS   Dole Food Company, Inc.   Registered  
78379464   5-Mar-04   2963342   21-Jun-05   29 Int.   Processed fruit packed in
a plastic container; processed fruit in a sweeted and fruit flavored gel packed
in a plastic cup; processed fruit and non-dairy creme packed in a plastic cup.
United States of America   FRUIT ‘N JUICE   Dole Food Company, Inc.   Registered
  73/537658   14-May-85   1357435   27-Aug-85   30 Int.   Frozen confections,
namely fruit and fruit juice bars. United States of America   HARVEST BEST  
Dole Food Company, Inc.   Registered   77/876399   19-Nov-09   3905531  
11-Jan-11   29 Int.   Canned or bottled fruit. United States of America   LIFE
IS SWEET   Dole Food Company, Inc.   Registered   78/845957   24-Mar-06  
3194100   2-Jan-07   29 Int.   Canned or bottled fruits; dried fruits; frozen
fruits; processed fruits. United States of America   NATURE LOCK   Dole Food
Company, Inc.   Pending   85702071   13-Aug-12       29 Int.   Frozen fruit.
United States of America   NUTRITION PLUS   Dole Food Company, Inc.   Pending  
85/714314   27-Aug-12       29 Int.   Dried fruit-based snacks; Fruit-based
snack food; Processed edible seeds. United States of America   OUR FRUIT. YOUR
SIGNATURE.   Dole Food Company, Inc.   Registered   85/272617   21-Mar-11  
4031723   27-Sep-11   29 Int.   Frozen fruit. United States of America  
SMOOTHIE STARTERS   Dole Food Company, Inc.   Registered   77/817948   1-Sep-09
  3783892   4-May-10   29 Int.   Frozen fruits

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ASSIGNED TRADEMARKS

TRADEMARKS RELATED EXCLUSIVELY TO PACKAGED FOODS PRODUCTS WORLDWIDE

PURSUANT TO SECTION 11.4(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

 

RegNumber

 

RegDate

 

Class

 

Goods

United States of America   SQUISH-EMS!   Dole Food Company, Inc.   Registered  
77/948211   2-Mar-10   4071225   13-Dec-11   29 Int., 30 Int.   Processed
fruits; fruit purees.; Fruit sauces, excluding cranberry and apple sauces.
United States of America   TROPICAL GOLD   Dole Fresh Fruit Company   Registered
  78/278657   24-Jul-03   3174743   21-Nov-06   29 Int.   Processed fruit.
United States of America   WILDLY NUTRITIOUS   Dole Food Company, Inc.  
Registered   77/051928   28-Nov-06   3419194   29-Apr-08   29 Int.   Frozen
fruits; Processed fruits Venezuela   SUN GIANT   Bud Antle, Inc.   Registered  
1981   27-Mar-84   111574-F   7-Nov-84   29 Int.   Fresh fruits and vegetables,
shelled and unshelled nuts, dried fruits, dates and raisins.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Exhibit E

DFC ASIA BUSINESS

DOLE FRESH VEGETABLES

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   CELERY, LETTUCE, BROCCOLI, ASPARAGUS, ROMAINE   

*

  

*

  

*

  

*

     

*

*

   BROCCOLI, CELERY, ROMAINE, ASPARAGUS, MINI CARROTS, BRUSSELS SPROUTS   

*

  

*

  

*

  

*

  

*

  

*

*

   LETTUCE, CELERY, BROCCOLI, ROMAINE   

*

  

*

  

*

  

*

     

*

*

   CELERY   

*

  

*

  

*

  

*

      *

*

   LETTUCE, CELERY   

*

  

*

  

*

  

*

     

*

*

   CELERY, STRAWBERRY   

*

  

*

  

*

  

*

     

*

*

   CELERY, LETTUCE, BROCCOLI   

*

  

*

  

*

   *)      

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

DOLE FRESH VEGETABLES

SUPPLIERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOURCED

  

ANY DOLE
TRADEMARK?

IF SO, LIST

  

SOURCING
THROUGH

ASIA FRESH

OR FROM A
THIRD PARTY?

  

NAME OF ENTITY

YOU ARE SOURCING

THROUGH OR FROM

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE SUPPLIER
(PRODUCTS COVERED,
QUANTITIES, TERM

(EXPIRATION DATE,
TERMINATION
BY NOTICE OR
INDEFINITE), ETC.)

  

TERM

NONE    –    –    –    –    –    –    –                                       
                       

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

DOLE FRESH FRUIT EUROPE - SOUTH AFRICA

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   CITRUS   

*

  

*

  

*

  

*

  

*

  

*

*

   CITRUS/GRAPES/TOP FRUIT   

*

  

*

  

*

  

*

  

*

   *

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

DOLE FRESH FRUIT EUROPE - SOUTH AFRICA

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   CITRUS/GRAPES/TOP FRUIT (DFFE Imports Asian Exotic Fruits)   

*

  

*

  

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

  

*

  

*

*

  

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

DOLE FRESH FRUIT EUROPE - SOUTH AFRICA

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?

IF SO, LIST

  

SELLING TO/
THROUGH

ASIA FRESH

OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   CITRUS (DFFE imports grapes and avocados and exports apple and grapes)   

*

  

*

  

*

*

*

  

*

  

*

  

*

*

   GRAPES AND CITRUS   

*

  

*

  

*

*

*

*

*

*

*

*

*

  

*

  

*

  

*

*

   CITRUS   

*

  

*

  

*

*

*

*

  

*

  

*

  

*

*

   CITRUS   

*

  

*

  

*

*

  

*

  

*

  

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

DOLE FRESH FRUIT EUROPE - SOUTH AFRICA

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   GRAPES AND CITRUS   

*

  

*

  

*

*

*

*

*

*

*

*

*

  

*

  

*

  

*

*

   CITRUS, GRAPES, POME   

*

  

*

  

*

  

*

  

*

  

*

*

   CITRUS   

*

  

*

  

*

  

*

  

*

  

*

*

   CITRUS   

*

  

*

  

*

*

*

*

*

*

  

*

  

*

  

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

DOLE FRESH FRUIT EUROPE - SOUTH AFRICA

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   CITRUS/GRAPES/TOP FRUIT   

*

  

*

  

*

  

*

  

*

  

*

*

   CITRUS/GRAPES/TOP FRUIT   

*

  

*

  

*

  

*

  

*

  

*

*

   CITRUS   

*

  

*

  

*

  

*

  

*

  

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

DOLE FRESH FRUIT EUROPE - SOUTH AFRICA

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   CITRUS/GRAPES/TOP FRUIT   

*

  

*

  

*

  

*

  

*

  

*

 

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

]DFC ASIA BUSINESS

DOLE FRESH FRUIT EUROPE - SOUTH AFRICA

SUPPLIERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOURCED

  

ANY DOLE
TRADEMARK?

IF SO, LIST

  

SOURCING
THROUGH

ASIA FRESH

OR FROM A
THIRD PARTY?

  

NAME OF ENTITY

YOU ARE SOURCING

THROUGH OR FROM

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT

WITH THE SUPPLIER
(PRODUCTS COVERED,

QUANTITIES, ETC.)

  

TERM

*

   Chinese pears for RSA Market   

*

  

*

  

*

  

*

  

*

  

*

                                                                                
  

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

DOLE FRESH FRUIT EUROPE AND DOLE FRESH FRUIT EUROPE MEDITERRANEAN

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   Apples   

*

  

*

  

*

  

*

  

*

  

*

*

   Apples, Citrus & grapes   

*

  

*

  

*

  

*

  

*

  

*

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA PLUS BUSINESS

DOLE FRESH FRUIT EUROPE AND DOLE FRESH FRUIT EUROPE MEDITERRANEAN

SUPPLIERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOURCED

  

ANY DOLE
TRADEMARK?

IF SO, LIST

  

SOURCING
THROUGH

ASIA FRESH

OR FROM A
THIRD PARTY?

  

NAME OF ENTITY

YOU ARE SOURCING

THROUGH OR FROM

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT

WITH THE SUPPLIER
(PRODUCTS COVERED,

QUANTITIES, ETC.)

  

TERM

*    CITRUS/TOP FRUIT ( Asian Exotic Fruits), Pomelos    *    *   

*

  

*

  

*

  

*

 

 

 

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA PLUS BUSINESS

DOLE FRESH FRUIT EUROPE AND DOLE FRESH FRUIT EUROPE MEDITERRANEAN

SUPPLIERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOURCED

  

ANY DOLE
TRADEMARK?

IF SO, LIST

  

SOURCING
THROUGH

ASIA FRESH

OR FROM A
THIRD PARTY?

  

NAME OF ENTITY

YOU ARE SOURCING

THROUGH OR FROM

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT

WITH THE SUPPLIER
(PRODUCTS COVERED,

QUANTITIES, ETC.)

  

TERM

*

   CITRUS/GRAPES/TOP FRUIT (DFFE Imports Asian Exotic Fruits)   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, Pomegranates   

*

  

*

  

*

  

*

  

*

  

*

*

   Deciduous fruit AND CITRUS   

*

  

*

  

*

  

*

  

*

  

*

 

 

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA PLUS BUSINESS

DOLE FRESH FRUIT EUROPE AND DOLE FRESH FRUIT EUROPE MEDITERRANEAN

SUPPLIERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOURCED

  

ANY DOLE
TRADEMARK?

IF SO, LIST

  

SOURCING
THROUGH

ASIA FRESH

OR FROM A
THIRD PARTY?

  

NAME OF ENTITY

YOU ARE SOURCING

THROUGH OR FROM

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT

WITH THE SUPPLIER
(PRODUCTS COVERED,

QUANTITIES, ETC.)

  

TERM

*

   GRAPES, pomefruit AND CITRUS   

*

  

*

  

*

  

*

  

*

  

*

*

   CITRUS/GRAPES/TOP FRUIT   

*

  

*

  

*

  

*

  

*

  

*

*

   CITRUS/GRAPES/TOP FRUIT   

*

  

*

  

*

  

*

  

*

  

*

*

   CITRUS/GRAPES/TOP FRUIT   

*

  

*

  

*

  

*

  

*

  

*

 

 

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA PLUS BUSINESS

DOLE FRESH FRUIT EUROPE AND DOLE FRESH FRUIT EUROPE MEDITERRANEAN

SUPPLIERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOURCED

  

ANY DOLE
TRADEMARK?

IF SO, LIST

  

SOURCING
THROUGH
ASIA FRESH
OR FROM A

THIRD PARTY?

  

NAME OF ENTITY
YOU ARE SOURCING
THROUGH OR FROM

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE SUPPLIER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

  

Pomelo

  

*

  

*

  

*

  

*

  

*

  

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

LATIN AMERICA FRESH FRUIT

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?

IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   BANANAS    *   

*

  

*

  

*

  

*

  

*

*

   BANANA ORGANIC / CONVENTIONAL   

*

  

*

  

*

  

*

     

*

*

   BANANA ORGANIC   

*

  

*

  

*

  

*

     

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

LATIN AMERICA FRESH FRUIT

SUPPLIERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOURCED

  

ANY DOLE
TRADEMARK?

IF SO, LIST

  

SOURCING
THROUGH
DOLE ENTITY
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SOURCING
THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE SUPPLIER
(PRODUCTS COVERED,
QUANTITIES, TERM,  ETC.)

  

TERM

NONE    –    –    –    –    –    –    –                                       
                       

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

CHILE

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   GRAPES, APPLES, CHERRIES   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS, NECTARINES   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS, NECTARINES   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS, NECTARINES   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS, NECTARINES   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, CHERRIES, KIWIFRUIT   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, CHERRIES, KIWIFRUIT   

*

  

*

  

*

  

*

  

*

  

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

CHILE

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF
PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS, NECTARINES   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, PLUMS   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS, NECTARINES   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS, NECTARINES   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS, NECTARINES   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS   

*

  

*

  

*

  

*

  

*

  

*

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS   

*

  

*

  

*

  

*

  

*

  

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

CHILE

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH

ASIA FRESH

OR THIRD
PARTY?

  

NAME OF ENTITY

YOU ARE SELLING

TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT

WITH THE CUSTOMER
(PRODUCTS COVERED,

QUANTITIES, ETC.)

  

TERM

*

   GRAPES, APPLES, CHERRIES, KIWIFRUIT, PLUMS   

*

  

*

  

*

  

*

  

*

  

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

CHILE

SUPPLIERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOURCED

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SOURCING
THROUGH
ASIA FRESH

OR FROM A

THIRD PARTY?

  

NAME OF ENTITY
YOU ARE SOURCING

THROUGH OR FROM

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT

WITH THE SUPPLIER

(PRODUCTS COVERED,

QUANTITIES, ETC.)

  

TERM

NONE    –    –    –    –    –    –    –                                       
                       

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

NORTH AMERICA FRESH FRUIT

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH
ASIA FRESH
OR THIRD
PARTY?

  

NAME OF ENTITY
YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

NONE    –    –    –    –    –    –    –                                       
                       

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

NORTH AMERICA FRESH FRUIT

SUPPLIERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOURCED

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SOURCING
THROUGH
ASIA FRESH

OR FROM A

THIRD PARTY?

  

NAME OF ENTITY
YOU ARE SOURCING
THROUGH OR FROM

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE SUPPLIER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

NONE    –    –    –    –    –    –    –                                       
                       

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

DOLE HAWAII (DOLE FOOD COMPANY, INC.)

CUSTOMERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOLD

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SELLING TO/
THROUGH

ASIA FRESH

OR THIRD
PARTY?

  

NAME OF ENTITY

YOU ARE SELLING
TO/THROUGH

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE CUSTOMER
(PRODUCTS COVERED,

QUANTITIES, ETC.)

  

TERM

*

   FRESH PINEAPPLE   

*

  

*

  

*

  

*

  

*

  

*

*

   PINEAPPLE   

*

  

*

  

*

  

*

  

*

  

*

*

   PINEAPPLE   

*

  

*

  

*

  

*

  

*

  

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC ASIA BUSINESS

DOLE HAWAII (DOLE FOOD COMPANY, INC.)

SUPPLIERS

 

COUNTRY

  

DESCRIPTION OF

PRODUCTS SOURCED

  

ANY DOLE
TRADEMARK?
IF SO, LIST

  

SOURCING
THROUGH

ASIA FRESH

OR FROM A

THIRD PARTY?

  

NAME OF ENTITY

YOU ARE SOURCING
THROUGH OR FROM

  

IS THE
CONTRACT
ORAL OR
WRITTEN?

  

DESCRIBE THE ARRANGEMENT
WITH THE SUPPLIER
(PRODUCTS COVERED,
QUANTITIES,  ETC.)

  

TERM

NONE    –    –    –    –    –    –    –                                       
                       

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Exhibit F

DFC PACKAGED BUSINESS

 

DIVISION

 

COUNTRIES

 

SHELF-STABLE
AND
PROCESSED
FRUITS,
VEGETABLES,
SEEDS,
GRAINS,
NUTS AND
PINEAPPLE
JUICES

 

DAIRY
PRODUCTS
(EXCLUDING
BEVERAGES)

 

FROZEN
FRUITS,
VEGETABLES,
SEEDS,
GRAINS
AND
NUTS

 

ANY
DOLE
TRADEMARK?

      IF SO,      
       LIST.      

 

SOURCING
FROM
DOLE
PACKAGED
FOODS
OR
THIRD
PARTY?

 

SELLING
TO/THROUGH
DOLE
ENTITY
FOODS OR
THIRD
PARTY?

 

NAME OF
ENTITY
YOU ARE
SELLING
TO/
THROUGH

 

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE
ARRANGEMENT
WITH THE
CUSTOMER
(PRODUCTS
COVERED,
QUANTITIES,
ETC.)

 

TERM

ASIA FRESH  

*

  TAMARIND      

*

 

*

 

*

 

*

 

*

 

*

 

*

FRESH VEGETABLES  

*

  –   –   –  

*

 

*

 

*

 

*

 

*

 

*

 

*

EUROPE FRESH (SOUTH AFRICA)  

*

  FRUIT CUPS, FRUIT JUICE, CANNED FRUITS, FRUIT SNACKS      

*

 

*

 

*

 

*

 

*

 

*

 

*

EUROPE FRESH DFFE/DFFM  

*

  FRUIT CUPS      

*

 

*

 

*

 

*

 

*

 

*

 

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC PACKAGED BUSINESS

 

DIVISION

 

COUNTRIES

 

SHELF-STABLE
AND
PROCESSED
FRUITS,
VEGETABLES,
SEEDS,
GRAINS,
NUTS AND
PINEAPPLE
JUICES

 

DAIRY
PRODUCTS
(EXCLUDING
BEVERAGES)

 

FROZEN
FRUITS,
VEGETABLES,
SEEDS,
GRAINS
AND
NUTS

 

ANY
DOLE
TRADEMARK?

      IF SO,      
       LIST.      

 

SOURCING
FROM
DOLE
PACKAGED
FOODS
OR
THIRD
PARTY?

 

SELLING
TO/THROUGH
DOLE
ENTITY
FOODS OR
THIRD
PARTY?

 

NAME OF
ENTITY
YOU ARE
SELLING
TO/
THROUGH

 

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE
ARRANGEMENT
WITH THE
CUSTOMER
(PRODUCTS
COVERED,
QUANTITIES,
ETC.)

 

TERM

EUROPE FRESH Dole Italy  

*

  FRUIT SNACK (CUPS), CANNED FRUIT      

*

 

*

 

*

 

*

 

*

 

*

 

*

EUROPE FRESH Saba Fresh Cuts  

*

  FRUIT CUPS      

*

 

*

 

*

 

*

 

*

 

*

 

*

CHILE  

*

  FRUIT CUPS, FRUIT JARS, DRIED FRUITS AND NUTS      

*

 

*

 

*

 

*

 

*

 

*

 

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

DFC PACKAGED BUSINESS

 

DIVISION

 

COUNTRIES

 

SHELF-STABLE
AND
PROCESSED
FRUITS,
VEGETABLES,
SEEDS,
GRAINS,
NUTS AND
PINEAPPLE
JUICES

 

DAIRY
PRODUCTS
(EXCLUDING
BEVERAGES)

 

FROZEN
FRUITS,
VEGETABLES,
SEEDS,
GRAINS
AND
NUTS

 

ANY
DOLE
TRADEMARK?

      IF SO,      
       LIST.      

 

SOURCING
FROM
DOLE
PACKAGED
FOODS
OR
THIRD
PARTY?

 

SELLING
TO/THROUGH
DOLE
ENTITY
FOODS OR
THIRD
PARTY?

 

NAME OF
ENTITY
YOU ARE
SELLING
TO/
THROUGH

 

IS THE
CONTRACT
ORAL OR
WRITTEN?

 

DESCRIBE THE
ARRANGEMENT
WITH THE
CUSTOMER
(PRODUCTS
COVERED,
QUANTITIES,
ETC.)

 

TERM

DOLE HAWAII (DFC)  

*

  PINEAPPLE JUICE      

*

 

*

 

*

 

*

 

*

 

*

 

*

DOLE HAWAII (DFC)  

*

  PINEAPPLE JUICE (Frozen)      

*

 

*

 

*

 

*

 

*

 

*

 

*

DOLE HAWAII (DFC)  

*

  COFFEE, CHOCOLATE      

*

 

*

 

*

 

*

 

*

   

*

DNI
(DFC)  

*

  MUSHROOM POWDER      

*

 

*

 

*

 

*

 

*

   

*

* Confidential treatment requested

 

DOLE PRIVILEGED PROPRIETARY AND CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Exhibit G

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Afghanistan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   784  
25-Jul-09   9862   25-Jul-09   29 Int., 30 Int., 31 Int., 32 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products.; Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates.; Fresh fruits and fresh
vegetables.; Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. African Union Territories (OAPI)   DOLE & FADING BLUE   Dole
Food Company, Inc.   Registered       19803   26-Dec-79   29 Int., 32 Int.  
(29) Canned fruit, canned vegetables.; (32) Fruit juices. African Union
Territories (OAPI)   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
3200900588   3-Apr-09   625431   3-Apr-09   29 Int., 30 Int., 31 Int., 32 Int.  
Canned or bottled fruits; cut fruits; dried fruits; frozen fruits; processed
vegetables and fruits; cut vegetables; vegetable salads.; Fruit ices; frozen
dessert consisting of fruit and cream or cream substitutes; coffee beans; ground
coffee beans; chocolate and chocolates; chocolate bars.; Fresh fruit and
vegetables; cut flowers; live flower arrangements.; Aerated fruit juices; frozen
fruit beverages; fruit beverages; fruit concentrates and purees used as
ingredients of beverages; fruit drinks and juices; fruit juice bases; fruit
juice concentrates; non-alcoholic beverages containing fruit juice. Albania  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   A0011693   12-Mar-08    
  29 Int., 30 Int., 31 Int., 32 Int.   Canned or bottled fruits; cut fruits;
dried fruits; frozen fruits; processed vegetables and fruits; cut vegetables;
vegetable salads.; Fruit ices; frozen dessert consisting of fruit and cream or
cream substitutes; coffee beans; ground coffee beans; chocolate and chocolates;
chocolate bars.; Fresh fruit and vegetables; cut flowers; live flower
arrangements.; Aerated fruit juices; frozen fruit beverages; fruit beverages;
fruit concentrates and purees used as ingredients of beverages; fruit drinks and
juices; fruit juice bases; fruit juice concentrates; non-alcoholic beverages
containing fruit juice. Algeria   DOLE   Dole Food Company, Inc.   Registered  
970734   20-May-97   52820   20-May-97   29 Int., 31 Int., 32 Int.   (29)
Preserved, dried, cooked and canned or bottled fruits and vegetables; nuts;
frozen and frosted fruits;; (31) fresh fruits and vegetables;; (32) canned,
chilled and frozen fruit juices; fruit juice drinks; frozen fruit juice
concentrates and fruit based soft drinks; fruit nectars.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Algeria   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   90897  
30-Mar-09       29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products. (30) Ices; frozen confections
and dry powdered mixes for use in the preparation of a soft serve dessert;
coffee beans; chocolate and chocolates. (31) Fresh fruit; fresh vegetables. (32)
Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Angola   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending  
20368   30-Oct-08       29 Int.   Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruits and vegetables; jellies, jams, fruit sauces;
nuts, milk and milk products. Angola   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Pending   20369   30-Oct-08       30 Int.   Ices; frozen confections and
dry powdered mixes for use in the preparation of a soft serve dessert; coffee
beans; chocolate and chocolates. Angola   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Pending   20371   30-Oct-08       32 Int.   Mineral and aerated waters
and other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Anguilla   DOLE   Dole
Food Company, Inc.   Registered     5-Nov-77   1044   20-Mar-78  
29 Int., 32 Int.   CN FRTS, VEGS, VEG JUICE, ETC & NON-A DRINKS AND PREPS ;
Anguilla   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered       1674
  10-Apr-81   29 Int., 32 Int., N42 Nat.   JUICES & CANNED VEGETABLES ; ;
Anguilla   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   4730  
8-Apr-09   4730   8-Apr-09   29 Int., 30 Int., 31 Int., 32 Int.   (29)
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products. (30)
Ices; frozen confections and dry powdered mixes for use in the preparation of a
soft serve dessert; coffee beans; chocolate and chocolates. (31) Fresh fruit;
fresh vegetables. (32) Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. Antigua and Barbuda   DOLE   Dole Food
Company, Inc.   Registered     6-May-63   593   10-Dec-63   29 Int.   Fruits,
vegetables, vegetable juices, pie fillings consisting principally of fruit; all
being canned, bottled, preserved, dried or frozen. Antigua and Barbuda   DOLE  
Dole Food Company, Inc.   Registered     6-May-63   594   10-Dec-63   32 Int.  
Non-alcoholic drinks and preparations for making non-alcoholic drinks, fruit
juices and tomato juice; all being canned, bottled or frozen.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Antigua and Barbuda   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
7238   19-May-09   7238   19-May-09   29 Int., 30 Int., 31 Int., 32 Int.  
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products.; Ices;
frozen confections and dry powdered mixes for use in the preparation of a soft
serve dessert; coffee beans; chocolate and chocolates.; Fresh fruit; fresh
vegetables; fresh flowers, cut flowers and live plants.; Mineral and aerated
waters and other non-alcoholic drinks; fruit drinks and fruit juices; syrups,
frozen concentrates and other preparations for making beverages. Argentina  
DOLE   Renaissance Capital Corp.   Registered   2059989     1644933   6-Jan-87  
32 Int.   Fruit juices, fruit juice drinks, frozen fruit juice concentrates and
fruit based soft drinks. Argentina   DOLE & SUN DESIGN   Renaissance Capital
Corp.   Registered   1795720     1714237   11-Jan-99   30 Int.   Confectionery
products, desserts and preparations for making desserts, all of them frozen
Argentina   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   1795721
    1963244   29-Oct-93   32 Int.   Canned, chilled and frozen fruit juices,
fruit juice drinks, frozen fruit juice concentrates; fruit based soft drinks;
frozen nectars. Armenia   DOLE   Dole Food Company, Inc.   Pending   1058  
6-Aug-12       29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried
and cooked fruits and vegetables; pre-cut vegetable salads; jellies, jams, fruit
sauces; nuts, yogurt, milk and milk products. Armenia   DOLE   Dole Food
Company, Inc.   Pending   1057   6-Aug-12       30 Int.   Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee, coffee beans; chocolate and chocolates. Armenia   DOLE   Dole
Food Company, Inc.   Pending   1055   6-Aug-12       32 Int.   Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages. Armenia
  DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   1054   6-Aug-12      
29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and cooked
fruits and vegetables; pre-cut vegetable salads; jellies, jams, fruit sauces;
nuts, yogurt, milk and milk products.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Armenia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   A0011693  
12-Mar-08       29 Int., 30 Int., 31 Int., 32 Int.   29) Canned or bottled
fruits; Cut fruits; Dried fruits; Frozen fruits; Processed vegetables and
fruits, Cut vegetables; Vegetable salads; 30) Fruit ices; Frozen dessert
consisting of fruit and cream or cream substitutes; Coffee beans; Ground coffee
beans; Chocolate and chocolates; Chocolate bars; 31) Fresh fruit and vegetables;
Cut flowers; Live flower arrangements; 32: Aerated fruit juices; Frozen fruit
beverages; Fruit beverages; Fruit concentrates and purees used as ingredients of
beverages; Fruit drinks and juices; Fruit juice bases; Fruit juice concentrates;
Non-alcoholic beverages containing fruit juices Armenia   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Pending   1053   6-Aug-12       30 Int.   Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee, coffee beans; chocolate and chocolates. Armenia   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Pending   1051   6-Aug-12       32 Int.  
Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Aruba   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
91/110712   7-Nov-91   15527   9-Dec-91   29 Int., 30 Int., 31 Int., 32 Int.  
(29) Preserved, dried, cooked and canned or bottled fruits and vegetables; nuts;
frozen and frosted fruits;; (30) Frozen confections;; (31) Fresh fruits &
vegetables;; (32) Canned, chilled, frozen fruit juice, fruit juice, fruit juice
drinks, frozen fruit juice concentrates & fruit based soft drinks, fruit
nectars. Australia   DOLE   Dole Food Company, Inc.   Registered   1216423  
18-Dec-07   1216423   18-Dec-07   31 Int.   Fresh fruit; fresh vegetables; fresh
flowers, cut flowers and live plants. Austria   DOLE   Dole Food Company, Inc.  
Registered       40929   1-Apr-59   29 Int., 32 Int.   CN FRT, FRT JUICE, FRT
NECTAR, FRT COCKTAIL, VEGS, VEG JUICE, PIE FILLING, FRZN FRSH FRT, FRZN CNCNTRTD
FRT JUICE; Austria   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
AM
141/90   11-Jan-90   134987   7-Mar-91   29 Int., 30 Int., 31 Int., 32 Int.  
(29) canned fruits in particular pineapple, canned fruit cocktail and canned
fruit pie filling; canned vegetables; frozen fresh fruit and non-dairy soft
serve dessert mix; dried fruits, including dates and raisins; roasted, salted,
flavored and processed nuts, including almonds and pistachios;; (30) frozen
confections; soft serve dessert mixes;; (31) fresh fruits and vegetables;; (32)
fruit juices and fruit juice drinks containing water, canned frozen concentrated
fruit juices, canned fruit juices, canned vegetable juices

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Azerbaijan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   A0011693  
12-Mar-08       29 Int., 30 Int., 31 Int., 32 Int.   29) Canned or bottled
fruits; Cut fruits; Dried fruits; Frozen fruits; Processed vegetables and
fruits, Cut vegetables; Vegetable salads; 30) Fruit ices; Frozen dessert
consisting of fruit and cream or cream substitutes; Coffee beans; Ground coffee
beans; Chocolate and chocolates; Chocolate bars; 31) Fresh fruit and vegetables;
Cut flowers; Live flower arrangements; 32: Aerated fruit juices; Frozen fruit
beverages; Fruit beverages; Fruit concentrates and purees used as ingredients of
beverages; Fruit drinks and juices; Fruit juice bases; Fruit juice concentrates;
Non-alcoholic beverages containing fruit juices Bahamas   DOLE   Dole Food
Company, Inc.   Registered     26-Jun-61   3951   6-Aug-63   29 Int., 32 Int.  
(29) Fruits, fruit coctail, vegetables, pie fillings, all being canned, bottled,
preserved, dried or frozen; vegetable juices, tomato juice.; (32) Fruit juices,
fruit nectars, non-alcoholic dirnks, preparations for making non-alcoholic
drinks, all being canned, bottled or frozen; and canned frozen concentrated
fruit juices.; Bahamas   DOLE & FADING BLUE   Dole Food Company, Inc.  
Registered     15-Aug-79   9524   25-Mar-80   29 Int., 32 Int., N42 Nat.  
Canned fruits, canned vegetables.; Canned fruit juices.; Bahamas   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Pending   EE090847   27-Mar-09      
29 Int., 30 Int., 31 Int., 32 Int.   Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruits and vegetables; jellies, jams, fruit sauces;
nuts, milk and milk products.; Ices; frozen confections and dry powdered mixes
for use in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates.; Fresh fruits and fresh vegetables.; Mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Bahrain   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   50/91   25-Feb-91   13969  
25-Feb-91   30 Int.   Frozen confections and dry powdered mix for use in the
preparation of soft-serve dessert. Bahrain   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   49/91   25-Feb-91   13968   25-Feb-91   32 Int.  
Fruit juices, fruit juice drinks and frozen concentrates for making same.
Bahrain   DOLE (IN ARABIC)   Dole Food Company, Inc.   Registered   6715  
13-Oct-81   6715   28-Aug-86   29 Int., 32 Int.   (29) Canned fruits and canned
vegetables;; (32) Canned fruit juices. Bangladesh   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Pending   122550   19-Apr-09       29 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products. Bangladesh   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Pending   122551   19-Apr-09       30
Int.   Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert; coffee beans; chocolate and chocolates.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Bangladesh   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   122553  
19-Apr-09       32 Int.   Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. Barbados   DOLE   Dole Food Company, Inc.  
Registered     24-May-63   81/16777   24-May-63   32 Int.   Canned, bottled or
frozen fruit, vegetable, or tomato juices; fruit nectar; non-alcoholic drinks;
canned frozen concentrated fruit juices. Barbados   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   81/678     81/678   7-Oct-86   29 Int.   Meat,
fish, poultry and game, meat extracts, preserved fruit and cooked fruits and
vegetables, jellies, jams, eggs, milk products. Barbados   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   81/676     81/676   7-Oct-86   32 Int.  
Beers, mineral and aerated waters and other non-alcoholic drinks, fruit drinks
and fruit juices, syrups and other preparations. Belarus   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Pending   A0011693   12-Mar-08       29 Int., 30 Int.,
31 Int., 32 Int.   29) Canned or bottled fruits; Cut fruits; Dried fruits;
Frozen fruits; Processed vegetables and fruits, Cut vegetables; Vegetable
salads; 30) Fruit ices; Frozen dessert consisting of fruit and cream or cream
substitutes; Coffee beans; Ground coffee beans; Chocolate and chocolates;
Chocolate bars; 31) Fresh fruit and vegetables; Cut flowers; Live flower
arrangements; 32: Aerated fruit juices; Frozen fruit beverages; Fruit beverages;
Fruit concentrates and purees used as ingredients of beverages; Fruit drinks and
juices; Fruit juice bases; Fruit juice concentrates; Non-alcoholic beverages
containing fruit juices Belize   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   6230.09   28-Jul-09   6230.09   28-Jul-09   29 Int., 30 Int.,
31 Int., 32 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits and vegetables; jellies for food, jams, fruit purees; nuts,
namely, nut meats, prepared nuts, processed nuts; milk and milk products.;
Edible ices, flavoured ices, fruit ice, fruit ice bar, fruit ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee; chocolate and chocolates.; Fresh fruits and fresh vegetables.;
Mineral waters [beverages] and aerated waters and other non-alcoholic drinks;
fruit drinks [non-alcoholic beverages] and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Benelux   DOLE   Dole
Food Company, Inc.   Registered     14-Jan-70   2223   25-May-71  
29 Int., 32 Int.   Canned fruits and vegetables; fruit and vegetable juices;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Benelux   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   670846  
14-Dec-84   406250   14-Dec-84   29 Int., 30 Int., 31 Int., 32 Int.   (29) Meat,
fish, poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies, jams; eggs, milk and milk products; edible oils and fats;
salad dressings; preserves;; (30) Coffee, tea, cocoa, sugar, rice,
confectionery, etc.;; (31) Fresh fruits and vegetables, including all other
goods listed in Class 31;; (32) Fruit drinks and fruits juices, including all
other goods listed in Class 32. Benelux   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   739690   10-Jan-90   474307   10-Jan-90   29 Int., 30 Int.,
31 Int., 32 Int.   (29) canned and frozen fruits, pineapple, fruit cocktail,
fruit pie filling, vegetables and confections and dessert mixes; dried fruits,
dates and raisins; prepared nuts, almonds and pistachios;; (30) frozen
confections and frozen dessert mixes;; (31) fresh fruits and vegetables;; (32)
canned and frozen fruit and vegetable juices and concentrates thereof: fruit
juices and fruit juice drinks. Benelux   DOLE ON BLUE BACKGROUND   Dole Food
Company, Inc.   Registered   501908   14-Jan-71   3280   17-Jun-71  
29 Int., 32 Int.   Fruits, fruit cocktail, canned fruit pie filling, frozen
fresh fruit; canned fruit juices, canned frozen concentrated fruit juices;
Benelux   PALM ISLAND   Dole Food Company, Inc.   Registered   501915  
14-Jan-71   2636   25-May-71   29 Int., 32 Int.   Canned fruit, canned pineapple
and canned fruit juice; Bermuda   DOLE   Dole Food Company, Inc.   Registered  
    4866   28-May-63   29 Int., 31 Int., 32 Int.   (29) Canned fruits and
vegetables; fruit cocktail, pie filling, tomato juices.; (31) Fresh fruits and
vegetables.; (32) Non-alcoholic beverages; fruit nectars; canned and frozed
concentrated fruit juices.; Bermuda   DOLE & FADING BLUE   Dole Food Company,
Inc.   Registered       9073   15-Apr-80   29 Int., 32 Int.   Canned fruits,
canned juices and canned vegetables.; Bermuda   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   21410   25-Jul-91   21410   25-Jul-91   30 Int.  
Frozen confections and desserts and soft serve dessert mixes. Bermuda   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   21412   25-Jul-91   21412  
25-Jul-91   32 Int.   Canned, chilled and frozen fruit juices, fruit juice
drinks, frozen fruit juice concentrates and fruit based soft drinks; fruit
nectars. Bhutan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
T/T/2009/7366   27-Mar-09   BT/T/2009/7336   27-Mar-10   29 Int., 30 Int.,
31 Int., 32 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and milk
products.; Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert; coffee beans; chocolate and chocolates.;
Fresh fruits and fresh vegetables.; Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Bhutan   DOLE & Sun Design   Dole Food Company, Inc.   Registered   97/00979  
16-Dec-97   1997/979   16-Dec-97   29 Int., 31 Int., 32 Int.   Meat, fish,
poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; eggs, milk and milk products; edible
oils and fats.; Agricultural, horticultural and forestry products and grains not
included in other classes; living animals; fresh fruits and vegetables; seeds,
natural plants and flowers; foodstuffs for animals, malt.; Beers; mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups and other preparations for making beverages. Bolivia   DOLE & SUN DESIGN
  Dole Food Company, Inc.   Registered   SM-1336-1010   12-Apr-10   124438-C  
3-Dec-10   29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and milk
products. Bolivia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
SM-1335-2010   12-Apr-10   124437-C   3-Dec-10   30 Int.   Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates. Bolivia   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Pending   SM-1333-2010   12-Apr-10       32 Int.  
Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Bosnia and Herzegovina   DOLE   Dole Food Company, Inc.   Registered
    11-Jun-65   BAZR961274   23-Nov-65   29 Int., 32 Int.   (29) Preserved,
dried, cooked, canned & bottled fruits and vegetables; nuts; frozen & frosted
fruit;; (32) Canned, chilled, frozen fruit juices; fruit juice drinks; frozen
fruit juice concentrates & fruit based soft drinks; fruit nectars. Bosnia and
Herzegovina   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered    
26-Jun-79   BAZR961275   20-Jan-93   29 Int., 32 Int.   (29) Canned fruits and
vegetables.; (32) Fruit juices. Bosnia and Herzegovina   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   BAZ961069A   1-Nov-96   BAZ961069  
15-May-02   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, dried, cooked,
canned and bottled fruits and vegetables; nuts; frozen and frosted fruits.; (30)
Frozen confections, desserts and soft serve dessert mix.; (31) Fresh fruits and
vegetables.; (32) Canned, chilled and frozen fruit juices; fruit juice drinks;
frozen fruit juice concentrates and fruit based soft drinks, fruit nectars.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Botswana   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
V/M/09/00272   7-Apr-09   BW/M/2009/00272   7-Apr-09   29 Int., 30 Int.,
31 Int., 32 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and milk
products.; Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert; coffee beans; chocolate and chocolates.;
Fresh fruits and fresh vegetables.; Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Brazil   DOLE   Renaissance Capital
Corp.   Pending   830894640   27-Dec-10       29 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products. Brazil   DOLE   Renaissance
Capital Corp.   Pending   830894659   27-Dec-10       30 Int.   Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates. Brazil   DOLE   Renaissance
Capital Corp.   Pending   830894675   27-Dec-10       32 Int.   Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages. Brazil
  DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   816962731  
10-Nov-92   816962731   2-Sep-08   29 Int.   Milk, dairy drink, yogurt, etc.
Brazil   DOLE & SUN DESIGN   Renaissance Capital Corp.   Pending   830989706  
27-Dec-11       30 Int.   Ices; frozen confections and dry powdered mixes for
use in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates. Brazil   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered
  828744726   27-Sep-06   828744726   11-Aug-09   32 Int.   Fruit juices; fruit
juice bases; fruit juice concentrates; aerated fruit juices; non-alcoholic
beverages containing fruit juices. Brunei Darussalam   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   40340   27-Apr-09   40340   27-Apr-09  
29 Int., 30 Int., 31 Int., 32 Int.   Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruits and vegetables; jellies, jams, fruit sauces;
nuts, milk and milk products.; Ices; frozen confections and dry powdered mixes
for use in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates.; Fresh fruits and fresh vegetables.; Mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Bulgaria   DOLE   Dole
Food Company, Inc.   Registered     19-Feb-65   4506   6-Aug-65  
29 Int., 32 Int., N06 Nat.   Canned fruits, canned fruit juices, canned fruit
nectars, canned fruit cocktail, canned vegetables, canned vegetable juices,
canned pie filling, frozen fresh fruit, and canned frozen concentrated fruit
juices ; ; Bulgaria   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered
  9995   28-Feb-80   13175   28-Feb-80   29 Int., 32 Int.   Canned fruits, fruit
juices, canned vegetables;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Bulgaria   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   13091  
29-Dec-90   19099   20-Jul-92   29 Int., 30 Int., 31 Int., 32 Int.   Preserved,
dried and cooked, tinned and bottled fruit and vegetables; nuts; frozen and
cooled fruit. ; Frozen pastry and confectionery; soft dessert mixtures. ; Fresh
fruit and vegetables. ; Preserved, cooled, and frozen fruit syrups, fruit syrup
based drinks; frozen fruit syrup concentrates and fruit-based non-alcoholic
drinks, fruit juices. Cambodia   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   32391   24-Oct-08   KH/31331/09   24-Oct-08   29 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products. Cambodia   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   32392   24-Oct-08   KH/31332/09
  24-Oct-08   30 Int.   Ices; frozen confections and dry powdered mixes for use
in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates. Cambodia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered
  32393   24-Oct-08   KH/31333/09   24-Oct-08   31 Int.   Fresh fruit; fresh
vegetables; fresh flowers, cut flowers and live plants. Cambodia   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   32394   24-Oct-08   KH/31334/09
  24-Oct-08   32 Int.   Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. Canada   ALL GOOD & Design   Dole Food
Company, Inc.   Registered   232658   26-Sep-55   109964   18-Apr-58   29 Int.  
Canned fruits, canned vegetables, canned fruit juices for food purposes, canned
vegetable juice for food purposes, canned fruit. Canada   ALOHA   Dole Food
Company, Inc.   Registered   259133   3-Oct-60   TMA121854   14-Apr-61  
29 Int., 32 Int.   (29) Canned fruits;; (32) Fruit juices Canada   BOUCHES DE
NATURE   Dole Food Company, Inc.   Pending   1553258   29-Nov-11       29 Int.  
Granola based snack food. Canada   DOLE   Dole Food Company, Inc.   Registered  
165390   8-Dec-34   UCA 4000   8-Dec-34   29 Int., 31 Int., 32 Int.   Canned
pineapple and pineapple juice; Pineapple-grapefruit drink and a concentrate for
making the same; Fresh fruits; ; Canada   DOLE   Dole Food Company, Inc.  
Registered   204295   9-Sep-49   UCA 34349   9-Sep-49   29 Int., 32 Int.   (29)
Canned fruits, canned fruit cocktail and fresh frozen fruits.; (32) Canned fruit
juices. Canada   DOLE   Dole Food Company, Inc.   Registered   541373   3-May-85
  318302   12-Sep-86   30 Int.   Frozen confections and soft serve dessert mix.
Canada   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered   442173  
19-Feb-83   266593   19-Feb-83   29 Int., 32 Int.   CN FRT, FRT JUICES, CN VEGS
; Canada   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   540392  
18-Apr-85   315480   20-Jun-86   29 Int., 30 Int., 31 Int., 32 Int.   (29)
Canned pineapple and other canned fruits, canned vegetables; processed fruits,
dried fruit and nuts.; (30) Frozen confections and soft serve dessert mix.; (31)
Fresh fruit and fresh vegetables.; (32) Fruit juices, fruit juice drinks, frozen
fruit juice concentrates. Canada   DOLE BOUCHES DE NATURE   Dole Food Company,
Inc.   Pending   1553504   23-Nov-11       29 Int.   Granola based snack food.
Canada   DOLE FRUIT N CRISP   Dole Food Company, Inc.   Pending   1484643  
10-Jun-10       29 Int.   Processed fruit packaged with whole grain oats and
sugar. Canada   DOLE FRUIT SMOOTHIE SHAKERS   Dole Food Company, Inc.   Pending
  1586251   16-Jul-12       30 Int.   Frozen confections. Canada   DOLE NATURE’S
BITES   Dole Food Company, Inc.   Pending   1553254   22-Nov-11       29 Int.  
Granola based snack food.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Canada   DOLE ON BLUE BACKGROUND   Dole Food Company, Inc.   Registered   204294
  9-Sep-49   UCA 34348   9-Sep-49   29 Int., 32 Int.   Canned fruits, canned
fruit juices; Canned fruit cocktail; Fresh frozen fruits; Canada   DOLE REAL
FRUIT BITES   Dole Food Company, Inc.   Pending   1491332   5-Aug-10       29
Int.   Fruit based snack food; dried fruit. Canada   DOLE SPARKLERS   Dole Food
Company, Inc.   Registered   1278743   7-Nov-05   TMA 684002   19-Mar-07   32
Int.   Aerated fruit juices; Fruit juice bases; Fruit juice concentrates; Fruit
juices; Non-alcoholic beverages containing fruit juices. Canada   DOLE SWEETIO  
Dole Food Company, Inc.   Pending   1375991   14-Dec-07       29 Int., 31 Int.,
32 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and cooked
fruit. ; Fresh fruit.; Non-alcoholic beverages namely, fruit drinks and fruit
juices; punch; syrups and other preparations for making beverages namely, fruit
drinks, fruit juices, lemonades and soft drinks. Canada   DOLICIOUS   Dole Food
Company, Inc.   Pending   1468528   5-Feb-10       32 Int.   Fruit juices;
frozen fruit beverages; fruit and fruit juice concentrates and purees; smoothie
drinks; non-alcoholic beverages containing fruit juices. Canada   JUSI   Dole
Food Company, Inc.   Pending   1545582   28-Sep-11       32 Int.   Non-alcoholic
beverages; namely, fruit drinks and fruit juices; punch; syrups and other
preparations for making beverages, namely fruit drinks, fruit juices, lemonades
and soft drinks. Canada   JUSI and Design   Dole Food Company, Inc.   Pending  
1545586   28-Sep-11       32 Int.   Non-alcoholic beverages; namely, fruit
drinks and fruit juices; punch; syrups and other preparations for making
beverages, namely fruit drinks, fruit juices, lemonades and soft drinks. Canada
  NATURE’S BITES   Dole Food Company, Inc.   Pending   1553255   22-Nov-11      
29 Int.   Granola based snack food. Canada   PARADISE FRUITS   Dole Food
Company, Inc.   Registered   653394   19-Mar-90   TMA/421767   7-Jan-94   32
Int.   Fruit juices, fruit juice drinks and frozen fruit juice concentrates
Canada   PARADISE ISLAND   Dole Food Company, Inc.   Pending   1410060  
9-Sep-08       32 Int.   Non-alcoholic drinks, namely, fruit drinks and fruit
juices; syrups and other preparations for making beverages; namely fruit drinks,
fruit juices, lemonades and soft drinks. Canada   STRAWBERRY SUNRISE   Dole Food
Company, Inc.   Registered   1064067   19-Jun-00   TMA578653   1-Apr-03   32
Int.   Fruit juice namely pineapple juice & pineapple juice blends. Canada  
SUGARIPE   Dole Dried Fruit & Nut Company   Registered   275175   22-Mar-63  
TMA133078   11-Oct-63   29 Int., 31 Int.   Dried fruits, fruit juices, shelled
and unshelled nuts, canned fruits and canned vegetables; Prune nectar; Canada  
SUN GIANT   Bud Antle, Inc.   Registered   554331   16-Dec-85   324217  
27-Feb-87   29 Int., 32 Int.   (29) Nuts and nut products, namely, pecans,
almonds, walnuts, pistachios, and almond butter; fresh preserved, dried and/or
cooked fruits and and vegetables, prepared meals,; snacks, namely, hickory
smoked almonds, dry roasted almonds, pistachios, and raisins; and desserts,
namely, date nut rolls.;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Canada   SUN GIANT & ARC DESIGN   Bud Antle, Inc.   Registered   554330  
16-Dec-85   323906   20-Feb-87   29 Int., 30 Int.   Nuts and nut products,
namely, pecans, almonds, walnuts, pistachios and almond butter; fresh preserved,
dried and/or cooked fruits and vegetables, prepared meals; snacks, namely,
hickory smoked almonds, dry roasted almonds, pistachios, and raisins; and
desserts, namely, date nut rolls.; ; Canada   SUN GIANT & CIRCLE DESIGN   Bud
Antle, Inc.   Registered   345403   16-Aug-71   193966   7-Sep-73  
29 Int., 31 Int.   Fresh fruits and vegetables; edible nuts, shelled and
unshelled, roasted and salted, flavored and processed. Canada   TROPICAL GOLD  
Dole Food Company, Inc.   Registered   1191246   17-Sep-03   TMA
648090   14-Sep-05   29 Int., 32 Int.   (29) Fresh-cut fruits, processed fruits,
canned fruits, and fresh frozen fruits.; (32) Non-alcoholic beverages namely,
fruit drinks and fruit juices; punch; syrups and other preparations for making
beverages namely, fruit drinks, fruit juices, lemonades and soft drinks. Cayman
Islands   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   CT3439288  
13-Oct-09   CT3439288   13-Oct-09   29 Int., 30 Int., 31 Int., 32 Int.  
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products.; Ices;
frozen confections and dry powdered mixes for use in the preparation of a soft
serve dessert; coffee beans; chocolate and chocolates.; Fresh fruits and fresh
vegetables.; Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Cayman Islands   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered     14-Jan-97   1364407   14-Jan-97   32 Int.   Non-alcoholic drinks;
fruit drinks; fruit juices and vegetable juices; preparations for making any of
the aforesaid goods; all included in Class 32 ; Chile   CABANA   Renaissance
Capital Corp.   Registered   176887   9-Jul-80   937693   26-Dec-01  
29 Int., 31 Int.   (29) Canned juice, fruits and vegetables and all other
products comprised in class;; (31) Fresh vegetables and fresh fruits and all
other products comprised in class. Chile   DOLE   Renaissance Capital Corp.  
Registered   800.017   18-Dec-07   891.838   28-Jul-10   29 Int., 30 Int.,
31 Int., 32 Int.   (29) Preserved, canned, processed, fresh-cut, frozen, dried
and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and
milk products. ; (30) Ices; frozen confections and dry powdered mixes for use in
the preparation of a soft serve dessert; coffee beans; chocolate and chocolates.
; (31) Fresh fruit; fresh vegetables; fresh flowers, cut flowers and live
plants. ; (32) Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Chile   DOLE & SUN DESIGN   Renaissance Capital Corp.  
Registered     30-Oct-87   500986   30-Oct-87   29 Int., 30 Int.,
31 Int., 32 Int.   All goods in classes 29, 30, 31 (except seed corn) & 32.; ; ;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Chile   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   50073    
732102   7-Jun-85   29 Int., 30 Int., 32 Int.   (29) Canned pineapple and other
canned fruits and vegetables.; (30) Frozen confections and soft serve dessert
mix.; (32) Fruit juice; fruit juice drinks; frozen fruit juice. China (People’s
Republic)   DOLE   Dole Food Company, Inc.   Registered   8839305     360578  
10-Sep-89   30 Int.   Tea, coffee, cocoa, ices, edible ices China (People’s
Republic)   DOLE   Dole Food Company, Inc.   Registered       384284   10-Sep-99
  32 Int.   Aerated water (beverages), fruit juice, and soft beverages,
refrigerate and concentrated fruit juices, sherbets. China (People’s Republic)  
DOLE & Dole in Chinese Char. (DUH-LER)   Dole Food Company, Inc.   Registered  
90032481   8-Aug-90   561649   20-Aug-91   32 Int.   Canned frozen concentrated
fruit juices, canned fruit juices, canned vegetable juices; frozen fruit juices
concentrates, fruit juices and fruit juice drinks containing water China
(People’s Republic)   DOLE & DOLE in Chinese Characters (DUH-LER)   Dole Food
Company, Inc.   Registered   90031317   2-Aug-90   561794   20-Aug-91   29 Int.
  Frozen fresh fruits, stewed fruits, fruit pulp, crystallized fruits, frozen
confections, jams, preserved fruits, roasted nuts, salted nuts, flavored nuts,
unshelled nuts, prepared nuts, dried vegetables, processed vegetables, preserved
vegetables, tomato puree, vegetable juices for cooking. China (People’s
Republic)   DOLE & Dole in Chinese Charc. (TAU-LER)   Dole Food Company, Inc.  
Registered   90032483   8-Aug-90   608971   30-Aug-92   32 Int.   Canned, frozen
concentrated fruit juices, frozen fruit juice concentrates, fruit juices and
fruit juice drinks containing water. China (People’s Republic)   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Pending   A0011693   12-Mar-08      
29 Int., 30 Int., 31 Int., 32 Int.   29) Canned or bottled fruits; Cut fruits;
Dried fruits; Frozen fruits; Processed vegetables and fruits, Cut vegetables;
Vegetable salads; 30) Fruit ices; Frozen dessert consisting of fruit and cream
or cream substitutes; Coffee beans; Ground coffee beans; Chocolate and
chocolates; Chocolate bars; 31) Fresh fruit and vegetables; Cut flowers; Live
flower arrangements; 32: Aerated fruit juices; Frozen fruit beverages; Fruit
beverages; Fruit concentrates and purees used as ingredients of beverages; Fruit
drinks and juices; Fruit juice bases; Fruit juice concentrates; Non-alcoholic
beverages containing fruit juices China (People’s Republic)   DOLE & SUN DESIGN
  Dole Food Company, Inc.   Registered   8839292     360579   10-Sep-89   30
Int.   Sugar, candies, honey, pastries, confectionary, soft serve dessert mixes,
tea, coffee, cocoa, ices and edible ice China (People’s Republic)   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   8839294     360724   10-Sep-89  
32 Int.   Aerated water, soft fruit juice beverages, frozen concentrated fruit
juices, watered fruit juices. China (People’s Republic)   DOLE (DU LE) & SUN
DESIGN   Dole Food Company, Inc.   Registered   2000/089338   22-Jun-00  
1643404   28-Sep-01   32 Int.   Syrups for making beverages; preparations for
making beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

China (People’s Republic)   DOLE (DU LE) & SUN DESIGN   Dole Food Company, Inc.
  Registered   4436195   27-Dec-04   4436195   21-Jun-07   32 Int.   Beer;
non-alcoholic fruit juices; non-alcoholic fruit juice beverages; fruit juices;
water; mineral water; table water; lemonades; vegetable juices (beverages); soda
water; sorbets; aerated water; non-alcoholic cocktails; non-alcoholic fruit
nectars; isotonic beverages; soy bean milk; lactic acid beverages; preparations
for making beverages; syrups for making beverages. China (People’s Republic)  
DOLE (DU LE) & SUN DESIGN (SIMPLIFIED)   Dole Food Company, Inc.   Pending   not
yet
assigned   19-Jun-12       29 Int.   Canned vegetables, bottled vegetables,
canned fruits, canned pineapples, canned tropical fruit salad, dry vegetables,
frozen fruits and frozen vegetables; milk drink with fruits (milk-based); fruit
jellies. China (People’s Republic)   DOLE (DU LE) & SUN DESIGN (SIMPLIFIED)  
Dole Food Company, Inc.   Pending   not yet
assigned   19-Jun-12       30 Int.   Coffee, processed coffee beans; cocoa;
chocolate drink; tea; tea based beverages; natural sweetner; cereal-based snack
food; soybean milk; starch for food; edible ices; frozen yogurt [confectionery
ice]; ice cream; fruit jellies [ice]; chocolate bars; [confectionery ice];
confectionery ices made of fruit; fruit juices beverages [ice]; frozen dessert
consisting of fruit and cream or cream substitute; cooking salt; preparations
for stiffening whipped cream; prefabricated glutelin for food; glutelin additive
for cooking; fruit chunk (paste) pudding; fruit smoothie (edible ice). China
(People’s Republic)   DOLE (DU LE) & SUN DESIGN (SIMPLIFIED)   Dole Food
Company, Inc.   Pending   not yet
assigned   15-Jun-12       30 Int.   Coffee, processed coffee beans; cocoa;
chocolate drink; tea; tea based beverages; natural sweetner; cereal-based snack
food; soybean milk; starch for food; edible ices; frozen yogurt [confectionery
ice]; ice cream; fruit jellies [ice]; chocolate bars [confectionery ice];
confectionery ices made of fruit; fruit juice beverages [ice]; frozen dessert
consisting of fruit and cream or cream sustitutes; cooking salt; preparations
for stiffening whipped cream; prefabricated glutelin for food; glutelin additive
for cooking.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

China (People’s Republic)   DOLE (DU LE) & SUN DESIGN (SIMPLIFIED)   Dole Food
Company, Inc.   Pending   not yet
assigned   19-Jun-12       32 Int.   Soybean milk, acid soy milk, syrup for
making beverages, preparations for making beverages, non-alcoholic beverage,
fruit juices, non-alcoholic fruit beverages, non-alcoholic aperitifs,
non-alcoholic fruit nectars, isotonic beverages, vegetable juices (beverages),
tomato juice (beverages), beer, whey beverages, table water, water (beverages),
lithia water, mineral water (beverages), seltzeer water, aerated water, soda
water, grape must [unfermented], lemonade, non-alcoholic cocktails, lactose
beverage, (fruit product, not from dairy food), milk of almonds (beverage),
almond milk (beverage), sarsaparilla [soft drink], peanut milk (soft drink),
coke drinks, plum extract beverages, mung beans drinks, milk tea (not milk
based), fruit juice powders, condensed fruit crystals; fruit beverages with milk
(other than milk-based). China (People’s Republic)   DOLE (IN KATAKANA)   Dole
Food Company, Inc.   Registered   8839298   29-Oct-88   360580   10-Sep-89   30
Int.   Sugar, confectionery, honey, pastries, refreshments, soft dessert mix,
tea, coffee, cocoa, ice, edible ice, ice cream, ice-lolly, water ice, ice-cream
brick China (People’s Republic)   DOLE (IN KATAKANA)   Dole Food Company, Inc.  
Registered   8839297   29-Oct-88   360725   10-Sep-89   32 Int.   Aerated water,
fruit juice, soft beverages, refrigerated concentrated juice, watered ade. China
(People’s Republic)   DOLE in Chinese Characters (DU LE)   Dole Food Company,
Inc.   Registered   2001067591     1764159   7-May-02   32 Int.   Beers;
non-alcoholic fruit extracts; non-alcoholic fruit juice beverages; whey
beverages; fruit juices; waters (beverages); Lithia water; mineral water
(beverages); selzer water; table waters; must; lemonades; vegetable juices
(beverages); grape must (unfermented); soda water; fruit juice beverages;
sherbets (beverages); tomato juice (beverages); non-alcoholic beerages; milk of
almonds (beverages); aerated water, tea beverages; cola.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

China (People’s Republic)   DOLE in Chinese Characters (DU LE)   Dole Food
Company, Inc.   Registered   2001028395   2-Mar-01   1799150   28-Jun-02   32
Int.   Fruit juice beverages (non-alcoholic); non-alcoholic cocktails; table
waters; tea beverages (water); isotonic beverages; soya bean milk; tomato juices
(beverages); fruit juices; sorbets (beverages); sherbets (beverages); fruit
powder (for making beverages); fruit crystals; peanut milk (soft dirnk); cola;
mineral water; mineral water (beverages); green bean beverages; tea with milk
(non-milk predominating); lemonades; beer; must; grape must (unfermented);
sasparilla (soft dirnk); whey beverages; lactic acid beverages (fruit products,
non of milk); seltzer water; vegetable juices (beverages); water (beverages);
soda water; sour soya bean milk; sour plum beverages; non-alcoholic fruit
extracts; non-alcoholic fruit juice beverages; fruit nectars (non-alcoholic);
non-alcoholic beverages; aerated water; milk of almonds (beverages);
non-alcoholic aperitifs; lithia water. China (People’s Republic)   DOLE in
Simplified Chinese Characters (DU LE)   Dole Food Company, Inc.   Pending   not
yet
assigned   19-Jun-12       29 Int.   Canned vegetables, bottled vegetables,
canned fruits, canned pineapples, canned tropical fruit salad; milk drink with
fruits (milk-based); milkshakes; fruit jellies. China (People’s Republic)   DOLE
SINGLES & SUN Design   Dole Food Company, Inc.   Registered   3314522  
20-Sep-02   3314522   7-Mar-04   32 Int.   Canned fruit juices, canned fruit
juice drinks, canned fruit juice blends and light beverages. China (People’s
Republic)   DOLICIOUS   Dole Food Company, Inc.   Registered   8064890  
4-Nov-10   8064890   14-Feb-11   32 Int.   Fruit juices; frozen fruit beverages;
fruit and fruit juice concentrates and purees; smoothie drinks; non-alcoholic
beverages containing fruit juices. China (People’s Republic)   MAKE EVERY DAY
SHINE   Dole Food Company, Inc.   Pending   not yet
assigned         29 Int.   Preserved, canned, processed, fresh-cut, frozen,
dried and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts,
edible seeds; milk and milk products. China (People’s Republic)   MAKE EVERY DAY
SHINE   Dole Food Company, Inc.   Pending   not yet
assigned         30 Int.   Ices; frozen confections and dry powdered mixes for
use in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates, cereal-based snacks, smoothies. China (People’s Republic)   MAKE
EVERY DAY SHINE   Dole Food Company, Inc.   Pending   not yet
assigned         32 Int.   Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. China (People’s Republic)   O & SUN DESIGN (O
from DOLE Logo)   Dole Food Company, Inc.   Registered   6527671   24-Jan-08  
6527671   7-Dec-09   29 Int.   Canned fruit; canned vegetables; preserved fruit;
frosted frut; fruit chips; fruit, stewed; almond meal; jams; cooked vegetables;
deep frozen vegetables; dried vegetables; preserved vegetables; milk products;
milk beverages (milk predominating); frui jellies; aga (edible); prepared nuts.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

China (People’s Republic)   O & SUN DESIGN (O from DOLE Logo)   Dole Food
Company, Inc.   Registered   6527670   24-Jan-08   6527670   28-Mar-10   30 Int.
  Chocolate; fruit jellies (confectionery); sugar confectionery; edible ices;
frozen yogurt [confectionery ices]. China (People’s Republic)   O & SUN DESIGN
(O from DOLE Logo)   Dole Food Company, Inc.   Registered   6527669   24-Jan-08
  6527669   7-Dec-09   31 Int.   Coffee beans (unprocessed); flowers, natural;
plants; fresh fruits; nuts [fruit]; fresh vegetables; edible fresh flowers.
China (People’s Republic)   O & SUN DESIGN (O from DOLE Logo)   Dole Food
Company, Inc.   Registered   6527668   24-Jan-08   6527668   28-Mar-10   32 Int.
  Mineral water( beverages); aerated water; non-alcoholic beverages; fruit
nectars (non-alcoholic); non-alcoholic fruit juice beverages; syrups for
beverages; preparations for making beverages; frozen concentrates for making
beverages. China (People’s Republic)   PLANTATION   Dole Food Company, Inc.  
Pending   11155584   3-Jul-12       32 Int.   Non-alcoholic beverages; namely,
fruit drinks and fruit juices; syrups and other preparations for making
beverages. China (People’s Republic)   SWEETIO   Dole Food Company, Inc.  
Registered   6446733   19-Dec-07   6446733   21-Mar-10   32 Int.   Non-alcoholic
beverages; namely, fruit drinks and fruit juices; punch; syrups and other
preparations for making beverages, namely fruit drinks, fruit juices, lemonades
and soft drinks. China (People’s Republic)   SWEETIO in Chinese Characters  
Dole Food Company, Inc.   Pending   6446731   19-Dec-07       32 Int.  
Non-alcoholic beverages; namely, fruit drinks and fruit juices; punch; syrups
and other preparations for making beverages, namely fruit drinks, fruit juices,
lemonades and soft drinks. China (People’s Republic)   TROPICAL GOLD   Dole Food
Company, Inc.   Registered   6446728   19-Dec-07   6446728   21-Mar-10   32 Int.
  Non-alcoholic beverages; fruit drinks and fruit juices; punch; syrups and
other preparations for making beverages, fruit drinks, fruit juices, lemonades
and soft drinks. Colombia   DOLE   Renaissance Capital Corp.   Registered  
10-161453   22-Dec-10   431707   23-Aug-11   29 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products. Colombia   DOLE   Renaissance
Capital Corp.   Registered   10-161454   22-Dec-10   431708   23-Aug-11   30
Int.   Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert; coffee beans; chocolate and chocolates.
Colombia   DOLE   Renaissance Capital Corp.   Registered   10-161457   22-Dec-10
  431710   23-Aug-11   32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Colombia   DOLE & SUN DESIGN  
Renaissance Capital Corp.   Registered   3050604   13-Jun-03   285734  
30-Jul-04   29 Int.   Meat, fish, poultry and game; meat extracts; preserved,
dried and cooked fruits and vegetables; canned fruits and vegetables; jellies,
jams, fruit sauces; eggs, milk and milk products; edible oils and fats.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Colombia   DOLE & SUN DESIGN   Renaissance Capital Corp.   Pending   10-161449  
22-Dec-10       30 Int.   Ices; frozen confections and dry powdered mixes for
use in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates. Colombia   DOLE & SUN DESIGN   Renaissance Capital Corp.  
Registered   10-140314   9-Nov-10   422982   14-Apr-11   30 Int.   Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates. Colombia   DOLE & SUN DESIGN  
Renaissance Capital Corp.   Pending   10-161452   22-Dec-10       32 Int.  
Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Colombia   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered
  10-140307   9-Nov-10   422980   14-Apr-11   32 Int.   Mineral and aerated
waters and other non-alcoholic drinks; fruit drinks and fruit juices; syrups,
frozen concentrated fruit juices and other preparations for making beverages.
Costa Rica   DOLE   Renaissance Capital Corp.   Registered       31558  
4-Jun-65   29 Int., 32 Int.   Canned fruit, canned vegetables, canned stuffing
for pies, frozen fruits. Canned and frozen concentrated fruit juices.; Costa
Rica   DOLE & Sun Design   Renaissance Capital Corp.   Registered   34313  
15-Dec-00   126973   27-Jun-01   29 Int.   Meat, fish, poultry and game; meat
extracts; preserved, dried and cooked fruits and vegetables; jellies, jams,
fruit sauces; eggs, milk and milk products; edible oils and fats. Costa Rica  
DOLE & Sun Design   Renaissance Capital Corp.   Registered   34312   15-Dec-00  
126972   27-Jun-01   30 Int.   Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustartd;
vinegar, sauces (condiments); spices; ice. Costa Rica   DOLE & Sun Design  
Renaissance Capital Corp.   Registered   34336   15-Dec-00   126974   27-Jun-01
  32 Int.   Beer, ale and porter; mineral and aerated waters and other
non-alcoholic drinks; syrups and other preparations for making beverages Croatia
  DOLE   Dole Food Company, Inc.   Registered   Z951135   23-Nov-95   Z951135  
23-Nov-95   29 Int., 32 Int.   (29) Preserved fruits, preserved stuffings for
pastes, frozen fresh fruits, preserved vegetables;; (32) Preserved fruit juices,
preserved non-alcoholic fruit drinks, preserved fruit cocktails, preserved
vegetable juices, preserved concentrated fruit juices Croatia   DOLE & FADING
BLUE   Dole Food Company, Inc.   Registered   Z930079N   20-Jan-93   Z930079  
24-May-95   29 Int., 32 Int.   (29) Preserved fruits and vegetables.; (32) Fruit
juices. Croatia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
Z922093A   14-Jan-91   Z922093   9-Apr-96   29 Int., 30 Int., 31 Int., 32 Int.  
Dried, cooked and preserved or bottled fruits and vegetables, “sweets” of
fruits, stone-fruits, frozen fruits. ; Frozen sweets and desserts and mixtures
for desserts.; Fresh fruits and vegetables. ; Preserved, cooled and frozen fruit
juices, beverages of fruit juices, frozen concentrated fruit juices and
non-alcoholic fruit beverages, fruit nectar.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Cuba   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   2009-0307  
14-Aug-09   2009-0307   14-Aug-09   29 Int., 30 Int., 31 Int., 32 Int.  
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products.; Ices;
frozen confections and dry powdered mixes for use in the preparation of a soft
serve dessert; coffee beans; chocolate and chocolates.; Fresh fruits and fresh
vegetables.; Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Cuba   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending  
A0011693   12-Mar-08         Cyprus, Republic of   DOLE & FADING BLUE   Dole
Food Company, Inc.   Registered   20352     20532   18-Mar-80   29 Int., 32 Int.
  (29) Canned fruit, canned vegetables;; (32) Fruit juices. Cyprus, Republic of
  DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   33660   4-Jan-91  
33660   4-Jan-91   30 Int.   FROZEN CONFECTIONS AND DESSERTS AND SOFT SERVE
DESSERT MIXES. Cyprus, Republic of   DOLE & SUN DESIGN   Dole Food Company, Inc.
  Registered   33662   4-Jan-91   33662   4-Jan-91   32 Int.   CANNED, CHILLED &
FROZEN FRUIT JUICES; FRUIT JUICE DRINKS; FROZEN FRUIT JUICE CONCENTRATES & FRUIT
BASED SOFT DRINKS; FRUIT NECTARS Czech Republic   DOLE   Dole Food Company, Inc.
  Registered     24-Jun-65   156481   26-Jan-66   29 Int., 31 Int., 32 Int.  
(29) Canned fruits, canned fruit cocktail, canned vegetables, canned vegetable
juices, canned pie filling, frozen fresh fruit.; (31) Fresh fruits and
vegetables.; (32) Canned fruit juices, canned fruit nectars, fruit juices,
canned frozen concentrated fruit juices. Czech Republic   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   59880   29-Dec-90   171513   30-Nov-92  
29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, dried, cooked and canned or
bottled fruits and vegetables; nuts; frozen and frosted fruits.; (30) Frozen
confections and desserts and soft serve dessert mixes.; (31) Fresh fruits and
vegetables.; (32) Canned, chilled and frozen fruit juices; fruit juice drinks;
frozen fruit juice concentrates and fruit based soft drinks; fruit nectars.
Denmark   DOLE   Dole Food Company, Inc.   Registered   VR1951
00989   4-Aug-51   989/1951   4-Aug-51   29 Int., 32 Int.   (29) Canned fruit,
vegetables, fruit cocktail, pie filing;; (32) Fruit juices. Denmark   DOLE  
Dole Food Company, Inc.   Registered       2914/1968   1-Nov-68  
29 Int., 32 Int.   (29) Canned fruits, canned fruit cocktail (mixed fruits),
frozen fresh fruits and canned vegetables;; (32) Canned vegetable juices Denmark
  DOLE & FADING BLUE   Dole Food Company, Inc.   Registered       1732/1980  
18-Apr-80   29 Int., 32 Int.   Canned fruits, fruit juices, and canned
vegetables;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Denmark   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   2651/1986  
22-Apr-86   4250/1988   9-Dec-88   29 Int., 30 Int., 31 Int., 32 Int.   (29)
Preserved and canned fruits, preserved and canned fruit cocktails (mixed
fruits), frozen fresh fruits and preserved and canned vegetables, preserved and
canned fruit pie filling;; (30) Pineapple flavoured cake mixes, frosting mixes
and flavors in foods, frozen confections, dry powdered mix for use in the
preparation of a soft serve dessert and non-dairy fruit-based soft serve
dessert;; (31) Fresh fruits and vegetables, including frozen, fresh flowers;;
(32) fruit juices, fruit juice drinks and frozen concentrates for making same,
preserved and canned fruits juices, preserved and canned vegetable juices, fruit
juices containing water and frozen fruit juice concentrates (including canned).
Dominica   DOLE   Dole Food Company, Inc.   Registered     6-May-63   517  
6-Jun-63   29 Int., 32 Int.   Non-alcoholic drinks and preparations for making
non-alcoholic drinks; canned, bottled and frozen fruit & tomato juices.;
Dominica   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered      
105/81   1-Sep-81   29 Int., 32 Int., N42 Nat.   CN FRT JUICES, CN VEGS ; ;
Dominica   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   40330  
8-Jan-10   40330   18-Jan-10   29 Int., 30 Int., 31 Int., 32 Int.   (29)
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products. (30)
Ices; frozen confections and dry powdered mixes for use in the preparation of a
soft serve dessert; coffee beans; chocolate and chocolates. (31) Fresh fruit;
fresh vegetables. (32) Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. Dominican Republic   DOLE   Dole Food
Company, Inc.   Registered       7752   18-Aug-51   29 Int., 31 Int.,   Fresh
and dried fruit; ; Dominican Republic   DOLE   Dole Food Company, Inc.  
Registered       7750   18-Aug-51   29 Int., 32 Int.,   Canned fruit, fruit
juices and fruit cocktail.; ; Dominican Republic   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered       39148   30-Jul-85   29 Int.   Meat, fish,
poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; eggs, milk and milk products; edible
oils and fats. Dominican Republic   DOLE & SUN DESIGN   Dole Food Company, Inc.
  Registered       52367   14-Jan-92   29 Int., 31 Int.   (29) Processed and
dried fruits and nuts.; (31) Fresh fruits, fresh vegetables.; Dominican Republic
  DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered       39272  
30-Aug-85   32 Int.   Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages. Ecuador   DOLE   Renaissance Capital Corp.   Registered   239417  
21-Dec-10   5183-11   13-Jul-11   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables; jellies, jams, fruit
sauces; nuts, milk and milk products.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Ecuador   DOLE   Renaissance Capital Corp.   Registered   239418   21-Dec-10  
5184-11   13-Jul-11   30 Int.   Ices; frozen confections and dry powdered mixes
for use in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates. Ecuador   DOLE   Renaissance Capital Corp.   Registered   239420  
21-Dec-10   5186-11   13-Jul-11   32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Ecuador   DOLE & SUN DESIGN  
Renaissance Capital Corp.   Registered   41127   23-Aug-93   3089-94   2-Sep-94
  29 Int.   Meat, fish, poultry and game; meat extracts; preserved, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; eggs, milk and milk
products; edible oils and fats Ecuador   DOLE & SUN DESIGN   Renaissance Capital
Corp.   Registered   239485   22-Dec-10   3976-11   28-Jun-11   29 Int.  
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products. Ecuador  
DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   214511   28-May-09
  7335-09   10-Nov-09   29 Int.   Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruits and vegetables; jellies, jams, fruit sauces;
nuts, milk and milk products. Ecuador   DOLE & SUN DESIGN   Renaissance Capital
Corp.   Registered   41128   23-Aug-93   3090-94   2-Sep-94   30 Int.   Coffee,
tea, cocoa, sugar, rice, tapioca, sago, artificial coffee; flour and
preparations made from cereals, bread, pastry and confectionery, ices; honey,
treacle; yeast, baking-powder; salt, mustartd; vinegar, sauces (condiments);
spices; ice Ecuador   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered
  239486   22-Dec-10   3977-11   28-Jun-11   30 Int.   Ices; frozen confections
and dry powdered mixes for use in the preparation of a soft serve dessert;
coffee beans; chocolate and chocolates. Ecuador   DOLE & SUN DESIGN  
Renaissance Capital Corp.   Registered   214512   28-May-09   7336-09  
10-Nov-09   30 Int.   Ices; frozen confections and dry powdered mixes for use in
the preparation of a soft serve dessert; coffee beans; chocolate and chocolates.
Ecuador   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   41130  
23-Aug-93   3091-94   2-Sep-94   32 Int.   Beers; mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages Ecuador   DOLE & SUN DESIGN   Renaissance
Capital Corp.   Registered   239488   22-Dec-10   3979-11   28-Jun-11   32 Int.
  Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Ecuador   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered
  214514   28-May-09   7338-09   10-Nov-09   32 Int.   Mineral and aerated
waters and other non-alcoholic drinks; fruit drinks and fruit juices; syrups,
frozen concentrates and other preparations for making beverages. Egypt   DOLE  
Dole Food Company, Inc.   Pending   not yet
assigned         29 Int.   Preserved, canned, processed, fresh-cut, frozen,
dried and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk
and milk products.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Egypt   DOLE   Dole Food Company, Inc.   Pending   not yet
assigned         30 Int.   Ices; frozen confections and dry powdered mixes for
use in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates. Egypt   DOLE   Dole Food Company, Inc.   Pending   not yet
assigned         32 Int.   Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. Egypt   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   78933   7-Jan-91   78933   7-Jan-91   30 Int.  
FROZEN CONFECTIONS AND DESSERTS AND SOFT SERVE DESSERT MIXES Egypt   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   78935   7-Jan-91   78935  
18-Jun-95   32 Int.   CANNED, CHILLED AND FROZEN FRUIT JUICES; FRUIT JUICE
DRINKS; FROZEN FRUIT JUICE CONCENTRATES, FRUIT BASED SOFT DRINKS; FRUIT NECTARS
Egypt   DOLE (IN ARABIC) W/LEAFY CROWN   Dole Food Company, Inc.   Registered  
62269   11-Apr-83   62269   11-Apr-83   29 Int., 32 Int.   Canned fruits, canned
fruit juices and canned vegetables.; El Salvador   DOLE   Dole Food Company,
Inc.   Registered   3275-97   2-Jun-97   121/99   12-Nov-99   29 Int.   Meat,
fish, poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; eggs, milk and milk products; edible
oils and fats El Salvador   DOLE   Dole Food Company, Inc.   Registered  
3276-97   2-Jun-97   101/76   6-May-98   30 Int.   All goods in Class 30. El
Salvador   DOLE   Dole Food Company, Inc.   Registered   E-3271-97   2-Jun-97  
100/99   9-Nov-99   32 Int.   Beers; mineral and aerated waters and other
non-alcoholic drinks; syrups and other preparations for making beverages El
Salvador   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   3167-97  
29-May-97   28/82   12-Oct-98   29 Int.   Preserved, cooked, and dried fruits
and vegetables; canned goods; pickled goods, and all other goods in Cl. 29 El
Salvador   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   3168-97  
29-May-97   32599   25-Feb-99   30 Int.   Coffee, tea, cocoa, sugar, rice,
tapioca, sago, artificial coffee; flour and preparations made from cereals,
bread, pastry and confectionery, ices; honey, treacle; yeast, baking-powder;
salt, mustartd; vinegar, sauces (condiments); spices; ice El Salvador   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   3170-97   29-May-97   98/99
  9-Nov-99   32 Int.   Beers; mineral and aerated waters and other non-alcoholic
drinks; syrups and other preparations for making beverages. Estonia   DOLE  
Dole Food Company, Inc.   Registered   4960   26-May-93   16331   5-Jul-95  
29 Int., 30 Int., 31 Int., 32 Int.   (29) preserved, dried, cooked and canned or
bottled fruits and vegetables; nuts; frozen and frosted fruits;; (30) frozen
confections and desserts and soft serve dessert mixes;; (31) fresh fruits and
vegetables;; (32) canned, chilled and frozen fruit juices; fruit juice drinks;
frozen fruit juice concentrates and fruit based soft drinks; fruit nectars

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Estonia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   9304961  
26-May-93   16332   5-Jul-95   29 Int., 30 Int., 31 Int., 32 Int.   (29)
preserved, dried, cooked and canned or bottled fruits and vegetables; nuts;
frozen and frosted fruits;; (30) frozen confections and desserts and soft serve
dessert mixes;; (31) fresh fruits and vegetables;; (32) canned, chilled and
frozen fruit juices; fruit juice drinks; frozen fruit juice concentrates and
fruit based soft drinks; fruit nectars European Community   BAJELLA   Dole Food
Company, Inc.   Registered   6161384   2-Aug-07   6161384   2-Aug-07  
29 Int., 30 Int., 31 Int., 32 Int.   29) Meat, fish, poultry and game; meat
extracts; preserved, dried and cooked fruits and vegetables; jellies, jams,
fruit sauces; eggs, milk and milk products; edible oils and fats; canned,
processed, fresh-cut, frozen, or dried fruits, nuts and vegetables, fruit
sauces.; 30) Ice; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert.; 31) Agricultural, horticultural and
forestry products and grains not included in other classes; live animals; fresh
fruits and vegetables; seeds, natural plants and flowers; foodstuffs for
animals, malt; fresh fruit; fresh vegetables; fresh flowers, cut flowers and
live plants.; 32) Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages; non-alcoholic beverages; fruit juices, fruit juice drinks and frozen
concentrates for making same.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

European Community   DOLE   Dole Food Company, Inc.   Registered   3400447  
13-Oct-03   3400447   13-Oct-03   29 Int., 30 Int., 31 Int., 32 Int.   (29)
Meat, fish, poultry and game; meat extracts; preserved, dried and cooked fruits
and vegetables; jellies, jams, fruit sauces; eggs, milk and milk products;
edible oils and fats; canned, processed, fresh-cut, frozen, or dried fruits,
nuts and vegtables, fruit sauces.; (30) Coffee, tea, cocoa, sugar, rice,
tapioca, sago, artificial coffee; flour and preparations made from cereals,
bread, pastry and confectionery, ices; honey, treacle; yeast, baking powder;
salt, mustard; vinegar, sauces (condiments); spices; ice; frozen confections and
dry powdered mixes for use in the preparation of a soft serve dessert.; (31)
Agricultural, horticultural and forestry products and grains not included in
other classes; live animals; fresh fruits and vegetables; seeds, natural plants
and flowers; foodstuffs for animals, malt; fresh fruit; fresh vegetables; fresh
flowers, cut flowers and live plants.; (32) Beers; mineral and aerated waters
and other non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages; non-alcoholic beverages; fruit juices, fruit
juice drinks and frozen concentrates for making same. European Community   DOLE
  Dole Food Company, Inc.   Pending   10794774   10-Apr-12      
29 Int., 30 Int., 31 Int., 32 Int.   Meat, fish, poultry and game; meat
extracts; preserved, dried and cooked fruits and vegetables; jellies, jams,
fruit sauces; eggs, milk and milk products; edible oils and fats; canned,
processed, fresh-cut, frozen, or dried fruits, nuts and vegetables; salad
dressings as far as included in this class.; Cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice; fruit sauces; frozen confections and
dry powdered mix for use in the preparation of a soft serve dessert; salad
dressings as far as included in this class.; Agricultural, horticultural and
forestry products and grains not included in other classes; living animals;
fresh fruits and vegetables; seeds, natural plants and flowers; foodstuffs for
animals, malt.; Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

European Community   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
3439288   13-Oct-03   3439288   13-Oct-03   29 Int., 30 Int., 31 Int., 32 Int.  
(29) Meat, fish, poultry and game; meat extracts; preserved, dried and cooked
fruits and vegetables; jellies, jams, fruit sauces; eggs, milk and milk
products; edible oils and fats; canned, processed, fresh-cut, frozen, or dried
fruits, nuts and vegtables, fruit sauces.; (30) Coffee, tea, cocoa, sugar, rice,
tapioca, sago, artificial coffee; flour and preparations made from cereals,
bread, pastry and confectionery, ices; honey, treacle; yeast, baking powder;
salt, mustard; vinegar, sauces (condiments); spices; ice; frozen confections and
dry powdered mixes for use in the preparation of a soft serve dessert.; (31)
Agricultural, horticultural and forestry products and grains not included in
other classes; live animals; fresh fruits and vegetables; seeds, natural plants
and flowers; foodstuffs for animals, malt; fresh fruit; fresh vegetables; fresh
flowers, cut flowers and live plants.; (32) Beers; mineral and aerated waters
and other non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages; non-alcoholic beverages; fruit juices, fruit
juice drinks and frozen concentrates for making same. European Community   DOLE
& SUN DESIGN   Dole Food Company, Inc.   Pending   not yet
assigned         29 Int., 30 Int., 31 Int., 32 Int.   Meat, fish, poultry and
game; meat extracts; preserved, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; eggs, milk and milk products; edible oils and fats; canned,
processed, fresh-cut, frozen, or dried fruits, nuts and vegetables; salad
dressings as far as included in this class.; Cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking-powder; salt, mustard;
vinegar, sauces (condiments); spices; ice; fruit sauces; frozen confections and
dry powdered mix for use in the preparation of a soft serve dessert; salad
dressings as far as included in this class.; Agricultural, horticultural and
forestry products and grains not included in other classes; living animals;
fresh fruits and vegetables; seeds, natural plants and flowers; foodstuffs for
animals, malt.; Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages. European Community   DOLE FRESHY FRUITS   Dole Food Company, Inc.  
Registered   1800994   1-Aug-00   1800994   2-Oct-01   29 Int., 31 Int.   (29)
Preserved, dried and cooked fruits, including processed fruit;; (31) Fresh
fruits

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

European Community   DOLE FRUIT & BITS   Dole Food Company, Inc.   Pending  
10378305   28-Oct-11       32 Int.   Fruit juices. European Community   DOLE
FRUIT DU BIEN-ETRE   Dole Food Company, Inc.   Registered   4967378   20-Mar-06
  4967378   20-Mar-06   29 Int., 30 Int., 31 Int., 32 Int.   (29) Meat, fish,
poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; eggs, milk and milk products; edible
oils and fats; canned, processed, fresh-cut, frozen, or dried fruits, nuts and
vegtables, fruit sauces.; (30) Coffee, tea, cocoa, sugar, rice, tapioca, sago,
artificial coffee; flour and preparations made from cereals, bread, pastry and
confectionery, ices; honey, treacle; yeast, baking powder; salt, mustard;
vinegar, sauces (condiments); spices; ice; frozen confections and dry powdered
mixes for use in the preparation of a soft serve dessert.; (31) Agricultural,
horticultural and forestry products and grains not included in other classes;
live animals; fresh fruits and vegetables; seeds, natural plants and flowers;
foodstuffs for animals, malt; fresh fruit; fresh vegetables; fresh flowers, cut
flowers and live plants.; (32) Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages; non-alcoholic beverages; fruit juices, fruit
juice drinks and frozen concentrates for making same. European Community   DOLE
FRUIT SMOOTHIE SHAKERS   Dole Food Company, Inc.   Pending   11043569  
16-Jul-12       30 Int.   Frozen confections. European Community   DOLE FRUIT
SNACK   Dole Food Company, Inc.   Registered   1801125   1-Aug-00   1801125  
2-Oct-01   29 Int., 31 Int.   (29) Preserved, dried and cooked fruits, including
processed fruit;; (31) Fresh fruits European Community   DOLE FRUITBOWLS   Dole
Food Company, Inc.   Registered   1800358   1-Aug-00   1800358   2-Oct-01  
29 Int., 31 Int.   (29) Preserved, dried and cooked fruits, including processed
fruit;; (31) Fresh fruits European Community   DOLE La passion du fruit and
Design   Dole Food Company, Inc.   Registered   4832291   12-Jan-06   4832291  
12-Jan-06   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, dried, cooked
fruit.; (30) Frozen confections.; (31) Fresh fruit.; (32) Fruit juice. European
Community   DOLE LIVE RIGHT   Dole Food Company, Inc.   Pending   11143385  
27-Aug-12       29 Int., 30 Int., 32 Int.   Snacks consisting primarily of nuts,
seeds and dried fruits; nuts; dried fruits; edible seeds; processed fruits and
vegetables; jellies, jams, fruit sauces; milk and milk products.; Cereal-based
snacks; chocolate and chocolates.; Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

European Community   DOLE MAKES YOU FEEL GOOD   Dole Food Company, Inc.  
Pending   4967295   20-Mar-06       29 Int., 30 Int., 31 Int., 32 Int.   (29)
Meat, fish, poultry and game; meat extracts; preserved, dried and cooked fruits
and vegetables; jellies, jams, fruit sauces; eggs, milk and milk products;
edible oils and fats; canned, processed, fresh-cut, frozen, or dried fruits,
nuts and vegtables, fruit sauces.; (30) Coffee, tea, cocoa, sugar, rice,
tapioca, sago, artificial coffee; flour and preparations made from cereals,
bread, pastry and confectionery, ices; honey, treacle; yeast, baking powder;
salt, mustard; vinegar, sauces (condiments); spices; ice; frozen confections and
dry powdered mixes for use in the preparation of a soft serve dessert.; (31)
Agricultural, horticultural and forestry products and grains not included in
other classes; live animals; fresh fruits and vegetables; seeds, natural plants
and flowers; foodstuffs for animals, malt; fresh fruit; fresh vegetables; fresh
flowers, cut flowers and live plants.; (32) Beers; mineral and aerated waters
and other non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages; non-alcoholic beverages; fruit juices, fruit
juice drinks and frozen concentrates for making same. European Community   DOLE
PIZZA CUT   Dole Food Company, Inc.   Registered   3555539   26-Nov-03   3555539
  26-Nov-03   29 Int., 31 Int.   (29) Canned, processed, fresh-cut, frozen, or
dried fruits.; (31) Fresh fruit. European Community   DOLE SWEETIO   Dole Food
Company, Inc.   Registered   6518252   14-Dec-07   6518252   14-Dec-07  
29 Int., 31 Int., 32 Int.   (29) Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruit.; (31) Fresh fruit.; (32) Non-alcoholic
beverages; particularly, fruit drinks and fruit juices; punch; syrups and other
preparations for making beverages, particularly fruit drinks, fruit juices,
lemonades and soft drinks. European Community   DOLE WAIKIKI FRESH HAWAIIAN
SPIRIT   Dole Food Company, Inc.   Pending   11043486   16-Jul-12       32 Int.
  Fruit juices European Community   DOLICIOUS   Dole Food Company, Inc.  
Registered   8862856   6-Feb-10   8862856   6-Feb-10   32 Int.   Fruit juices;
frozen fruit beverages; fruit and fruit juice concentrates and purees; smoothie
drinks; non-alcoholic beverages containing fruit juices. European Community  
TROPICAL GOLD   Dole Food Company, Inc.   Registered   4172151   20-Dec-04  
4172151   20-Dec-04   29 Int., 31 Int., 32 Int.   (29) Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products.; (31) Fresh fruits and
vegetables.; (32) Non-alcoholic drinks; namely, fruit drinks and fruit juices;
punch; syrups and other preparations for making beverages, namely fruit drinks,
fruit juices, lemonades and soft drinks.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Fiji   DOLE   Dole Food Company, Inc.   Registered       4163   23-Jul-64   29
Int.   Fruit, vegetables, vegetable juices, pie fillings, consisting principally
of fruit; all being canned, bottled, preserved, dried or frozen; Fiji   DOLE  
Dole Food Company, Inc.   Registered     6-May-63   29373   15-Jul-64   32 Int.
  Non-alcoholic drinks and preparations for making non-alcoholic drinks, fruit
juices and tomato juice; all being canned, bottled or frozen; Finland   DOLE  
Dole Food Company, Inc.   Registered   2926/84   27-Sep-63   43213   20-May-64  
29 Int., 31 Int., 32 Int.   (29) Canned fruit, fruit cocktail, vegetables, pie
fillings, and all goods tinned and frozen fresh fruit;; (31) Fresh fruits and
vegetables;; (32) Fruit juices, fruit nectars, vegetable juices, frozen and
concentrated fruit juices all the aforesaid goods tinned. Finland   DOLE &
FADING BLUE   Dole Food Company, Inc.   Registered   5090/79   23-Oct-79   86186
  20-Jul-83   29 Int., 32 Int.   (29) Canned fruits and vegetables;; (32) Canned
fruit juices. Finland   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered
  2145/88   5-May-88   107825   5-Jun-90   29 Int., 30 Int., 31 Int., 32 Int.  
(29) canned fruit and vegetables;; (30) (no goods listed);; (31) fresh fruit and
vegetables;; (32) fruit juices, fruit drinks, frozen fruit juice concentrates.
France   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered   165412    
1558417   3-Nov-79   29 Int., 32 Int.   CN, DRD & COOKED FRTS & VEGS; CANNED
FISH; CANNED GOODS AND FRT JUICES; France   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   812710   4-Sep-86   1398603   4-Sep-86  
29 Int., 30 Int., 31 Int., 32 Int.   (29) Canned pineapple and other canned
fruits and vegetables.; (30) Frozen confections and soft serve dessert mix.;
(31) Fresh furits and fresh vegetables.; (32) Fruit juices, fruit juice drinks,
frozen fruit juice concentrates. France   DOLE La passion du fruit   Dole Food
Company, Inc.   Registered   95/567150   11-Apr-95   95/567150   11-Apr-95  
29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, dried, cooked fruit.; (30)
Frozen confections.; (31) Fresh fruit.; (32) Fruit juice. France   DOLE ON BLUE
BACKGROUND   Dole Food Company, Inc.   Registered   216731   12-Jun-65   1610157
  6-Jul-65   29 Int., 32 Int.   Canned Fruits, Canned Fruit Cocktail; and Canned
Fruit Juices;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

France   O & SUN DESIGN (O from DOLE Logo)   Dole Food Company, Inc.  
Registered   07/3526641   25-Sep-07   07/3526641   25-Sep-07   29 Int., 30 Int.,
31 Int., 32 Int.   (29) meat, fish, poultry and game; meat extracts; fruits and
preserved vegetables, dried and cooked; jellies, jams, fruit marmalade; eggs,
milk and milk products; oils and edible fats; fruit preserves, fruits
transformed, fresh fruits cut out, frozen fruits, or dry fruits, nuts and dried
vegetables; marmalade fruits.; (30) coffee, tea, cocoa, sugar, rice, tapioca,
sago, artificial coffee; flours and cereal preparations, bread, pastries and
confectionery, edible ices; honey, golden syrup; yeast, raising powder; salt,
mustard; vinegar, sauces (condiments); spices; ice for refreshment; frozen
confectionery and mixtures of powder for preparation dessert low calories
containing milk.; (31) agricultural produce, horticultural, forestry and grains,
neither prepared, neither transformed; living animals; fruits and fresh
vegetables; grains, plants and natural flowers; food for animals, malt, fresh
fruits, fresh vegetables, fresh flowers, cut flowers and plants live.; (32)
beer; mineral water and aerated and lemonades; fruit nectars; soda water;
aperitif non alcoholic; fruit drinks and fruit juices; syrups and other
preparations for making beverages; non alcoholic beverages; fruit juices,
beverages containing fruit juices and bouillon concentrates glazed for
manufacturing beverages containing fruit juices. Gaza District   DOLE   Dole
Food Company, Inc.   Pending   15304   7-Apr-11       29 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products. Gaza District   DOLE
  Dole Food Company, Inc.   Pending   15305   7-Apr-11       30 Int.   Ices;
frozen confections and dry powdered mixes for use in the preparation of a soft
serve dessert; coffee beans; chocolate and chocolates. Gaza District   DOLE  
Dole Food Company, Inc.   Pending   15307   7-Apr-11       32 Int.   Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages. Gaza
District   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   13591  
13-Aug-09       30 Int.   Frozen confections and dry powdered mix for use in the
preparation of soft-serve dessert. Gaza District   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Pending   13593   13-Aug-09       32 Int.   Mineral and aerated
waters and other non-alcoholic drinks; fruit drinks and fruit juices; syrups,
frozen concentrates and other preparations for making beverages. Georgia   DOLE
  Dole Food Company, Inc.   Registered   735/03   19-Mar-97   4748   19-Mar-97  
29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, dried, cooked & canned or
bottled fruits & vegs; nuts; frzn & frosted fruits.; (30) frzn confections &
desserts and soft serve dessert mixes.; (31) fresh frts & vegs.; (32) canned,
chilled & frzn frt juices; frt juice drinks; frzn frt juice concentrates & frt
based soft drinks; frt nectars.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Georgia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   736/03  
19-Mar-97   4749   19-Mar-97   29 Int., 30 Int., 31 Int., 32 Int.   (29)
Preserved, dried, cooked & canned or bottled frts & vegs; nuts; frzn & frosted
fruits.; (30) frzn confections & desserts and soft serve dessert mixes.; (31)
fresh frts. & vegs.; (32) canned, chilled & frzn frt juices; frt juice drinks;
frzn frt juice concentrates & frt based soft drinks; fruit nectars. Germany  
ALOHA   Dole Food Company, Inc.   Registered     25-Feb-55   690818   17-May-56
  29 Int., 32 Int.   Canned fruit, especially pineapple canned, fruit juices,
especially pineapple juice Germany   DOLE   Dole Food Company, Inc.   Registered
    15-Nov-67   852587   15-Nov-67   29 Int.   Canned vegetables, canned
vegetable juice for consumption Germany   DOLE   Dole Food Company, Inc.  
Registered     11-Feb-76   704269   11-Feb-76   29 Int., 32 Int.   (29) Canned
fruit, fruit cocktail, pie filling, frozen fruit;; (32) Frozen concentrated and
refrigerated fruit juices, fruit juice. Germany   DOLE & FADING BLUE   Dole Food
Company, Inc.   Registered   C 27315/29   8-May-80   1001774   8-May-80  
29 Int., 32 Int.   Canned fruit, fruit juices, canned vegetables ; Germany  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   C35512/29   8-Sep-86
  1179148   19-Jul-91   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved
tropical fruits;; (30) Frozen desserts of tropical fruit and fruit juices;; (31)
Fresh tropical fruits;; (32) Fruit and vegetable juices. Germany   SUN GIANT  
Bud Antle, Inc.   Registered     22-Feb-80   1043752   21-Jan-83  
29 Int., 31 Int.   (29) Dried fruits, raisins, and dates, mixtures of dried
fruits and nuts, banana chips, roasted and salted seeds, etc.;; (31) Fresh
fruits and vegetables Ghana   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Pending   not yet
assigned   31-Mar-09       29 Int., 30 Int., 31 Int., 32 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products.; ; ; Greece   DOLE  
Dole Food Company, Inc.   Registered       33283   26-Mar-75   29 Int., 32 Int.
  (29) Canned fruit and vegetables; fruit cocktail; pie filling; frozen fresh
fruit.; (32) Fruit juices, fruit nectars, vegetable juices; frozen concentrated
fruit juices. Greece   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered
    13-Mar-80   65902   17-Jun-82   29 Int., 32 Int.   (29) Canned fruits,
canned vegetables.; (32) Fruit juices. Greece   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   102721   6-Feb-91   102721   17-Jul-94  
30 Int., 31 Int., 32 Int.   Frozen confections and desserts and soft serve
dessert mixes; Fresh fruits and vegetables; Canned, chilled and frozen fruit
juices; fruit juice drinks; frozen fruit juice concentrates and fruit based soft
drinks; fruit nectars; ; Grenada   DOLE   Dole Food Company, Inc.   Registered  
  6-May-63   23651   5-Jun-64   29 Int.   FRT, VEGS, VEG JUICES, PIE FILLING
CONSISTING PRINCIPALLY OF FRT; ALL BEING CN, CTLD, PRSVD, DRD OR FRZN Grenada  
DOLE   Dole Food Company, Inc.   Registered   23498   6-May-63   23498  
5-Jun-64   32 Int.   FRT JUICE, TOMATO JUICE; ALL BEING CN, BTLD OR FRZN

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Guam   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
TPC-800-212-778   23-Jan-09   TPC-800-212-778   23-Jan-09   29 Int., 30 Int., 31
Int., 32 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and milk
products.; Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert; coffee beans; chocolate and chocolates.;
Fresh fruits and fresh vegetables.; Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Guatemala   DOLE   Renaissance
Capital Corp.   Registered   M-009933-2010   23-Dec-10   179245   11-Sep-11   30
Int.   Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert; coffee beans; chocolate and chocolates.
Guatemala   DOLE   Renaissance Capital Corp.   Pending   M-009932-2010  
23-Dec-10       32 Int.   Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. Guatemala   DOLE & SUN DESIGN   Renaissance
Capital Corp.   Registered   2008-008192   9-Oct-08   169827   18-May-10   29
Int.   Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits
and vegetables; jellies, jams, fruit sauces; nuts, milk and milk products.
Guatemala   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered  
2008-008191   9-Oct-08   165757   23-Sep-09   30 Int.   Ices; frozen confections
and dry powdered mixes for use in the preparation of a soft serve dessert;
coffee beans; chocolate and chocolates. Guatemala   DOLE & SUN DESIGN  
Renaissance Capital Corp.   Registered   2205-1992   3-Apr-92   83765  
19-Jan-97   32 Int.   Canned, chilled and frozen fruit juices; fruit juice
drinks; frozen fruit juice concentrates and fruit based soft drinks, fruit
nectar. Haiti   DOLE   Dole Food Company, Inc.   Registered       220/140  
30-Sep-63   29 Int.   Canned fruits, fruit cocktail, vegetable juices, pie
filling, frozen fresh fruit; Haiti   DOLE   Dole Food Company, Inc.   Registered
      222/140   30-Sep-63   32 Int.   Beer, ale; mineral water and non-alcoholic
beverages; syrups and other preparations for making beverages. Haiti   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   411-E   6-Apr-09   371/166  
12-Oct-09   29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and milk
products. Haiti   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
412-E   6-Apr-09   372/166   12-Oct-09   30 Int.   Ices; frozen confections and
dry powdered mixes for use in the preparation of a soft serve dessert; coffee
beans; chocolate and chocolates. Haiti   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   414-E   6-Apr-09   374/166   12-Oct-09   32 Int.   Mineral
and aerated waters and other non-alcoholic drinks; fruit drinks and fruit
juices; syrups, frozen concentrates and other preparations for making beverages.
Honduras   DOLE   Renaissance Capital Corp.   Registered   38027/10   22-Dec-10
  117545   5-Oct-11   29 Int.   Preserved, canned, processed, fresh-cut, frozen,
dried and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk
and milk products.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Honduras   DOLE   Renaissance Capital Corp.   Pending   not yet
assigned   30-Dec-10       30 Int.   Ices; frozen confections and dry powdered
mixes for use in the preparation of a soft serve dessert; coffee beans;
chocolate and chocolates. Honduras   DOLE   Renaissance Capital Corp.  
Registered   38030/10   22-Dec-10   117715   25-Oct-11   32 Int.   Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages.
Honduras   DOLE & FADING BLUE   Renaissance Capital Corp.   Registered      
40594   2-Sep-82   29 Int., 32 Int.   (29) Canned fruit and vegetables.; (32)
Canned fruit juices. Honduras   DOLE & SUN DESIGN   Renaissance Capital Corp.  
Registered   6468/91   10-Sep-91   55585   11-Jun-92   30 Int.   Frozen
confections and desserts and soft serve dessert mixes. Honduras   DOLE & SUN
DESIGN   Renaissance Capital Corp.   Registered   6466/91   10-Sep-91   55589  
11-Jun-92   32 Int.   Canned, chilled, frozen fruit juices, fruit juice drinks,
frozen fruit juice concentrate, fruit based soft drinks, fruit nectars. Hong
Kong   DOLE   Dole Food Company, Inc.   Registered   301013615   14-Dec-07  
301013615   14-Dec-07   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products.; (30) Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates.; (31) Fresh fruit; fresh
vegetables; fresh flowers, cut flowers and live plants.; (32) Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages. Hong
Kong   DOLE   Dole Food Company, Inc.   Registered     14-May-63   438/1965  
14-May-63   29 Int., 32 Int.   (29) Canned fruits, canned fruit cocktail, canned
vegetables, canned vegetable juices, canned pie filling, frozen fresh fruit.;
(32) Canned fruit juices, canned fruit nectars, and canned frozen concentrated
fruit juices. Hong Kong   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   301013642   14-Dec-07   301013642   14-Dec-07   29 Int., 30 Int.,
31 Int., 32 Int.   (29) Preserved, canned, processed, fresh-cut, frozen, dried
and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and
milk products.; (30) Ices; frozen confections and dry powdered mixes for use in
the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates.; (31) Fresh fruit; fresh vegetables; fresh flowers, cut flowers and
live plants.; (32) Mineral and aerated waters and other non-alcoholic drinks;
fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Hong Kong   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   5539/86  
10-Dec-86   2372/1989   10-Dec-86   29 Int., 32 Int.   (29) Canned fruits, fruit
coctails, canned vegetables, canned pie filling, frozen fresh fruit.; (32) Fruit
juices, canned fruit nectars, frozen concentrate juices. Hong Kong   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   5539/86   10-Dec-86   B1109/1992
  20-Mar-92   32 Int.   Fruit juices, vegetable juices, all being canned,
bottled or frozen and for use a beverages. Hong Kong   DOLE (DU LE) & SUN DESIGN
  Dole Food Company, Inc.   Registered   2000/17263   2-Aug-00   2001/8055  
2-Aug-00   29 Int.   Meat, fish, poultry and game, meat extracts and meat
products, processed vegetables, cooked vegetables, dried vegetables, preserved
vegetables, canned vegetables, bottled vegetables, cooked or processed
vegetables in pouch, vegetable salads, vegetable juices for cooking, processed
fruits, dried and cooked fruits, frozen fruits, preserved fruits, stewed fruits,
canned fruits, fruit salads, fruit pulp, frosted fruits, fruit jellies, prepared
nuts, dried nuts, flavoured nuts, roasted nuts, raisins, jellies, jams, fruit
sauces, edible oils and fats, prepared foods and prepared meals, all included in
Class 29 Hong Kong   DOLE (DU LE) & SUN DESIGN   Dole Food Company, Inc.  
Registered   2000/17264   2-Aug-00   2001/8056   2-Aug-00   30 Int.   Coffee,
tea, cocoa, sugar, rice, flour, cereal preparations, oatmeal, confectionery,
frozen yoghurt, fruit jellies (confectionery), muesli, nut confectionery,
sauces, bread, pastries, cakes, pies, biscuits and cookies, confectionery bars,
spices, flavourings other than essential oils, condiments, edible ices, ice
cream, prepared foods and prepared meals, all included in Class 30 Hong Kong  
DOLE (DU LE) & SUN DESIGN   Dole Food Company, Inc.   Registered   2000/17265  
2-Aug-00   2001/8057   2-Aug-00   31 Int.   Agricultural products and grains,
fresh fruits, citrus fruits, fresh vegetables, leaf vegetables, root vegetables,
fruit vegetables, salad vegetables, stem vegetables, legume vegetables, nuts
(fruits) all included in Class 31 Hong Kong   DOLE (DU LE) & SUN DESIGN   Dole
Food Company, Inc.   Registered   2000/17266   2-Aug-00   2001/8058   2-Aug-00  
32 Int.   Beers, mineral waters, areated waters, non-alcoholic drinks and
beverages, fruit drinks, fruit juices, fruit nectars, vegetable drinks,
vegetable juices, mixed fruit and vegetable drinks, juices and beverages, syrups
and other preparations for making drinks and beverages, all included in Class 32
Hong Kong   DOLE (IN CHINESE CHARACTERS) (DU-LER)   Dole Food Company, Inc.  
Registered   2354/90   20-Mar-90   1486/1992   16-Apr-92   30 Int.   Frozen
Confections Hong Kong   DOLE (IN CHINESE CHARACTERS) (DU-LER)   Dole Food
Company, Inc.   Registered   2356/90   20-Mar-90   1488/92   16-Apr-92   32 Int.
  Fruit juices, fruit juices containing water, canned frozen concentrated fruit
juices, canned fruit juices, canned vegetable juices; frozen fruit juice
concentrates.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Hong Kong   DOLE SWEETIO   Dole Food Company, Inc.   Pending   301014975  
17-Dec-07       32 Int.   Non-alcoholic beverages; fruit drinks and fruit
juices; punch; syrups and other preparations for making beverages, fruit drinks,
fruit juices, lemonades and soft drinks. Hong Kong   DOLICIOUS   Dole Food
Company, Inc.   Registered   301539784   8-Feb-10   301539784   8-Feb-10   32
Int.   Mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; frozen fruit beverages; fruit and fruit juice concentrates and
purees; smoothie drinks; non-alcoholic beverages containing fruit juices;
syrups, frozen concentrates and other preparations for making beverages. Hong
Kong   PLANTATION   Dole Food Company, Inc.   Pending   302302712   3-Jul-12    
  32 Int.   Non-alcoholic beverages; fruit drinks and fruit juices; syrups and
other preparations for making beverages. Hong Kong   SUN GIANT   Dole Food
Company, Inc.   Registered   301539775   8-Feb-10   301714275   14-Sep-10   29
Int., 32 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and milk
products.; Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Hong Kong   SWEETIO in Chinese Characters   Dole Food Company,
Inc.   Registered   301014984   17-Dec-07   301014984   17-Dec-07   32 Int.  
Non-alcoholic beverages; fruit drinks and fruit juices; punch; syrups and other
preparations for making beverages, fruit drinks, fruit juices, lemonades and
soft drinks. Hong Kong   TROPICAL GOLD   Dole Food Company, Inc.   Registered  
301014966   17-Dec-07   301014966   14-Dec-07   32 Int.   Non-alcoholic
beverages; fruit drinks and fruit juices; punch; syrups and other preparations
for making beverages, fruit drinks, fruit juices, lemonades and soft drinks.
Hungary   DOLE   Dole Food Company, Inc.   Registered       117512   10-Jun-65  
29 Int., 32 Int.   (29) Canned fruit and vegetables, fruit cocktail, pie
filling, vegetable juices, frozen fresh fruit.; (32) Canned fruit juices, fruit
nectars, frozen concentrated fruit juices. Hungary   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   331/91   22-Jan-91   H132446   22-Jan-91   29
Int., 30 Int., 31 Int., 32 Int.   Preserved, dried, cooked and canned or bottled
fruits and vegetables; nuts; frozen and frosted fruits; Frozen confections and
desserts and soft serve dessert mixes; Fresh fruits and vegetables; Canned,
chilled and frozen fruit juices; fruit juice drinks; frozen fruit juice
concentrates and fruit based soft drinks; fruit nectars; ; ; Iceland   DOLE  
Dole Food Company, Inc.   Registered       81/1965   4-May-65   29 Int., 32 Int.
  (29) Canned fruit, fruit cocktail, vegetables, vegetable juices, pie filling,
and frozed fresh fruit.; (32) Fruit juices, fruit nectars, frozen concentrated
fruit juices. Iceland   DOLE & FADING BLUE   Dole Food Company, Inc.  
Registered       29342   28-Jan-80   29 Int., 32 Int.   Canned fruit, fruit
juices, canned vegetables;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Iceland   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   580/1991  
10-Jul-91   140/1992   20-Feb-92   29 Int., 30 Int., 31 Int., 32 Int.  
PRESERVED, DRIED, COOKED & CANNED OR BOTTLED FRUITS & VEGETABLES; NUTS; FROZEN &
FROSTED FRUITS; ; ; India   DOLE   Dole Food Company, Inc.   Registered  
1478858   14-Aug-06   1478858   14-Aug-06   29 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products. India   DOLE   Dole Food
Company, Inc.   Registered   1478855   14-Aug-06   1478855   14-Aug-06   30 Int.
  Ices; frozen confections and dry powdered mixes for use in the preparation of
soft serve dessert. India   DOLE   Dole Food Company, Inc.   Registered  
1966816   17-May-10   1966816   17-May-10   30 Int.   Coffee, tea, cocoa, rice,
confectionery, ices; sauces (condiments); including curry sauces and chutney.
India   DOLE   Dole Food Company, Inc.   Registered   1478859   14-Aug-06  
1478859   14-Aug-06   31 Int.   Fresh fruit; fresh vegetables; fresh flowers,
cut flowers and live plants. India   DOLE   Dole Food Company, Inc.   Registered
  585262   20-Nov-92   585262   20-Nov-92   31 Int., 32 Int.   Fresh fruits and
vegetables. ; Fruit juices and fruit juices from concentrate (100% juices and
drinks). India   DOLE   Dole Food Company, Inc.   Registered   585263  
20-Nov-92   585263   20-Nov-92   32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; syrups and other preparations for making beverages,
including fruit juices and fruit juice concentrate. India   DOLE   Dole Food
Company, Inc.   Registered   1478854   14-Aug-06   1478854   14-Aug-06   32 Int.
  Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. India   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
1478853   14-Aug-06   1478853   14-Aug-06   29 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products. India   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   1478852   14-Aug-06   1478852   14-Aug-06
  30 Int.   Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert. India   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   1966815   17-May-10   1966815   17-May-10   30 Int.
  Coffee, tea, cocoa, rice, confectionery, ices; sauces (condiments); including
curry sauces and chutney. India   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   1478857   14-Aug-06   1478857   14-Aug-06   31 Int.   Fresh fruit;
fresh vegetables; fresh flowers, cut flowers and live plants. India   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   585265   20-Nov-92   585265  
20-Nov-92   31 Int., 32 Int.   Fresh fruits and vegetables.; Fruit juices and
fruit juices from concentrate (100% juices and drinks). India   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   585266   20-Nov-92   585266  
20-Nov-92   32 Int.   Mineral and aerated waters and other non-alcoholic drinks;
syrups & other preparations for making beverages including fruit juices and
fruit juices from concentrate. India   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   1478856   14-Aug-06   1478856   14-Aug-06   32 Int.  
Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

India   DOLE SWEETIO   Dole Food Company, Inc.   Registered   1630773  
13-Dec-07   1630773   13-Dec-07   32 Int.   Non-alcoholic beverages; namely,
fruit drinks and fruit juices; punch; syrups and other preparations for making
beverages, namely fruit drinks, fruit juices, lemonades and soft drinks. India  
DOLICIOUS   Dole Food Company, Inc.   Pending   1920097   9-Feb-10       32 Int.
  Fruit juices; frozen fruit beverages; fruit and fruit juice concentrates and
purees; smoothie drinks; non-alcoholic beverages containing fruit juices. India
  TROPICAL GOLD   Dole Food Company, Inc.   Pending   1630770   13-Dec-07      
32 Int.   Non-alcoholic beverages; namely, fruit drinks and fruit juices; punch;
syrups and other preparations for making beverages, namely fruit drinks, fruit
juices, lemonades and soft drinks. Indonesia   DOLE   Dole Food Company, Inc.  
Registered       396844   2-Oct-63   29 Int.   Fruits preserves, fruits juice
preserves, jams preserves, vegetables preserves, vegetables juice preserves,
compacted and frozen fruits juice in tin. Indonesia   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   8103   24-Apr-02   534293   24-Apr-02   30
Int.   Frozen confections and desserts and soft serve dessert mixes. Indonesia  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   8104   24-Apr-02  
534294   24-Apr-02   31 Int.   Fresh fruits and vegetables; agricultural,
horticultural and forestry products; seeds, live plants and flowers. Indonesia  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   8102   24-Apr-02  
534292   24-Apr-02   32 Int.   Canned, chilled and frozen fruit juices; fruit
juice drinks; fruit juice blends; frozen fruit juice concentrates and fruit
based softdrinks; fruit nectars; non-alcoholic fruit based syrups and
preparations for making beverages. Indonesia   TROPICAL GOLD   Dole Food
Company, Inc.   Pending   D002008
031758   29-Aug-08       32 Int.   Non-alcoholic beverages; namely, fruit drinks
and fruit juices; punch; syrups and other preparations for making beverages,
namely fruit drinks, fruit juices, lemonades and soft drinks. International
Registration   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   A0011693
  12-Mar-08         Int’l Registration - Madrid Agreement / Protocol   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   A0011693   12-Mar-08  
972948   12-Mar-08   29 Int., 30 Int., 31 Int., 32 Int.   29) Canned or bottled
fruits; Cut fruits; Dried fruits; Frozen fruits; Processed vegetables and
fruits, Cut vegetables; Vegetable salads; 30) Fruit ices; Frozen dessert
consisting of fruit and cream or cream substitutes; Coffee beans; Ground coffee
beans; Chocolate and chocolates; Chocolate bars; 31) Fresh fruit and vegetables;
Cut flowers; Live flower arrangements; 32: Aerated fruit juices; Frozen fruit
beverages; Fruit beverages; Fruit concentrates and purees used as ingredients of
beverages; Fruit drinks and juices; Fruit juice bases; Fruit juice concentrates;
Non-alcoholic beverages containing fruit juices

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Iran (Islamic Republic of)   DOLE   Dole Food Company, Inc.   Pending  
190010421   9-Apr-11       29 Int., 30 Int., 31 Int., 32 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products.; Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates.; Fresh fruit; fresh vegetables.
; Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Iran (Islamic Republic of)   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   99797   27-Jan-91   66500   24-Jun-91   29 Int., 30 Int.,
31 Int., 32 Int.   Preserved, dried and cooked fruits and vegetables. ; Frozen
confections and desserts and soft serve dessert mixes. ; Fresh fruits and
vegetables. ; Fruit drinks and fruit juices. Iran (Islamic Republic of)   DOLE
FRUIT & BITS   Dole Food Company, Inc.   Pending   19008112   2-Nov-11       32
Int.   Fruit juices. Iraq   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Pending   44701   27-Sep-03       29 Int., 30 Int., 31 Int., 32 Int.   (29)
Canned, processed, or dried fruits, nuts and vegetables.; (30) Vrozen
confections and dry powdered mix for use in the preparation of a soft serve
dessert.; (31) Fresh fruit; fresh vegetables; fresh flowers, cut flowers and
live plants.; (32) Fruit juices, fruit juice drinks and frozen concentrates for
making same. Ireland   ALOHA   Dole Food Company, Inc.   Registered       70346
  4-Apr-66   32 Int.   Non-alcoholic drinks, preparations for making
non-alcoholic fruit flavored drinks, canned fruit juices and canned vegetable
juices (beverages). Ireland   DOLE & FADING BLUE   Dole Food Company, Inc.  
Registered   2209/79   26-Jun-79   B102315   20-Jun-84   29 Int., 32 Int.  
Canned fruits, fruit juices (see remarks), and canned vegetables; Ireland   DOLE
& SUN DESIGN   Dole Food Company, Inc.   Registered   144432   1-Jan-91   144432
  11-Nov-93   30 Int.   FROZEN CONFECTIONS & DESSERTS AND SOFT SERVE DESSERT
MIXES Ireland   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
144434   1-Jan-91   144434   11-Nov-93   32 Int.   CANNED, CHILLED & FROZEN
FRUIT JUICES; FRUIT JUICE DRINKS; FROZEN FRUIT JUICE CONCENTRATES & FRUIT BASED
SOFT DRINKS; FRUIT NECTARS Ireland   UKULELE   Dole Food Company, Inc.  
Registered     4-Apr-66   69714   4-Apr-67   29 Int.   Preserved, canned, dried,
cooked fruits and vegetables, vegetable juices for cooking; pie fillings
consisting principally of fruit. Israel   DOLE   Dole Food Company, Inc.  
Registered     2-Dec-58   17309   2-Dec-58   29 Int.   Canned fruits, canned
fruit cocktail, canned vegetables, canned vegetable juices included in Class 29,
canned pie filling, frozen fresh fruit Israel   DOLE   Dole Food Company, Inc.  
Pending   not yet
assigned         30 Int.   Ices; frozen confections and dry powdered mixes for
use in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Israel   DOLE   Dole Food Company, Inc.   Registered     2-Dec-58   17310  
2-Dec-58   32 Int.   Canned fruit juices, canned fruit nectars, canned vegetable
juices for making beverages, canned frozen fruit juice concentrates Israel  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   78729   4-Jan-91  
78729   10-Mar-94   30 Int.   FROZEN CONFECTIONS & DESSERTS & SOFT SERVE DESSERT
MIXES Israel   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   78731
  4-Jan-91   78731   4-Jan-91   32 Int.   CANNED, CHILLED & FROZEN FRUIT JUICES;
FRUIT JUICE DRINKS; FROZEN FRUIT JUICE CONCENTRATES & FRUIT BASED SOFT DRINKS;
FRUIT NECTARS Israel   DOLE FRUIT & BITS   Dole Food Company, Inc.   Pending  
241690   30-Oct-11       32 Int.   Fruit juices. Italy   ALL GOOD   Dole Food
Company, Inc.   Registered       404107   31-Oct-62   29 Int., 30 Int., 32 Int.
  (29) Canned fruit, canned vegetables, fruit salad canned, preserved fruit for
fruit salad, sauce and tomato sauce.; (30) Spicy tomato sauce.; (32) Canned
fruit juices. Italy   DOLE   Dole Food Company, Inc.   Registered     24-Jan-68
  825133   24-Jan-98   29 Int., 30 Int., 31 Int., 32 Int.   Class 29: Meat,
fish, poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies and meat, legume, fish, and fruit preserves; jams; eggs,
milk and other dairy products; edible oils and fats; pickles.; Class 30: Coffee,
tea, cocoa, sugar, rice, tapioca, sago, coffee substitutes; flour and
preparations made from cereals (except fodder); bread, biscuits, cakes, pastry
and confectionery, ices,honey, treacle; yeast and baking powders; salt, mustard;
vinegar, sauces, spices; ice.; Class 31: Agricultural, horticultural and
forestry products and grains not included in other classes; living animals;
fresh fruits and vegetables; seeds, natural plants and flowers; foodstuffs for
animals, malt.; Class 32: Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages. Italy   DOLE   Dole Food Company, Inc.  
Registered     16-Feb-56   1202797   30-Jun-09   29 Int., 32 Int.   (29) Canned
fruits, fruit cocktail, frozen fresh fruit; (32) Fruit juices, fruit nectar,
frozen concentrated fruit juices. Italy   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   MI96C005770   16-Jun-86   761801   5-Mar-87   29 Int.,
30 Int., 31 Int., 32 Int.   (29) Canned pineapple; canned fruits and
vegetables;; (30) Frozen confections and soft serve dessert mix;; (31) Fresh
fruits and vegetables;; (32) Fruit juices; fruit juice drinks; frozen fruit
juice concentrates. Jamaica   DOLE   Dole Food Company, Inc.   Registered      
9661   7-Jun-63   29 Int.   Fruits, fruit cocktail, vegetables, vegetable juices
and pie fillings, all being canned, bottled, preserved, dried or frozen Jamaica
  DOLE   Dole Food Company, Inc.   Registered       9663   13-Nov-63   32 Int.  
FRT JUICE, VEG JUICE (BVRGS), TOMATO JUICE, FRT NCTRS, NON-A DRINKS & PREPS; ALL
BEING CN, BTLD OR FRZN; CN FRZN CNCNTRTD FRT JUICES

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Jamaica   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered   29/661    
20507   25-Jan-80   29 Int., 32 Int.   (29) Canned fruit, canned vegetables.;
(32) Fruit juices. Japan   COUNTRY STYLE   Dole Food Company, Inc.   Registered
  173694/1997   6-Nov-97   4289361   2-Jul-99   32 Int.   Fruit drinks adding
thereto vegetable juice (excluding tomato juices); other fruit drinks (excluding
tomato juices); soft drinks adding thereto vegetable juice; other soft drinks
Japan   DOLE   Dole Food Company, Inc.   Registered       467590   30-Jun-55  
29 Int., 30 Int., 32 Int., N40 Nat.   (29) Frozen fruits.; (30) Ices.; (32) Soft
drinks, fruit juice beverages, soda water, mandarin water, lemonade, cider,
syrups of fruits, fruit juices, fruit punch. (Original goods: Canned fruit
juices, fruit cocktail and all other goods in this class.); Japan   DOLE   Dole
Food Company, Inc.   Registered   76290/1967   7-Dec-67   848179   7-Mar-70  
29 Int., 31 Int.   Fruits, canned fruits, canned vegetables, canned products,
vegetable juice, and the other goods belonging to this class. Japan   DOLE  
Dole Food Company, Inc.   Registered   514/1987     2483513   25-Dec-92  
30 Int.   Ice bar containing fruit pulp and juice, frozen confectionery,
confectionery, and breads and buns. Japan   DOLE & Banana Character Design  
Dole Food Company, Inc.   Registered   2000-73179   30-Jun-00   4767871  
30-Apr-04   29 Int., 32 Int.   Banana flavored milk products, milk products
containing bananas, processed banana, frozen bananas; Banana flavored soft
drinks, soft drinks containing bananas, banana juices, vegetable juices
containing bananas, banana flavored whey beverages, whey beverages containing
bananas; Japan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
60-044230   1-May-85   2436612   31-Jul-92   30 Int.   Ice bar containing fruit
pulp and juice, other frozen confectionery and the other goods belonging to this
class. Japan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
44229/1985   1-May-85   2245375   30-Jul-90   30 Int., 32 Int., N29 Nat.  
Frozen fruit juices and all other goods in this class, including tea, coffee,
cocoa, soft drinks, fruit juices and ice; Japan   DOLE & SUN DESIGN & FRUIT
COOLER (in katakana)   Dole Food Company, Inc.   Registered   2000-19643  
2-Mar-00   4456821   2-Mar-01   32 Int.   Soft drinks, fruit juices, vegetable
juices Japan   DOLE (in Katakana)   Dole Food Company, Inc.   Registered  
135127/1986   24-Dec-86   2245376   30-Jul-90   32 Int., N29 Nat.   Fruit
juices, other fruit juices and other goods belonging to this class.; Japan  
DOLEWHIP   Dole Food Company, Inc.   Registered   145044/1989   21-Dec-89  
2501573   26-Feb-93   30 Int.   Frozen confections, other confectionery, and
breads and buns. Japan   DOLEWHIP   Dole Food Company, Inc.   Registered  
145046/1989   21-Dec-89   2509760   26-Feb-93   30 Int.   Mixes for dessert
confections in creamy form, and other goods under this class. Japan   DOLEWHIP &
DESIGN   Dole Food Company, Inc.   Registered   145047/1989   21-Dec-89  
2509761   26-Feb-93   30 Int. Nat.   Mixes for dessert confections in creamy
form, and other goods in this class.; Japan   DOLICIOUS   Dole Food Company,
Inc.   Registered   2010-009147   9-Feb-10   5353901   17-Sep-10   32 Int.  
Fruit juices; frozen fruit beverages; fruit and fruit juice concentrates and
purees; smoothie drinks; non-alcoholic beverages containing fruit juices.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Japan   HARVEST COLLECTION   Dole Food Company, Inc.   Registered   75326/1998  
4-Sep-98   4344767   17-Dec-99   32 Int.   Soft drinks, adding thereto vegetable
juice. Other soft drinks, fruit drinks adding thereto vegetable juice excluding
tomato juice, other fruit drinks excluding tomato juice Japan   KINGSIZE &
DESIGN   ROYAL PACKING CO.   Registered   04-010580   4-Feb-92   2677912  
29-Jun-94   29 Int., 31 Int., 32 Int.   (29) Processed vegetables and fruits,
frozen vegetables, and frozen fruits.; (31) Vegetables and fruits.; (32)
Vegetable juices. Japan   MADE IN PARADISE   Dole Food Company, Inc.  
Registered   32009/1998   17-Apr-98   4413365   1-Sep-00   32 Int.   Soft drinks
adding thereto fruit juice and vegetable juice, Other soft drinks, Fruit drinks
adding thereto vegetable juice, Other fruit drinks (excluding tomato juice)
Japan   MAKE EVERY DAY SHINE   Dole Food Company, Inc.   Pending   2011-091059  
19-Dec-11       29 Int.   Preserved fruits and vegetables; canned fruits and
vegetables; processed fruits and vegetables; frozen fruits and vegetables; dried
fruits and vegetables; cooked fruits and vegetables; fruit jellies; jams; fruit
sauces; nuts; milk and milk products. Japan   MAKE EVERY DAY SHINE   Dole Food
Company, Inc.   Pending   2011-091058   19-Dec-11       30 Int.   Ices; ice
cream; ice candies; other edible ices; ice cream mixes; sherbet mixes, powders
for ice cream; coffee bean; chocolate and chocolates; cereal-based snacks. Japan
  MAKE EVERY DAY SHINE   Dole Food Company, Inc.   Pending   2011-091060  
19-Dec-11       32 Int.   Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. Japan   PLANTATION   Dole Food Company, Inc.
  Registered   1807/1980     1665954   22-Mar-84   29 Int., 32 Int.   (29)
Processed fruits and vegetables.; (32) Vegetable juices. Japan   PURE & LIGHT  
Dole Food Company, Inc.   Registered   124213/1992   15-Jun-92   3034711  
31-Mar-95   32 Int.   Beer, soft drinks, fruit juices, vegetable juices, why
beverages, extracts of hops for making beer Japan   QUALITY STAR with Katakana  
Dole Food Company, Inc.   Registered   99854/1995   29-Sep-95   4070040  
17-Oct-97   32 Int.   Soft drinks, fruit juices, fruit and soft drinks adding
vegetable juice to fruit juice, vegetable juices Japan   ROYAL HARVEST   Dole
Food Company, Inc.   Registered   38005/1975   2-Apr-75   1346289   29-Sep-78  
29 Int., N32 Nat.   Edible meats, eggs, edible marine products, vegetables,
fruits, processed foodstuffs; Japan   SUN GIANT   Bud Antle, Inc.   Registered  
70684/84   4-Jul-84   1966408   23-Jul-87   29 Int., N32 Nat.   Meats, eggs,
edible marine products, vegetables, fruits, processed foodstuffs (excluding
those belonging to other classes).; Japan   SUN GIANT & ARC DESIGN   Bud Antle,
Inc.   Registered   70685/84     1988825   27-Oct-87   29 Int., 31 Int., 32 Int.
  (29) Frozen fruits, frozen vegetables, processed vegetables and fruits.; (31)
Fresh fruits, vegetables (other than tea leaves);; (32) Vegetable juice
(beverages).

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Japan   SWEETIO & SWEETIO in Katakana   Dole Food Company, Inc.   Registered  
2006-13902   17-Feb-06   4999649   27-Oct-06   29 Int., 30 Int., 32 Int.   (29)
Processed vegetables and fruits; frozen vegetables; frozen fruits; milk and
other milk products.; (30) Ices; confectionery, bread and buns; ice cream mixes;
sherbet mixes; instant confectionery mixes; flour for food.; (32) Carbonated
drinks mixes, syrups for beverages, other carbonated drinks (refreshing
beverages); non-alcoholic fruit juice beverages; frozen concentrates for making
fruit juice beverages; whey beverages; vegetable juices (beverages). Japan   THE
BEST OF DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   84991/1991  
9-Aug-91   2679845   29-Jun-94   29 Int., 30 Int., 31 Int., 32 Int.   (29)
Frozen vegetables, frozen fruits, processed vegetables and fruits, soybean
milk.; (30) Unroasted coffee, cereal preparations, instant confectionery mixes.;
(31) Vegetables, fruits.; (32) Vegetable juices. Japan   THE FRESH FRUIT
SPECIALIST with Katakana   Dole Food Company, Inc.   Registered   108009/1995  
20-Oct-95   4128043   27-Mar-98   32 Int.   Soft drinks, adding thereto fruit
juice and vegetable juice, other soft drinks, fruit drinks adding thereto
vegetable juice, other fruit drinks (excluding tomato juice) Japan   TROPI KAI  
Dole Food Company, Inc.   Registered   204606/1987     746645   30-Jun-67  
29 Int., N32 Nat.   CN FRTS & OTHER GOODS WITHIN THIS CLASS ; Japan   TROPICAL
COLLECTION   Dole Food Company, Inc.   Registered   166560/1997   14-Oct-97  
4271921   19-May-99   32 Int.   Fruit drinks adding thereto vegetable juice,
other fruit drinks, soft drinks adding thereto vegetable juice, other soft
drinks, vegetable juice Jordan   DOLE   Dole Food Company, Inc.   Pending  
115845   30-Dec-10       29 Int.   Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruits and vegetables; jellies, jams, fruit sauces;
nuts, milk and milk products. Jordan   DOLE   Dole Food Company, Inc.   Pending
  115928   30-Dec-10       30 Int.   Ices; frozen confections and dry powdered
mixes for use in the preparation of a soft serve dessert; coffee beans;
chocolate and chocolates. Jordan   DOLE   Dole Food Company, Inc.   Pending  
115843   30-Dec-10       32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Jordan   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   26677   18-Mar-91   28641   14-Oct-91   30
Int.   FROZEN CONFECTIONS AND DESSERTS AND SOFT SERVE DESSERT MIXES Jordan  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   26665   18-Mar-91  
28623   14-Oct-91   32 Int.   CANNED, CHILLED & FROZEN FRUIT JUICES; FRUIT JUICE
DRINKS; FROZEN FRUIT JUICE CONCENTRATES & FRUIT BASED SOFT DRINKS; FRUIT NECTARS
Jordan   DOLE (IN ARABIC)   Dole Food Company, Inc.   Registered     22-Sep-81  
18813   22-Sep-81   32 Int.   CN FRT JUICES ;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Kazakhstan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   45603  
23-Dec-08   33851   23-Dec-08   29 Int., 30 Int., 31 Int., 32 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products.; Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates.; Fresh fruits and fresh
vegetables.; Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Kenya   DOLE & FADING BLUE   Dole Food Company, Inc.  
Registered       27090   11-Mar-80   29 Int., 32 Int.   (29) Canned fruits and
vegetables.; (32) Fruit juices. Kenya   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   65279   2-Apr-09   65279   2-Apr-09   29 Int., 30 Int.,
31 Int., 32 Int.   (29) Preserved, canned, processed, fresh-cut, frozen, dried
and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and
milk products. (30) Ices; frozen confections and dry powdered mixes for use in
the preparation of a soft serve dessert; coffee beans; chocolate and chocolates.
(31) Fresh fruit; fresh vegetables. (32) Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Korea, Republic of   ALOHA   Dole
Food Company, Inc.   Registered   84-12484     113627   5-Jun-85   30 Int.,
32 Int.   (30) Green tea, black tea.; (32) Fruit syrup, fruit liquid, lemon
juice, apple juice, orange juice, pineapple juice, grape juice, tomato juice,
soda water lemonade, gingerale, soda pop cola syrup, carbonated water. Korea,
Republic of   DOLE   Dole Food Company, Inc.   Registered   84-3029     9907  
8-Jun-65   29 Int., 31 Int., 32 Int., N05 Nat.   (29) Canned pie filling, canned
fruits, vegetable juices, fruit cocktail.; (31) Fruits and vegetables.; (32)
Concentrated fruit juices, fruit juices, and fruit nectars.;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Korea, Republic of   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
86-10685   11-Jun-86   145677   25-Sep-87   29 Int., 30 Int., 31 Int.   (29)
Walnuts, chestnuts, pine nuts, soybean milk, canned pineapple, almond,
pistachio, raisins, date, dried plum, bottled vegetables or fruits, canned
vegetables or fruits, jams, vegetable juices, dried persimmons,; (30) Wheat
flour, baking powder, dried barley malt.; (31) Rice, soybeans, pine mushrooms,
bean sprouts, green bean sprouts, radishes, carrots, sweet potatoes, potatoes,
burdocks, Chinese cabbage, cabbage, spinach, lettuce, green (Welsh) onions,
bamboo shoots, cucumbers, eggplants, gourds, pumpkins, tomatoes, red peppers,
pickpurses, purple perilla plants, ginger, Chinese peppers, parsley, brackens,
royal ferns, butterburs, garlic, unripe beans, fragrant mushrooms, white gourds,
sugar canes, sugar beets, mandarin oranges, lemons, pears, apples, persimmons,
loquats, peaches, grapes, strawberries, melons, watermelons, Korean melons,
bananas, apricots, plums, jujubes, cherries, oranges, pineapples, oatmeal,
blended feed, seeds for farming, saplings.; Korea, Republic of   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   86-10686     135990   30-Dec-86
  30 Int.   Dry confections, ice cake; castella; ice cream; fried dough-cake;
frozen-candy; cracker; wafers, chocalate, hard-tack; candy, cream puff, hot
cake, ginger processed w/ sugar, bread, rice cake, steamed cakes, bisuit, drops,
wheat gluten, roasted soy bean, sweet bean jelly, cooky, sweet meat, chewing
gum, caramel, nougat, doughnut, ice candy, sherbet, sugar.; Korea, Republic of  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   86-10687   11-Jun-86
  146047   6-Oct-87   30 Int., 32 Int.   (30) Green tea, coffee, ice.; (32)
Fruit syrup, concentrated fruit juice, lemon water, apple juice, orange juice,
pineapple juice, grape juice, tomato juice, fruit powder, soda, soda water,
lemonade, gingerale, cola syrup, carbonated water, coffee syrup, mineral water,
soft drinks and fruit beverages.; Korea, Republic of   DOLE IN KOREAN CHARACTERS
  Dole Food Company, Inc.   Registered   91-28663   7-Oct-91   263411  
19-May-93   29 Int., 30 Int., 32 Int., N05 Nat.   (29) Canned fruits.; (30)
Black tea, coffee.; (32) Mineral water, pineapple juice, orange juice, blends of
fruit juice (including mixed juice of pinapple-orange and
pineapple-orange-banana), peach nectar, apricot nectar, grape nectar, apple
nectar, blends of fruit nectar, fruit liquid, fruit juice, fruit powder, fruit
syrup.;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Korea, Republic of   DOLE IN KOREAN CHARACTERS (DOL)   Dole Food Company, Inc.  
Registered   40-2010-55381   28-Oct-10   40-907510   29-Feb-12   29 Int.,
30 Int., 31 Int., 32 Int.   Preserved, canned, processed, fresh-cut, frozen,
dried and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk
and milk products, and other goods included in this class.; Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates; and other goods included in
this class.; Fresh fruits and fresh vegetables, and other goods included in this
class.; Mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups, frozen concentrates and other preparations for making
beverages, and other goods included in this class. Korea, Republic of   DOLE ON
BLUE BACKGROUND   Dole Food Company, Inc.   Registered   8039   1-Nov-69   19563
  13-Jun-70   29 Int., 32 Int.   Canned Fruit Syrup; Canned Sweet Drinks; Canned
Fruits Cocktail; Canned Enriched Fruit Syrup; Korea, Republic of   DOLE SUNRISE
TROPICAL BLEND   Dole Food Company, Inc.   Registered   40-2010-1333   11-Jan-10
  40-865053   17-May-11   32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Korea, Republic of   DOLE SUNRISE
TROPICAL BLEND (in Korean)   Dole Food Company, Inc.   Registered   40-2010-1487
  12-Jan-10   40-865065   17-May-11   32 Int.   Mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Korea, Republic of  
DOLE SWEETIO & SWEETIO in Korean char. & Design   Dole Food Company, Inc.  
Registered   40200729474   1-Jun-07   400776244   16-Jan-09   29 Int., 30 Int.,
32 Int.   29) Processed vegetables and fruits; frozen vegetables; frozen fruits;
milk and other milk products.; (30) Ices; confectionery, bread and buns; ice
cream mixes; sherbet mixes; instant confectionery mixes; flour for food.; (32)
Carbonated drinks mixes, syrups for beverages, other carbonated drinks
(refreshing beverages); non-alcoholic fruit juice beverages; frozen concentrates
for making fruit juice beverages; whey beverages; vegetable juices (beverages).
Korea, Republic of   DOLE WHIP   Dole Food Company, Inc.   Pending   not yet
assigned   10-Jul-12       30 Int.   Non-dairy frozen confections; ice creams.
Korea, Republic of   DOLICIOUS   Dole Food Company, Inc.   Registered  
40-2010-7098   9-Feb-10   40-851381   27-Jan-11   32 Int.   Fruit juices; frozen
fruit beverages; fruit and fruit juice concentrates and purees; smoothie drinks;
non-alcoholic beverages containing fruit juices.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Korea, Republic of   MAKE EVERY DAY SHINE   Dole Food Company, Inc.   Pending  
40-2012-53937   28-Aug-12       29 Int., 30 Int., 31 Int., 32 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, edible seeds; milk and milk products.; Ices;
frozen confections and dry powdered mixes for use in the preparation of a soft
serve dessert; coffee beans; chocolate and chocolates, cereal-based snacks,
smoothies.; Fresh fruit; fresh vegetables; unprocessed edible seeds and nuts.;
Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Korea, Republic of   ROYAL HAWAIIAN   Dole Food Company, Inc.  
Registered   84-12481   16-Aug-84   112799   20-May-85   29 Int., N02 Nat.  
Canned and bottled fruits, fruit jams, fruit jellies, vegetable juice.; Kosovo  
DOLE   Dole Food Company, Inc.   Registered   82   4-Feb-08   2491-2011  
3-Mar-11   29 Int., 32 Int.   (29) Preserved fruits, preserved stuffings for
pastes, frozen fresh fruits, preserved vegetable, preserved fruit cocktails.;
(32) Preserved fruit juices, preserved non-alcoholic fruit drinks, preserved
vegetable juices, preserved concentrated fruit juices. Kosovo   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   83   4-Feb-08   2492-2011  
3-Mar-11   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, dried, cooked,
and canned or bottled fruits and vegetables; nuts, frozen and frosted foods.;
(30) Frozen confections and desserts and soft serve dessert mixes.; (31) Fresh
fruits and vegetables.; (32) Canned, chilled and frozen fruit juices; fruit
juice drinks; frozen fruit juice concentrates and fruit based soft drinks and
fruit nectars. Kuwait   DOLE   Dole Food Company, Inc.   Registered   100152  
21-Dec-08   83793   21-Dec-08   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables; jellies, jams, fruit
sauces; nuts, milk and milk products. Kuwait   DOLE   Dole Food Company, Inc.  
Registered   100153   21-Dec-08   83794   21-Dec-08   30 Int.   Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates. Kuwait   DOLE   Dole Food
Company, Inc.   Registered   100155   21-Dec-08   85443   21-Dec-08   32 Int.  
Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Kuwait   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered  
    11661   27-Sep-80   29 Int., 32 Int.   Canned fruit, fruit juices, canned
vegetables; Kuwait   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
100156   21-Dec-08   83795   21-Dec-08   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables; jellies, jams, fruit
sauces; nuts, milk and milk products. Kuwait   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   100157   21-Dec-08   84095   21-Dec-08   30 Int.  
Ices; frozen confections and dry powdered mixes for use in the preparation of a
soft serve dessert; coffee beans; chocolate and chocolates.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Kuwait   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   100159  
21-Dec-08   85444   21-Dec-08   32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Kuwait   DOLE (IN ARABIC)   Dole
Food Company, Inc.   Registered   12909   12-Jan-81   12050   5-Sep-82  
29 Int., 32 Int.   (29) Canned fruits and vegetables.; (32) Fruit juices. Kuwait
  DOLE (IN ARABIC) W/LEAFY CROWN   Dole Food Company, Inc.   Registered   17287
  14-Nov-84   16121   5-May-86   29 Int., 32 Int.   (29) Canned fruits and
vegetables and vegetable juices.; (32) Fruit juice. Kyrgyz Republic   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Pending   A0011693   12-Mar-08       29 Int.,
30 Int., 31 Int., 32 Int.   29) Canned or bottled fruits; Cut fruits; Dried
fruits; Frozen fruits; Processed vegetables and fruits, Cut vegetables;
Vegetable salads; 30) Fruit ices; Frozen dessert consisting of fruit and cream
or cream substitutes; Coffee beans; Ground coffee beans; Chocolate and
chocolates; Chocolate bars; 31) Fresh fruit and vegetables; Cut flowers; Live
flower arrangements; 32: Aerated fruit juices; Frozen fruit beverages; Fruit
beverages; Fruit concentrates and purees used as ingredients of beverages; Fruit
drinks and juices; Fruit juice bases; Fruit juice concentrates; Non-alcoholic
beverages containing fruit juices Laos   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   19017   18-Nov-08   18417   18-Nov-08   29 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products. Laos   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   19018   18-Nov-08   18418  
18-Nov-08   30 Int.   Ices; frozen confections and dry powdered mixes for use in
the preparation of a soft serve dessert; coffee beans; chocolate and chocolates.
Laos   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   19020  
18-Nov-08   18420   18-Nov-08   32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Latvia   DOLE   Dole Food Company,
Inc.   Registered   M-93-4952   19-May-93   M-32892   20-Jun-96   29 Int.,
30 Int., 31 Int., 32 Int.   (29) Preserved, dried, cooked, canned or bottled
fruits and vegetables; nuts; frozen and frosted fruits.; (30) Frozen confections
and desserts and soft serve dessert mixes.; (31) Fresh fruits and vegetables.;
(32) Canned, chilled, frozen fruit juices; fruit juice drinks; frozen fruit
juice concentrates; and fruit based soft drinks; fruit nectars. Latvia   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   M-93-4953   19-May-93  
M-32893   20-Jun-96   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved,
dried, cooked and canned or bottled fruits and vegetables; nuts; frozen and
frosted fruits;; (30) Frozen confections and desserts and soft serve dessert
mixes;; (31) Fresh fruits and vegetables;; (32) Canned, chilled and frozen fruit
juices; fruit juice drinks; frozen fruit juice concentrates and fruit base soft
drinks; fruit nectars

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Lebanon   DOLE   Dole Food Company, Inc.   Registered       96412   11-Dec-58  
29 Int., 32 Int.   (29) Canned fruits, canned fruit cocktail, canned vegetables,
canned vegetable juice, canned pie filling, frozen fresh fruits.; (32) Canned
fruit juices, canned frozen concentrated fruit juices. Lebanon   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   305/152488   1-Mar-91   105395  
1-Mar-91   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, dried, cooked
and canned or bottled fruits and vegetables; nuts; frozen and frosted fruits;;
(30) Frozen confections and desserts and soft serve dessert mixes;; (31) Fresh
fruits and vegetables;; (32) Canned, chilled and frozen fruit juices, fruit
juice drinks, frozen fruit juice concentrates and fruit based soft drinks, fruit
nectars Lebanon   DOLE (IN ARABIC)   Dole Food Company, Inc.   Registered    
22-Sep-81   69711   3-Mar-83   29 Int., 32 Int.   (29) Canned fruits, canned
vegetables;; (32) canned fruit juices. Lebanon   DOLE FRUIT & BITS   Dole Food
Company, Inc.   Registered   142065   3-Apr-12   142065   3-Apr-12   32 Int.  
Fruit juices. Liberia   DOLE   Dole Food Company, Inc.   Registered      
218/2008   5-Jun-63   30 Int., 32 Int.   Substances used as food or ingredients
in food,; (32) beverages and preparations for making beverages. Liberia   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   LR/M/2009/00017   4-Apr-09  
LR/M/
2009/00017   4-Apr-09   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products. (30) Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates. (31) Fresh fruit; fresh
vegetables. (32) Mineral and aerated waters and other non-alcoholic drinks;
fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. Liechtenstein   DOLE   Dole Food Company,
Inc.   Registered     28-Apr-65   1911   28-Apr-65   29 Int.   Canned fruits,
canned fruit juice, canned fruit nectars, canned fruit cocktail, canned
vegetables, canned vegetable juices, canned pie filling, frozen fresh fruit.
Liechtenstein   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   A0011693
  12-Mar-08       29 Int., 30 Int., 31 Int., 32 Int.   29) Canned or bottled
fruits; Cut fruits; Dried fruits; Frozen fruits; Processed vegetables and
fruits, Cut vegetables; Vegetable salads; 30) Fruit ices; Frozen dessert
consisting of fruit and cream or cream substitutes; Coffee beans; Ground coffee
beans; Chocolate and chocolates; Chocolate bars; 31) Fresh fruit and vegetables;
Cut flowers; Live flower arrangements; 32: Aerated fruit juices; Frozen fruit
beverages; Fruit beverages; Fruit concentrates and purees used as ingredients of
beverages; Fruit drinks and juices; Fruit juice bases; Fruit juice concentrates;
Non-alcoholic beverages containing fruit juices

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Lithuania   DOLE   Dole Food Company, Inc.   Registered   ZP 8658   9-Jun-93  
22628   19-Apr-96   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, dried,
cooked, canned or bottled fruits and vegetables; nuts; frozen and frosted
fruits.; (30) Frozen confections and desserts and soft serve dessert mixes.;
(31) Fresh fruits and vegetables.; (32) Canned, chilled, frozen fruit juices;
fruit juice drinks; frozen fruit juice concentrates; and fruit based soft
drinks; fruit nectars. Lithuania   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   ZP 8659   9-Jun-93   22629   19-Apr-96   29 Int., 30 Int., 31 Int.,
32 Int.   (29) Preserved, dried, cooked, canned or bottled fruits and
vegetables; nuts; frozen and frosted fruits.; (30) Frozen confections and
desserts and soft serve dessert mixes.; (31) Fresh fruits and vegetables.; (32)
Canned, chilled, frozen fruit juices; fruit juice drinks; frozen fruit juice
concentrates; and fruit based soft drinks; fruit nectars. Macau   BUD OF
CALIFORNIA & DESIGN   Bud Antle, Inc.   Registered   7692-M   9-Feb-88   7692-M
  3-Jul-96   31 Int.   Agricultural, horticultural and foresty products and
grains not included in other classes; living animals; fresh fruits and
vegetables; seeds; live plants and flowers; foodstuffs for animals and malt
Macau   DOLE   Dole Food Company, Inc.   Registered   3134-M   16-Dec-87  
3134-M   25-Jan-88   32 Int.   Fruit juices preserved in cans, fruit syrups
preserved in cans, vegetable juices preserved in cans, concentrated juices of
frozen and canned fruits. Macau   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   8618-M   28-Apr-88   8618-M   23-Sep-92   29 Int.   Meat, fish,
poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies, jams, eggs, milk and other dairy products; edible oils and
fats, preserves, pickles. Macau   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   8619-M   28-Apr-88   8619-M   23-Sep-92   31 Int.   Agricultural,
horticultural and forestry products and grains not included in other classes;
living animals; fresh fruits and vegetables; seeds; live plans and flowers;
foodstuffs for animals, malt. Macau   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   8620-M   28-Apr-88   8620-M   23-Sep-92   32 Int.   Beer,
mineral and aerated waters and other non-alcoholic drinks, fruit beverages and
juices; syrups and other preparations for making beverages. Macau   PLANTATION  
Dole Food Company, Inc.   Pending   N/069420   12-Sep-12       32 Int.  
Non-alcoholic beverages; namely, fruit drinks and fruit juices; syrups and other
preparations for making beverages. Macau   SUN GIANT   Dole Food Company, Inc.  
Registered   N/47797   19-Feb-10   N/47797   10-Jun-10   29 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products. Macau   SUN GIANT  
Dole Food Company, Inc.   Registered   N/47798   19-Feb-10   N/47798   10-Jun-10
  32 Int.   Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups and other preparations for making beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Macedonia   DOLE   Dole Food Company, Inc.   Registered   PZ-2691/94   23-Nov-65
  1807   23-Nov-65   29 Int., 32 Int.   (29) Preserved, dried, cooked, canned,
bottled fruits and vedgetables; nuts; frozen and frosted fruits.; (32) Canned,
chilled, frozen fruit juices; fruit juice drinks; frozen fruit juice
concentrates; fruit based soft drinks; fruit nectars. Macedonia   DOLE & FADING
BLUE   Dole Food Company, Inc.   Registered   PZ-2690/94   10-Aug-79   1806  
20-Jan-83   29 Int., 32 Int.   (29) Preserved, dried, cooked, canned and bottled
fruits and vegetables; nuts; frozen and frosted fruits.; (32) canned, chilled or
frozen fruit juices; fruit juice drinks frozen fruit juice concentrates and
fruit based soft drinks; fruit nectars. Macedonia   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   Z-133/91   14-Jan-91   5581   21-Feb-00  
29 Int., 30 Int., 31 Int., 32 Int.   Preserved, dried, cooked and canned or
bottled fruits and vegetables; nuts; frozen and frosted fruits; Frozen
confections and desserts and soft serve dessert mixes; Fresh fruits and
vegetables; Canned, chilled and frozen fruit juices; fruit juice drinks; frozen
fruit juice concentrates and fruit based soft drinks; fruit nectars; ; ; Malaya
  DOLE   Dole Food Company, Inc.   Registered       M/B43291   16-Feb-65   29
Int.   Fruit, vegetables, vegetable juices, pie filling, all being canned,
bottled, preserved, dried or frozen and all other goods in Class 29. Malaya  
DOLE   Dole Food Company, Inc.   Registered       M/B43290   16-Feb-65   32 Int.
  Non-alcoholic drinks and makings thereof, fruit juices, tomato juice, canned,
bottled or frozen and all other goods in this class. Malaysia   DOLE   Dole Food
Company, Inc.   Pending   2010025165   30-Dec-10       29 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products. Malaysia   DOLE  
Dole Food Company, Inc.   Pending   2010025163   30-Dec-10       30 Int.   Ices;
frozen confections and dry powdered mixes for use in the preparation of a soft
serve dessert; coffee beans; chocolate and chocolates. Malaysia   DOLE   Dole
Food Company, Inc.   Pending   2010025164   30-Dec-10       32 Int.   Mineral
and aerated waters and other non-alcoholic drinks; fruit drinks and fruit
juices; syrups, frozen concentrates and other preparations for making beverages.
Malaysia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   8022204  
6-Nov-08   8022204   6-Nov-08   30 Int.   Ices; frozen confections and dry
powdered mixes for use in the preparation of a soft serve dessert; coffee beans;
chocolate and chocolates. Malaysia   DOLE & SUN DESIGN   Dole Food Company, Inc.
  Registered   8022206   6-Nov-08   8022206   6-Nov-08   32 Int.   Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrated fruit juices and other preparations for making
beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Malaysia   ECO PINE   Dole Food Company, Inc.   Pending   9019109   30-Oct-09  
    32 Int.   Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Malaysia   ECO PINEAPPLE   Dole Food Company, Inc.   Pending  
9019111   30-Oct-09       32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Malta   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   20219   4-Jan-91   20219   4-Jan-91   30 Int.
  Frozen confctions and desserts and soft serve dessert mixes. Malta   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   20221   4-Jan-91   20221  
4-Jan-91   32 Int.   Canned, chilled and frozen fruit juices; fruit juice
drinks; frozen fruit juice concentrates and fruit based soft drinks; fruit
nectars. Mexico   DOLE   Dole Food Company, Inc.   Registered   1145387  
5-Jan-11   1248347   5-Jan-11   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables; jellies, jams, fruit
sauces; nuts, milk and milk products. Mexico   DOLE   Dole Food Company, Inc.  
Registered   1145388   5-Jan-11   1245499   5-Jan-11   30 Int.   Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates. Mexico   DOLE   Dole Food
Company, Inc.   Registered   1145390   5-Jan-11   1212978   5-Jan-11   32 Int.  
Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Mexico   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
248272   2-May-85   333412   2-Oct-87   29 Int., 31 Int., 32 Int.   Canned
pineapple and other canned fruits, canned vegetables; Fresh fruits and fresh
vegetables; Fruit juices, fruit juice drinks, frozen fruit juice concentrates.
Moldova   DOLE   Dole Food Company, Inc.   Registered   25187   27-Mar-09  
21685   27-Mar-09   29 Int.   Preserved, canned, processed, fresh-cut, frozen,
dried and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk
and milk products. Moldova   DOLE   Dole Food Company, Inc.   Registered   25190
  27-Mar-09   20771   27-Mar-09   32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Moldova   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   25182   27-Mar-09   20604   27-Mar-09   29
Int.   Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits
and vegetables; jellies, jams, fruit sauces; nuts, milk and milk products.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Moldova   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   A0011693  
12-Mar-08   972948   12-Mar-08   29 Int., 30 Int., 31 Int., 32 Int.   Canned or
bottled fruits; cut fruits; dried fruits; frozen fruits; processed vegetables
and fruits; cut vegetables; vegetable salads.; Fruit ices; frozen dessert
consisting of fruit and cream or cream substitutes; coffee beans; ground coffee
beans; chocolate and chocolates; chocolate bars.; Fresh fruit and vegetables;
cut flowers; live flower arrangements.; Aerated fruit juices; frozen fruit
beverages; fruit beverages; fruit concentrates and purees used as ingredients of
beverages; fruit drinks and juices fruit juice bases; fruit juice concentrates;
non-alcoholic beverages containing fruit juice. Moldova   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   25183   27-Mar-09   19588   27-Mar-09  
30 Int.   Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert; coffee beans; chocolate and chocolates.
Moldova   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   25185  
27-Mar-09   20605   27-Mar-09   32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Monaco   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Pending   A0011693   12-Mar-08       29 Int., 30 Int.,
31 Int., 32 Int.   Canned or bottled fruits; cut fruits; dried fruits; frozen
fruits; processed vegetables and fruits; cut vegetables; vegetable salads.;
Fruit ices; frozen dessert consisting of fruit and cream or cream substitutes;
coffee beans; ground coffee beans; chocolate and chocolates; chocolate bars.;
Fresh fruit and vegetables; cut flowers; live flower arrangements.; Aerated
fruit juices; frozen fruit beverages; fruit beverages; fruit concentrates and
purees used as ingredients of beverages; fruit drinks and juices; fruit juice
bases; fruit juice concentrates; non-alcoholic beverages containing fruit juice.
Mongolia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   A0011693  
12-Mar-08       29 Int., 30 Int., 31 Int., 32 Int.   29) Canned or bottled
fruits; Cut fruits; Dried fruits; Frozen fruits; Processed vegetables and
fruits, Cut vegetables; Vegetable salads; 30) Fruit ices; Frozen dessert
consisting of fruit and cream or cream substitutes; Coffee beans; Ground coffee
beans; Chocolate and chocolates; Chocolate bars; 31) Fresh fruit and vegetables;
Cut flowers; Live flower arrangements; 32: Aerated fruit juices; Frozen fruit
beverages; Fruit beverages; Fruit concentrates and purees used as ingredients of
beverages; Fruit drinks and juices; Fruit juice bases; Fruit juice concentrates;
Non-alcoholic beverages containing fruit juices

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Montenegro   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   A0011693  
12-Mar-08         Montserrat   DOLE   Dole Food Company, Inc.   Registered      
556   19-Dec-63   29 Int.   Fruits, vegetables, vegetable juices; pie fillings,
consisten principally of fruit; all being canned bottled, preserved, dried or
frozen. Montserrat   DOLE   Dole Food Company, Inc.   Registered       557  
6-May-63   32 Int.   Non-alcoholic drinks and preparations for making
non-alcoholic drinks, all included in class 32; fruit juice, tomato juice; all
being canned, bottled or frozen. Montserrat   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   3973   17-Jun-09   3973   17-Jun-09   29 Int.,
30 Int., 31 Int., 32 Int.   Preserved, canned, processed, fresh-cut, frozen,
dried and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk
and milk products.; Ices; frozen confections and dry powdered mixes for use in
the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates.; Fresh fruits and fresh vegetables.; Mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Morocco   DOLE   Dole
Food Company, Inc.   Pending   40642   17-Oct-11       29 Int., 30 Int.,
31 Int., 32 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and milk
products.; Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert; coffee beans; chocolate and chocolates.;
Fresh fruit; fresh vegetables. ; Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Morocco   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   45902     45902   28-Dec-90   29 Int.,
30 Int., 31 Int., 32 Int.   PRESERVED, DRIED, COOKED & CANNED OR BOTTLED FRUITS
& VEG; NUTS; FROZEN & FROSTED FRUITS; ; ; Mozambique   DOLE   Dole Food Company,
Inc.   Registered   5491   14-Sep-01   5491/2001   14-Sep-01   29 Int.   Meat,
fish, poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; eggs, milk and milk products; edible
oils and fats. Mozambique   DOLE   Dole Food Company, Inc.   Registered   5492  
14-Sep-01   5492/2001   14-Sep-01   30 Int.   Frozen confections and dry
powdered mix for use in the preparation of a soft serve dessert. Mozambique  
DOLE   Dole Food Company, Inc.   Registered   6721   27-Dec-02   6721  
27-Dec-02   32 Int.   Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages. Mozambique   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered
  6723   27-Dec-02   6723   27-Dec-02   29 Int.   Meat, fish, poultry and game;
meat extracts; preserved, dried and cooked fruits and vegetables; jellies, jams,
fruit sauces; eggs, milk and milk products; edible oils and fats.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Mozambique   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   6725  
27-Dec-02   6725   27-Dec-02   30 Int.   Frozen confections and dry powdered mix
for use in the preparation of a soft serve dessert. Mozambique   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   5495   14-Sep-01   5495/2001  
14-Sep-01   32 Int.   Beers; mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups and other preparations for making
beverages. Namibia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending  
TM/T/2009/724   7-Jul-09       29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables; jellies, jams, fruit
sauces; nuts, milk and milk products. Namibia   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Pending   TM/T/2009/725   7-Jul-09       30 Int.   Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates. Namibia   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Pending   TM/T/2009/723   7-Jul-09       32 Int.  
Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Netherlands Antilles   DOLE & FADING BLUE   Dole Food Company, Inc.  
Registered       2041   27-May-80   29 Int., 32 Int.   CN FRT, FRT JUICES, CN
VEGS ; Netherlands Antilles   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered     16-Jul-91   16675   25-Feb-92   29 Int., 30 Int., 31 Int.,
32 Int.   Preserved, dried, cooked and canned or bottled fruits and vegetables;
nuts; frozen and frosted fruits; Frozen confections and desserts and soft serve
dessert mixes; Fresh fruits and vegetables; Canned, chilled and frozen fruit
juices, fruit juice drinks, frozen fruit juice concentrates and fruit based soft
drinks, fruit nectars; ; ; New Zealand   DOLE   Dole Food Company, Inc.  
Pending   959708   30-May-12       31 Int.   Fresh fruit; fresh vegetables;
fresh flowers; cut flowers and live plants. Norway   DOLE   Dole Food Company,
Inc.   Registered       52616   22-Aug-58   29 Int., 31 Int.   Fresh and frozen
fruit and vegetables; hermetically preserved food and stimulants, including
fruit, berries, vegetables and juices and hermetically preserved syrups and
fruit, berries and blossoms ; Norway   DOLE   Dole Food Company, Inc.  
Registered       79066   4-May-70   32 Int.   Canned fruit and vegetable juices
Norway   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   86/1705  
18-Feb-88   131675   18-Feb-88   29 Int., 30 Int., 31 Int., 32 Int.   (29)
Canned pineapple and canned fruits, canned vegetables.; (30) Frozen confection
and soft serve dessert mix.; (31) Fresh fruits and fresh vegetables.; (32) Fruit
drinks, fruit juice drinks, frozen fruit juice concentrates. Norway   DOLICIOUS
  Dole Food Company, Inc.   Registered   201001178   5-Feb-10   255537  
14-May-10   32 Int.   Fruit juices; frozen fruit beverages; fruit and fruit
juice concentrates and purees; smoothie drinks; non-alcoholic beverages
containing fruit juices. Oman   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   5165   19-Jan-91   5165   19-Jan-91   30 Int.   Frozen confections
and soft serve dessert mixes. Oman   DOLE & SUN DESIGN   Dole Food Company, Inc.
  Registered   5167   19-Jan-91   5167   19-Jan-91   32 Int.   Canned, chilled
and frozen fruit juices; fruit juice drinks; frozen fruit juice concentrates and
fruit based soft drinks; fruit nectars.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Pakistan   DOLE   Dole Food Company, Inc.   Registered       39385   6-Jun-63  
29 Int.   Fruits, fruit cocktail, vegetables, vegetable juices and pie fillings,
all being canned, bottled, preserved, dried or frozen Pakistan   DOLE   Dole
Food Company, Inc.   Registered     6-Jun-63   39384   6-Jun-63   32 Int.  
Fruit juices, vegetable juices (beverages), tomato juice, fruit nectars,
non-alcoholic drinks, and preparations for making non-alcoholic drinks, all
being canned, bottled or frozen; and canned frozen concentrated fruit juices
Pakistan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   270404  
30-Jul-09       29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried
and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and
milk products. Pakistan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending
  270403   30-Jul-09       30 Int.   Ices; frozen confections and dry powdered
mixes for use in the preparation of a soft serve dessert; coffee beans;
chocolate and chocolates. Pakistan   DOLE & SUN DESIGN   Dole Food Company, Inc.
  Pending   270401   30-Jul-09       32 Int.   Mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Panama   DOLE & SUN
DESIGN   Renaissance Capital Corp.   Registered   64598   20-Jan-93   64598  
3-Jul-95   29 Int.   Meat, fish, poultry and game; meat extracts; preserved,
dried and cooked fruits and vegetables; jellies, jams, eggs, milk and milk
products; edible oils and fats; salad dressings; preserves. Panama   DOLE & SUN
DESIGN   Renaissance Capital Corp.   Registered   64597   20-Jan-93   64597  
17-Jun-94   30 Int.   Coffee, tea, cocoa, sugar, rice, tapioca, sago, coffee
substitutes; flour and preparations made from cereals; bread, pastry and
confections; ices; honey, treacle, yeast, baking powder, salt, mustard, vinegar,
sauces (condiments), spices; ice. Panama   DOLE & SUN DESIGN   Renaissance
Capital Corp.   Registered   64596   20-Jan-93   64596   17-Jun-94   32 Int.  
Beer, mineral and aerated water and other non-alcoholic beverages; fruit juice
and nectars; syrup and other preparations for making beverages. Panama   DOLE ON
BLUE BACKGROUND   Renaissance Capital Corp.   Registered       32125   4-May-82
  32 Int.   Juices. Papua New Guinea   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   68527   2-Nov-09   A68527   2-Nov-09   30 Int.   Ices;
frozen confections and dry powdered mixes for use in the preparation of a soft
serve dessert; coffee beans; chocolate and chocolates. Papua New Guinea   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   68529   2-Nov-09   A68529  
2-Nov-09   32 Int.   Mineral water, non-alcoholic beverages, fruit juices
(including frozen fruit juice), fruit juice concentrates, fruit based beverages.
Paraguay   DOLE   Dole Food Company, Inc.   Registered       148486   10-Feb-41
  29 Int.   Canned fruits and vegetables, all goods in class 29. Paraguay   DOLE
  Dole Food Company, Inc.   Registered       148487   10-Feb-41   30 Int.  
Coffee, tea, cocoa and all goods in class 30. Paraguay   DOLE   Dole Food
Company, Inc.   Registered       148488   30-Jul-41   32 Int.   Canned fruit
juice and all goods in class 32. Paraguay   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   11846   30-Aug-91   257077   11-Feb-92   30 Int.  
Frozen confections and desserts and soft serve dessert mixes.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Paraguay   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   11845  
30-Aug-91   257079   11-Feb-92   32 Int.   Canned, chilled and frozen fruit
juices, fruit juice drinks, frozen fruit juice concentrates, and fruit based
soft drinks, fruit nectars. Peru   DOLE   Dole Food Company, Inc.   Registered  
442064   28-Dec-10   174088   18-Mar-11   29 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products. Peru   DOLE   Dole Food
Company, Inc.   Registered   442060   28-Dec-10   174637   5-Apr-11   30 Int.  
Ices; frozen confections and dry powdered mixes for use in the preparation of a
soft serve dessert; coffee beans; chocolate and chocolates. Peru   DOLE   Dole
Food Company, Inc.   Registered   442058   28-Dec-10   174086   17-Mar-11   32
Int.   Mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Peru   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered  
366298   11-Sep-08   366298   31-Dec-08   29 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products. Peru   DOLE & SUN DESIGN  
Renaissance Capital Corp.   Registered   366297   11-Sep-08   366297   31-Dec-08
  30 Int.   Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert; coffee beans; chocolate and chocolates.
Peru   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   366299  
11-Sep-08   366299   23-Feb-09   32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Philippines   ALOHA   Renaissance
Capital Corp.   Registered   4-2010-501830   13-Dec-10   4-2010-501830  
19-May-11   29 Int., 32 Int.   Preserved, canned, processed, fresh-cut, dried
and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and
milk products.; Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Philippines   DOLE   Renaissance Capital Corp.   Registered  
4-1997-120738   19-May-97   4-1997-120738   7-Feb-04   29 Int., 32 Int.   (29)
Canned fruit, canned fruit cocktail, frozen fresh fruits;; (32) canned fruit
juices. Philippines   DOLE   Renaissance Capital Corp.   Registered  
4-2008-002889   11-Mar-08   4-2008-002889   26-Nov-09   30 Int.   Ices, frozen
confections and dry powder mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates. Philippines   DOLE  
Renaissance Capital Corp.   Registered   4-2008-002891   11-Mar-08  
4-2008-002891   26-Nov-09   31 Int.   Fresh fruit; fresh vegetables; fresh
flowers, cut flowers and live plants. Philippines   DOLE & SUN DESIGN  
Renaissance Capital Corp.   Registered   58783   23-Apr-86   45050   16-Jun-89  
29 Int., 30 Int., 31 Int., 32 Int.   (29) Canned fruits;; (30) Frozen
confections and dry powdered mix for use in preparation of a soft serve
dessert;; (31) Fresh fruit;; (32) Fruit juices, fruit juice drinks, frozen fruit
concentrates for making the same

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Philippines   DOLE & SUN DESIGN   Renaissance Capital Corp.   Pending  
4-2010-005785   28-May-10       29 Int., 30 Int., 31 Int., 32 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products.; Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates.; Fresh fruits and fresh
vegetables.; Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Philippines   DOLE SINGLES & SUN Design   Renaissance Capital
Corp.   Registered   4-2002-0000654   25-Jan-02   4-2002-000654   23-Jul-05   32
Int.   Canned fruit juices; canned fruit juice drinks; light beverages
Philippines   DOLICIOUS   Renaissance Capital Corp.   Registered   4-2010-501815
  10-Dec-10   4-2010-501815   21-Apr-11   32 Int.   Fruit juices; frozen fruit
beverages; fruit and fruit juice concentrates and purees; smoothie drinks;
non-alcoholic beverages containing fruit juices. Philippines   ECO PINE  
Renaissance Capital Corp.   Registered   4-2010-501832   13-Dec-10  
4-2010-501832   28-Apr-11   29 Int., 31 Int., 32 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits.; Fresh fruit.; Mineral
and aerated waters and other non-alcoholic drinks; fruit drinks and fruit
juices; syrups, frozen concentrates and other preparations for making beverages.
Philippines   FRUIT BLAST & Design   Renaissance Capital Corp.   Registered  
4-2002-0000653   25-Jan-02   4-2002-000653   23-Jul-05   32 Int.   Canned fruit
juices; canned fruit juice drinks and powdered preparations for making fruit
juice drinks. Philippines   MAKE EVERY DAY SHINE   Renaissance Capital Corp.  
Pending   not yet assigned         29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables; jellies, jams, fruit
sauces; nuts, edible seeds; milk and milk products. Philippines   MAKE EVERY DAY
SHINE   Renaissance Capital Corp.   Pending   not yet assigned         30 Int.  
Ices; frozen confections and dry powdered mixes for use in the preparation of a
soft serve dessert; coffee beans; chocolate and chocolates, cereal-based snacks,
smoothies. Philippines   MAKE EVERY DAY SHINE   Renaissance Capital Corp.  
Pending   not yet assigned         32 Int.   Mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Philippines   SEASONS
  Renaissance Capital Corp.   Registered   4-1995-100149   15-May-95  
4-1995-100149   5-Dec-04   32 Int.   Apple flavored tea drink, calamansi
flavored tea drink, lemon flavored tea drink, orange flavored tea drink,
pineapple flavored tea drink and raspberry flavored tea drink. Philippines  
SWEETIO   Renaissance Capital Corp.   Registered   4-2008-002890   11-Mar-08  
4-2008-002890   4-Aug-08   29 Int., 32 Int.   (29) Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruit.; (32) Non-alcoholic beverages;
namely, fruit drinks and fruit juices; punch; syrups and other preparations for
making beverages, namely fruit drinks, fruit juices, lemonades and soft drinks.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Poland   DOLE   Dole Food Company, Inc.   Registered       45640   5-May-66   29
Int., 30 Int., 31 Int., 32 Int.   (29) Canned and frozen fruits and vegetables,
etc.; (30) Frozen confections.; (31) Fresh fruits and vegetables.; (32) Canned
and frozen fruit juices, fruit juices, fruit juice drinks. Poland   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   Z-89498   23-Jan-90   66898  
31-Mar-92   29 Int., 30 Int., 31 Int., 32 Int.   Dried fruits, including dates
and raisins; roasted, salted, flavored and processed nuts, including almonds and
pistachios; canned fruit juices, canned fruits, canned pineapple, canned fruit
cocktail, canned fruit pie filling, canned vegetables, canned vegetable juices;
frozen fresh fruit. ; Frozen confections and non-dairy soft serve dessert mix. ;
Fresh fruits and vegetables. .; Fruit juices and fruit juice drinks containing
water; frozen fruit juice concentrates; canned frozen concentrated fruit juices.
Portugal   DOLE   Dole Food Company, Inc.   Registered     15-Mar-65   129149  
15-Apr-66   32 Int.   CANNED FRUIT JUICES, CANNED FRUIT NECTARS, CANNED
VEGETABLE JUICES AND CANNED FROZEN CONCENTRATES FRUIT JUICE Portugal   DOLE &
FADING BLUE   Dole Food Company, Inc.   Registered   204959     204959  
11-Feb-87   29 Int., 32 Int.   Canned fruits, canned fruit juices and canned
vegetables Portugal   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
270824   23-Jan-91   270824   8-Feb-93   30 Int.   Frozen confections and
desserts and soft serve dessert mixes. Portugal   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   270826   23-Jan-91   270826   8-Feb-93   32 Int.  
Canned, chilled and frozen fruit juices; fruit juice drinks; frozen fruit juice
concentrates and fruit based soft drinks; fruit nectars. Puerto Rico   DOLE  
Dole Food Company, Inc.   Registered       7662   11-May-50   29 Int., 32 Int.  
(29) Canned fruit, canned fruit coctail, frozen fresh fruit.; (32) Canned fruit
juices. Puerto Rico   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered
      22590   15-Apr-80   29 Int., 32 Int.   CN FRT, JUICES, VEGS ; Puerto Rico
  DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered       7817   4-Aug-87
  30 Int.   FROZEN CONFECTIONS AND DRY POWDERED MIX FOR USE IN PREPARATION OF A
SOFT SERVE DESSERT. Puerto Rico   DOLE ON BLUE BACKGROUND   Dole Food Company,
Inc.   Registered     28-Feb-55   9412-A   21-Jun-55   29 Int., 32 Int.   CN
FRT, FRT JUICES, FRSH, FRZN COCKTAIL (29) Canned fruit, juices,; Qatar   DOLE &
Sun Design   Dole Food Company, Inc.   Registered   6726   4-Aug-88   6726  
5-Jan-93   29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and milk
products.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Qatar   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   56097  
18-Feb-09       29 Int., 30 Int., 31 Int., 32 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products.; Ices; frozen confections and
dry powdered mixes for use in the preparation of a soft serve dessert; coffee
beans; chocolate and chocolates.; Fresh fruits and fresh vegetables.; Mineral
and aerated waters and other non-alcoholic drinks; fruit drinks and fruit
juices; syrups, frozen concentrates and other preparations for making beverages.
Qatar   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   56098  
18-Feb-09       30 Int.   Ices; frozen confections and dry powdered mixes for
use in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates. Qatar   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending  
56100   18-Feb-09       32 Int.   Non-alcoholic beverages; namely, fruit drinks
and fruit juices; punch; syrups and other preparations for making beverages,
namely fruit drinks, fruit juices, lemonades and soft drinks. Romania   DOLE  
Dole Food Company, Inc.   Registered     20-Aug-65   2284   20-Aug-65   29 Int.,
30 Int., 32 Int.   Preserved fruits and vegetables, frozen fresh fruits,
preserved pasta for fillings; Juices from preserved fruits, preserved juices
from frozen fresh fruits, nectars from preserved fruits, juices from preserved
vegetables; Cocktails from preserved fruits; ; Romania   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   24139   1-Apr-91   22633   1-Apr-91   29
Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, dried, cooked fruits and
vegetables in cans or glass bottles; nuts; frozen and refrigerated fruits;; (30)
Refrigerated confectionery goods and soft alcoholic desert-type and mixtures of
dessert-type goods;; (31) Fresh fruits and vegetables;; (32) Juices of preserved
fruits in cans, frozen and refrigerated under pressure; fruit beverages; juices;
refrigerated concentrates of fruit juices, and soft alcoholic beverages made
from fruits; nectar and fruits Russian Federation   DOLE   Dole Food Company,
Inc.   Registered   104194   27-May-86   80161   27-May-86   29 Int., 32 Int.  
(29) Canned fruits and vegetables;; (32) Fruit drinks and fruit juices. Russian
Federation   DOLE   Dole Food Company, Inc.   Registered   2007740401  
21-Dec-07   383041   21-Dec-07   30 Int.   Ices; frozen confections and dry
powdered mixes for use in preparation of a soft serve dessert; coffee beans;
chocolate and chocolates. Russian Federation   DOLE & FADING BLUE   Dole Food
Company, Inc.   Registered       67631   1-Apr-80   29 Int., 32 Int.   Canned
fruit, fruit juices, & canned vegetables; Russian Federation   DOLE & SUN DESIGN
  Dole Food Company, Inc.   Registered   2005703198   17-Feb-05   311454  
17-Feb-05   29 Int.   Meat, fish, poultry and game; meat extracts; preserved,
dried and cooked fruits and vegetables; jellies, jams, compotes; eggs, milk and
milk products; edible oils and fats.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Russian Federation   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
118739   29-Jan-90   95015   1-Apr-91   29 Int., 30 Int., 31 Int., 32 Int.  
(29) Canned frozen concentrated fruit juices, canned fruit juices, canned
fruits, canned pineapple, canned fruit cocktail, canned fruit pie filling,
canned vegetable juices; Dried fruits, including dates and raisins; roasted,
salted, flavoured and processed nuts, including almonds and pistachios. ; Frozen
confections, frozen fruit juice concentrates, frozen fresh fruit and non-dairy
soft serve dessert mix.; Fresh fruits and vegetables.; Fruit juices and fruit
juice drinks containing water. Russian Federation   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   2005706493   25-Mar-05   311459   25-Mar-05  
30 Int.   Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee;
flour and preparations made from cereals, bread, pastry and confectionery, ices;
honey, treacle; yeast, baking-powder; salt, mustard; vinegar, sauces
(condiments); spices; ice. Russian Federation   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   2005706492   24-Mar-05   311413   24-Mar-05   32
Int.   Mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups and other preparations for making beverages. Russian
Federation   DOLE FRUIT & BITS   Dole Food Company, Inc.   Pending   2011736871
  2-Nov-11       32 Int.   Fruit juices. Russian Federation   DOLE LIVE RIGHT  
Dole Food Company, Inc.   Pending   not yet
assigned         29 Int., 30 Int., 32 Int.   Snacks consisting primarily of
nuts, seeds and dried fruits; nuts; dried fruits; edible seeds; processed fruits
and vegetables; jellies, jams, fruit sauces; milk and milk products.;
Cereal-based snacks; chocolate and chocolates.; Mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Russian Federation  
DOLE SWEETIO   Dole Food Company, Inc.   Registered   2007740408   21-Dec-07  
383043   21-Dec-07   29 Int.   Preserved, canned, processed, fresh-cut, frozen,
dried and cooked fruit. Russian Federation   DOLE SWEETIO   Dole Food Company,
Inc.   Registered   2007740406   21-Dec-07   387379   21-Dec-07   32 Int.  
Non-alcoholic beverages; namely, fruit drinks and fruit juices; punch; syrups
and other preparations for making beverages, namely fruit drinks, fruit juices,
lemonades and soft drinks. Russian Federation   DOLE WAIKIKI FRESH HAWAIIAN
SPIRIT   Dole Food Company, Inc.   Pending   2012724076   16-Jul-12       32
Int.   Fruit juices. Russian Federation   DOLICIOUS   Dole Food Company, Inc.  
Registered   2010703164   5-Feb-10   430711   5-Feb-10   32 Int.   Fruit juices;
frozen fruit beverages; fruit and fruit juice concentrates and purees; smoothie
drinks; non-alcoholic beverages containing fruit juices. Russian Federation  
TROPICAL GOLD   Dole Food Company, Inc.   Registered   2007740411   21-Dec-07  
371939   21-Dec-07   29 Int.   Preserved, canned, processed, fresh-cut, frozen,
dried and cooked fruit.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Russian Federation   TROPICAL GOLD   Dole Food Company, Inc.   Registered  
2007740412   21-Dec-07   383045   21-Dec-07   32 Int.   Non-alcoholic beverages;
namely, fruit drinks and fruit juices; punch; syrups and other preparations for
making beverages, namely fruit drinks, fruit juices, lemonades and soft drinks.
Samoa   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   5620  
13-Aug-09   5620   13-Aug-09   29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables; jellies, jams, fruit
sauces; nuts, milk and milk products. Samoa   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   5621   13-Aug-09   5621   13-Aug-09   30 Int.  
Ices; frozen confections and dry powdered mixes for use in the preparation of a
soft serve dessert; coffee beans; chocolate and chocolates. Samoa   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   5623   13-Aug-09   5623  
13-Aug-09   32 Int.   Mineral and aerated waters and other non-alcoholic drinks;
fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. Saudi Arabia   DOLE   Dole Food Company, Inc.
  Registered     16-Jan-63   13/30   20-Oct-63   29 Int., 30 Int., 32 Int.  
(29) Canned fruit, frozen fresh fruit, canned vegetable juices;; (30) canned pie
filling;; (32) canned fruit juices, frozen concentrated fruit juices. Saudi
Arabia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   12866  
6-Jan-91   241/52   25-Aug-91   30 Int.   Frozen jams and confections and mixed
dried powder used to prepare ready confections Saudi Arabia   DOLE & SUN DESIGN
  Dole Food Company, Inc.   Registered   12868   6-Jan-91   241/54   25-Aug-91  
32 Int.   Fruit juices, fruit juice drinks and frosted concentrates thereof
Saudi Arabia   DOLE (IN ARABIC)   Dole Food Company, Inc.   Registered    
18-Jan-81   105/70   14-Nov-83   29 Int., 32 Int.   (29) Canned fruits and
canned vegetables;; (32) Fruit juices (non-alcoholic). Saudi Arabia   DOLE (in
Arabic) w/ Leafy Crown Device   Dole Food Company, Inc.   Registered    
2-Dec-84   128/88   15-Jun-86   29 Int., 32 Int.   (29) Canned fruit and
vegetables.; (32) Canned fruit juices and canned vegetable juices. Saudi Arabia
  DOLE IN ARABIC & LATIN CHARACTERS   Dole Food Company, Inc.   Registered  
514/1400   15-Dec-79   97/36   29-Jun-82   29 Int., 31 Int., 32 Int.   CN FRT,
CN FRT JUICES, FRSH FRT ; ; Serbia (Old Code)   DOLE   Dole Food Company, Inc.  
Registered   Z-131/65   23-Nov-65   16647   23-Nov-65   29 Int., 32 Int.  
Preserved fruits, preserved stuffings for pastes, frozen fresh fruits, preserved
vegetables. ; Preserved fruit juices, preserved non-alcoholic fruit drinks,
preserved fruit cocktails, preserved vegetable juices, preserved concentrated
fruit juices. Serbia (Old Code)   DOLE & FADING BLUE   Dole Food Company, Inc.  
Registered   Z-605/79   10-Aug-79   26850   20-Jan-83   29 Int., 32 Int.   (29)
Canned fruits and vegetables.; (32) Fruit juices. Serbia (Old Code)   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   Z-133/91   14-Jan-91   37607  
13-Sep-93   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, dried, cooked,
and canned or bottled fruits and vegetables; nuts, frozen and frosted foods;;
(30) Frozen confections and desserts and soft serve dessert mixes;; (31) Fresh
fruits and vegetables;; (32) Canned, chilled and frozen fruit juices; fruit
juice drinks; frozen fruit juice concentrates and fruit based soft drinks and
fruit nectars Sierra Leone   DOLE   Dole Food Company, Inc.   Pending   19218  
10-Nov-10       29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried
and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk and
milk products.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Sierra Leone   DOLE   Dole Food Company, Inc.   Pending   19217   10-Nov-10    
  32 Int.   Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Sierra Leone   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Pending   19217   10-Nov-10       29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables; jellies, jams, fruit
sauces; nuts, milk and milk products. Sierra Leone   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Pending   19219   10-Nov-10       32 Int.   Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages.
Singapore   DOLE   Dole Food Company, Inc.   Registered     19-Jun-63   33087  
19-Jun-63   29 Int.   Fruits, vegetables, vegetable juices; pie fillings,
consisting principally of fruit; all being canned, bottled, preserved, dried or
frozen Singapore   DOLE   Dole Food Company, Inc.   Registered   T0724280B  
29-Dec-07   T0724280B   29-Dec-07   30 Int., 31 Int.   (30) Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert.; (31) Fresh fruit; fresh vegetables; fresh flowers, cut flowers and
live plants. Singapore   DOLE   Dole Food Company, Inc.   Registered    
19-Jun-63   33086   19-Jun-63   32 Int.   Non-alcoholic drinks and preparations
for making non-alcoholic drinks, all included in Class 32; fruit juices and
tomato juice; all being canned, bottled or frozen Singapore   DOLE & FADING BLUE
  Dole Food Company, Inc.   Registered   81630     81630   26-Jun-79   32 Int.  
Fruit Juices Singapore   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   1919/85   4-May-85   T85/01919I   4-May-85   30 Int.   Frozen
confections and preparations included in class 30 for making desserts. Singapore
  DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   1920/85   4-May-85
  1920/85   4-May-85   32 Int.   Fruit juices, fruit juice drinks, frozen fruit
juice concentrates. Singapore   DOLE & SUN DESIGN IN SIMPLIFIED CHINESE
CHARACTERS   Dole Food Company, Inc.   Registered   S/9437/91   19-Oct-91  
9437/91   19-Oct-91   30 Int.   Frozen confections; desserts and mixes and
preparation for making such desserts. Singapore   DOLE & SUN DESIGN IN
SIMPLIFIED CHINESE CHARACTERS   Dole Food Company, Inc.   Registered   S/9439/91
  19-Oct-91   9439/91   19-Oct-91   32 Int.   Canned, chilled and frozen fruit
juices; fruit juice drinks, frozen fruit juice concentrates and fruit based soft
drinks. Singapore   DOLE SWEETIO   Dole Food Company, Inc.   Registered  
T08000093D   4-Jan-08   T08000093D   4-Jan-08   32 Int.   Non-alcoholic
beverages; namely, fruit drinks and fruit juices; punch; syrups and other
preparations for making beverages, namely fruit drinks, fruit juices and soft
drinks. Singapore   ECO PINE   Dole Food Company, Inc.   Registered   T0912506D
  30-Oct-09   T0912506D   30-Oct-09   32 Int.   Mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Singapore   ECO
PINEAPPLE   Dole Food Company, Inc.   Registered   T0912510B   30-Oct-09  
T0912510B   30-Oct-09   32 Int.   Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Singapore   TROPICAL GOLD   Dole Food Company, Inc.   Registered   T0800096I  
4-Jan-08   T0800096I   4-Jan-08   32 Int.   Non-alcoholic beverages; namely,
fruit drinks and fruit juices; punch; syrups and other preparations for making
beverages, namely, fruit drinks, fruit juices, lemonades and soft drinks.
Slovakia   DOLE   Dole Food Company, Inc.   Registered     24-Jun-65   156481  
24-Jun-65   29 Int., 31 Int., 32 Int.   (29) Canned fruits, canned fruit
cocktail, canned vegetables, canned vegetable juices, canned pie filling, frozen
fresh fruit.; (31) Fresh fruits and vegetables.; (32) Fruit juices, canned fruit
juices, canned fruit nectars, and canned frozen concentrated fruit juices.
Slovakia   DOLE & Sun Design   Dole Food Company, Inc.   Registered   59880  
29-Dec-90   171513   30-Nov-92   29 Int., 30 Int., 31 Int., 32 Int.   Preserved,
dried, cooked and canned or bottled fruits and vegetables; nuts; frozen and
frosted fruits; Frozen confections and desserts and soft serve dessert mixes;
Fresh fruits and vegetables; Canned, chilled and frozen fruit juices; fruit
juice drinks; frozen fruit juice concentrates and fruit based soft drinks; fruit
nectars; ; ; Slovenia   DOLE   Dole Food Company, Inc.   Registered   Z-9570371
  20-Mar-95   9570371   20-Mar-95   29 Int., 32 Int.   (29) Preserved, dried,
cooked and canned or bottled fruits and vegetables, prepared nuts, frozen and
frosted fruits;; (32) Canned, chilled and frozen fruit juices, fruit juice
drinks, frozen fruit juice concentrates and fruit based soft drinks, fruit
nectars. Slovenia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
Z-9180133   14-Jan-91   Z-9180133   14-Jan-91   29 Int., 30 Int., 31 Int.,
32 Int.   Dried, cooked and canned or bottled fruits and vegetables, fruit
jellies, nuts, frosted fruits; Frozen confections and desserts and soft serve
dessert mixes; Fresh fruits and vegetables; Canned, chilled and frozen fruit
juices, fruit juice drinks, frozen fruit juice concentrates and fruit based soft
drinks, fruit nectars; ; ; Solomon Islands   DOLE   Dole Food Company, Inc.  
Registered     6-May-63   458   6-May-63   29 Int.   Fruits, vegetables,
vegetable juices; pie fillings, consisting of fuit-canned, bottled, preserved,
dried or frozen. Solomon Islands   DOLE   Dole Food Company, Inc.   Registered  
  6-May-63   459   6-May-63   32 Int.   non-alcoholic drinks and preparations
for making non-alcoholic drinks; fruit juices and tomato juices - canned,
bottled or frozen.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Solomon Islands   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
3439288   19-May-05   3439288   19-May-05   29 Int., 30 Int., 31 Int., 32 Int.  
(29) Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits
and vegetables; jellies, jams, fruit sauces; nuts, milk and milk products. (30)
Ices; frozen confections and dry powdered mixes for use in the preparation of a
soft serve dessert; coffee beans; chocolate and chocolates. (31) Fresh fruit;
fresh vegetables. (32) Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. South Africa   DOLE   Dole Food Company, Inc.
  Registered     15-Jan-68   68/0159   15-Jan-68   29 Int.   Preserved, cooked
and dried fruits and vegetables South Africa   DOLE   Dole Food Company, Inc.  
Registered     15-Jan-68   68/0160   15-Jan-68   32 Int.   Mineral and aerated
waters and other non-alcoholic drinks; syrups and other preparations for making
beverages South Africa   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   2000/24239   7-Dec-00   2000/24239   7-Dec-00   29 Int.   Meat,
fish, poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies, james, fruit sauces; eggs, milk and milk products; edible
oils and fats. South Africa   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   2000/24241   7-Dec-00   200/24241   7-Dec-00   32 Int.   Beers;
mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups and other preparations for making beverages. South Africa  
DOLE FRUIT & BITS   Dole Food Company, Inc.   Pending   2011/27462   28-Oct-11  
    32 Int.   Fruit juices. South Africa   EVENING PEARL   Dole South Africa
(Pty) Ltd   Pending   2008/06622   26-Mar-08       29 Int.   Meat, fish, poultry
and game; meat extracts; preserved, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; eggs, milk and milk products; edible oils and fats.
Spain   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   1105113  
13-May-85   1105113   7-Jul-86   29 Int.   Meat, fish, poultry and game; meat
extracts; preserved, dried and cooked fruits and vegetables; jellies and jams;
eggs; milk and milk products, except cheeses; edible oils and fats; preserves;
frozen and pre-prepared foods; salad dressings. Spain   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   1105115   13-May-85   1105115   5-Aug-86   32
Int.   Canned and frozen fruit juices, fruit juice drinks, frozen fruit juice
concentrates, etc. Spain   PLANTATION   Dole Food Company, Inc.   Registered  
392942   13-Dec-61   392942   2-Jun-62   29 Int., 32 Int.   Canned fruits and
vegetables, juices and extracts of fruits and vegetables.; Spain   UKULELE  
Dole Food Company, Inc.   Registered     13-Dec-61   392943   2-Jun-62   29
Int., 32 Int.   Canned fruits and vegetables, juices and extracts of fruits and
vegetables.; Sri Lanka   DOLE   Dole Food Company, Inc.   Pending   124890  
8-Apr-05       31 Int.   Fresh fruit; fresh vegetables; fresh flowers, cut
flowers and live plants. Sri Lanka   DOLE & SUN DESIGN   Dole Food Company, Inc.
  Registered   124893   8-Apr-05   124893   24-Nov-11   29 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Sri Lanka   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   124891  
8-Apr-05       30 Int.   Ices; frozen confections and dry powdered mixes for use
in the preparation of a soft serve dessert. Sri Lanka   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Pending   124894   8-Apr-05       31 Int.   Fresh fruit;
fresh vegetables; fresh flowers, cut flowers and live plants. Sri Lanka   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Pending   124892   8-Apr-05       32 Int.
  Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. St. Kitts and Nevis   DOLE   Dole Food Company, Inc.   Registered    
6-May-63   18/64   6-May-63   29 Int., 32 Int., N29 Nat.   Fruits, vegetables,
vegetable juices; pie fillings, consisting principally of fruits; all being
canned, bottled, preserved, dried or frozen ; ; St. Kitts and Nevis   DOLE  
Dole Food Company, Inc.   Registered     6-May-63   19/64   6-May-63   32 Int.  
Non-alcoholic drinks and preparations for making non-alcoholic drinks, all
included in Class 32; fruit juices and tomato juice; all being canned, bottled
or frozen St. Kitts and Nevis   DOLE & FADING BLUE   Dole Food Company, Inc.  
Registered       2967   18-Feb-81   29 Int., 32 Int., N42 Nat.   CANNED FRUIT,
FRUIT JUICES, CANNED VEGETABLES ; ; St. Kitts and Nevis   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   2009/0153   1-Jul-09   2009/0153  
1-Jul-09   29 Int., 30 Int., 31 Int., 32 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables; jellies, jams, fruit
sauces; nuts, milk and milk products.; Ices; frozen confections and dry powdered
mixes for use in the preparation of a soft serve dessert; coffee beans;
chocolate and chocolates.; Fresh fruits and fresh vegetables.; Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages. St.
Lucia   DOLE   Dole Food Company, Inc.   Registered     6-May-63   23621  
6-May-63   29 Int.   Fruits, vegetables, vegetable juices; pie fillings,
consisting principally of fruit; all being canned, bottled, preserved, dried or
frozen St. Lucia   DOLE   Dole Food Company, Inc.   Registered     6-May-63  
23590   6-May-63   32 Int.   Non-alcoholic drinks and preparations for making
non-alcoholic drinks, all included in Class 32; fruit juices and tomato juice;
all being canned, bottled or frozen St. Lucia   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   TM/
2009/000095   23-Apr-09   TM/
2009/000095   23-Apr-09   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products. (30) Ices; frozen
confections and dry powdered mixes for use in the preparation of a soft serve
dessert; coffee beans; chocolate and chocolates. (31) Fresh fruit; fresh
vegetables. (32) Mineral and aerated waters and other non-alcoholic drinks;
fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

St. Vincent and the Grenadines   DOLE   Dole Food Company, Inc.   Registered    
6-May-63   43/1963   27-Dec-63   29 Int.   Fruits, vegetables, vegetable juices;
pie fillings, consisting principally of fruit; all being canned, bottled,
preserved, dried or frozen St. Vincent and the Grenadines   DOLE   Dole Food
Company, Inc.   Registered     6-May-63   44/1963   27-Dec-63   32 Int.  
Non-alcoholic drinks and preparations for making non-alcoholic drinks, all
included in Class 32; fruit juices and tomato juice; all being canned, bottled
or frozen St. Vincent and the Grenadines   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   49/2009   19-Jun-09   49/2009   19-Jun-09   29
Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruits and vegetables; jellies, jams, fruit sauces;
nuts, milk and milk products. (30) Ices; frozen confections and dry powdered
mixes for use in the preparation of a soft serve dessert; coffee beans;
chocolate and chocolates. (31) Fresh fruit; fresh vegetables. (32) Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages. Sudan  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   37927   24-Sep-07  
37297   27-Sep-07   29 Int.   Preserved, canned, processed, fresh-cut, frozen,
dried and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk
and milk products. Sudan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending
  37928   24-Sep-07       30 Int.   Frozen confections and dry powdered mix for
use in the preparation of a soft serve dessert. Sudan   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   37930   24-Sep-07   37930   24-Sep-07   32
Int.   Mineral and aerated waters and other non-alcoholic drinks; fruit drinks
and fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Sudan   DOLE (IN ARABIC) W/LEAFY CROWN   Dole Food Company, Inc.  
Registered   20404   9-Jan-84   20404   4-Nov-86   32 Int.   Canned fruit and
vegetable juices. Suriname   DOLE W/LEAFY CROWN   Dole Food Company, Inc.  
Registered       5401   16-Jan-67   29 Int., 31 Int., 32 Int.   (29) Canned
fruit; fruit cocktail, pie filling, frozen fresh fruit, vegetable juices; (31)
Fruits and vegetables; (32) Canned fruit juice; frozen concentrated fruit juice.
Sweden   DOLE   Dole Food Company, Inc.   Registered     5-Jul-68   124118  
5-Jul-68   29 Int., 32 Int.   (29) preserved fruits, preserved fruit cocktail,
preserved vegetables, preserved fruit pudding ingredients, frozen fresh fruits
and vegetables for use as foodstuffs;; (32) Preserved fruit juices, preserved
frozen fruit juice concentrates as well as vegetable juices for use as drinks

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Sweden   DOLE & Sun Design   Dole Food Company, Inc.   Registered   86-3228  
23-Apr-86   214791   29-Sep-89   29 Int., 30 Int., 31 Int., 32 Int.   (29) Meat,
fish, poultry and game; meat extracts; preserved, dried and cooked fruits and
vegetables; jellies, jams; eggs, milk products with fruit additives; edible oils
and fats; salad dressings; preserved;; (30) tapioca, sago, salt, mustard,
vinegar and ice;; (31) agricultural, horticultural and forestry products and
grains not included in other classes; living animals; fresh fruits and
vegetables, seeds, natural plants and flowers, foodstuffs for animals, mainly
fruit-based; malt;; (32) beers; mineral and aerated waters and other
non-alcoholic drinks containing fruit juice or fruit syrup as main additive,
including fruit drinks and fruit juices; syrups and other fruit-based
preparations for making beverages Sweden   PLANTATION   Dole Food Company, Inc.
  Registered   1263/1952   24-May-52   75543   26-Feb-54   29 Int.   Canned
fruits and vegetables, fruit and vegetable juice and extracts. Switzerland  
ALOHA   Dole Food Company, Inc.   Registered       277735   29-Mar-55   29 Int.,
32 Int.   Canned fruits and juices. Switzerland   DOLE   Dole Food Company, Inc.
  Registered       391456   19-Oct-51   29 Int., 31 Int., 32 Int.   CANNED
FRUITS & FRUIT JUICES, FRUIT COCKTAIL, FRESH/FROZEN FRUITS—SPECIFICALLY
TROPICAL/CITRUS FRUITS; CN VEGS & CN VEG JUICES; ; Switzerland   DOLE & FADING
BLUE   Dole Food Company, Inc.   Registered   4279   22-Aug-79   307362  
21-Jan-81   29 Int., 32 Int.   Canned fruits and vegetables and canned fruit
juices; Switzerland   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
414/1990.1   12-Jan-90   384792   29-Aug-91   29 Int., 31 Int., 32 Int.   Canned
frozen concentrated fruit juices, canned fruit juices, canned fruits; canned
pineapple, canned fruit cocktail, canned fruit pie filling, canned vegetables
and canned vegetables juices; fresh fruits and vegetables; frozen confections,
frozen fruit juice concentrates, frozen fresh fruit and non-dairy soft serve
dessert mix; fruit juices and fruit juices drinks containing water; dried
fruits, including dates; roasted salted, flavoured and processed nuts, including
almonds and pistachios. All preceding products with the exception of grape-based
products. ; ; Switzerland   DOLE ON BLUE BACKGROUND   Dole Food Company, Inc.  
Registered   259228   6-Jul-51   392484   19-Oct-51   29 Int., 31 Int., 32 Int.
  (29) Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits
and vegetables; jellies, jams, fruit sauces; nuts, milk and milk products. (31)
Fresh fruit; fresh vegetables. (32) Mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen concentrates
and other preparations for making beverages. Switzerland   DOLICIOUS   Dole Food
Company, Inc.   Registered   51179/2010   5-Feb-10   601419   5-Feb-10   32 Int.
  Fruit juices; frozen fruit beverages; fruit and fruit juice concentrates and
purees; smoothie drinks; non-alcoholic beverages containing fruit juices.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Syria   DOLE   Dole Food Company, Inc.   Registered   5360   8-Jan-63   24324  
8-Jan-63   29 Int., 32 Int.   Canned fruits, fruit cocktail, vegetables,
vegetable juices, pie filling, frozen fresh fruitm. ; Fruit juices, nectars,
canned frozen concentrated fruit juices. Syria   DOLE   Dole Food Company, Inc.
  Pending   3801   30-Mar-11       30 Int.   Ices; frozen confections and dry
powdered mixes for use in the preparation of a soft serve dessert; coffee beans;
chocolate and chocolates. Syria   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   11045   2-Feb-91   21827   9-Feb-91   29 Int., 30 Int., 31 Int.,
32 Int.   Preserved, dried, cooked, and canned or bottled fruits and vegetables;
nuts; frozen and frosted fruits. ; Frozen confections and desserts and soft
serve dessert mixes. ; Fresh fruits and vegetables. ; Canned, chilled and frozen
fruit juices; fruit juice drinks; frozen fruit juice concentrates and
fruit-based soft drinks; fruit nectars Syria   DOLE (IN ARABIC)   Dole Food
Company, Inc.   Registered     10-Jun-80   28217   18-Jun-80   29 Int., 32 Int.
  (29) Canned fruit and vegetables.; (32) Canned fruit juices. Syria   DOLE (IN
ARABIC) W/LEAFY CROWN   Dole Food Company, Inc.   Registered     18-Apr-83  
24325   28-May-83   29 Int., 31 Int., 32 Int.   Canned fruit and vegetables,
fresh fruits and vegetables, canned fruit and vegetable juices.; ; Taiwan   DOLE
  Dole Food Company, Inc.   Registered       12255   1-Aug-81   29 Int., 32 Int.
  (29) Canned pie filling.; (32) Canned fruit juices. Taiwan   DOLE   Dole Food
Company, Inc.   Registered       12238   1-Aug-81   32 Int.   Various kinds of
fruit juices, including canned fruit juices. Taiwan   DOLE & DOLE IN CHINESE
CHARACTERS (DUH-LER)   Dole Food Company, Inc.   Registered   79-004152    
506356   1-Dec-90   30 Int., 32 Int.   (30) Ice, ice cream, tea, coffee, cocoa.;
(32) Various kinds of canned frozen fruit juice concentrates; canned fruit
juices, vegetable juices, fruit soda drinks, juices, aerated fruit drinks,
distilled water, mineral water.; Taiwan   DOLE & DOLE IN CHINESE CHARACTERS
(DU-LER)   Dole Food Company, Inc.   Registered   79-004149     506355  
1-Dec-90   30 Int., 32 Int.   (30) Ice, ice cream, tea, coffee, cocoa.; (32)
Various kinds of canned frozen fruit juice concentrates; canned fruit juices,
vegetable juices, fruit soda drinks, juices, aerated fruit drinks, distilled
water, mineral water.; Taiwan   DOLE & DOLE IN CHINESE CHARACTERS (DUO-LER)  
Dole Food Company, Inc.   Registered   79-003747     518569   1-Apr-91   30
Int., 32 Int.   (30) Ice, ice cream, tea, coffee, cocoa.; (32) Various kinds of
canned frozen fruit juice concentrates; canned fruit juices, vegetable juices,
fruit soda drinks, juices, aerated fruit drinks, distilled water, mineral
water.; Taiwan   DOLE & DOLE IN CHINESE CHARACTERS (TAU-LER)   Dole Food
Company, Inc.   Registered   79-004155     506477   1-Dec-90   30 Int., 32 Int.
  (30) Ice, ice cream, tea, coffee, cocoa.; (32) Various kinds of canned frozen
fruit juice concentrates; canned fruit juices, vegetable juices, fruit soda
drinks, juices, aerated fruit drinks, distilled water, mineral water.; Taiwan  
DOLE & FADING BLUE   Dole Food Company, Inc.   Registered   19976   1-Apr-80  
147892   1-Aug-81   30 Int., 32 Int.   (30) Ice cream.; (32) Various kinds of
fresh and canned fruit juice, condensed fruit juice, fruit and vegetable juices.
Taiwan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   75-31198    
349637   16-Dec-86   30 Int., 32 Int.   (30) Ice cream.; (32) Fruit juices, soda
water, distilled water, fruit and vegetable juices, sport drink and cola. Taiwan
  PLANTATION   Dole Food Company, Inc.   Registered       12264   1-Aug-61   29
Int., N48 Nat.   Various kinds of canned fruits and vegetables and all other
goods which should belong to this class.;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Tajikistan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   8009554
  24-Dec-08   TJ 9099   24-Dec-08   29 Int., 30 Int., 31 Int., 32 Int.  
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products.; Ices;
frozen confections and dry powdered mixes for use in the preparation of a soft
serve dessert; coffee beans; chocolate and chocolates.; Fresh fruits and fresh
vegetables.; Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Thailand   BOBBY BANANA   Dole Food Company, Inc.   Registered
  621449   23-Mar-06   Kor260259   23-Mar-06   31 Int.   Fresh fruit, namely
bananas. Thailand   BOBBY BANANA & Design (Standing Bobby)   Dole Food Company,
Inc.   Registered   621450   23-Mar-06   Kor260252   23-Mar-06   31 Int.   Fresh
fruit, namely bananas. Thailand   BUD & Rosebud Design   Bud Antle, Inc.  
Registered   190317   6-Jun-89   Kor95942   23-Nov-89   31 Int.   Fresh fruits &
vegetables Thailand   DOLE   Dole Food Company, Inc.   Registered   428735  
25-Aug-00   Kor139669   25-Aug-00   29 Int.   Frozen and preserved fruits,
frozen and preserved vegetables; jellies, jams fruit sauces, milk and milk
products, yogurt, vegetable juice for cooking and potato chips. Thailand   DOLE
  Dole Food Company, Inc.   Registered   428736   25-Aug-00   Kor132729  
25-Aug-00   30 Int.   Coffee, tea, cocoa, sugar, rice, tapioca, pastry and
confectionery, ice cream sauces (condiments) and ice for refreshment Thailand  
DOLE   Dole Food Company, Inc.   Registered   428737   25-Aug-00   Kor127416  
25-Aug-00   31 Int.   Fresh fruits and fresh vegetables. Thailand   DOLE   Dole
Food Company, Inc.   Registered   428738   25-Aug-00   Kor127527   25-Aug-00  
32 Int.   Fruit drinks, fruit juices, non-alcoholic fruit extracts, powder,
extracts, essence and syrups for making non-alcoholic beverages, drinking water,
vegetable juices, tomato juices, non-alcoholic beverages made from extracts,
essence, syrups and flavoring, electrolytes and coffee-flavored beverages.
Thailand   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered   418460  
15-May-80   Kor117583   10-Jul-81   29 Int.   Canned fruits and canned
vegetables. Thailand   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered
  428461   15-May-00   Kor117582   15-May-00   32 Int.   FRUIT JUICES Thailand  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   285393   13-May-85  
Kor29904   13-May-95   29 Int.   Frozen fruits, canned fruits, dried fruits,
nuts. Thailand   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
289536   19-Jul-95   Kor88434   19-Jul-95   29 Int.   Canned vegetables, dried
vegetables, fruit based desserts, nata Thailand   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   659825   2-May-07   Kor278852   2-May-07   30 Int.
  Rice; ices; frozen confections and dry non-dairy power-based mixes for use in
the preparation of a soft serve desserts. Thailand   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   285394   13-May-85   Kor29905   13-May-95   31
Int.   Fresh fruits and vegetables. Thailand   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   285395     Kor32083   13-May-85   32 Int.   MINERAL
& AERATED WATERS, FRUIT JUICE, SOFT DRINKS Thailand   DOLE & SUN DESIGN (in
English & Thai)   Dole Food Company, Inc.   Registered   309335   5-Jun-96  
Kor62388   5-Jun-97   29 Int.   Canned vegetables, dried vegetables, fruit based
desserts, nata, canned pineapple, canned fruit salad

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Thailand   DOLE FRUIT BOWLS   Dole Food Company, Inc.   Registered   575151  
9-Dec-04   Kor237405   9-Dec-04   29 Int.   Processed fruit; sweetened and fruit
flavored jellies for food; gelatin or gelatin like substances having an
ingredient of fruit for food. Thailand   DOLICIOUS   Dole Food Company, Inc.  
Pending   758545   11-Feb-10       32 Int.   Fruit juices; frozen fruit
beverages; beverages prepared from fruit and fruit juice concentrates and
purees; fruit-based smoothie drinks; non-alcoholic beverages containing fruit
juices. Thailand   SEA ISLAND   Dole Food Company, Inc.   Registered   470659  
1-Nov-01   KOR165668   1-Nov-01   29 Int.   canned fruits; canned longan; canned
rambutan; canned pineapple; packaged processed food contained with fruits,
vegetables, fruit and vegetable extracts; packaged processed fruits; packaged
processed vegetables; packaged processed nuts; and packaged processed grains.
Thailand   SWEETIO   Dole Food Company, Inc.   Registered   682533   21-Dec-07  
Kor290763   21-Dec-07   29 Int.   Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruit. Thailand   SWEETIO   Dole Food Company, Inc.  
Registered   621448   23-Mar-06   Kor255745   23-Mar-06   31 Int.   Fresh fruit.
Thailand   SWEETIO   Dole Food Company, Inc.   Registered   682534   21-Dec-07  
Kor290534   21-Dec-07   32 Int.   Non-alcoholic beverages; namely, fruit drinks
and fruit juices; punch; syrups and other preparations for making beverages,
namely fruit drinks, fruit juices, lemonades and soft drinks. Thailand  
TROPICAL GOLD   Dole Food Company, Inc.   Pending   682535   21-Dec-07       29
Int.   Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruit.
Thailand   TROPICAL GOLD   Dole Food Company, Inc.   Registered   682536  
21-Dec-07   Kor290765   21-Dec-07   31 Int.   Fresh fruit. Thailand   TROPICAL
GOLD   Dole Food Company, Inc.   Pending   682537   21-Dec-07       32 Int.  
Non-alcoholic beverages; namely, fruit drinks and fruit juices; punch; syrups
and other preparations for making beverages, namely fruit drinks, fruit juices,
lemonades and soft drinks. Thailand   YOUR CHOICE   Dole Food Company, Inc.  
Pending   682538   21-Dec-07       31 Int.   Fresh fruit. Trinidad and Tobago  
DOLE   Dole Food Company, Inc.   Registered     26-Jun-63   2200   29-Sep-64  
29 Int., 32 Int., N42 Nat.   Canned fruit and vegetables; canned fruit juices.;
; Trinidad and Tobago   DOLE & FADING BLUE   Dole Food Company, Inc.  
Registered     1-Aug-79   11501   18-Jul-83   29 Int., 32 Int., N42 Nat.  
Canned fruit and vegetables; fruit juices.; ; Trinidad and Tobago   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   19959   7-Aug-91   19959  
15-Mar-95   29 Int., 30 Int., 31 Int.   Substances used as food or as
ingredients in food.; ; ;

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Tunisia   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   EE 090847  
24-Apr-09   EE 090847   24-Apr-09   29 Int., 30 Int., 31 Int., 32 Int.  
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products.; Ices;
frozen confections and dry powdered mixes for use in the preparation of a soft
serve dessert; coffee beans; chocolate and chocolates.; Fresh fruits and
vegetables.; Mineral and aerated waters and other non-alcoholic drinks; fruit
drinks and fruit juices; syrups, frozen concentrates and other preparations for
making beverages. Turkey   DOLE   Dole Food Company, Inc.   Registered  
2008/45944   5-Aug-08   2008/45944   5-Aug-08   29 Int., 30 Int., 32 Int.   (29)
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products. (30)
Ices; frozen confections and dry powdered mixes for use in the preparation of a
soft serve dessert; coffee beans; chocolate and chocolates. (32) Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages. Turkey
  DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   A0011693  
12-Mar-08   972948   12-Mar-08   29 Int., 30 Int., 31 Int., 32 Int.   29) Canned
or bottled fruits; Cut fruits; Dried fruits; Frozen fruits; Processed vegetables
and fruits, Cut vegetables; Vegetable salads; 30) Fruit ices; Frozen dessert
consisting of fruit and cream or cream substitutes; Coffee beans; Ground coffee
beans; Chocolate and chocolates; Chocolate bars; 31) Fresh fruit and vegetables;
Cut flowers; Live flower arrangements; 32: Aerated fruit juices; Frozen fruit
beverages; Fruit beverages; Fruit concentrates and purees used as ingredients of
beverages; Fruit drinks and juices; Fruit juice bases; Fruit juice concentrates;
Non-alcoholic beverages containing fruit juices Turkey   DOLE SWEETIO   Dole
Food Company, Inc.   Registered   2007/69069   26-Dec-07   2007/69069  
26-Dec-07   29 Int.   Preserved, canned, processed, fresh-cut, frozen, dried and
cooked fruit Turkey   DOLE SWEETIO   Dole Food Company, Inc.   Registered  
2007/69071   26-Dec-07   2007/69071   26-Dec-07   32 Int.   Non-alcoholic
beverages; namely, fruit drinks and fruit juices; punch; syrups and other
preparations for making beverages, namely fruit drinks, fruit juices, lemonades
and soft drinks. Turkey   HEATABLES [DOLE HEATABLES]   Dole Food Company, Inc.  
Pending   2009/47332   4-Sep-09       29 Int.   Preserved, canned, processed,
fresh-cut, frozen, dried and cooked fruits and vegetables. Turkey   TROPICAL
GOLD   Dole Food Company, Inc.   Registered   2007/69073   26-Dec-07  
2007/69073   26-Dec-07   29 Int.   Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruit

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Turkey   TROPICAL GOLD   Dole Food Company, Inc.   Registered   2007/69074  
26-Dec-07   2007/69074   26-Dec-07   32 Int.   Non-alcoholic beverages; namely,
fruit drinks and fruit juices; punch; syrups and other preparations for making
beverages, namely fruit drinks, fruit juices, lemonades and soft drinks.
Turkmenistan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   A0011693
  12-Mar-08       29 Int., 30 Int., 31 Int., 32 Int.   29) Canned or bottled
fruits; Cut fruits; Dried fruits; Frozen fruits; Processed vegetables and
fruits, Cut vegetables; Vegetable salads; 30) Fruit ices; Frozen dessert
consisting of fruit and cream or cream substitutes; Coffee beans; Ground coffee
beans; Chocolate and chocolates; Chocolate bars; 31) Fresh fruit and vegetables;
Cut flowers; Live flower arrangements; 32: Aerated fruit juices; Frozen fruit
beverages; Fruit beverages; Fruit concentrates and purees used as ingredients of
beverages; Fruit drinks and juices; Fruit juice bases; Fruit juice concentrates;
Non-alcoholic beverages containing fruit juices Ukraine   DOLE   Dole Food
Company, Inc.   Registered   93126270/T   31-Dec-93   10648   31-Dec-93   29
Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, canned, processed, fresh-cut,
frozen, dried and cooked fruits and vegetables; jellies, jams, fruit sauces;
nuts, milk and milk products. (30) Ices; frozen confections and dry powdered
mixes for use in the preparation of a soft serve dessert; coffee beans;
chocolate and chocolates. (31) Fresh fruit; fresh vegetables. (32) Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages. Ukraine
  DOLE & Sun Design   Dole Food Company, Inc.   Registered   93126271/T  
31-Dec-93   10649   31-Dec-93   29 Int., 30 Int., 31 Int., 32 Int.   (29)
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products. (30)
Ices; frozen confections and dry powdered mixes for use in the preparation of a
soft serve dessert; coffee beans; chocolate and chocolates. (31) Fresh fruit;
fresh vegetables. (32) Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. United Arab Emirates   DOLE   Dole Food
Company, Inc.   Registered   5159   21-Feb-94   2468   21-Feb-94   30 Int.  
Frozen confections and desserts and soft serve dessert mixes. United Arab
Emirates   DOLE   Dole Food Company, Inc.   Registered   5161   20-Feb-94   2470
  21-Feb-94   32 Int.   Canned, chilled & frzn fruit juices; fruit juice drinks;
frzn fruit juice concentrates and fruit based soft drinks; fruit nectars United
Arab Emirates   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   5205
  23-Feb-94   2344   23-Feb-94   30 Int.   Frozen confections and desserts and
soft serve dessert mixes.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

United Arab Emirates   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered
  5207   22-Feb-94   2330   23-Feb-94   32 Int.   Canned, chilled & frzn frt
juices; frt juice drnks; frzn frt juice concentrates and frt based soft drnks;
frt nectars. United Arab Emirates   DOLE (in Arabic) & SUN DESIGN   Dole Food
Company, Inc.   Registered   5209   23-Feb-94   2340   23-Feb-94   30 Int.  
Frozen confections and desserts and soft serve dessert mixes. United Arab
Emirates   DOLE (in Arabic) & SUN DESIGN   Dole Food Company, Inc.   Registered
  5284   1-Mar-94   2356   1-Mar-94   32 Int.   Canned, chilled and frozen fruit
juices; fruit juice drinks; frozen fruit juice concentrates and fruit based soft
drinks; fruit nectars United Kingdom   ALOHA   Dole Food Company, Inc.  
Registered       739522   21-Feb-55   32 Int.   Canned fruit juices. United
Kingdom   DOLE   Dole Food Company, Inc.   Registered   18/64   6-May-63  
848712   6-May-63   29 Int.   Fruits, vegetables, vegetable juices; pie
fillings, consisting principally of fruit; all being canned, bottled, preserved,
dried or frozen United Kingdom   DOLE   Dole Food Company, Inc.   Registered  
2058513   28-Feb-96   2058513   29-Feb-96   29 Int., 30 Int., 31 Int., 32 Int.  
(29) Preserved, processed, dried, cooked, canned or bottled fruits and
vegetables; nuts; frozen and frosted fruits and fruit pie filings;; (30)
Confectionery, ices, mixes for the preparation of ices;; (31) Fresh fruits and
vegetables; fresh fruit and vegetable products;; (32) Non-alcoholic drinks;
fruit drinks; fruit juices and vegetable juices; preparation for making any of
the aforesaid goods. United Kingdom   DOLE   Dole Food Company, Inc.  
Registered   19/64   6-May-63   848713   6-May-63   32 Int.   Non-alcoholic
drinks and preparations for making non-alcoholic drinks, all included in Class
32; fruit juices and tomato juice; all being canned, bottled or frozen United
Kingdom   DOLE & FADING BLUE   Dole Food Company, Inc.   Registered    
26-Jun-79   1118152   5-May-83   29 Int., 32 Int.   Canned fruits, canned
vegetables and fruit juices for cooking; United Kingdom   DOLE & FADING BLUE  
Dole Food Company, Inc.   Registered       1151278   26-Mar-81   32 Int.   FRT
JUICES FOR USE AS BEVERAGES United Kingdom   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   1364405   9-Nov-88   1364405   9-Nov-88   30 Int.  
Confectionery, ices, mixes for the preparation of ices. United Kingdom   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   1364407   9-Nov-88   1364407
  9-Nov-88   32 Int.   Non-alcoholic drinks; fruit drinks and fruit juices;
vegetable juices; preparations for making beverages. United Kingdom   UKULELE  
Dole Food Company, Inc.   Registered       428366   31-Jul-22   29 Int.   Meat,
fish, poultry and game; meat extract; preserved, dried and cooked fruits and
vegetables; jellies; jams; fruit puree; eggs; milk and milk products; edible
oils and fats. United States of America   DOLE   Dole Food Company, Inc.  
Registered   71/507186   29-Sep-47   508689   19-Apr-49   29 Int., 32 Int.  
(29) Canned fruits and frozen fresh fruit;; (32) canned fruit juices for food
purposes United States of America   DOLE   Dole Food Company, Inc.   Registered
  675789   1-Apr-54   615402   1-Nov-55   29 Int., 32 Int.   (29) canned fruits,
canned fruit cocktail, canned fruit pie filling, frozen fresh fruit;; (32)
canned fruit juices; canned frozen concentrated fruit juices. United States of
America   DOLE   Dole Food Company, Inc.   Registered   72/009266   29-May-56  
641848   19-Feb-57   29 Int., 32 Int.   (29) Canned fruits, frozen fresh fruit;;
(32) canned frozen concentrated fruit juices; canned fruit juices. United States
of America   DOLE   Dole Food Company, Inc.   Registered   71/573878   15-Feb-49
  528113   25-Jul-50   29 Int., 32 Int.   Canned fruit juices, canned fruit,
canned fruit cocktail, frozen fresh fruit; United States of America   DOLE  
Dole Food Company, Inc.   Registered   74/366654   10-Mar-93   1803361  
9-Nov-93   30 Int.   Frozen confections and dry powdered mix for use in the
preparation of a soft serve dessert.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

United States of America   DOLE   Dole Food Company, Inc.   Registered  
73/503368   11-Oct-84   1335817   14-May-85   32 Int.   Fruit juices, fruit
juice drinks containing water, frozen fruit juice concentrates United States of
America   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   77/400899  
17-Feb-08   3476565   29-Jul-08   29 Int., 30 Int., 31 Int., 32 Int.   29)
Canned or bottled fruits; Cut fruits; Dried fruits; Frozen fruits; Processed
vegetables and fruits, Cut vegetables; Vegetable salads; 30) Fruit ices; Frozen
dessert consisting of fruit and cream or cream substitutes; Coffee beans; Ground
coffee beans; Chocolate and chocolates; Chocolate bars; 31) Fresh fruit and
vegetables; Cut flowers; Live flower arrangements; 32: Aerated fruit juices;
Frozen fruit beverages; Fruit beverages; Fruit concentrates and purees used as
ingredients of beverages; Fruit drinks and juices; Fruit juice bases; Fruit
juice concentrates; Non-alcoholic beverages containing fruit juices United
States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
73/599690   19-May-86   1451110   4-Aug-87   30 Int.   Frozen confections and
dry powdered mix for use in the preparation of a soft serve dessert. United
States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
74/648830   20-Mar-95   1960173   5-Mar-96   32 Int.   Fruit juices, fruit juice
drinks and frozen concentrates for making same. United States of America   DOLE
BANANA DIPPERS   Dole Food Company, Inc.   Registered   85/106173   12-Aug-10  
4032617   27-Sep-11   30 Int.   Frozen confections. United States of America  
DOLE FRUIT SMOOTHIE SHAKERS   Dole Food Company, Inc.   Pending   85/677372  
15-Jul-12       30 Int.   Frozen confections. United States of America   DOLE
PLUS   Dole Food Company, Inc.   Registered   77/928952   5-Feb-10   3844931  
7-Sep-10   32 Int.   Fruit juices. United States of America   DOLE SENSATION  
Dole Food Company, Inc.   Registered   77/842496   6-Oct-09   3826421  
27-Jul-10   32 Int.   Fruit juices and fruit drinks. United States of America  
DOLE SOFT SERVE   Dole Food Company, Inc.   Pending   85489985   7-Dec-11      
30 Int.   Non-dairy frozen confections United States of America   DOLE SPARKLERS
  Dole Food Company, Inc.   Registered   78/747684   4-Nov-05   3218967  
13-Mar-07   32 Int.   Aerated fruit juices; Non-alcoholic beverages containing
fruit juices. United States of America   DOLE WHIP   Dole Food Company, Inc.  
Pending   85/489907   7-Dec-11       30 Int.   Non-dairy frozen confections
United States of America   FADING BLUE DESIGN   Dole Food Company, Inc.  
Registered   73/254886   21-Mar-80   1225199   25-Jan-83   29 Int., 32 Int.  
(29) Canned fruits and canned vegetables. (32) Fruit juices.; United States of
America   MAKE EVERY DAY SHINE   Dole Food Company, Inc.   Registered  
77/232991   17-Jul-07   3616727   5-May-09   29 Int.   Frozen fruits; Processed,
canned, bottled, dried, and/or preserved fruits fruits; Cut vegetables;
Vegetable salads; Pre-cut vegetable salad; Cut fruits. United States of America
  MAKE EVERY DAY SHINE   Dole Food Company, Inc.   Pending   85/666836  
2-Jul-12       30 Int.   Frozen dessert consisting of fruit and cream or cream
substitutes; Fruit ice; Fruit teas; Tea-based beverages with fruit flavoring.
United States of America   MAKE EVERY DAY SHINE   Dole Food Company, Inc.  
Registered   77/233042   17-Jul-07   3616729   5-May-09   32 Int.   Fruit juice
concentrates; Fruit juices; Non-alcoholic beverages containing fruit juices;
Fruit beverages.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

United States of America   SUN GIANT   Bud Antle, Inc.   Registered   72/362451
  12-Jun-70   903969   8-Dec-70   29 Int., 31 Int.   (29) Edible nuts, roasted
and salted, flavored and processed;; (31) Fresh fruits and vegetables. United
States of America   TROPICAL GOLD   Dole Food Company, Inc.   Pending  
85/207630   29-Dec-10       32 Int.   Fruit juices and fruit drinks;
Non-alcoholic beverages containing fruit juices Uruguay   DOLE   Dole Food
Company, Inc.   Registered   179284     359474   31-Jan-85   31 Int., 32 Int.  
(31) Fresh fruits and vegetables.; (32) Fruit and vegetable juices. Uruguay  
DOLE & FADING BLUE   Dole Food Company, Inc.   Registered   179760     369699  
21-May-85   29 Int., 32 Int.   (29) Canned fruit and canned vegetables.; (32)
Fruit juices. Uruguay   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered
  283925   8-Jan-96   283925   27-Aug-98   32 Int.   Beers; mineral and aerated
waters and other non-alcoholic drinks; fruit drinks and fruit juices; syrups and
other preparations for making beverages. Uzbekistan   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Pending   A0011693   12-Mar-08       29 Int., 30 Int.,
31 Int., 32 Int.   29) Canned or bottled fruits; Cut fruits; Dried fruits;
Frozen fruits; Processed vegetables and fruits, Cut vegetables; Vegetable
salads; 30) Fruit ices; Frozen dessert consisting of fruit and cream or cream
substitutes; Coffee beans; Ground coffee beans; Chocolate and chocolates;
Chocolate bars; 31) Fresh fruit and vegetables; Cut flowers; Live flower
arrangements; 32: Aerated fruit juices; Frozen fruit beverages; Fruit beverages;
Fruit concentrates and purees used as ingredients of beverages; Fruit drinks and
juices; Fruit juice bases; Fruit juice concentrates; Non-alcoholic beverages
containing fruit juices Venda   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   2009/06239   2-Apr-09   2009/06239   2-Apr-09   29 Int.  
Preserved, canned, processed, fresh-cut, frozen, dried and cooked fruits and
vegetables; jellies, jams, fruit sauces; nuts, milk and milk products. Venda  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   2009/06240   2-Apr-09  
    30 Int.   Ices; frozen confections and dry powdered mixes for use in the
preparation of a soft serve dessert; coffee beans; chocolate and chocolates.
Venda   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   2009/06242  
2-Apr-09       32 Int.   Mineral and aerated waters and other non-alcoholic
drinks; fruit drinks and fruit juices; syrups, frozen concentrates and other
preparations for making beverages. Venezuela   DOLE   Renaissance Capital Corp.
  Registered       23777   13-Dec-50   29 Int., 32 Int.   (29) Preserved fruits,
fruit cocktail, frozen fruits.; (32) Fruit juices. Venezuela   DOLE & FADING
BLUE   Renaissance Capital Corp.   Registered       104340-F   4-Nov-83   29
Int., 32 Int.   Canned fruits and fruit juices and canned vegetables.; Venezuela
  DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   8243/86  
23-Jun-86   135860   23-Sep-88   29 Int., 30 Int., 31 Int.   (29) Canned
pineapple and other canned fruits, canned vegetables;; (30) Frozen confections
and soft serve dessert mix;; (31) Fresh fruits and fresh vegetables Venezuela  
DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   8244/86   23-Jun-86
  135861   23-Sep-88   32 Int.   Fruit juices, fruit juice drinks, frozen fruit
juice concentrates.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Viet Nam   DOLE   Dole Food Company, Inc.   Pending   not yet
assigned         29 Int., 30 Int., 31 Int., 32 Int.   Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products.; Ices; frozen confections and
dry powdered mixes for use in the preparation of a soft serve dessert; coffee
beans; chocolate and chocolates.; Fresh fruit; fresh vegetables. ; Mineral and
aerated waters and other non-alcoholic drinks; fruit drinks and fruit juices;
syrups, frozen concentrates and other preparations for making beverages. Viet
Nam   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   10804  
4-Mar-93   9280   4-Mar-93   29 Int., 30 Int., 31 Int., 32 Int.   (29)
Preserved, dried, cooked and canned or bottled fruits and vegetables; nuts,
frozen and frosted fruits;; (30) Frozen confections and desserts and soft serve
desert mixes;; (31) Fresh fruits and vegetables;; (32) Canned, chilled and
frozen juices. Viet Nam   DOLE (DU LE) & SUN DESIGN   Dole Food Company, Inc.  
Registered   15664   9-Oct-93   12959   12-Aug-94   29 Int., 30 Int., 31 Int.,
32 Int., 42 Int.   (29) Preserved, dried, cooked and canned or bottled fruits
and vegetables nuts, frozen and frosted fruits;; (30) Frozen confections and
desserts and soft serve dessert mixes;; (31) Fresh fruits and vegetables;; (32)
Canned, chilled and frozen fruit juices, fruit juice drinks, frozen fruit juice
concentrates and fruit based soft drinks, fruit nectars;; (42) Providing of food
and drink, veterinary and agricultural services, scientific and industrial
research. Virgin Islands (American)   DOLE   Dole Food Company, Inc.  
Registered       6515   19-Feb-77   29 Int., 32 Int., N46 Nat.   CN FRT, CN FRT
JUICES, CN VEGS, CN VEG JUICES, ETC filling, frozen fresh fruit, canned frozen
concentrated fruit juices ; ; Virgin Islands (American)   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   7775   29-Jul-08   7775   29-Jul-08   29
Int., 30 Int., 31 Int., 32 Int.   Canned or bottled fruits; Cut fruits; Dried
fruits; Frozen fruits; Processed vegetables and fruits; Cut vegetables;
Vegetable salads ; Fruit ices; Frozen dessert consisting of fruit and cream or
cream substitutes; Coffee beans; Ground coffee beans; Chocolate and chocolates;
Chocolate bars ; Fresh fruit and vegetables; Cut flowers; Live flower
arrangements ; Aerated fruit juices; Frozen fruit beverages; Fruit beverages;
Fruit concentrates and purees used as ingredients of beverages; Fruit drinks and
juices; Fruit juice bases; Fruit juice concentrates; Non-alcoholic beverages
containing fruit juices Virgin Islands (British)   DOLE   Dole Food Company,
Inc.   Registered     6-May-63   193   6-May-63   29 Int.   Fruits, vegetables,
vegetable juices; pie fillings, consisting principally of fruit; all being
canned, bottled, preserved, dried or frozen

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Virgin Islands (British)   DOLE   Dole Food Company, Inc.   Registered    
6-May-63   194   6-May-63   32 Int.   Non-alcoholic drinks and preparations for
making non-alcoholic drinks, all included in Class 32; fruit juices and tomato
juice; all being canned, bottled or frozen. Virgin Islands (British)   DOLE &
FADING BLUE   Dole Food Company, Inc.   Registered       988   26-Jun-79   29
Int., 32 Int.   Canned fruit, canned vegetables, fruit juices for cooking.;
Virgin Islands (British)   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   5091   20-Jul-09   5091   20-Jul-09   29 Int., 30 Int., 31 Int.,
32 Int. (N42 Nat., N44 Nat.)   Fresh fruits and fresh vegetables; preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, james, fruit sauces; nuts, milk and milk products; ices; frozen
confections and dry dessert; coffee beans; chocolate and chocolates.; Mineral
and aerated waters and other non-alcoholic drinks; fruit drinks and fruit
juices; syrups, frozen concentrates and other preparations for making beverages,
in addition to all other goods/services contained in said class. West Bank  
DOLE   Dole Food Company, Inc.   Pending   18979   7-Apr-11       29 Int.,
30 Int., 31 Int., 32 Int.   Preserved, canned, processed, fresh-cut, frozen,
dried and cooked fruits and vegetables; jellies, jams, fruit sauces; nuts, milk
and milk products.; Ices; frozen confections and dry powdered mixes for use in
the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates.; Fresh fruit and fresh vegetables.; Mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. West Bank   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   16871   5-Nov-09   16871  
5-Nov-09   29 Int., 30 Int., 31 Int., 32 Int.   (29) Preserved, canned,
processed, fresh-cut, frozen, dried and cooked fruits and vegetables; jellies,
jams, fruit sauces; nuts, milk and milk products. (30) Ices; frozen confections
and dry powdered mixes for use in the preparation of a soft serve dessert;
coffee beans; chocolate and chocolates. (31) Fresh fruit; fresh vegetables. (32)
Mineral and aerated waters and other non-alcoholic drinks; fruit drinks and
fruit juices; syrups, frozen concentrates and other preparations for making
beverages. Yemen, Republic of   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   46464   30-Dec-08   36304   30-Dec-08   29 Int.   Preserved,
canned, processed, fresh-cut, frozen, dried and cooked fruits and vegetables;
jellies, jams, fruit sauces; nuts, milk and milk products. Yemen, Republic of  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   46465   30-Dec-08  
36305   30-Dec-08   30 Int.   Ices; frozen confections and dry powdered mixes
for use in the preparation of a soft serve dessert; coffee beans; chocolate and
chocolates.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

OVERLAPPING TRADEMARKS

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Yemen, Republic of   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
46467   30-Dec-08   37894   30-Dec-08   32 Int.   Mineral and aerated waters and
other non-alcoholic drinks; fruit drinks and fruit juices; syrups, frozen
concentrates and other preparations for making beverages. Zimbabwe   DOLE   Dole
Food Company, Inc.   Registered   878/2001   17-Aug-01   878/2001   17-Aug-01  
29 Int.   Meat, fish, poultry and game; meat extracts; preserved, dried and
cooked fruits and vegetables; jellies, jams, fruit sauces; eggs, milk and milk
products; edible oils and fats. Zimbabwe   DOLE   Dole Food Company, Inc.  
Registered   879/2001   17-Aug-01   879/2001   17-Aug-01   30 Int.   Frozen
confections and dry powdered mix for use in the preparation of a soft serve
dessert. Zimbabwe   DOLE   Dole Food Company, Inc.   Registered   881/2001  
17-Aug-01   881/2001   17-Aug-01   32 Int.   Beers; mineral and aerated waters
and other non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages included in class 32. Zimbabwe   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered       883/2001   17-Aug-01   29
Int.   Meat, fish, poultry and game; meat extracts; preserved, dried and cooked
fruits and vegetables; jellies, jams, fruit sauces; eggs, milk and milk
products; edible oils and fats. Zimbabwe   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered       884/2001   17-Aug-01   30 Int.   Frozen
confections and dry powdered mix for use in the preparation of soft serve
dessert. Zimbabwe   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered    
  886/2001   17-Aug-01   32 Int.   Beers; mineral and aerated waters and other
non-alcoholic drinks; fruit drinks and fruit juices; syrups and other
preparations for making beverages included in class 32.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Exhibit H

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

African Union Territories (OAPI)   DOLE W/LEAFY CROWN ON RED S W/CROWN   Dole
Food Company, Inc.   Registered   70166   12-Apr-80   20120   12-Apr-80   31
Int.   Fresh fruit and vegetables. Angola   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Pending   20370   30-Oct-08       31 Int.   Fresh fruits and
fresh vegetables. Argentina   CABANA   Renaissance Capital Corp.   Registered  
2014209   20-Dec-95   2837528   10-Aug-98   31 Int.   Bananas. Argentina  
DELORO   Renaissance Capital Corp.   Registered   2417374   13-Mar-03   1966881
  14-Jan-04   31 Int.   Fresh fruit. Argentina   DOLE   Renaissance Capital
Corp.   Registered   1459.864     1.968.150   23-Jan-04   31 Int.   Fresh
greens, vegetables, and fruits. Argentina   DOLE & SUN DESIGN   Renaissance
Capital Corp.   Registered   1558604     1739626   16-Nov-87   31 Int.   Fresh
fruits and fresh vegetables. Argentina   RED S   Renaissance Capital Corp.  
Registered   1231309     1904444   3-Dec-02   31 Int.   Fresh fruits and greens;
fresh legumes and vegetables. Armenia   DOLE   Dole Food Company, Inc.   Pending
  1056   6-Aug-12       31 Int.   Fresh fruits and fresh vegetables. Armenia  
DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   1052   6-Aug-12       31
Int.   Fresh fruits and fresh vegetables. Austria   DELORO   Standard Fruit &
Steamship Co.   Registered   2217/68   16-Sep-68   63302   12-Dec-68   31 Int.  
Fresh bananas Bahrain   BUD & ROSEBUD DESIGN   Bud Antle, Inc.   Registered  
914/90   3-Dec-90   13849   8-Jun-91   31 Int.   Fresh fruits and fresh
vegetables. Bahrain   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
52/91   25-Feb-91   13971   25-Feb-91   31 Int.   Fresh fruits and vegetables.
Benelux   CABANA (Stylized)   Dole Food Company, Inc.   Registered   662992  
12-Jan-84   395157   25-May-84   31 Int.   Fresh fruits. Benelux   CABANA ON RED
S W/CROWN   Dole Food Company, Inc.   Registered   657150   11-Apr-83   391895  
6-Feb-84   31 Int.   Fresh fruits and fresh vegetables. Benelux   DELORO  
Standard Fruit & Steamship Co.   Registered   520833   16-Apr-71   22949  
16-Apr-71   31 Int.   Fresh bananas Benelux   PRECISION PACK   Dole Fresh
Vegetables, Inc.   Registered   763440   7-May-91   496339   2-Dec-91   31 Int.
  FRESH FRUITS & FRESH VEGETABLES Bermuda   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   21411   25-Jul-91   21411   25-Jul-91   31 Int.  
Fresh fruits and vegetables. Bolivia   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   SM-1334-2010   12-Apr-10   124436-C   3-Dec-10   31 Int.  
Fresh fruits and fresh vegetables. Bosnia and Herzegovina   CABANA   Dole Food
Company, Inc.   Registered     8-Sep-80   BAZR961276   10-May-84   31 Int.  
Fresh fruits and vegetables Brazil   CABANA & Design   Renaissance Capital Corp.
  Registered   820165484   15-Aug-97   820165484   1-Oct-02   31 Int.   Fresh
fruits and vegetables. Brazil   CABANITA & Design   Renaissance Capital Corp.  
Registered   820165492   15-Aug-97   820165492   1-Oct-02   31 Int.   Fresh
fruits and vegetables. Brazil   DOLE   Renaissance Capital Corp.   Pending  
830894624   27-Dec-10       31 Int.   Fresh fruits and fresh vegetables. Brazil
  DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   816962723  
10-Nov-92   816962723   10-Feb-04   31 Int.   Fruits, greens, vegetables and
cereals.; Brazil   DOLE & SUN DESIGN   Renaissance Capital Corp.   Pending  
830989714   27-Dec-10       31 Int.   Fresh fruit; fresh vegetables; fresh
flowers and living plants. Bulgaria   TROPIPAC   Dole Food Company, Inc.  
Pending   118134   15-Feb-11       31 Int.   Fresh fruit. Canada   ANCO   Bud
Antle, Inc.   Registered   246470     113703   3-Apr-59   31 Int.   Fresh
vegetables. Canada   ANYTHING FRESHER WOULD STILL BE IN THE FIELD   Dole Food
Company, Inc.   Registered   1285873   12-Jan-06   TMA711672   11-Apr-08   31
Int.   Fresh fruit and fresh vegetables. Canada   BANANIMALS   Standard Fruit &
Steamship Co.   Registered   312472     TMA161063   7-Feb-69   31 Int.   Fresh
Bananas Canada   BUD & BANDED ROSEBUD DESIGN   Bud Antle, Inc.   Registered  
627027     372698   31-Aug-90   31 Int.   Fresh fruits and fresh vegetables.
Canada   BUD & BANDED ROSEBUD DESIGN   Bud Antle, Inc.   Registered   627028  
8-Mar-89   369328   8-Jun-90   31 Int.   Fresh fruits and fresh vegetables.
Canada   BUD OF CALIFORNIA & ROSEBUD DESIGN   Bud Antle, Inc.   Registered  
1104172   25-May-01   TMA 670638   14-Apr-04   31 Int.   Fresh vegetables,
namely celery; fresh fruits and vegetables; fresh vegetables, namely lettuce and
cauliflower. Canada   BUD SPECIAL & DESIGN   Bud Antle, Inc.   Registered  
700135   2-Mar-92   440777   24-Mar-95   31 Int.   FRESH VEGETABLES Canada  
CABANA   Dole Food Company, Inc.   Registered   259716   9-Nov-60   TMA122319  
26-May-61   31 Int.   Bananas.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Canada   CABANA & CONFIGURATION DESIGN   Dole Food Company, Inc.   Registered  
312964     163097   30-May-69   31 Int.   FRESH BANANAS Canada   CABANITA   Dole
Food Company, Inc.   Registered   262619   28-Apr-61   124492   24-Nov-61   31
Int.   Bananas. Canada   CARMEL VALLEY FARMS   Dole Food Company, Inc.   Pending
  1607715   21-Dec-12       29 Int.   Pre-cut vegetable salad. Canada   COASTAL
  Dole Berry Company, LLC   Registered   86976100   19-Feb-98   TMA 512806  
2-Mar-99   31 Int.   Fresh berries. Canada   COASTAL and Design   Dole Berry
Company, LLC   Registered   86976200   19-Feb-98   TMA 512915   16-Jul-99   31
Int.   Fresh berries. Canada   DOLE EXTRA VEGGIE   Dole Food Company, Inc.  
Pending   1546458   14-Oct-11       29 Int.   Pre-cut vegetable salad. Canada  
DOLE PESTO CAESAR   Dole Food Company, Inc.   Pending   1607710   21-Dec-12    
  31 Int.   Pre-cut vegetable salad. Canada   ENDLESS SUMMER   Dole Food
Company, Inc.   Pending   1515377   15-Feb-11       31 Int.   Pre-cut vegetable
salad. Canada   FIESTA   Dole Food Company, Inc.   Registered   447420  
3-Dec-79   255493   30-Jan-81   31 Int.   Pineapples and bananas. Canada  
FIESTA   Dole Food Company, Inc.   Registered   453175   1-May-80   258400  
1-May-81   31 Int.   Fresh fruits and vegetables. Canada   FRESH DISCOVERIES  
Dole Food Company, Inc.   Registered   1321437   24-Oct-06   TMA 701284  
21-Nov-07   29 Int.   Pre-cut vegetable salad. Canada   FRESH FAVORITES   Dole
Food Company, Inc.   Registered   132143   24-Oct-06   TMA701283   21-Nov-07  
29 Int.   Cut vegetables; vegetable salads. Canada   FRESH ORGANICS DOLE and
Design   Dole Food Company, Inc.   Registered   1321431   24-Oct-06   TMA 725904
  10-Oct-08   29 Int., 31 Int.   (29) Pre-cut vegetable salads (31) Fresh
fruits; fresh vegetables. Canada   FRESH PICKED DOLE and Design   Dole Food
Company, Inc.   Registered   1321429   24-Oct-06   TMA714482   15-May-08   31
Int.   Fresh fruits, fresh vegetables. Canada   FRESH TAKES   Dole Food Company,
Inc.   Registered   1321435   24-Oct-06   766748   13-May-10   29 Int.   Cut
fruits; Cut vegetables; Fruit and vegetable salads; Fruit salads; Pre-cut
vegetable salad; Vegetable salads Canada   GREEN JADE   Bud Antle, Inc.  
Registered   246471   11-Jul-58   112550   12-Dec-58   31 Int.   Fresh
vegetables. Canada   KINGSIZE   ROYAL PACKING CO.   Registered   655598  
18-Apr-90   382505   29-Mar-91   31 Int.   Fresh fruits and fresh vegetables.
Canada   NOS VERDURES DE CHOIX. VOTRE CHOIX PLUS VERT.   Dole Food Company, Inc.
  Registered   1446600   30-Jul-09   770629   23-Jun-10   29 Int.   Pre-cut
vegetable salads. Canada   ONE CUT. ONE BITE.   Dole Food Company, Inc.  
Pending   1554301   30-Nov-11       31 Int.   Fresh vegetables. Canada   OUR
CHOICE GREENS YOUR GREENER CHOICE   Dole Food Company, Inc.   Pending   1421203
  9-Dec-08       29 Int.   Pre-cut vegetable salad. Canada   OUR CHOICE GREENS
YOUR GREENER CHOICE and Design   Dole Food Company, Inc.   Pending   1421205  
9-Dec-08       29 Int.   Pre-cut vegetable salad. Canada   PESTO CAESAR   Dole
Food Company, Inc.   Pending   1607713   21-Dec-12       29 Int.   Pre-cut
vegetable salad. Canada   PRECISION PACK   Dole Fresh Vegetables, Inc.  
Registered   679836   12-Apr-91   TMA422876   4-Feb-94   31 Int.   FRESH FRUITS
& VEGETABLES Canada   RICK   Bud Antle, Inc.   Registered   246468     TMA112961
  16-Jan-59   31 Int.   Fresh vegetables. Canada   SALAD GUIDE   Dole Food
Company, Inc.   Pending   1444567   13-Jul-09   TMA828138   16-Jul-12   29 Int.
  Pre-cut vegetable salad. Canada   SAVVY SALAD   Dole Food Company, Inc.  
Pending   1607714   21-Dec-12       31 Int.   Pre-cut vegetable salad. Canada  
STRAW BABIES   Dole Berry Company, LLC   Registered   1242945   7-Jan-05  
TMA668484   24-Jul-06   31 Int.   Produce, namely fresh strawberries. Canada  
THE BEST OF DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   693259  
7-Nov-91   429868     31 Int.   FRESH FRUITS & VEGGIES, NAMELY, BANANAS, APPLES,
ORANGES, GRAPEFR UIT, BROCCOLI, PAPAYA, PLUMS, NECTARINES, WATERMELON, HONEYDEW,
ETC Canada   TROPICAL GOLD   Dole Food Company, Inc.   Registered   1141231  
14-May-02   TMA641259   2-Jun-05   31 Int.   Fresh fruits. Canada   VACO   Bud
Antle, Inc.   Registered   246466     112447   5-Dec-58   31 Int.   Fresh
vegetables. Canada   YOUR CHOICE   Dole Food Company, Inc.   Registered  
1048710   1-Mar-00   TMA589560   11-Sep-03   31 Int.   Fresh fruits. Chile  
ALPHA RED   Renaissance Capital Corp.   Registered   891.39   13-Jan-10  
905.773   22-Dec-10   31 Int.   Fresh fruit, namely grapes. Chile   CERISE  
Renaissance Capital Corp.   Registered   891.391   13-Jan-10   905.774  
22-Dec-10   31 Int.   Fresh fruit, namely grapes. Chile   EVENING PEARL  
Renaissance Capital Corp.   Registered   891.393   13-Jan-10   905.775  
22-Dec-10   31 Int.   Fresh fruit, namely grapes.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Chile   ICE SEEDLESS   Renaissance Capital Corp.   Registered   891.394  
13-Jan-10   905.776   22-Dec-10   31 Int.   Fresh fruit, namely grapes. Chile  
TROPICAL WILD   Renaissance Capital Corp.   Pending   891.396   13-Jan-10      
31 Int.   Fresh fruit, namely grapes. Chile   YOUR CHOICE   Renaissance Capital
Corp.   Registered   800.019   18-Dec-07   827.408   12-Sep-08   31 Int.   Fresh
fruit. Colombia   DOLE   Renaissance Capital Corp.   Registered   10-161455  
22-Dec-10   431709   23-Aug-11   31 Int.   Fresh fruits and fresh vegetables.
Colombia   DOLE & SUN DESIGN   Renaissance Capital Corp.   Pending   10-161451  
22-Dec-10       31 Int.   Fresh fruits; fresh vegetables. Colombia   DOLE & SUN
DESIGN   Renaissance Capital Corp.   Registered   10-140309   9-Nov-10   422981
  14-Apr-11   31 Int.   Fresh fruits and fresh vegetables. Colombia   DOLE
W/LEAFY CROWN ON RED S W/CROWN   Renaissance Capital Corp.   Registered   192851
  24-Jun-80   102457   10-Aug-83   31 Int.   Fresh fruits and vegetables
Colombia   YOUR CHOICE   Renaissance Capital Corp.   Registered   6126412  
18-Dec-06   373778   26-Feb-09   31 Int.   Fresh fruit Costa Rica   BUD OF
CALIFORNIA FRESH AS TOMORROW & ROSEBUD DES   Bud Antle, Inc.   Registered      
43286   22-Nov-71   31 Int.   FRSH FRT & VEGS Costa Rica   CABANA & DESIGN  
Standard Fruit & Steamship Co.   Registered       24210   8-Apr-61   31 Int.  
Fresh fruits and vegetables Costa Rica   CABANA & DESIGN   Renaissance Capital
Corp.   Registered   2008-0003004   3-Apr-08   180382   29-Sep-08   31 Int.  
Agricultural, horticultural and forestry products and grains not included in
other classes; live animals; fresh fruit and vegetables; natural seeds, plants
and flowers; animal feed; malt. Costa Rica   DELORO   Renaissance Capital Corp.
  Registered   28391     41212   31-Mar-69   31 Int.   Fresh bananas. Costa Rica
  DOLE   Renaissance Capital Corp.   Registered       65920   14-Nov-85   31
Int.   Fresh fruits and vegetables. Costa Rica   DOLE & Sun Design   Renaissance
Capital Corp.   Registered   34311   15-Dec-00   126970   27-Jun-01   31 Int.  
Agricultural, horticultural and forestry products and grains not included in
other classes; living animals; fresh fruits and vegetables; seeds, natural
plants and flowers; foodstuffs for animals, malt. Costa Rica   FIESTA  
Renaissance Capital Corp.   Registered       98556   6-Jan-97   31 Int.   Fresh
fruits and vegetables. Costa Rica   YOUR CHOICE   Renaissance Capital Corp.  
Registered   2011-0005041   24-Jun-11   215463   13-Jan-12   31 Int.   Fresh
fruit Croatia   CABANA   Dole Food Company, Inc.   Registered   Z941642N  
10-May-94   Z941642   5-Dec-95   31 Int.   Fresh fruits and vegetables. Cyprus,
Republic of   CABANA   Standard Fruit & Steamship Co.   Registered       B10941
  5-Nov-67   31 Int.   Fresh bananas. Cyprus, Republic of   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   33661   4-Jan-91   33661   4-Jan-91   31
Int.   FRESH FRUITS AND VEGETABLES. Denmark   BUD & ROSEBUD DESIGN   Bud Antle,
Inc.   Registered   6286/1989     VR199006110   14-Sep-90   31 Int.   Fresh
fruits and fresh vegetables Denmark   DELORO   Standard Fruit & Steamship Co.  
Registered   A 3529/68   17-Sep-68   761/1969   14-Mar-69   31 Int.   Fresh
fruit, including bananas Dominican Republic   BUD & ROSEBUD DESIGN   Bud Antle,
Inc.   Registered       48956   15-Jun-90   31 Int.   Fresh fruits & fresh
vegetables Ecuador   CABANA   Renaissance Capital Corp.   Pending   170984  
18-May-06       31 Int.   Fresh fruit and fresh vegetables. Ecuador   DELORO  
Renaissance Capital Corp.   Registered   16385     1430   20-Jun-90   31 Int.  
Fresh bananas. Ecuador   DOLE   Renaissance Capital Corp.   Registered   239419
  21-Dec-10   5185-11   13-Jul-11   31 Int.   Fresh fruits and fresh vegetables.
Ecuador   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   41129  
23-Aug-93   0618-95   17-Feb-95   31 Int.   Agricultural, horticultural and
forestry products and grains not included in other classes; living animals;
fresh fruits and vegetables; seeds, natural plants and flowers; foodstuffs for
animals, malt Ecuador   DOLE & SUN DESIGN   Renaissance Capital Corp.  
Registered   239487   22-Dec-10   3978-11   28-Jun-11   31 Int.   Fresh fruits
and fresh vegetables. Ecuador   DOLE & SUN DESIGN   Renaissance Capital Corp.  
Registered   214513   28-May-09   7337-09   10-Nov-09   31 Int.   Fresh fruits
and fresh vegetables. Ecuador   FIESTA   Renaissance Capital Corp.   Registered
  170985   18-May-06   2816-07   22-May-07   31 Int.   Fresh fruit and fresh
vegetables.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Ecuador   TROPIPAC   Renaissance Capital Corp.   Registered   170986   18-May-06
  2817-07   22-May-07   31 Int.   Fresh fruit and fresh vegetables. Ecuador  
YOUR CHOICE   Renaissance Capital Corp.   Registered   105262   21-Jun-00  
8566-00   30-Nov-00   31 Int.   Fresh fruit, namely bananas Egypt   ALPHA RED  
Dole Food Company, Inc.   Pending   252233   18-Oct-10       31 Int.   Fresh
fruit, namely grapes. Egypt   DESERT SEEDLESS   Dole Food Company, Inc.  
Pending   252234   18-Oct-10       31 Int.   Fresh fruit, namely grapes. Egypt  
DOLE   Dole Food Company, Inc.   Pending   not yet
assigned         31 Int.   Fresh fruit and vegetables. Egypt   DOLE & SUN DESIGN
  Dole Food Company, Inc.   Registered   78934   7-Jan-91   78934   6-Jun-94  
31 Int.   FRESH FRUITS & VEGETABLES Egypt   MOONBALLS   Dole Food Company, Inc.
  Pending   252235   18-Oct-10       31 Int.   Fresh fruit, namely grapes. El
Salvador   DOLE   Dole Food Company, Inc.   Registered   3270-97   2-Jun-97  
57/99   9-Nov-99   31 Int.   Agricultural, horticultural and forestry products
and grains not included in other classes; living animals; fresh fruits and
vegetables; seeds, natural plants and flowers; foodstuffs for animals, malt El
Salvador   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   3169-97  
29-May-97   183/88   22-Feb-99   31 Int.   Agricultural, horticultural, forest
and grain products, not included in other classes; live animals; fresh fruits
and vegetables; seeds; live plants and flowers; animal feed in Class 31.
European Community   BOBBY BANANA   Dole Food Company, Inc.   Registered  
6518286   14-Dec-07   6518286   14-Dec-07   31 Int.   Fresh fruit, particularly
bananas. European Community   BOBBY BANANA & Design (Standing Bobby)   Dole Food
Company, Inc.   Registered   6518211   14-Dec-07   6518211   14-Dec-07   31 Int.
  Fresh fruit, particularly bananas. European Community   DELORO   Standard
Fruit & Steamship Co.   Registered   6518609   14-Dec-07   6518609   14-Dec-07  
31 Int.   Fresh fruit, particularly bananas. European Community   DOLE BANINI  
Dole Food Company, Inc.   Registered   6605232   25-Jan-08   6605232   25-Jan-08
  31 Int.   Fresh fruit; namely bananas European Community   DOLE GOURMET   Dole
Food Company, Inc.   Registered   1881721   2-Oct-00   1881721   2-Oct-00   31
Int.   Bananas. European Community   NABA & Design   Dole Food Company, Inc.  
Pending   11625704   5-Mar-13       31 Int.   Fresh fruits and fresh vegetables.
European Community   SOLEIL   Dole Food Company, Inc.   Pending   10617157  
3-Feb-12       31 Int.   Fresh fruit and fresh vegetables. European Community  
THE TASTE OF SUNSHINE   Dole Food Company, Inc.   Registered   8649841  
29-Oct-09   8649841   29-Oct-09   31 Int.   Fresh fruit and vegetables. European
Community   TROPICAL GOLD   Dole Food Company, Inc.   Registered   2780419  
19-Jul-02   2780419   19-Jul-02   31 Int.   Fresh fruits and vegetables.
European Community   TROPICAL RED   Dole Food Company, Inc.   Registered  
8928582   4-Mar-10   8928582   4-Mar-10   31 Int.   Fresh fruit and vegetables.
European Community   TROPIPAC   Standard Fruit & Steamship Co.   Pending  
5687363   14-Feb-07       31 Int.   Fresh fruit and fresh vegetables. Finland  
BAJELLA & DESIGN   Dole Food Company, Inc.   Registered       55312   5-Sep-69  
31 Int.   BANANAS Finland   DELORO   Standard Fruit & Steamship Co.   Registered
  4324/69     59004   15-Nov-71   31 Int.   Fresh bananas. France   CABANA  
Dole Food Company, Inc.   Registered   929944     1317313   2-Sep-60   31 Int.  
Fresh bananas. France   CABANA ON RED S W/CROWN   Dole Food Company, Inc.  
Registered   165415   3-Nov-89   1558420   3-Nov-89   31 Int.   FRESH FRTS
(BANANAS) France   CABANITA   Standard Fruit & Steamship Co.   Registered  
773494     1349477   11-Jan-61   31 Int.   Bananas. France   DELORO   Standard
Fruit & Steamship Co.   Registered   967111   17-Nov-68   1498652   17-Nov-68  
31 Int.   FRSH BANANAS Gambia   BUD & ROSEBUD DESIGN   Bud Antle, Inc.  
Registered     31-Oct-72   4462   10-Oct-74   31 Int.   Fresh vegetables Gaza
District   DOLE   Dole Food Company, Inc.   Pending   15306   7-Apr-11       31
Int.   Fresh fruit and fresh vegetable. Gaza District   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Pending   13592   13-Aug-09       31 Int.   Fresh fruit and
fresh vegetables. Germany   BAJELLA   Dole Food Company, Inc.   Registered    
19-Oct-67   842352   12-Feb-68   31 Int.   BANANAS Germany   BUD & Rosebud
Design   Bud Antle, Inc.   Registered   B 88064/31   21-Aug-89   1157940  
25-Apr-90   31 Int.   Fresh fruits and fresh vegetables

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Germany   DELORO on Red S w/ Crown   Standard Fruit & Steamship Co.   Registered
    30-Dec-69   881013   10-May-71   31 Int.   Fresh fruit, citrus fruit, and
bananas Germany   THE TASTE OF SUNSHINE   Dole Germany OHG   Registered   399 69
957.0   9-Nov-99   399 69 957   9-Nov-99   31 Int.   Fresh fruits & vegetables
Germany   TROPICAL RED   Dole FF Europe, Ltd. & Co.   Registered   399 56 424  
30-Sep-99   399 56 424   13-Jan-00   31 Int.   Fresh fruits and vegetables
Guatemala   CABANA   Renaissance Capital Corp.   Pending   2008-8143   8-Oct-08
      31 Int.   Fresh bananas. Guatemala   DOLE   Renaissance Capital Corp.  
Pending   M-009935-2010   23-Dec-10       31 Int.   Fresh fruits and vegetables
Guatemala   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered  
2008-008190   9-Oct-08   165759   23-Sep-09   31 Int.   Fresh fruit; fresh
vegetables; fresh flowers, cut flowers and live plants. Haiti   DOLE   Dole Food
Company, Inc.   Registered       221/140   30-Sep-63   31 Int.   Fresh
vegetables. Haiti   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
413-E   6-Apr-09   373/166   12-Oct-09   31 Int.   Fresh fruits and fresh
vegetables. Honduras   DOLE   Renaissance Capital Corp.   Registered   38029/10
  22-Dec-10   117544   5-Oct-11   31 Int.   Fresh fruits and fresh vegetables.
Honduras   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered   6467/91
  10-Sep-91   55584   11-Jun-92   31 Int.   Fresh fruits and vegetables.
Honduras   FIESTA   Renaissance Capital Corp.   Registered       14459  
4-Sep-67   31 Int.   Bananas. Honduras   TROPIPAC   Standard Fruit & Steamship
Co.   Registered       14460   4-Sep-67   31 Int.   Bananas. Int’l Registration
- Madrid Agreement / Protocol   SOLEIL DE MARTINQUE   Dole Fresh Fruit Europe
OHG   Registered   649810   19-Feb-96   649810   19-Feb-96   31 Int.   Fresh
fruits and vegetables; all the produce of Martinique. Int’l Registration -
Madrid Agreement / Protocol   THE TASTE OF SUNSHINE   Dole FF Europe, Ltd. & Co.
  Registered       732543   20-Mar-00   31 Int.   Fresh fruits and vegetables
Int’l Registration - Madrid Agreement / Protocol   TROPICAL RED   Dole FF
Europe, Ltd. & Co.   Registered     13-Jan-00   729648   7-Mar-00   31 Int.  
Fresh fruits and vegetables. Ireland   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   144433   1-Jan-91   144433   11-Nov-93   31 Int.   FRESH
FRUITS & VEGETABLES Israel   DOLE   Dole Food Company, Inc.   Pending   not yet
assigned         31 Int.   Fresh fruit and fresh vegetables. Israel   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   78730   4-Jan-91   78730  
4-Jan-91   31 Int.   FRESH FRUITS & VEGETABLES Italy   ANTLE   Bud Antle, Inc.  
Registered   16758 C/83   14-Jan-83   412884   14-Jan-83   31 Int.   Fresh
vegetables. Italy   DELORO   Standard Fruit & Steamship Co.   Registered   74032
    542075   17-Dec-68   31 Int.   FRESH BANANAS Jamaica   DOLE W/LEAFY CROWN ON
RED S W/CROWN   Dole Food Company, Inc.   Registered   TM 31/181   17-Apr-80  
19564   2-Nov-83   31 Int.   Fresh fruits and vegetables. Jordan   DOLE   Dole
Food Company, Inc.   Pending   115844   30-Dec-10       31 Int.   Fresh fruits
and fresh vegetables. Jordan   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   28799   18-Mar-91   28799   2-Jun-92   31 Int.   FRESH FRUITS &
VEGETABLES Kenya   DOLE W/LEAFY CROWN ON RED S W/CROWN   Dole Food Company, Inc.
  Registered     21-Nov-79   26669   17-Apr-80   31 Int.   Fresh fruits and
vegetables Kosovo   CABANA   Dole Food Company, Inc.   Registered   81  
4-Feb-08   2590/2011   3-Mar-11   31 Int.   Fresh fruits and vegetables. Kuwait
  CABANA ON RED S W/CROWN   Dole Food Company, Inc.   Registered   15679    
14697   4-Jun-83   31 Int.   Fresh bananas. Kuwait   DOLE   Dole Food Company,
Inc.   Pending   100154   21-Dec-08       31 Int.   Fresh fruit and fresh
vegetables. Kuwait   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending  
100158   21-Dec-08       31 Int.   Fresh fruit and fresh vegetables.
Liechtenstein   DOLE W/LEAFY CROWN ON RED S W/CROWN   Dole Food Company, Inc.  
Registered       5847   8-Oct-79   31 Int.   Fresh fruit and vegetables
Macedonia   CABANA   Dole Food Company, Inc.   Registered   PZ-2689/94  
9-Apr-68   1805   25-Dec-68   31 Int.   Fresh fruits and vegetables.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Malta   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   20220  
4-Jan-91   20220   4-Jan-91   31 Int.   Fresh fruits and vegetables. Mexico  
DOLE   Dole Food Company, Inc.   Registered   1145389   5-Jan-11   1212977  
5-Jan-11   31 Int.   Fresh fruits and fresh vegetables. Mexico   FIESTA  
Standard Fruit & Steamship Co.   Registered   43100   3-Jun-88   527086  
29-Jul-96   31 Int.   Fresh fruit. Moldova   DOLE   Dole Food Company, Inc.  
Registered   25189   27-Mar-09   19586   27-Mar-09   31 Int.   Fresh fruits and
fresh vegetables. Moldova   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   25184   27-Mar-09   19585   27-Mar-09   31 Int.   Fresh fruits and
fresh vegetables. Montenegro   CABANA   Dole Food Company, Inc.   Registered    
  27632   31-Dec-11   31 Int.   Bananas Namibia   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Pending   TM/T/
2009/726   7-Jul-09       31 Int.   Fresh fruits and fresh vegetables. Norway  
BAJELLA   Dole Food Company, Inc.   Registered       76565   5-Jun-69   31 Int.
  BANANAS Norway   BUD & ROSEBUD DESIGN   Bud Antle, Inc.   Registered      
79845   20-Aug-70   31 Int.   Fresh fruit and vegetables Norway   CABANA  
Standard Fruit & Steamship Co.   Registered   104183     82562   3-Sep-71   31
Int.   Fresh fruits Norway   DELORO   Standard Fruit & Steamship Co.  
Registered       78794   26-Feb-70   31 Int.   Fresh fruits and vegetables
Norway   DOLE BANINI SURPRISE   Dole Food Company, Inc.   Registered   2001
13177   9-Nov-01   214098   18-Apr-02   31 Int.   fresh fruits Norway   DOLE
GOURMET   Dole Food Company, Inc.   Registered   200012490   16-Oct-00   208296
  26-Apr-01   31 Int.   Fresh fruits and vegetables. Norway   SUN GIANT &
SUNRISE DESIGN   Bud Antle, Inc.   Registered   910787   11-Feb-91   160609  
16-Dec-93   31 Int.   Fresh fruits and vegetables. Oman   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   5166   19-Jan-91   5166   19-Jan-91   31
Int.   Fresh fruits and vegetables. Papua New Guinea   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   68528   2-Nov-09   A68528   2-Nov-09   31 Int.
  Fresh fruits and vegetables. Paraguay   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   11844   30-Aug-91   257078   11-Feb-92   31 Int.   Fresh
fruits and vegetables. Peru   DOLE   Dole Food Company, Inc.   Registered  
442059   28-Dec-10   174087   17-Mar-11   31 Int.   Fresh fruit and fresh
vegetables. Peru   DOLE & SUN DESIGN   Renaissance Capital Corp.   Registered  
141185   5-Jul-88   78222   15-Dec-88   31 Int.   Fresh fruits. Peru   YOUR
CHOICE   Renaissance Capital Corp.   Registered   107083   29-May-00   65565  
18-Aug-00   31 Int.   Fresh fruit, namely bananas. Portugal   DOLE & SUN DESIGN
  Dole Food Company, Inc.   Registered   270825   23-Jan-91   270825   8-Feb-93
  31 Int.   Fresh fruits and vegetables. Puerto Rico   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered       7821   28-Jun-88   31 Int.   FRESH
VEGETABLES Puerto Rico   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered       7822   7-May-85   31 Int.   Fresh fruit. Qatar   CABANA ON RED
S W/CROWN   Dole Food Company, Inc.   Registered   3373   27-Feb-83   3373  
29-Aug-88   31 Int.   Fresh fruits and vegetables. Qatar   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Pending   56099   18-Feb-09       31 Int.   Fresh
fruits and fresh vegetables. Romania   TROPIPAC   Dole Food Company, Inc.  
Registered   M 2011 01273   15-Feb-11   115355   15-Feb-11   31 Int.   Fresh
fruit. Russian Federation   BOBBY BANANA   Dole Food Company, Inc.   Registered
  2007740399   21-Dec-07   383039   21-Dec-07   31 Int.   Fresh fruit; namely
bananas. Russian Federation   BOBBY BANANA & Design (Standing Bobby)   Dole Food
Company, Inc.   Registered   2007740409   21-Dec-07   383044   21-Dec-07   31
Int.   Fresh fruit; namely bananas. Russian Federation   DOLE SWEETIO   Dole
Food Company, Inc.   Registered   2007740404   21-Dec-07   383042   21-Dec-07  
31 Int.   Fresh fruit. Russian Federation   TROPICAL GOLD   Dole Food Company,
Inc.   Registered   2007740410   21-Dec-07   371938   21-Dec-07   31 Int.  
Fresh fruit. Russian Federation   TROPIPAC   Dole Food Company, Inc.   Pending  
2011703123   8-Feb-11       31 Int.   Fresh fruit. Russian Federation   YOUR
CHOICE   Dole Food Company, Inc.   Registered   2007740397   21-Dec-07   369991
  21-Dec-07   31 Int.   Fresh fruit. Samoa   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   5622   13-Aug-09   5622   13-Aug-09   31 Int.  
Fresh fruits and fresh vegetables. Saudi Arabia   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   12867   6-Jan-91   241/53   25-Aug-91   31 Int.  
Fresh fruits and vegetables Serbia (Old Code)   CABANA   Dole Food Company, Inc.
  Registered   Z-566/80   10-May-84   27632   10-May-84   31 Int.   Fresh fruits
& vegetables. Sierra Leone   DOLE   Dole Food Company, Inc.   Pending   19219  
10-Nov-10       31 Int.   Fresh fruit; fresh vegetables; fresh flowers, cut
flowers and live plants. Sierra Leone   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Pending   19218   10-Nov-10       31 Int.   Fresh fruit; fresh
vegetables; fresh flowers, cut flowers and live plants.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Slovenia   CABANA   Dole Food Company, Inc.   Registered   Z-9471366   6-Oct-94
  9471366   6-Oct-94   31 Int.   Fresh fruits and vegetables. South Africa  
DOLE   Dole Food Company, Inc.   Registered     4-Mar-68   68/0933   4-Mar-68  
31 Int.   Fresh fruits and vegetables South Africa   NABA & Design   Dole Food
Company, Inc.   Pending   instructed         31 Int.   Fresh fruits and fresh
vegetables. South Africa   THE TASTE OF SUNSHINE   Dole FF Europe, Ltd. & Co.  
Registered   2000/05455   9-Nov-99   2000/05455   9-Nov-99   31 Int.   Fresh
fruits & vegetables South Africa   TROPICAL WILD   Dole South Africa (Pty) Ltd  
Pending   2007/19727   31-Aug-07       31 Int.   Agricultural, horticultural and
forestry products and grains not included in other classes; living animals;
fresh fruits and vegetables; seeds, natural plants and flowers; foodstuffs for
animals, malt. Spain   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered
  1145283   30-Apr-86   1145283   5-May-87   31 Int.   Fresh fruits and fresh
vegetables. Spain   DOLE ON BLUE BACKGROUND   Dole Food Company, Inc.  
Registered   431447   10-Jan-64   431447   10-Jan-64   31 Int.   Fresh pineapple
Sudan   DOLE (IN ARABIC) W/LEAFY CROWN   Dole Food Company, Inc.   Registered  
20403   9-Jan-84   20403   4-Nov-86   31 Int.   FRSH FRT & VEGS Sweden   BUD &
ROSE DESIGN   Bud Antle, Inc.   Registered   69-4501   2-Oct-69   139315  
12-May-72   31 Int.   Fresh fruits and vegetables Sweden   BUD & ROSEBUD DESIGN
  Bud Antle, Inc.   Registered   89-4831   19-May-89   338630   22-Jun-00   31
Int.   Fresh fruits and vegetables Sweden   BUD OF AMERICA FRESH AS TOMORROW &
ROSEBUD DESIGN   Bud Antle, Inc.   Registered   83-1604   11-Mar-83   212522  
2-Dec-88   31 Int.   FRESH VEGETABLES Sweden   BUD OF CALIFORNIA & ROSEBUD
DESIGN   Bud Antle, Inc.   Registered   83-3211     212299   21-Oct-88   31 Int.
  FRESH FRUITS & VEGETABLES Sweden   BUD SPECIAL & DESIGN   Bud Antle, Inc.  
Pending   92-1914   2-Mar-92       31 Int.   Fresh vegetables Sweden   CABANA  
Dole Food Company, Inc.   Registered   3860/69   26-Aug-69   132542   28-Aug-70
  31 Int.   Fresh bananas and fresh pineapples Sweden   KING SIZE & DESIGN  
ROYAL PACKING CO.   Registered   92-0812   28-Jan-92   248467   23-Apr-93   31
Int.   Fresh vegetables, namely lettuce. Sweden   SUN GIANT & SUNRISE DESIGN  
Bud Antle, Inc.   Registered   91-1488   19-Feb-91   234905   22-May-92   31
Int.   Fresh fruits and fresh vegetables. Switzerland   CABANA & DESIGN   Dole
Food Company, Inc.   Registered   3479     342612   16-Jul-64   31 Int.   Fresh
bananas. Switzerland   CABANA ON RED S W/CROWN   Dole Food Company, Inc.  
Registered   7084     377939   3-Dec-69   31 Int.   FRSH FRTS Switzerland  
DELORO   Standard Fruit & Steamship Co.   Registered   5691     369713  
26-Sep-68   31 Int.   BANANAS Syria   DOLE   Dole Food Company, Inc.   Pending  
3802   30-Mar-11       31 Int.   Fresh fruits and fresh vegetables. Turkey  
BOBBY BANANA   Dole Food Company, Inc.   Pending   2007/69066   26-Dec-07      
31 Int.   Fresh fruit, namely bananas. Turkey   BOBBY BANANA & Design (Standing
Bobby)   Dole Food Company, Inc.   Pending   2007/69067   26-Dec-07       31
Int.   Fresh fruit, namely bananas. Turkey   DOLE   Dole Food Company, Inc.  
Registered   23741/85     86197   2-May-85   31 Int.   Fresh fruit and fresh
vegetables. Turkey   DOLE SWEETIO   Dole Food Company, Inc.   Registered  
2007/69070   26-Dec-07   2007/69070   26-Dec-07   31 Int.   Fresh fruit. Turkey
  TROPICAL GOLD   Dole Food Company, Inc.   Registered   2007/69072   26-Dec-07
  2007/69072   26-Dec-07   31 Int.   Fresh fruit. Turkey   YOUR CHOICE   Dole
Food Company, Inc.   Registered   2007/69075   26-Dec-07   2007/69075  
26-Dec-07   31 Int.   Fresh fruit. Ukraine   TROPIPAC   Dole Food Company, Inc.
  Registered   M 2011 02083   14-Feb-11   152040   14-Feb-11   31 Int.   Fresh
fruit. United Arab Emirates   CABANA ON S WITH CROWN DESIGN   Dole Food Company,
Inc.   Registered   5552   26-Mar-94   2657   26-Mar-94   31 Int.   Fresh fruits
and vegetables United Arab Emirates   DOLE   Dole Food Company, Inc.  
Registered   5160   21-Feb-94   2469   21-Feb-94   31 Int.   Fresh fruits and
vegetables. United Arab Emirates   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   5206   22-Feb-94   2345   23-Feb-94   31 Int.   Fresh fruits and
vegetables. United Arab Emirates   DOLE (in Arabic) & SUN DESIGN   Dole Food
Company, Inc.   Registered   5283   1-Mar-94   2355   1-Mar-94   31 Int.   Fresh
fruits and vegetables. United Kingdom   BUD & ROSEBUD DESIGN   Bud Antle, Inc.  
Registered   1394547   9-Aug-89   B1394547   9-Aug-89   31 Int.   Fresh fruits
and vegetables. United Kingdom   BUD SPECIAL & DESIGN   Bud Antle, Inc.  
Registered   1494788   4-Mar-92   1494788   4-Mar-92   31 Int.   Fresh
vegetables

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

United Kingdom   CABANA   Standard Fruit & Steamship Co.   Registered      
967236   4-Nov-70   31 Int.   Fresh bananas and fresh pineapple. United Kingdom
  DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   1364406   9-Nov-88
  1364406   12-Jul-91   31 Int.   Fresh fruits and vegetables; fresh fruit and
vegetable products. United Kingdom   SUN GIANT   Bud Antle, Inc.   Registered  
1455531   12-Feb-91   A 1455531   12-Feb-91   31 Int.   FRESH FRUITS & FRESH
VEGETABLES United Kingdom   SUN GIANT & SUNRISE DESIGN   Bud Antle, Inc.  
Registered   1500821   19-May-92   1500821   19-May-92   31 Int.   Fresh fruits
and fresh vegetables United States of America   ANCO OF CALIFORNIA   Dole Fresh
Vegetables, Inc.   Registered   134427     760085   12-Nov-63   31 Int.   Fresh
vegetables. United States of America   ANYTHING FRESHER WOULD STILL BE IN THE
FIELD   Dole Food Company, Inc.   Registered   78/326069   11-Nov-03   3149441  
26-Sep-06   31 Int.   Fresh fruit and fresh vegetables. United States of America
  ASIAN ISLAND CRUNCH   Dole Food Company, Inc.   Pending   85/208222  
30-Dec-10       29 Int.   Pre-cut vegetable salad. United States of America  
AUTUMN SPLENDOR   Dole Food Company, Inc.   Pending   85/208228   30-Dec-10    
  29 Int.   Pre-cut vegetable salad. United States of America   BAJELLA   Dole
Food Company, Inc.   Registered   75/228042   14-Jan-97   2243275   4-May-99  
31 Int.   Fresh bananas United States of America   BANANA-NANAS   Dole Food
Company, Inc.   Registered   78/924988   7-Jul-06   3633294   2-Jun-09   31 Int.
  Fresh bananas. United States of America   BRAINBERRIES   Dole Berry Company,
LLC   Registered   77/707595   6-Apr-09   3854529   28-Sep-10   31 Int.   Fresh
berries, namely blueberries. United States of America   BUD & BANDED ROSEBUD
DESIGN   Bud Antle, Inc.   Registered   74/045216   2-Apr-90   1639228  
26-Mar-91   31 Int.   Fresh fruits and fresh vegetables. United States of
America   BUTTER BLISS   Dole Food Company, Inc.   Registered   77/955369  
10-Mar-10   3979096   14-Jun-11   29 Int.   Pre-cut vegetable salad. United
States of America   CABANA   Dole Food Company, Inc.   Registered   72/085413  
16-Nov-59   704730   20-Sep-60   31 Int.   Bananas. United States of America  
CABANA   Dole Food Company, Inc.   Registered   72/324762   16-Apr-69   902697  
17-Nov-70   31 Int.   Fresh fruits and fresh vegetables. United States of
America   CABANA & DESIGN   Dole Food Company, Inc.   Registered   72/096434    
719735   8-Aug-61   31 Int.   Bananas. United States of America   CALPAC &
DESIGN   Dole Fresh Vegetables, Inc.   Registered   74/586067   17-Oct-94  
1952676   30-Jan-96   31 Int.   Fresh fruits and vegetables. United States of
America   CARMEL VALLEY FARMS   Dole Food Company, Inc.   Pending   85/808480  
20-Dec-12       31 Int.   Pre-cut vegetable salads. United States of America  
DISTINCTIVELY DOLE   Dole Food Company, Inc.   Registered   77/450868  
17-Apr-08   3815036   6-Jul-10   29 Int.   Fresh-cut vegetable salad. United
States of America   DOLE   Dole Food Company, Inc.   Registered   75/684815  
19-Apr-99   2314787   1-Feb-00   31 Int.   Fresh fruit and vegetables. United
States of America   DOLE & Banana Character Design   Dole Food Company, Inc.  
Registered   75/486025   15-May-98   2246188   18-May-99   31 Int.   Fresh
fruit, namely bananas United States of America   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   73/503369   11-Oct-84   1334608   7-May-85   31
Int.   Fresh fruit.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

United States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   73/694473   9-Nov-87   1494440   28-Jun-88   31 Int.   Fresh
vegetables. United States of America   DOLE CHERRY ALMOND BLEU   Dole Food
Company, Inc.   Registered   77/945373   25-Feb-10   3946803   19-Apr-11   29
Int.   Pre-cut vegetable salad. United States of America   DOLE D   Dole Food
Company, Inc.   Pending   85/436671   30-Sep-11       29 Int.   Processed
mushrooms. United States of America   DOLE D   Dole Food Company, Inc.   Pending
  85/436364   30-Sep-11       31 Int.   Fresh mushrooms. United States of
America   DOLE EXTRA VEGGIE   Dole Food Company, Inc.   Pending   85/438258  
3-Oct-11       29 Int.   Pre-cut vegetable salad. United States of America  
DOLE FRESHPACK   Dole Food Company, Inc.   Registered   77/906882   7-Jan-10  
4112307   13-Mar-12   31 Int.   Fresh bananas. United States of America   DOLE
PESTO CAESAR   Dole Food Company, Inc.   Pending   85/799174   10-Dec-12      
29 Int.   Pre-cut vegetable salads. United States of America   DOLE PREMIUM
SELECT   Dole Food Company, Inc.   Registered   75/605611   14-Dec-98   2392196
  3-Oct-00   31 Int.   Fresh fruit in Cl. 31, namely fresh pineapple United
States of America   DOLE SINGLES   Dole Food Company, Inc.   Pending   85/864221
  1-Mar-13       31 Int.   Fresh vegetables. United States of America   DOLE
TROPICAL BLEND   Dole Food Company, Inc.   Registered   78/747731   4-Nov-05  
3291943   11-Sep-07   31 Int.   Fresh fruit. United States of America   ENDLESS
SUMMER   Dole Food Company, Inc.   Registered   85/156251   19-Oct-10   4043227
  18-Oct-11   29 Int.   Pre-cut vegetable salad. United States of America  
FRESH DISCOVERIES   Dole Food Company, Inc.   Registered   78/697867   22-Aug-05
  3135540   29-Aug-06   29 Int.   Pre-cut vegetable salad; vegetable salads.
United States of America   FRESH FAVORITES   Dole Food Company, Inc.  
Registered   78/697881   22-Aug-05   3183120   12-Dec-06   29 Int.   Cut
vegetables; vegetable salads. United States of America   FRESH MAKES   Dole Food
Company, Inc.   Registered   77/296700   4-Oct-07   3565586   20-Jan-09   29
Int.   Pre-cut vegetable salads. United States of America   FRESH ORGANICS DOLE
and Design   Dole Food Company, Inc.   Registered   77/017237   9-Oct-06  
3376920   5-Feb-08   29 Int.   Pre-cut vegetable salad. United States of America
  FRESH ORGANICS DOLE and Design   Dole Food Company, Inc.   Registered  
77/027365   23-Oct-06   3595294   24-Mar-09   31 Int.   Fresh organic
vegetables. United States of America   FRESH PICKED DOLE and Design   Dole Food
Company, Inc.   Registered   77/017243   9-Oct-06   3376921   5-Feb-08   31 Int.
  Fresh fruits and fresh vegetables. United States of America   FRESH TAKES  
Dole Food Company, Inc.   Registered   78/697891   22-Aug-05   3395994  
11-Mar-08   29 Int.   Cut vegetables; Pre-cut vegetable salad; Vegetable salads
United States of America   FULL OF YUM   Dole Food Company, Inc.   Pending  
85/883631   22-Mar-13       31 Int.   Pre-cut vegetable salad. United States of
America   GREENER SELECTION   Dole Food Company, Inc.   Registered   76/441397  
19-Aug-02   2752421   19-Aug-03   29 Int.   Pre-cut vegetable salad. United
States of America   GREENER SELECTION   Dole Food Company, Inc.   Registered  
75/392325   18-Nov-97   2235404   23-Mar-99   31 Int.   Fresh vegetables

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

United States of America   HANGIN’ WITH A COOL BUNCH   Dole Food Company, Inc.  
Registered   75/710122   11-Jun-99   2332890   21-Mar-00   31 Int.   Fresh
fruit, namely bananas United States of America   HARVESTING POSSIBILITIES   Dole
Food Company, Inc.   Registered   78/697896   22-Aug-05   3126581   8-Aug-06  
29 Int.   Cut fruits; cut vegetables; fruit and vegetable salads; pre-cut
vegetable salad; vegetable salads. United States of America   ICEBERG BUTTER
CRUNCH   Dole Food Company, Inc.   Registered   85/208242   30-Dec-10   4018682
  30-Aug-11   29 Int.   Pre-cut vegetable salad. United States of America   JUST
LETTUCE   Dole Food Company, Inc.   Registered   78/087107   5-Oct-01   2622497
  17-Sep-02   29 Int.   Pre-cut vegetable salad. United States of America   KEEP
RIPE PAKS   Dole Food Company, Inc.   Registered   85/032982   7-May-10  
3933032   15-Mar-11   31 Int.   Fresh fruit. United States of America   KING
SIZE   ROYAL PACKING CO.   Registered   72/42609   17-Dec-57   670702   2-Dec-58
  31 Int.   Fresh vegetables United States of America   KING SIZE (STYLIZED)  
ROYAL PACKING CO.   Registered   603421   22-Jul-49   571824   10-Mar-53   31
Int.   Fresh vegetables. United States of America   MAKE EVERY DAY SHINE   Dole
Food Company, Inc.   Registered   77/233036   17-Jul-07   3616728   5-May-09  
31 Int.   Fresh fruits; Fresh vegetables. United States of America   ONE CUT.
ONE BITE.   Dole Food Company, Inc.   Pending   85/418212   8-Sep-11       31
Int.   Fresh vegetables. United States of America   OUR CHOICE GREENS YOUR
GREENER CHOICE   Dole Food Company, Inc.   Pending   77/629017   8-Dec-08      
29 Int.   Pre-cut vegetable salad. United States of America   OUR CHOICE GREENS
YOUR GREENER CHOICE and Design   Dole Food Company, Inc.   Pending   77/629024  
8-Dec-08       29 Int.   Pre-cut vegetable salad. United States of America  
PARK AVENUE (Design)   Bud Antle, Inc.   Registered   73/214477   7-May-79  
1145209   30-Dec-80   31 Int.   Fresh fruit and berries United States of America
  PERFECT HARVEST   Dole Food Company, Inc.   Pending   85/208254   30-Dec-10  
    29 Int.   Pre-cut vegetable salad. United States of America   PESTO CAESAR  
Dole Food Company, Inc.   Pending   85/799166   10-Dec-12       29 Int.  
Pre-cut vegetable salads. United States of America   PRECISION PACK   Dole Fresh
Vegetables, Inc.   Registered   78/445700   2-Jul-04   2989684   30-Aug-05   31
Int.   Fresh vegetables. United States of America   RESTAURANT READY   Dole
Fresh Vegetables, Inc.   Registered   77/296690   4-Oct-07   3796101   1-Jun-10
  31 Int.   Fresh vegetables. United States of America   RICK   Dole Fresh
Vegetables, Inc.   Registered   72/037555   20-Sep-57   667179   16-Sep-58   31
Int.   Fresh vegetables United States of America   ROYAL HAWAIIAN   Dole Food
Company, Inc.   Registered   72/208036     803190   1-Feb-66   31 Int.   Fresh
fruit. United States of America   SALAD GUIDE   Dole Food Company, Inc.  
Registered   77/778796   10-Jul-09   3854704   28-Sep-10   29 Int.   Pre-cut
vegetable salad. United States of America   SALADACIOUS   Dole Food Company,
Inc.   Pending   85/434804   28-Sep-11       29 Int.   Pre-cut vegetable salad.
United States of America   SALADICIOUS   Dole Food Company, Inc.   Pending  
85/434807   28-Sep-11       31 Int.   Pre-cut vegetable salad.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY COUNTRY OUTSIDE OF ASIA PLUS
AUSTRALIA/NEW ZEALAND

AND THAT EXCLUSIVELY RELATE TO FRESH PRODUCTS PER 11.21(A)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

United States of America   SALADISTA   Dole Food Company, Inc.   Pending  
85/434799   28-Sep-11       29 Int.   Pre-cut vegetable salad. United States of
America   SALADTUDE   Dole Food Company, Inc.   Pending   85/434794   28-Sep-11
      29 Int.   Pre-cut vegetable salad. United States of America   SAVVY SALAD
  Dole Food Company, Inc.   Pending   85/808477   20-Dec-12       31 Int.  
Pre-cut vegetable salads. United States of America   SELECTIONS OF THE SEASON  
Dole Food Company, Inc.   Pending   85/208279   30-Dec-10       29 Int.  
Pre-cut vegetable salad. United States of America   SPRING FLING   Dole Food
Company, Inc.   Pending   85/208262   30-Dec-10       29 Int.   Pre-cut
vegetable salad. United States of America   STRAW BABIES   Dole Berry Company,
LLC   Registered   78/460933   3-Aug-04   3086521   25-Apr-06   31 Int.  
Produce; namely fresh strawberries. United States of America   SUN GIANT &
SUNRISE DESIGN   Bud Antle, Inc.   Registered   78/218909   25-Feb-03   2871529
  10-Aug-04   31 Int.   Fresh fruits and fresh vegetables. United States of
America   SUNNYRIDGE   Sunnyridge Farm, Inc.   Pending   85/666081   29-Jun-12  
    31 Int.   Fresh fruit. United States of America   SWEET N’ RIPE   Dole Food
Company, Inc.   Registered   75/379233   24-Oct-97   2203984   17-Nov-98   31
Int.   Fresh fruits, namely deciduous stone fruit. United States of America  
TENDER HEARTS   Dole Food Company, Inc.   Pending   85/829572   21-Jan-13      
31 Int.   Fresh vegetables. United States of America   TROPICAL GOLD   Dole
Fresh Fruit Company   Registered   73/359810   14-Apr-82   1265895   31-Jan-84  
31 Int.   Fresh pineapple and papaya delivered directly to retail customers in
airports. United States of America   TROPICAL GOLD   Dole Fresh Fruit Company  
Registered   78/084628   19-Sep-01   2757489   26-Aug-03   31 Int.   Fresh
fruits. United States of America   VERY VEGGIE   Dole Food Company, Inc.  
Registered   75/914480   9-Feb-00   2669647   31-Dec-02   29 Int.   Pre-cut
vegetable salad. United States of America   VERY VEGGIE   Dole Food Company,
Inc.   Registered   77/065653   14-Dec-06   3371575   22-Jan-08   29 Int.  
Pre-cut vegetable salads. United States of America   WINTER JUBILEE   Dole Food
Company, Inc.   Pending   85/208272   30-Dec-10       29 Int.   Pre-cut
vegetable salad. United States of America   YOUR CHOICE   Dole Food Company,
Inc.   Registered   75/938936   9-Mar-00   2948274   10-May-05   31 Int.   Fresh
fruits. Venda   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending  
2009/06241   2-Apr-09       31 Int.   Fresh fruits and fresh vegetables.
Venezuela   DUCOR KING (DESIGN)   Bud Antle, Inc.   Registered   7577   9-Jul-83
  110089-F   10-Sep-84   31 Int.   Fresh fruits. Venezuela   PARK AVENUE
(Stylized)   Bud Antle, Inc.   Registered   7578   9-Jul-83   110088-F  
10-Sep-84   31 Int.   Fresh fruits and berries. Yemen, Republic of   CABANA ON
RED S W/CROWN   Dole Food Company, Inc.   Registered   1660   8-Apr-85   2311  
23-Sep-93   31 Int.   Fresh fruit and fresh vegetables Yemen, Republic of   DOLE
& SUN DESIGN   Dole Food Company, Inc.   Registered   46466   30-Dec-08   36306
  30-Dec-08   31 Int.   Fresh fruits and fresh vegetables.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO NON-EXCLUSIVE LICENSED PACKAGED PRODUCTS PER 11.21(B)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Mexico   DOLE   Dole Food Company, Inc.   Registered   1160005   3-Mar-11  
1230311   2-Mar-11   25 Int.   T-shirts, sweatshirts, sweatpants, hats, cooking
aprons United States of America   J. D. DOLE (SIGNATURE)   Dole Food Company,
Inc.   Registered   73/774348   12-Jan-89   1566074   14-Nov-89   25 Int.  
T-Shirts

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Argentina   DOLE   Renaissance Capital Corp.   Registered   2546651   8-Aug-90  
2332551   2-Dec-09   30 Int.   Sugar. Armenia   DOLE   Dole Food Company, Inc.  
Registered   235   4-Mar-09   16331   4-Mar-09   35 Int.   Advertising; business
management; business administration; office functions, excluding trade. Armenia
  DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   234   4-Mar-09  
16330   4-Mar-09   35 Int.   Advertising; business management; business
administration; office functions, excluding trade. Armenia   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   236   4-Mar-09   16332   4-Mar-09   35
Int.   Advertising; business management; business administration; office
functions, excluding trade. Barbados   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   81/677     81/677   7-Oct-86   30 Int.   Coffee, tea, cocoa,
sugar, rice, tapioca, sago, artificial coffee, treacle, yeast, baking powder,
salt, mustard, vinegar, sauces. Canada   DOLE   Dole Food Company, Inc.  
Pending   1517631   3-Mar-11       06 Int., 07 Int., 08 Int., 09 Int., 11 Int.,
16 Int., 21 Int., 24 Int., 25 Int., 27 Int.   metal storage containers ;
blenders, food processors, ice cream makers, juicers, kitchen mixers,
thermometers, mixers, smoothie makers, yogurt makers ; choppers, cutlery ;
measuring cups; grills ; plastic storage bags ; household or kitchen utensils
and containers; cutlery; colanders; cookware; bakeware; cutting boards; grill
tools; hand mixers; mixing bowls; salad spinners; cups; mugs; glassware ; bath
and shower curtains, cooking gloves, kitchen and bath textiles, towels ;
t-shirts, sweatshirts, sweatpants, hats, cooking aprons ; kitchen and bath floor
mats Canada   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   1517634  
3-Mar-11       06 Int., 07 Int., 08 Int., 09 Int., 11 Int., 16 Int., 21 Int., 24
Int., 25 Int., 27 Int.   1) Metal storage containers; blenders, food processors,
ice cream makers, juicers, kitchen mixers, thermometers, mixers, smoothie
makers, yogurt makers; choppers, cutlery; measuring cups; grills; plastic
storage bags; household or kitchen utensils and containers; cutlery; colanders;
cookware; bakeware; cutting boards; grill tools; hand mixers; mixing bowls;
salad spinners; cups; mugs; glassware; bath and shower curtains, cooking gloves,
kitchen and bath textiles, towels; t-shirts, sweatshirts, sweatpants, hats,
cooking aprons; kitchen and bath floor mats.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Canada   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   1517632  
3-Mar-11       06 Int., 07 Int., 08 Int., 09 Int., 11 Int., 16 Int., 21 Int., 24
Int., 25 Int., 27 Int.   1) Metal storage containers; blenders, food processors,
ice cream makers, juicers, kitchen mixers, thermometers, mixers, smoothie
makers, yogurt makers; choppers, cutlery; measuring cups; grills; plastic
storage bags; household or kitchen utensils and containers; cutlery; colanders;
cookware; bakeware; cutting boards; grill tools; hand mixers; mixing bowls;
salad spinners; cups; mugs; glassware; bath and shower curtains, cooking gloves,
kitchen and bath textiles, towels; t-shirts, sweatshirts, sweatpants, hats,
cooking aprons; kitchen and bath floor mats. China (People’s Republic)   DOLE  
Dole Food Company, Inc.   Pending   10293707   12-Dec-11       11 Int.   Frozen
dessert dispenser, yogurt maker, smoothie maker, ice cream maker. China
(People’s Republic)   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending  
10293706   12-Dec-11       11 Int.   Frozen dessert dispenser, yogurt maker,
smoothie maker, ice cream maker. Dominican Republic   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered       39266   30-Aug-85   30 Int.   Bread,
noodles, pastry, candies, chocolates, cocoas, sugars, honeys, sweets and flours.
European Community   DOLE   Dole Food Company, Inc.   Pending   10486074  
12-Dec-11       11 Int.   Frozen dessert dispenser, yogurt maker, smoothie
maker, ice cream maker. European Community   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Pending   10485977   12-Dec-11       11 Int.   Frozen dessert
dispenser, yogurt maker, smoothie maker, ice cream maker. European Community  
DOLE WELLNESS METHOD   Dole Food Company, Inc.   Registered   6161699   2-Aug-07
  6161699   2-Aug-07   16 Int., 35 Int., 41 Int.   (16) Teaching materials or
instruction (except apparatus); posters; albums; cards; books; newspapers;
prospectuses; pamphlets; calendars. (35) Advertising; direct mail advertising
(leaflets, prospectuses, printed matter, samples). Management of computer files.
Organisation of exhibitions for commercial purposes or published mentioned.
Advertising in telephone line on data processing network. Rental of time
advertising on all means of communication; publications of publicity texts;
rental of advertising space; dissemination of advertising matter; relations
public. (41) Teaching; training; entertainment; sports activities and cultural.
Information in subject of entertainment or education. Video tape film
production. Organisation of competitions (education or entertainment).
Organization and conference management, conferences or congresses. Organisation
of exhibitions for cultural purposes or educational. Service of game suggested
on line (data processing networks).

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

European Community   THE WELLNESS METHOD   Dole Food Company, Inc.   Registered
  5705141   21-Feb-07   5705141   21-Feb-07   03 Int., 14 Int., 16 Int., 25
Int., 35 Int., 41 Int.   (03) Bleaching preparations and other substances for
laundry wuse; cleaning, polishing scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentifrices.; (14) Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewellery, precious stones; horological and
chronometric instruments.; (16) Teaching materials or instruction (except
apparatus); posters; albums; cards; books; newspapers; prospectuses; pamphlets;
calendars.; (25) Clothing, footwear, headgear.; (35) Advertising; direct mail
advertising (leaflets, prospectuses, printed matter, samples). Management of
computer files. Organisation of exhibitions for commercial purposes or published
mentioned. Advertising in telephone line on data processing network. Rental of
time advertising on all means of communication; publications of publicity texts;
rental of advertising space; dissemination of advertising matter; relations
public.; (41) Teaching; training; entertainment; sports activities and cultural.
Information in subject of entertainment or education. Video tape film
production. Organisation of competitions (education or entertainment).
Organization and conference management, conferences or congresses. Organisation
of exhibitions for cultural purposes or educational. Service of game suggested
on line (data processing networks).

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

France   THE WELLNESS METHOD   Dole Food Company, Inc.   Registered   06 3432522
  2-Jun-06   06 3432522   2-Jun-06   16 Int., 35 Int., 41 Int.   (16) Teaching
materials or instruction (except apparatus); posters; albums; cards; books;
newspapers; prospectuses; pamphlets; calendars.; (35) Advertising; direct mail
advertising (leaflets, prospectuses, printed matter, samples). Management of
computer files. Organisation of exhibitions for commercial purposes or published
mentioned. Advertising in telephone line on data processing network. Rental of
time advertising on all means of communication; publications of publicity texts;
rental of advertising space; dissemination of advertising matter; relations
public.; (41) Teaching; training; entertainment; sports activities and cultural.
Information in subject of entertainment or education. Video tape film
production. Organisation of competitions (education or entertainment).
Organization and conference management, conferences or congresses. Organisation
of exhibitions for cultural purposes or educational. Service of game suggested
on line (data processing networks). Italy   MAESTRI DELLA FRUTTA   Dole Italia
S.p.A.   Pending   MO2013C000196   11-Mar-13       35 Int.   Advertising;
business management; business administration; office functions Japan   DOLE  
Dole Food Company, Inc.   Pending   2011-72474   11-Oct-11       02 Int., 03
Int., 16 Int.   Paints; Soaps, shampoos, perfumery, essential oils, bath oil,
body oils, cosmetics, hair lotions, body lotions, tooth paste; Toilet paper
Japan   DOLE   Dole Food Company, Inc.   Pending   2011-91239   19-Dec-12      
07 Int., 11 Int.   Food mixing machines for commercial use; electric food
blenders for household purposes; electric smoothie blenders; electric smoothie
blenders for household purposes; smoothie making machines; electric smoothie
making machines for household purposes; fruit presses for commercial use; fruit
presses, electric, for household purposes; ice cream making machines; electric
ice cream making machines for household purposes.; Frozen dessert dispenser,
yogurt maker, smoothie maker, ice cream maker. Japan   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Pending   2011-72471   11-Oct-11       02 Int., 03 Int., 16
Int.   Paints; Soaps, shampoos, perfumery, essential oils, bath oil, body oils,
cosmetics, hair lotions, body lotions, tooth paste; Toilet paper

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Japan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   2-111872  
5-Oct-90   2548592   30-Jun-93   06 Int., 08 Int., 14 Int., 20 Int., 21 Int.  
(06) Metal nameplates and door nameplates;; (08) Can openers, spoons, cutlery;;
(14) Tableware of precious metal; nutcrackers, pepperpots, napkin holders,
napkin rings, trays and toothpick holders of precious metal; coasters of
precious metal; (16) Coasters for paper;; (20) Drinking straws, trays (not of
metal), nameplates and door nameplates (not of metal), hand-held flat fans,
hand-held folding fans, shopping baskets;; (21) Tableware (not of precious
metal); portable coldboxes (non-electric), food preserving jars of glass,
drinking flasks (for travelers), vacuum bottles (insulated flasks), ice pails,
trays (not of precious metal), pepperpots (not of precious metal), toothpick
holders (not of precious metal), colanders, Japanese style personal dining trays
or stands, bottle openers, cooking graters, tart scoops, pan-mats, chopsticks,
chopstick cases, chopping boards for kitchen use, lemon squeezers, flower pots,
watering cans, piggy banks (not of metal), coasters (not of precious metal,
paper, or cloth). Japan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending
  2011-91240   19-Dec-11       07 Int., 11 Int.   Food mixing machines for
commercial use; electric food blenders for household purposes; electric smoothie
blenders; electric smoothie blenders for household purposes; smoothie making
machines; electric smoothie making machines for household purposes; fruit
presses for commercial use; fruit presses, electric, for household purposes; ice
cream making machines; electric ice cream making machines for household
purposes.; Frozen dessert dispenser, yogurt maker, smoothie maker, ice cream
maker.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Japan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   111873/1990  
5-Oct-90   2521895   31-Mar-93   08 Int., 14 Int., 18 Int., 26 Int.   (08)
Shaving cases (not filled), pedicure sets and manicure sets;; (14) Personal
ornaments, purses and wallets of precious metal, powder compacts of precious
metal, semi-wrought precious stones and their imitations;; (18) Bags and the
like, pouches and the like; (21) Cosmetic and toilet utensils (other than
electric toothbrushes);; (26) Buttons and the like, insignias for wear (not of
precious metal), badges for wear (not of precious metal); buckles for clothing,
brooches for clothing, special sash clips for obi, ornamental stickers for front
jackets, hair ornaments, and artificial flowers (other than “artificial
garlands/wreaths”). Japan   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   2-111874   5-Oct-90   2626760   28-Feb-94   09 Int., 15 Int., 28
Int.   (09) Consumer video games, CD-ROMs recorded with programs for hand-held
games with liquid crystal displays, consumer computer games;; (15) Musical
instruments and musical performance auxiliary instruments;; (28) Toys, dolls, go
games, shogi games (Japanese chess), sugoroku (Japanese dice game), diamond
games, chess games, checkers, ma-jong, game machines and apparatus, sports
equipment. Japan   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
111875/1990   5-Oct-90   2521896   31-Mar-93   16 Int.   Paper and cardboard and
stationery and study materials. Japan   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   2-111876     4099530   9-Jan-98   16 Int.   Printed matter
(excluding that belonging to stationery) ; Japan   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   5-83887   5-Oct-90   2705061   31-Mar-95   16 Int.,
20 Int.   (16) Calligraphy and paintings photographs, and photograph stands;;
(20) Picture frames, plaster sculptures, plastic sculptures, and wooden
sculptures. (Original goods: Writings & paintings, sculptures, photographs, and
their accessories ) Korea, Republic of   DOLE   Dole Food Company, Inc.  
Pending   not yet
assigned   9-Dec-11       11 Int.   Frozen dessert dispenser, yogurt maker,
smoothie maker, ice cream maker. Korea, Republic of   DOLE   Dole Food Company,
Inc.   Registered   41-2008-17420   25-Jun-08   41-184325   28-Apr-09   43 Int.
  Restaurant services. Korea, Republic of   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Pending   not yet
assigned   9-Dec-11       11 Int.   Frozen dessert dispenser, yogurt maker,
smoothie maker, ice cream maker. Korea, Republic of   DOLE & SUN DESIGN   Dole
Food Company, Inc.   Registered   41-2008-17421   25-Jun-08   41-184326  
28-Apr-09   43 Int.   Restaurant services. Korea, Republic of   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Pending   not yet
assigned   10-Jul-12       43 Int.   Restaurant services. Korea, Republic of  
DOLE PLANTATION   Dole Food Company, Inc.   Pending   not yet
assigned   10-Jul-12       43 Int.   Restaurant services.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Malaysia   DOLE   Dole Food Company, Inc.   Pending   2011020561   21-Nov-11    
  35 Int.   Retail, wholesale, selling, marketing, merchandising, distribution,
import and export services; mail order services; advertising services; business
administration and management consultancy services; franchising services;
services ancilliary and related to the aforegoing. Malaysia   DOLE & SUN DESIGN
  Dole Food Company, Inc.   Pending   2011020562   21-Nov-11       35 Int.  
Retail, wholesale, selling, marketing, merchandising, distribution, import and
export services; mail order services; advertising services; business
administration and management consultancy services; franchising services;
services ancilliary and related to the aforegoing. Mexico   DOLE   Dole Food
Company, Inc.   Registered   1159993   3-Mar-11   1229719   3-Mar-11   06 Int.  
Metal storage containers Mexico   DOLE   Dole Food Company, Inc.   Registered  
1159994   3-Mar-11   1225321   3-Mar-11   07 Int.   Blenders, food processors,
ice cream makers, juicers, kitchen mixers, thermometers, mixers, smoothie
makers, yogurt makers Mexico   DOLE   Dole Food Company, Inc.   Registered  
1159996   3-Mar-11   1229721   3-Mar-11   08 Int.   Choppers, cutlery Mexico  
DOLE   Dole Food Company, Inc.   Registered   1159998   3-Mar-11   1231844  
3-Mar-11   09 Int.   Measuring cups. Mexico   DOLE   Dole Food Company, Inc.  
Registered   1159999   3-Mar-11   1229723   3-Mar-11   11 Int.   Grills Mexico  
DOLE   Dole Food Company, Inc.   Registered   1160000   3-Mar-11   1233026  
3-Mar-11   16 Int.   plastic storage bags Mexico   DOLE   Dole Food Company,
Inc.   Registered   1160002   3-Mar-11   1225322   3-Mar-11   21 Int.  
Household or kitchen utensils and containers; cutlery; colanders; cookware;
bakeware; cutting boards; grill tools; hand mixers; mixing bowls; salad
spinners; cups; mugs; glassware Mexico   DOLE   Dole Food Company, Inc.  
Registered   1160003   3-Mar-11   1233027   3-Mar-11   24 Int.   Bath and shower
curtains, cooking gloves, kitchen and bath textiles, towels Mexico   DOLE   Dole
Food Company, Inc.   Registered   1160006   3-Mar-11   1226055   3-Nov-11   27
Int.   Kitchen and bath floor mats Moldova   DOLE   Dole Food Company, Inc.  
Registered   25191   27-Mar-09   19916   27-Mar-09   35 Int.   Advertising;
business management; business administration; office functions. Moldova   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   25186   27-Mar-09   19915  
27-Mar-09   35 Int.   Advertising; business management; business administration;
office functions. Mozambique   DOLE   Dole Food Company, Inc.   Registered  
6724   27-Dec-02   6724   27-Dec-02   35 Int.   Retail, wholesale, selling,
marketing, merchandising, distribution, import and export services; mail order
services; advertising services; business administration and management
consultancy services; franchising services; services ancillary and related to
the aforegoing.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

Mozambique   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   5494  
14-Sep-01   5494/2001   14-Sep-01   35 Int.   Retail, wholesale, selling,
marketing, merchandising, distribution, import and export services; mail order
services; advertising services; business administration and management
consultancy services; franchising services; services ancillary and related to
the aforegoing. Paraguay   DOLE   Dole Food Company, Inc.   Registered      
148489   30-Jul-41   33 Int.   Wines, spirits, liqueuers and all goods in class
33. South Africa   DOLE   Dole Food Company, Inc.   Registered   2000/24243  
7-Dec-00   2000/24243   7-Dec-00   35 Int.   Retail, wholesale, selling,
marketing, merchandising, distribution, import and export services; mail order
services; advertising services; business administration and management
consultancy services; franchising services; services ancilliary and related to
the aforegoing. South Africa   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   2000/24242   7-Dec-00   2000/24242   7-Dec-00   35 Int.   Retail,
wholesale, selling, marketing, merchandising, distribution, import and export
services; mail order services; advertising services; business administration and
management consultancy services; franchising services; services ancilliary and
related to the aforegoing. South Africa   EVENING PEARL   Dole South Africa
(Pty) Ltd   Pending   2008/06624   26-Mar-08       35 Int.   Advertising;
business management; business administration; office functions. Thailand   DOLE
  Dole Food Company, Inc.   Registered   428734   26-Aug-70   Kor127415  
26-Aug-70   05 Int.   Food for babies and invalids, dietetic foods for weight
control and edible plant fibers (non-nutritive) Trinidad and Tobago   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Pending   19960   3-Jul-91       32 Int.  
MINERAL AND AERATED WATERS, NATURAL AND ARTIFICIAL, INCLUDING GINGER BEER;
Turkey   DOLE   Dole Food Company, Inc.   Registered   2004/37360   12-Nov-04  
2004/37360   12-Nov-04   31 Int.   (31) Fresh flowers, cut flowers and live
plants; Turkey   DOLE   Dole Food Company, Inc.   Pending   2007/34141  
21-Jun-07       31 Int.   Fresh flowers, cut flowers and live plants United
States of America   BANANIMAL   Dole Food Company, Inc.   Registered   73/620161
  8-Sep-86   1437441   21-Apr-87   28 Int.   Stuffed animals United States of
America   BANAPUP   Dole Food Company, Inc.   Registered   77/252968   10-Aug-07
  3398308   18-Mar-08   28 Int.   Stuffed toy animals United States of America  
COFFEE PLANTATION & SUNRISE DESIGN   Dole Food Company, Inc.   Registered  
77/690978   13-Mar-09   3689206   29-Sep-09   30 Int.   Coffee, roasted coffee
beans, ground coffee beans. United States of America   DEVIZE   Dole Food
Company, Inc.   Registered   78/810341   18-Feb-06   3327286   30-Oct-07   16
Int.   Cardboard containers. United States of America   DOLE   Dole Food
Company, Inc.   Registered   77/746007   27-May-09   3728201   22-Dec-09   09
Int.   Digital media, namely, pre-recorded video cassettes, digital video discs,
digital versatile discs, downloadable audio and video recordings, DVDs, and high
definition digital discs featuring music, nutrition information, and recipes.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

United States of America   DOLE   Dole Food Company, Inc.   Pending   85/426804
  20-Sep-11       11 Int.   Frozen dessert dispenser United States of America  
DOLE   Dole Food Company, Inc.   Registered   77/773377   2-Jul-09   3728394  
22-Dec-09   41 Int.   Production of DVDs, videotapes and television programs
featuring health and nutrition topics. United States of America   DOLE   Dole
Food Company, Inc.   Registered   74/012740   19-Dec-89   1653357   6-Aug-91  
42 Int.   Restaurant and cafeteria services United States of America   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Pending   85/256260   2-Mar-11       06
Int.   General purpose metal storage containers. United States of America   DOLE
& SUN DESIGN   Dole Food Company, Inc.   Pending   85/256279   2-Mar-11       07
Int.   Electric food blenders; electric food processors; electric juicers;
electric mixers for household purposes United States of America   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Pending   85/256300   2-Mar-11       08 Int.
  Cutlery; hand-operated choppers United States of America   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Pending   77/746007   29-Jun-09       09 Int.  
Digital media, namely, pre-recorded video cassettes, digital video discs,
digital versatile discs, downloadable audio and video recordings, DVDs, and high
definition digital discs featuring music, nutrition information, and recipes.
United States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   77/770690   29-Jun-09   3728390   22-Dec-09   09 Int.   Digital
media, namely, pre-recorded video cassettes, digital video discs, digital
versatile discs, downloadable audio and video recordings, DVDs, and high
definition digital discs featuring music, nutrition information, and recipes.
United States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending
  85/256292   2-Mar-11       11 Int.   Barbecues and grills; electric yogurt
makers United States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Pending   85/426837   20-Sep-11       11 Int.   Frozen dessert dispenser. United
States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered  
73/769326   14-Dec-88   1586683   13-Mar-90   16 Int., 21 Int., 25 Int., 28 Int.
  (16) Pens and pencils;; (21) Acrylic, ceramic and glass mugs; (25) Clothing,
namely, T-shirts, shorts, sweatshirts, sweatpants, pants, blouses, jackets;
children’s dresses, shorts and skirts; headwear, namely, caps, golf gloves and
visors;; (28) Sports equipment, namely, yo-yos, flying discs, golf markers, golf
tees, golf balls. United States of America   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   77/772880   1-Jul-09   3728392   22-Dec-09   18
Int.   All purpose sport bags; General purpose bags for carrying yoga equipment.
United States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending
  77/773442   2-Jul-09       20 Int.   Nap sacks [light sleeping bags]; sleeping
bags. United States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Pending   77/775074   6-Jul-09       24 Int.   Bed blankets; bed linen; bed
sheets; bed spreads; bed throws; blanket throws; children’s blankets;
comforters; lap blankets; pillow cases; pillow covers; pillowcases.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

United States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending
  85/259762   7-Mar-11       27 Int.   Anti-fatigue floor mat; Bath mats; Floor
mats. United States of America   DOLE D   Dole Food Company, Inc.   Pending  
85/436699   30-Sep-11       01 Int.   Growing media for plants. United States of
America   EZ SLIP   Dole Food Company, Inc.   Registered   78/026806   20-Sep-00
  2602882   30-Jul-02   16 Int.   Packaging materials consisting of cardboard
outer container with an inner plastic liner. United States of America   MIX IT
UP WITH DOLE   Dole Food Company, Inc.   Registered   85/106013   12-Aug-10  
3971993   31-May-11   09 Int.   Downloadable software in the nature of a mobile
application for connecting to a remote database comprising content including
product information, recipes, events and offers related to food and food
shopping. United States of America   PINEANIMAL   Dole Food Company, Inc.  
Registered   77/252972   10-Aug-07   3398309   18-Mar-08   28 Int.   Stuffed toy
animals. United States of America   PINEOSAURUS   Dole Food Company, Inc.  
Registered   77/252974   10-Aug-07   3398310   18-Mar-08   28 Int.   Stuffed toy
animals. United States of America   ROTARIBOX   Dole Food Company, Inc.  
Registered   78/810339   18-Feb-06   3332022   6-Nov-07   16 Int.   Cardboard
containers. United States of America   THE DOLE CANNERY   Dole Food Company,
Inc.   Registered   75/215538   19-Dec-96   2185387   1-Sep-98   35 Int., 36
Int.   (35) Dissemination of advertising matter, rental of advertising space &
business management & consultation;; (36) Real estate & property management
services for retail stores and business tenants. Viet Nam   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   N-5548/93   21-Oct-93   13005   21-Oct-93
  42 Int.   Providing of food and drink; veterinary and agricultural services,
scientific and industrial research; service that cannot be placed in other
classes. Zimbabwe   DOLE   Dole Food Company, Inc.   Registered   882/2001  
17-Aug-01   882/2001   17-Aug-01   35 Int.   Retail, wholesale, selling,
marketing, merchandising, distribution, import and export services; mail order
services; advertising services; business administration and management
consultancy services; franchising services ancillary and related to the
aforegoing. Zimbabwe   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered
      887/2001   17-Aug-01   35 Int.   Retail, wholesale, selling, marketing,
merchandising, distribution, import and export services; mail order services;
advertising services; business administration and management consultancy
services; franchising services; services ancillary and related to the
aforegoing. Canada   FRESH MAKES   Dole Food Company, Inc.   Registered  
1321433   24-Oct-06   TMA751909   3-Nov-09   29 Int.   Pre-packaged dinners
consisting primarily of cut vegetables, pasta or rice, and sauce or soup mix.
China (People’s Republic)   DOLE   Dole Food Company, Inc.   Registered  
8839307     359740   30-Aug-89   29 Int.   Edible oils

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARKS

TRADEMARKS THAT ARISE UNDER THE LAWS OF ANY JURISDICTION ANYWHERE IN THE WORLD

AND EXCLUSIVELY RELATE TO OTHER PRODUCTS NOT SUBSUMED WITHIN THE DEFINITION OF
FRESH PRODUCTS OR PACKAGED PRODUCTS PER 11.21(C)

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

  RegNumber  

RegDate

 

Class

 

Goods

China (People’s Republic)   DOLE   Dole Food Company, Inc.   Registered  
8839306     363051   30-Sep-89   30 Int.   Sugar, confectionery, honey,
pastries, refreshments, soft dessert mix China (People’s Republic)   DOLE   Dole
Food Company, Inc.   Registered       384272   30-Aug-89   30 Int.   Sauce, soy
sauce, sugar, monosodium glutamate China (People’s Republic)   DOLE & SUN DESIGN
  Dole Food Company, Inc.   Registered   8839295     359739   30-Aug-89   29
Int.   EDIBLE OILS, SOY SAUCE, SAUCES, VINEGAR, GOURMET POWDER China (People’s
Republic)   DOLE & Sun Design   Dole Food Company, Inc.   Registered      
384271   30-Aug-89   30 Int.   Sauce, soy sauce, sugar, monosodium glutamate
China (People’s Republic)   DOLE in Simplified Chinese Characters (DU LE)   Dole
Food Company, Inc.   Pending   11078238   15-Jun-12       30 Int.   Puff pastry.
China (People’s Republic)   DOLE in Chinese Characters (DU LE) & Circle Design  
Dole Food Company, Inc.   Registered   502136   6-Dec-88   502136   30-Oct-99  
32 Int.   Soya bean milk. Japan   DOLE   Dole Food Company, Inc.   Pending  
073624/2011   14-Oct-11       30 Int.   Tea, coffee, cocoa, rice; cereals;
vinegar, sauces (condiments); spices. Japan   DOLE   Dole Food Company, Inc.  
Registered   2005-91010   29-Sep-05   4964181   23-Jun-06   31 Int.   Natural
flowers, trees, grasses, seedlings and saplings. Japan   DOLE & SUN DESIGN  
Dole Food Company, Inc.   Registered   15719/1989   15-Feb-89   4083694  
21-Nov-97   29 Int., 30 Int   Seasonings, spices, edible oils and fats.; ; Japan
  DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending   073625/2011  
14-Oct-11       30 Int.   Tea, coffee, cocoa, rice; cereals; vinegar, sauces
(condiments); spices. Japan   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   2005-91011   29-Sep-05   4964182   23-Jun-06   31 Int.   Natural
flowers, trees, grasses, seedlings and saplings. Japan   DOLE (IN KATAKANA)  
Dole Food Company, Inc.   Registered   60-024903   15-Mar-85   2436611  
31-Jul-92   30 Int.   Confectionary and bread/buns. Japan   DOLEWHIP & DESIGN  
Dole Food Company, Inc.   Registered   145045/1989   21-Dec-89   2580519  
30-Sep-93   30 Int.   Confectionery; and bread and buns. Thailand   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered   289537   19-Jul-95   Kor88435  
19-Jul-95   32 Int.   Aloe vera, concentrates, ginger beer Thailand   DOLE & SUN
DESIGN (in English & Thai)   Dole Food Company, Inc.   Registered   309336  
5-Jun-96   Kor62389   5-Jun-96   32 Int.   Aloe vera, concentrates, ginger beer.
China (People’s Republic)   DOLE (DU LE) & SUN DESIGN (SIMPLIFIED)   Dole Food
Company, Inc.   Pending   11036075   7-Jun-12       30 Int.   Puff pastry.
United States of America   DOLE & SUN DESIGN   Dole Food Company, Inc.   Pending
  85/978447   2-Mar-11       07 Int.   Electric food processors.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARK

TRADEMARKS THAT EXCLUSIVELY RELATE TO ANY REGISTRATION

THAT INCLUDES ANY COMBINATION OF CLAUSE (A), (B) OR (C) PER 11.21(D)

 

Case No.

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

  Appl. No.  

Filing Date

 

RegNumber

 

RegDate

 

Class

 

Goods

0070241   Austria   BUD   Dole FF Europe, Ltd. & Co.   Registered     14-Oct-70
  IR 372088   14-Oct-70   07 Int., 16 Int., 17 Int., 31 Int.   (7) Packaging
machinery and parts thereof;; (16) Packaging materials of paper and cardboard;;
(17) Plastic packaging materials;; (31) Fresh fruits and vegetables 0260808  
Barbados   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered   81/675    
81/675   7-Oct-86   31 Int.   Agricultural, horticultural and forestry products
and grains not included in other classes, living animals, fresh fruits and
vegetables. 0381741   Canada   DISTINCTIVELY DOLE   Dole Food Company, Inc.  
Registered   132052   18-Apr-08   TMA735877   6-Mar-09   29 Int.   Fresh-cut
vegetable salad, salad toppings. 0381334   European Community   DOLE BANINI
SURPRISE   Dole Food Company, Inc.   Registered   2433530   31-Oct-01   2433530
  31-Oct-01   28 Int., 31 Int.   (28) Games and playthings.; (31) Fresh fruits
and vegetables. 0071841   France   BUD   Dole FF Europe, Ltd. & Co.   Registered
      IR 372088   14-Oct-70   07 Int., 16 Int., 17 Int., 31 Int.   (7) Packaging
machinery and parts thereof;; (16) Packaging materials of paper and cardboard;;
(17) Plastic packaging materials;; (31) Fresh fruits and vegetables 0072441  
Germany   BUD   Dole FF Europe, Ltd. & Co.   Registered       IR 372088  
14-Oct-70   07 Int., 16 Int., 17 Int., 31 Int.   (7) Packaging machinery and
parts thereof;; (16) Packaging materials of paper and cardboard;; (17) Plastic
packaging materials;; (31) Fresh fruits and vegetables 0381290   Germany   DOLE
BANINI SURPRISE   Dole Food Company, Inc.   Registered   30083034   9-Nov-00  
30083034   9-Nov-00   28 Int., 31 Int.   Toys; Fresh fruits; 0073641   Hungary  
BUD   Dole FF Europe, Ltd. & Co.   Registered       IR 372088   14-Oct-70   07
Int., 16 Int., 17 Int., 31 Int.   (7) Packaging machinery and parts thereof;;
(16) Packaging materials of paper and cardboard;; (17) Plastic packaging
materials;; (31) Fresh fruits and vegetables 0074241   Italy   BUD   Dole FF
Europe, Ltd. & Co.   Registered       IR 372088   14-Oct-70   07 Int., 16 Int.,
17 Int., 31 Int.   (7) Packaging machinery and parts thereof;; (16) Packaging
materials of paper and cardboard;; (17) Plastic packaging materials;; (31) Fresh
fruits and vegetables 0382425   Italy   MAESTRI DELLA FRUTTA   Dole Italia
S.p.A.   Registered   MO2012C000631   12-Sep-12   MO2012C000631   12-Sep-12   29
Int., 31 Int.   (29) Meat, fish, poultry and game; meat extracts; preserved,
dried and cooked fruits and vegetables; jellies, jams, fruit sauces; eggs, milk
and milk products; edible oils and fats. (31) Agricultural, horticultural and
forestry products and grains not included in other classes; living animals;
fresh fruits and vegetables; seeds, natural plants and flowers; foodstuffs for
animals, malt. 0335500   Japan   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   111871/1990   5-Oct-90   2524674   28-Apr-93   24 Int., 25 Int.  
(24) Bedding, including bedsheets, futon and quilts, futon and quilt cases,
blankets, pillowcases (pillow slips);; (25) Clothing. 0074841   Liechtenstein  
BUD   Dole FF Europe, Ltd. & Co.   Registered       IR 372088   14-Oct-70   07
Int., 16 Int., 17 Int., 31 Int.   (7) Packaging machinery and parts thereof;;
(16) Packaging materials of paper and cardboard;; (17) Plastic packaging
materials;; (31) Fresh fruits and vegetables

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARK

TRADEMARKS THAT EXCLUSIVELY RELATE TO ANY REGISTRATION

THAT INCLUDES ANY COMBINATION OF CLAUSE (A), (B) OR (C) PER 11.21(D)

 

Case No.

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

 

RegNumber

 

RegDate

 

Class

 

Goods

0075441   Morocco   BUD   Dole FF Europe, Ltd. & Co.   Registered       IR
372088   14-Oct-70   07 Int., 16 Int., 17 Int., 31 Int.   (7) Packaging
machinery and parts thereof;; (16) Packaging materials of paper and cardboard;;
(17) Plastic packaging materials;; (31) Fresh fruits and vegetables 0381402  
Mozambique   DOLE   Dole Food Company, Inc.   Registered   5493   14-Sep-01  
5493/2001   14-Sep-01   31 Int.   Agricultural, horticultural and forestry
products and grains not included in other classes; live animals; fresh fruits
and vegetables; seeds, natural plants and flowers; foodstuffs for animals, malt.
0381397   Mozambique   DOLE & SUN DESIGN   Dole Food Company, Inc.   Registered
  6722   27-Dec-02   6722   27-Dec-02   31 Int.   Agricultural, horticultural
and forestry products and grains not included in other classes; live animals;
fresh fruits and vegetables; seeds, natural plants and flowers; foodstuffs for
animals, malt. 0374300   Panama   DOLE & SUN DESIGN   Renaissance Capital Corp.
  Registered   64592   20-Jan-93   64592   17-Jun-94   31 Int.   Agricultural,
horticultural and forestry products and grains not included in other classes;
live animals; fresh fruits and vegetables; seeds, natural plants and flowers;
foodstuffs for animals, malt. 0381851   Peru   DOLE & SUN DESIGN   Renaissance
Capital Corp.   Registered   367120   11-Sep-08   367120   20-Mar-09   31 Int.  
Agricultural, horticultural and forestry products and grains not included in
other classes; living animals; fresh fruits and vegetables; seeds, natural
plants and flowers; foodstuffs for animals, malt. 0381764   Russian Federation  
DOLE   Dole Food Company, Inc.   Registered   2007740400   21-Dec-07   383040  
21-Dec-07   31 Int.   Fresh fruit; fresh vegetables; fresh flowers, cut flowers
and live plants. 0381509   Russian Federation   DOLE & SUN DESIGN   Dole Food
Company, Inc.   Registered   2005706494   24-Mar-05   311460   24-Mar-05   31
Int.   Agricultural, horticultural and forestry products and grains not included
in other classes; live animals; fresh fruits and vegetables; seeds, natural
plants and flowers; foodstuffs for animals, malt. 0077741   Serbia (Old Code)  
BUD   Dole FF Europe, Ltd. & Co.   Registered       IR 372088   14-Oct-70   07
Int., 16 Int., 17 Int., 31 Int.   (7) Packaging machinery and parts thereof;;
(16) Packaging materials of paper and cardboard;; (17) Plastic packaging
materials;; (31) Fresh fruits and vegetables 0381998   South Africa   ALPHA RED
  Dole South Africa (Pty) Ltd   Pending   2007/19720   31-Aug-07       31 Int.  
Agricultural, horticultural and forestry products and grains not included in
other classes; living animals; fresh fruits and vegetables; seeds, natural
plants and flowers; foodstuffs for animals, malt. 0382007   South Africa  
CERISE   Dole South Africa (Pty) Ltd   Pending   2008/17406   29-Jul-08       31
Int.   Agricultural, horticultural and forestry products and grains not included
in other classes; living animals; fresh fruits and vegetables; seeds, natural
plants and flowers; foodstuffs for animals, malt. 0381999   South Africa  
CERISE SEEDLESS   Dole South Africa (Pty) Ltd   Pending   2007/19721   31-Aug-07
      31 Int.   Agricultural, horticultural and forestry products and grains not
included in other classes; living animals; fresh fruits and vegetables; seeds,
natural plants and flowers; foodstuffs for animals, malt.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARK

TRADEMARKS THAT EXCLUSIVELY RELATE TO ANY REGISTRATION

THAT INCLUDES ANY COMBINATION OF CLAUSE (A), (B) OR (C) PER 11.21(D)

 

Case No.

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

 

RegNumber

 

RegDate

 

Class

 

Goods

0382002   South Africa   DESERT SEEDLESS   Dole South Africa (Pty) Ltd   Pending
  2007/19722   31-Aug-07       31 Int.   Agricultural, horticultural and
forestry products and grains not included in other classes; living animals;
fresh fruits and vegetables; seeds, natural plants and flowers; foodstuffs for
animals, malt. 0381479   South Africa   DOLE & SUN DESIGN   Dole Food Company,
Inc.   Registered   2000/24240   7-Dec-00   2000/24240   7-Dec-00   31 Int.  
Agricultural, horticultural and forestry products and grains not included in
other classes; live animals; fresh fruits and vegetables; seeds, natural plants
and flowers; foodstuffs for animals, malt. 0382005   South Africa   EVENING
PEARL   Dole South Africa (Pty) Ltd   Pending   2008/06623   26-Mar-08       31
Int.   Agricultural, horticultural and forestry products and grains not included
in other classes; living animals; fresh fruits and vegetables; seeds, natural
plants and flowers; foodstuffs for animals, malt. 0382000   South Africa   ICE
SEEDLESS   Dole South Africa (Pty) Ltd   Pending   2007/19724   31-Aug-07      
31 Int.   Agricultural, horticultural and forestry products and grains not
included in other classes; living animals; fresh fruits and vegetables; seeds,
natural plants and flowers; foodstuffs for animals, malt. 0382001   South Africa
  MOON BALLS   Dole South Africa (Pty) Ltd   Pending   2007/19725   31-Aug-07  
    31 Int.   Agricultural, horticultural and forestry products and grains not
included in other classes; living animals; fresh fruits and vegetables; seeds,
natural plants and flowers; foodstuffs for animals, malt. 0076041   Spain   BUD
  Dole FF Europe, Ltd. & Co.   Registered     14-Oct-70   IR 372088   14-Oct-70
  07 Int., 16 Int., 17 Int., 31 Int.   (7) Packaging machinery and parts
thereof;; (16) Packaging materials of paper and cardboard;; (17) Plastic
packaging materials;; (31) Fresh fruits and vegetables 0381710   Sudan   DOLE &
SUN DESIGN   Dole Food Company, Inc.   Registered   37929   24-Sep-07   37929  
24-Sep-07   31 Int.   Fresh fruit, fresh vegetables; fresh flowers, cut flowers
and live plants. 0076441   Switzerland   BUD   Dole FF Europe, Ltd. & Co.  
Registered       IR 372088   14-Oct-70   07 Int., 16 Int., 17 Int., 31 Int.  
(7) Packaging machinery and parts thereof;; (16) Packaging materials of paper
and cardboard;; (17) Plastic packaging materials;; (31) Fresh fruits and
vegetables 0381487   Turkey   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   2004/37359   12-Nov-04   2004/37359   12-Nov-04   31 Int.   (31)
Fresh fruit; fresh vegetables; fresh flowers, cut flowers and live plants;
0381197   United States of America   BOBBY BANANA   Dole Food Company, Inc.  
Registered   75/691884   27-Apr-99   2349922   16-May-00   28 Int., 31 Int.  
(28) stuffed toy banana; (31) Fresh fruit, namely bananas 0381200   United
States of America   CRANSTON CRANBERRY   Dole Food Company, Inc.   Registered  
75/710121   11-Jun-99   2523157   25-Dec-01   28 Int., 31 Int.   (28) Stuffed
toy cranberry; (31) fresh fruits, namely cranberries. 0382447   United States of
America   DOLE SALAD COMPANIONS   Dole Food Company, Inc.   Pending   85/883676
  22-Mar-13       29 Int.  

(29) Bacon bits; Cheese; Pre-cut vegetable salad; Prepared nuts; Preserved,
dried and cooked fruit and vegetables; Processed edible seeds; Sour cream.

(30) Croutons; Noodles; Salad dressing; Salsa

0382448   United States of America   DOLE SALAD INSPIRATIONS   Dole Food
Company, Inc.   Pending   85/883707   22-Mar-13       29 Int., 30 Int.  

(29) Bacon bits; Cheese; Pre-cut vegetable salad; Prepared nuts; Preserved,
dried and cooked fruit and vegetables; Processed edible seeds; Sour cream.

(30) Croutons; Noodles; Salad dressing; Salsa

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

RETAINED TRADEMARK

TRADEMARKS THAT EXCLUSIVELY RELATE TO ANY REGISTRATION

THAT INCLUDES ANY COMBINATION OF CLAUSE (A), (B) OR (C) PER 11.21(D)

 

Case No.

 

Country Name

 

Trademark Name

 

Owner Name

 

Status

 

Appl. No.

 

Filing Date

 

RegNumber

 

RegDate

 

Class

 

Goods

0381198   United States of America   PINELLOPY PINEAPPLE (STYLIZED)   Dole Food
Company, Inc.   Registered   75/682257   13-Apr-99   2384217   5-Sep-00   28
Int., 31 Int.   (28) Stuffed toy pineapple.; (31) Fresh fruit, namely, fresh
pineapple. 0376500   Viet Nam   DOLE & SUN DESIGN   Dole Food Company, Inc.  
Registered   13466   25-May-93   11251   10-Mar-94   06 Int., 20 Int., 25 Int.  
(06) Key chains;; (20) Furniture, mirrors, picture frames, article not included
in other classes made from acrylics, including cups and mugs;; (25) Clothing,
including t-shirts and sweatshirts and headwear. 0381337   Zimbabwe   DOLE  
Dole Food Company, Inc.   Pending   880/2001   17-Aug-01       31 Int.  
Agricultural, horticultural and forestry products and grains not included in
other classes; live animals; fresh fruits and vegetables; seeds, natural plants
and flowers, foodstuffs for animals, malt. 0381389   Zimbabwe   DOLE & SUN
DESIGN   Dole Food Company, Inc.   Registered       885/2001   17-Aug-01   31
Int.   Agricultural, horticultural and forestry products and grains not included
in other classes; live animals; fresh fruits and vegetables; seeds, natural
plants and flowers; foodstuffs for animals, malt.

 

DOLE PROPRIETARY CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

Exhibit I

FORM OF DUO WRITTEN STATEMENT

[Date]

Duo Juice Company

[address]

Re: Security Agreement dated as of May 19, 1995 (the “Security Agreement”)
between Dole Food Company, Inc. (“Dole”) and Duo Juice Company (“Duo”).

In accordance with Section 3.4 (ii) of the Security Agreement, Dole Packaged
Foods, LLC (“DPF”) and Dole International Limited (“DAL” and, together with DPF,
the “DIP Parties”), hereby provide notice to Duo that the trademarks or
trademark applications listed on Schedule A hereto are being assigned by Dole to
DPF or DAL (the “Assigned Trademarks”) and, to the extent that any of the
Assigned Trademarks constitute a “Licensed Trademark” (as defined under the
Trademark License Agreement dated May 19, 1995, as amended (the “Duo License”),
between Dole, Tropicana Products, Inc., Duo and Duo Juice Company BV), the DAL
Party that owns such Assigned Trademark (the “Applicable DAL Party”) assumes the
Duo License to the extent it applies to such Assigned Trademark, and (ii) the
Applicable DAL Party hereby assumes the Security Agreement to the extent it
applies to such Assigned Trademark. The DAL Parties agree that the Duo License
and the Security Agreement are valid, binding and enforceable in accordance with
their respective terms against the DAL Parties to the extent the Duo License and
the Security Agreement each applies to such Assigned Trademark.

 

Very truly yours, DOLE INTERNATIONAL LIMITED By:  

 

Print Name:  

 

Title:  

 

DOLE PACKAGED FOODS, LLC By:  

 

Print Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit J

PENDING CLAIMS

*

* Confidential treatment requested



--------------------------------------------------------------------------------

Exhibit K

MATERIAL LICENSE AGREEMENTS

*

Trademark License Agreement among Duo Juice Company, B.V., Duo Juice Company
(wholly owned subsidiary of Tropicana) and Tropicana Products, Inc., and Dole
Food Company, Inc. dated May 19, 1995

*

Trademark License Agreement between Castle & Cooke, Inc. and Dole Food Company,
Inc. dated December 7, 1995, along with an implied license to sell licensed
products (including candies, chocolate, chews, hard candy, cookies, coffee /
tea, dried and glazed fruit, nuts, jams/preserves, pineapple dressing / ponzu
dressing) online and in duty free shops in Hong Kong, Vietnam, Abu Dhabi, India,
London, Tokyo and Singapore; and ABC Stores in Hawaii, Las Vegas, Guam, Saipan
(unincorporated territory of the US in the Northern Mariana Island chain near
Guam), Hilo Hattie stores in Hawaii and Hudson News stores in airports in
California, Nevada, Chicago & New York.

*

*

*

*

Trademark License Agreement between Healthy Foods, LLC and Dole Food Company,
Inc., dated November 9, 2011

*

*

* Confidential treatment requested